Exhibit 10.1
EXECUTION COPY


CONSENT AND FIRST AMENDMENT TO CREDIT AGREEMENT
CONSENT AND FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of December 23, 2019
(this “Agreement”), among Americold Realty Operating Partnership, L.P., a
Delaware limited partnership (the “Parent Borrower”), Americold Realty Trust, a
Maryland real estate investment trust (the “Company”), the Guarantors, Lenders
and Letter of Credit Issuers (each as defined the Credit Agreement described
below) party hereto and Bank of America, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
WHEREAS, the Parent Borrower, the Company, the Lenders, the Letter of Credit
Issuers and the Administrative Agent are party to that certain Credit Agreement,
dated as of December 4, 2018 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement as amended by this
Agreement), and the Borrower, the Guarantors and the Administrative Agent are
party to the Guarantee and Collateral Agreement; and
WHEREAS, the Parent Borrower has requested that the Credit Agreement be amended
to permit Wholly-Owned Subsidiaries of the Parent Borrower to be designated as
additional borrowers subject to the satisfaction of certain conditions and the
consent of the Administrative Agent and the Required Revolving Credit Lenders
(or the consent of each Revolving Credit Lender with respect to any additional
borrower organized in a jurisdiction other than the United States or Canada);
and
WHEREAS, on the Effective Date (as defined below) the Parent Borrower wishes to
designate as a borrower 3332342 Nova Scotia Company (the “Canadian Applicant
Borrower”), an indirect Wholly-Owned Subsidiary of the Company and a sister
company to the Parent Borrower; and
WHEREAS, on or about January 2, 2020, the Canadian Applicant Borrower is
expected to request a Borrowing of Revolving Credit Loans (the “Initial Canadian
Borrowing”) to fund, in part, the acquisition of the issued and outstanding
shares of Nova Cold Logistics ULC (the “Target”), and then, following such
acquisition, the Canadian Applicant Borrower will amalgamate with the Target
(the “Amalgamation”), and the resulting amalgamated entity (“AmalCo”) will
remain liable for the obligations of the Canadian Applicant Borrower under the
Credit Agreement and shall thereafter be designated as a Designated Borrower in
accordance with the terms of this Agreement and Section 2.18 of the Credit
Agreement; and



--------------------------------------------------------------------------------




WHEREAS, promptly following the Amalgamation, the Company will contribute its
ownership interest in AmalCo’s parent companies to the Parent Borrower with the
result that AmalCo is a Wholly-Owned Subsidiary of the Parent Borrower; and
WHEREAS, the Parent Borrower has requested that, notwithstanding any timing or
delivery requirements set forth in Section 2.18 of the Credit Agreement as
amended hereby with respect to the designation of Designated Borrowers, the
Administrative Agent and the Revolving Credit Lenders consent to the designation
of the Canadian Applicant Borrower as a Designated Borrower effective on the
Effective Date and allow such Designated Borrower to immediately thereafter
request the Initial Canadian Borrowing; and
WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Administrative Agent and the Lenders are willing to amend the Credit Agreement
to add the designated borrower provisions and to make other unrelated changes,
and the Administrative Agent and the Required Revolving Credit Lenders are
willing to consent to the designation of the Canadian Applicant Borrower and
AmalCo, as the successor by amalgamation to the Canadian Applicant Borrower, as
a Designated Borrower.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
SECTION 1. Consent. Notwithstanding anything to the contrary contained in the
Credit Agreement as amended by this Agreement, including that on the Effective
Date through the Contribution Date (as defined below) the Canadian Applicant
Borrower is a Wholly-Owned Subsidiary of the Company and a sister company of the
Parent Borrower (and, for the avoidance of doubt, such ownership of the Canadian
Applicant Borrower and AmalCo during such period shall not constitute a Change
of Control), (a) each of the Lenders consents to the designation of the Canadian
Applicant Borrower as a Designated Borrower and directs the Administrative Agent
to deliver a Designated Borrower Notice with respect to the Canadian Applicant
Borrower to the Parent Borrower and the Lenders on the Effective Date and (b) on
or after the Effective Date the Parent Borrower may submit a Committed Loan
Notice on behalf of the Canadian Applicant Borrower requesting the Initial
Canadian Borrowing. In addition, the Lenders consent to the Amalgamation and the
Contribution and agree that (a) notwithstanding anything to the contrary in
Section 2.18 of the Credit Agreement or otherwise, (i) unless the Administrative
Agent or any Lender notifies the Parent Borrower prior to the effective date set
forth in the Designated Borrower Notice delivered by the Administrative Agent
with respect to AmalCo that the results of any “know your customer” or similar
investigation conducted by the Administrative Agent or such Lender with respect
to AmalCo is not reasonably satisfactory to the Administrative Agent or such
Lender, the designation of AmalCo as a Designated Borrower shall be deemed
effective as of the first date (such date being referred to herein as the
“Designation Effective Date”) on which the Loan Parties and AmalCo have complied
with Sections 5.2 and 5.3, and (ii) a Committed Loan Notice may be submitted by
or on



--------------------------------------------------------------------------------




behalf of AmalCo on or after the Designation Effective Date and (b) for the
avoidance of doubt, (i) prior to the thirty-first (31st) day following the
Amalgamation, the non-occurrence of the Designation Effective Date shall not be,
or be deemed to be, a default in the observance or performance of any agreement
contained in Section 9.4(i) of the Credit Agreement and (ii) prior to the
Designation Effective Date, no requests for any Loans or other extensions of
credit may be submitted by or on behalf of AmalCo.
SECTION 2.     Amendment to Credit Agreement. Subject to all of the terms and
conditions set forth in this Agreement, as of the Effective Date, the Parent
Borrower, the Company, the Lenders and the Administrative Agent hereby agree
that (i) the Credit Agreement (other than the schedules and exhibits thereto
(except as described in clauses (ii) through (iii))) is hereby amended to
incorporate the changes marked on the copy of the Credit Agreement attached as
Annex I hereto (ii) the Credit Agreement is hereby further amended by replacing
Exhibit G-1 to the Credit Agreement in its entirety with the Exhibit G-1
attached hereto as Annex II, and (iii) the Credit Agreement is further amended
to include, as Exhibits K, L and M, the Form of Designated Borrower Request and
Assumption Agreement, the Form of Designated Borrower Notice, and the Form of
Designated Borrower Termination Notice, respectively, attached as Annex III
hereto.
SECTION 3.     Conditions to Effectiveness. This Agreement shall be deemed
effective as of the first date (such date being referred to herein as the
“Effective Date”) on which all of the following conditions precedent have been
satisfied or waived in writing:
3.1    Loan Documents. The Administrative Agent shall have received:
(a)    counterparts of this Agreement duly executed by each of the Loan Parties,
the Administrative Agent and each of the Lenders;
(b)    a duly executed Designated Borrower Request and Assumption Agreement with
respect to the Canadian Applicant Borrower; and
(c)    a Revolving Credit Note executed by the Canadian Applicant Borrower in
favor of each Lender requesting such Note (which, to the extent delivered via
e-mail (in a .pdf format) or telecopies, shall be followed promptly by
originals).
3.2    Responsible Officer’s Certificates. The Administrative Agent shall have
received a certificate of the Parent Borrower and of the Canadian Applicant
Borrower, each dated the Effective Date and satisfactory in form and substance
to the Administrative Agent, with appropriate insertions and attachments,
reasonably satisfactory in form and substance to the Administrative Agent,
executed by a Responsible Officer of the Parent Borrower or the Canadian
Applicant Borrower, as applicable.



--------------------------------------------------------------------------------




3.3    Proceedings of the Loan Parties. The Administrative Agent shall have
received a copy of the resolutions, in form and substance reasonably
satisfactory to the Administrative Agent, of the Board of Directors (or similar
governing body) of the Canadian Applicant Borrower authorizing (i) the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, (ii) the performance of the Credit Agreement
and (iii) the borrowings contemplated under the Credit Agreement, certified by a
Responsible Officer of the Canadian Applicant Borrower as of the Effective Date,
which certification may be included in the certificate delivered in respect of
the Canadian Applicant Borrower pursuant to Section 3.2 and shall state that the
resolutions thereby certified have not been amended, modified, revoked or
rescinded, and the certificate delivered in respect of the Parent Borrower
pursuant to Section 3.2 shall state that the resolutions of the Parent Borrower
and each other Loan Party delivered and certified on the Closing Date have not
been amended, modified, revoked or rescinded.
3.4    Incumbency Certificates. The Administrative Agent shall have received a
certificate of the Canadian Applicant Borrower, dated the Effective Date, as to
the incumbency and signature of its officers executing this Agreement or any
other Loan Document, which certificate may be included in the certificate
delivered in respect of the Canadian Applicant Borrower pursuant to Section 3.2,
shall be in form and substance reasonably satisfactory to the Administrative
Agent and shall be executed by a Responsible Officer of the Canadian Applicant
Borrower.
3.5    Governing Documents. The Administrative Agent shall have received true
and complete copies of the Governing Documents of the Canadian Applicant
Borrower certified as of a recent date as complete and correct copies thereof by
a Responsible Officer of the Canadian Applicant Borrower, which certification
may be included in the certificate delivered in respect of the Canadian
Applicant Borrower pursuant to Section 3.2.
3.6    Good Standing Certificates. The Administrative Agent shall have received
certificates dated as of a recent date from the Secretary of State, provincial
registry or other appropriate authority evidencing the good standing and/or
existence of the Canadian Applicant Borrower in the jurisdiction of its
organization or formation.
3.7    Legal Opinions. The Administrative Agent shall have received (a) a signed
legal opinion of King & Spalding LLP, counsel to the Loan Parties, and (b) a
signed legal opinion of Stewart, McKelvey, Nova Scotia counsel to the Canadian
Applicant Borrower, in each case in form and substance reasonably satisfactory
to the Administrative Agent.
3.8    Know Your Customer. The Administrative Agent and each Lender shall have
received, at least two (2) Business Days prior to the Effective Date, all
documentation and other information concerning the Canadian Applicant Borrower
that the Administrative Agent or any Lender requests in order to comply with its
obligations under applicable “know



--------------------------------------------------------------------------------




your customer” and anti-money laundering rules and regulations, including the
Patriot Act and the Beneficial Ownership Regulation, in each case as requested
at least ten (10) Business Days prior to the Effective Date.
3.9    Other Documents. The Administrative Agent shall have received such other
documents or information, in form, content and scope reasonably satisfactory to
the Administrative Agent, as may be required by the Administrative Agent or the
Required Lenders in their sole discretion.
3.10    Representations and Warranties. Each of the representations and
warranties made by the Company and each Loan Party in or pursuant to the Loan
Documents to which it is a party shall be true and correct in all material
respects (or if qualified by materiality or Material Adverse Effect, in all
respects) on and as of the Effective Date (except where such representations and
warranties relate to an earlier date, in which case such representations and
warranties shall have been true and correct as of such earlier date);
3.11    No Default or Event of Default. No Default or Event of Default has
occurred and is continuing on the Effective Date.
SECTION 4.     Representations and Warranties. Each of the Loan Parties
reaffirms and restates the representations and warranties made by it in or
pursuant to the Loan Documents, in each case, after giving effect to the
amendments to the Credit Agreement contemplated by this Agreement, and all such
representations and warranties are true and correct in all material respects on
and as of the date of this Agreement as if made on and as of such date (except
where such representations and warranties relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (or, if qualified by materiality or Material Adverse Effect,
in all respects) as of such earlier date). Each of the Loan Parties additionally
represents and warrants (which representations and warranties shall survive the
execution and delivery hereof) to the Administrative Agent, the Swing Line
Lender, the Letter of Credit Issuers and the Lenders that:
(a)        it has the organizational power and authority, and the legal right,
to enter into and perform this Agreement and the transactions contemplated
hereby and has taken all necessary organizational action to authorize the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby;
(b)        no consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the execution, delivery, performance, validity or
enforceability of this Agreement and the transactions contemplated hereby,
except consents, authorizations, filings and notices that have been obtained or
made and are in full force and effect;



--------------------------------------------------------------------------------




(c)        this Agreement has been duly executed and delivered on behalf of each
Loan Party, and is a legal, valid and binding obligation of each Loan Party,
enforceable against each Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws relating to or affecting
the enforcement of creditors’ rights generally and by general equitable
principles (whether enforcement is sought by proceedings in equity or at law);
(d)        no Default or Event of Default has occurred and is continuing; and
(e)        the execution, delivery and performance of this Agreement and the
other Loan Documents, the borrowings under the Credit Agreement and the use of
the proceeds thereof will not violate any Requirement of Law or any Material
Contract or any Governing Document of any Loan Party and will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any such Material Contract.
SECTION 5.     Additional Covenants Regarding the Designation of AmalCo as a
Designated Borrower.
5.1    Promptly (and, in any event, within one (1) Business Day) after the
Amalgamation, the Administrative Agent shall have received the certification of
beneficial ownership required by the Beneficial Ownership Regulation with
respect to AmalCo.
5.2    Promptly (and, in any event, within five (5) Business Days) after the
Amalgamation, (a) the Company will contribute all of its ownership interests in
AmalCo’s parent companies to the Parent Borrower with the result that AmalCo is
a Wholly-Owned Subsidiary of the Parent Borrower (the “Contribution Date”) and
(b) the Administrative Agent shall have received an acknowledgement and
confirmation, in form and substance satisfactory to the Administrative Agent,
executed by AmalCo, confirming that AmalCo is subject to all of the obligations,
indebtedness and liabilities of the Canadian Applicant Borrower, including all
of the Obligations.
5.3    Promptly (and, in any event, within fifteen (15) Business Days or as
otherwise agreed in the sole discretion of the Administrative Agent) after the
Amalgamation the Administrative Agent and/or the Lenders, as applicable, shall
have received, with respect to AmalCo, each of the documents, certificates,
opinions and other items required to be delivered by or with respect to the
Canadian Applicant Borrower by Sections 3.1 through 3.9; provided that all
documentation and other information concerning AmalCo (after giving effect to
the Contribution) that the Administrative Agent or any Lender requests in order
to comply with its obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act and the
Beneficial Ownership Regulation, shall have been received at least five (5)
Business Days prior to the effective



--------------------------------------------------------------------------------




date set forth in the Designated Borrower Notice delivered by the Administrative
Agent with respect to AmalCo.
5.4    Promptly (and, in any event, within ninety (90) days or as otherwise
agreed in the sole discretion of the Administrative Agent) following the
Contribution Date, the Parent Borrower shall cause each of AmalCo’s parent
companies to become a party to the Guarantee Agreement as a Guarantor as
provided in Section 8.10 of the Credit Agreement.
SECTION 6.     Affirmation of Guarantors. Each Guarantor hereby approves and
consents to this Agreement and the transactions contemplated by this Agreement
and agrees and affirms that its guarantee of the Obligations continues to be in
full force and effect and is hereby ratified and confirmed in all respects and
shall apply to the Credit Agreement and all of the other Loan Documents, as such
are amended, restated, supplemented or otherwise modified from time to time in
accordance with their terms.
SECTION 7.     Costs and Expenses. The Parent Borrower agrees to reimburse the
Administrative Agent for its reasonable and out-of-pocket expenses incurred in
connection with this Agreement to the extent required under Section 12.5 of the
Credit Agreement.
SECTION 8.     Ratification.
(a)The Credit Agreement, as amended by this Agreement, and the other Loan
Documents remain in full force and effect and are hereby ratified and affirmed
by the Loan Parties. Each of the Loan Parties hereby reaffirms and admits the
validity and enforceability of the Credit Agreement, as amended by this
Agreement, and the other Loan Documents.
(b)    This Agreement shall be limited precisely as written and, except as
expressly provided herein, shall not be deemed (i) to be a consent granted
pursuant to, or a waiver, modification or forbearance of, any term or condition
of the Credit Agreement, any other Loan Document or any of the instruments or
agreements referred to in any thereof or a waiver of any Default or Event of
Default, whether or not known to the Administrative Agent, the Swing Line
Lender, any of the Letter of Credit Issuers or any of the Lenders, or (ii) to
prejudice any right or remedy which the Administrative Agent, the Swing Line
Lender, any of the Letter of Credit Issuers or any of the Lenders may now have
or have in the future against any Person under or in connection with the Credit
Agreement, any of the instruments or agreements referred to therein or any of
the transactions contemplated thereby.



--------------------------------------------------------------------------------




SECTION 9.     Modifications. Neither this Agreement, nor any provision hereof,
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the parties hereto.
SECTION 10.     References. The Loan Parties acknowledge and agree that this
Agreement constitutes a Loan Document. Each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and
each reference in each other Loan Document (and the other documents and
instruments delivered pursuant to or in connection therewith) to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import, shall mean and be a
reference to the Credit Agreement as modified hereby and as each may in the
future be amended, restated, supplemented or modified from time to time.
SECTION 11.     Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by email or facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof.
SECTION 12.     Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.
SECTION 13.     Severability. If any provision of this Agreement is prohibited,
illegal, invalid or unenforceable in any jurisdiction, (a) such provision shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction and (b) the
parties shall endeavor in good faith negotiations to replace the prohibited,
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the prohibited, illegal,
invalid or unenforceable provisions.
SECTION 14.     Governing Law. THIS AGREEMENT, THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT, AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK. (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW
OTHER THAN



--------------------------------------------------------------------------------




SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).
SECTION 15.     Headings. Section headings in this Agreement are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
[The remainder of this page left blank intentionally]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Loan Parties, the Lenders, the Letter of Credit Issuers,
the Swing Line Lender and the Administrative Agent have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.


AMERICOLD REALTY OPERATING PARTNERSHIP, L.P.
By: /s/ Marc Smernoff
Name: Marc Smernoff
Title: Chief Financial Officer




AMERICOLD REALTY TRUST
By: /s/ Marc Smernoff
Name: Marc Smernoff
Title: Chief Financial Officer


[Signature Page to First Amendment to Americold Credit Agreement]

--------------------------------------------------------------------------------



AMERICOLD ACQUISITION, LLC
AMERICOLD CLEARFIELD PROPCO, LLC
AMERICOLD LOGISTICS, LLC
AMERICOLD MIDDLEBORO PROPCO, LLC
AMERICOLD NEBRASKA LEASING LLC
AMERICOLD PROPCO PHOENIX VAN BUREN LLC
AMERICOLD REAL ESTATE, L.P.
AMERICOLD REALTY, INC.
AMERICOLD SAN ANTONIO PROPCO, LLC
AMERICOLD TRANSPORTATION SERVICES, LLC
ART AL HOLDING LLC
ART FIRST MEZZANINE BORROWER GP LLC
ART FIRST MEZZANINE BORROWER OPCO 2006-2 L.P.
ART FIRST MEZZANINE BORROWER OPCO GP 2006-2 LLC
ART FIRST MEZZANINE BORROWER PROPCO 2006-2 L.P.
ART FIRST MEZZANINE BORROWER PROPCO GP 2006-2 LLC
ART FIRST MEZZANINE BORROWER, L.P.
ART ICECAP HOLDINGS LLC
ART MANAGER L.L.C.
ART MORTGAGE BORROWER GP LLC
ART MORTGAGE BORROWER OPCO 2006-1A L.P.
ART MORTGAGE BORROWER OPCO 2006-1B L.P.
ART MORTGAGE BORROWER OPCO 2006-1C L.P.
ART MORTGAGE BORROWER OPCO 2006-2 L.P.
ART MORTGAGE BORROWER OPCO 2010-4 LLC
ART MORTGAGE BORROWER OPCO 2010-5 LLC
ART MORTGAGE BORROWER OPCO 2010-6 LLC
ART MORTGAGE BORROWER OPCO GP 2006-1A LLC
ART MORTGAGE BORROWER OPCO GP 2006-1B LLC
ART MORTGAGE BORROWER OPCO GP 2006-1C LLC
ART MORTGAGE BORROWER OPCO GP 2006-2 LLC
ART MORTGAGE BORROWER PROPCO 2006-1A L.P.
ART MORTGAGE BORROWER PROPCO 2006-1B L.P.
ART MORTGAGE BORROWER PROPCO 2006-1C L.P.
ART MORTGAGE BORROWER PROPCO 2006-2 L.P.
ART MORTGAGE BORROWER PROPCO 2010-4 LLC
ART MORTGAGE BORROWER PROPCO 2010-5 LLC
ART MORTGAGE BORROWER PROPCO 2010-6 LLC
ART MORTGAGE BORROWER PROPCO GP 2006-1A LLC
ART MORTGAGE BORROWER PROPCO GP 2006-1B LLC
ART MORTGAGE BORROWER PROPCO GP 2006-1C LLC
ART MORTGAGE BORROWER PROPCO GP 2006-2 LLC
ART MORTGAGE BORROWER, L.P.
ART QUARRY TRS LLC
ART SECOND MEZZANINE BORROWER GP LLC
ART SECOND MEZZANINE BORROWER, L.P.
ATLAS COLD STORAGE LOGISTICS LLC
ATLAS LOGISTICS GROUP RETAIL SERVICES (ATLANTA) LLC


[Signature Page to First Amendment to Americold Credit Agreement]

--------------------------------------------------------------------------------



ATLAS LOGISTICS GROUP RETAIL SERVICES (DENVER) LLC
ATLAS LOGISTICS GROUP RETAIL SERVICES (PHOENIX) LLC
ATLAS LOGISTICS GROUP RETAIL SERVICES (ROANOKE) LLC
KC UNDERGROUND, L.L.C.
VCD PLEDGE HOLDINGS, LLC
VERSACOLD ATLAS LOGISTICS SERVICES USA LLC
VERSACOLD LOGISTICS, LLC
VERSACOLD MIDWEST LLC
VERSACOLD NORTHEAST LOGISTICS, LLC
VERSACOLD NORTHEAST, INC.
VERSACOLD TEXAS, L.P.
VERSACOLD USA, INC.
AMERICOLD HAWKEYE PARENT, LLC
AMERICOLD HAWKEYE BLOCKER GP, LLC
AMERICOLD TRS PARENT, LLC
BCP VII CHILLER 892/US T-E FEEDER, L.P.
CLOVERLEAF COLD STORAGE, LLC
CLOVERLEAF COLD STORAGE IOWA CO.
SECOND STREET, LLC
CLOVERLEAF COLD STORAGE CO., LLC
KEYCITY LEASING COMPANY
KCL EQUIPMENT OWNER LLC
CCS REALTY, LLC
CCS REALTY PROPERTY OWNER LLC
ZERO MOUNTAIN LLC
ZERO MOUNTAIN LOGISTICS, LLC
BLOCKCHAIN TRANSPORT, LLC
ZMI LEASING, LLC
ZM WACO PROPERTY OWNER LLC
ZM NLR PROPERTY OWNER LLC
ZM PROPERTY OWNER LLC
LANIER FREEZER, LLC
LANIER COLD STORAGE, LLC
NEWLOOK PRODUCTS, LLC
SAVANNAH COLD STORAGE, LLC
PORTFRESH HOLDINGS, LLC
PORTFRESH DEVELOPMENT LLC
By: /s/ Marc Smernoff
Name: Marc Smernoff
Title: Chief Financial Officer






[Signature Page to First Amendment to Americold Credit Agreement]

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as
Administrative Agent
By: /s/ Gavin Shak
Name: Gavin Shak
Title: Assistant Vice President




[Signature Page to First Amendment to Americold Credit Agreement]

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as a Lender, Swing Line Lender and a Letter of Credit
Issuer
By: /s/ Dennis Kwan
Name: Dennis Kwan
Title: Senior Vice President


[Signature Page to First Amendment to Americold Credit Agreement]

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK N.A., as a Lender and a Letter of Credit Issuer
By: /s/ Brian Smolowitz
Name: Brian Smolowitz
Title: Vice President


[Signature Page to First Amendment to Americold Credit Agreement]

--------------------------------------------------------------------------------



COOPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as a Lender
By: /s/ Michalene Donegan
Name: Michalene Donegan
Title: Managing Director




By: /s/ Stewart Kalish
Name: Stewart Kalish
Title: Executive Director










[Signature Page to First Amendment to Americold Credit Agreement]

--------------------------------------------------------------------------------



ROYAL BANK OF CANADA NEW YORK BRANCH, as a Lender
By: /s/ Brian Gross
Name: Brian Gross
Title: Authorized Signatory


[Signature Page to First Amendment to Americold Credit Agreement]

--------------------------------------------------------------------------------



CITIBANK, N.A., as a Lender
By: /s/ David Bouton
Name: David Bouton
Title: Authorized Signatory


[Signature Page to First Amendment to Americold Credit Agreement]

--------------------------------------------------------------------------------



CITIZENS BANK, NATIONAL ASSOCIATION, as a Lender
By: /s/ Michelle M. Dawson
Name: Michelle M. Dawson
Title: Vice President


[Signature Page to First Amendment to Americold Credit Agreement]

--------------------------------------------------------------------------------



GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender
By: /s/ Jamie Minieri
Name: Jamie Minieri
Title: Authorized Signatory


[Signature Page to First Amendment to Americold Credit Agreement]

--------------------------------------------------------------------------------



REGIONS BANK, as a Lender
By: /s/ Nicholas R. Frerman
Name: Nicholas R. Frerman
Title: Vice President


[Signature Page to First Amendment to Americold Credit Agreement]

--------------------------------------------------------------------------------



TRUIST BANK, successor by merger to SunTrust Bank, as a Lender
By: /s/ Ryan Almond
Name: Ryan Almond
Title: Director


[Signature Page to First Amendment to Americold Credit Agreement]

--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION, as a Lender
By: /s/ Lori Y. Jensen
Name: Lori Y. Jensen
Title: Senior Vice President


[Signature Page to First Amendment to Americold Credit Agreement]

--------------------------------------------------------------------------------



MORGAN STANLEY BANK, N.A., as a Lender
By: /s/ Jake Dowden
Name: Jake Dowden
Title: Authorized Signatory


[Signature Page to First Amendment to Americold Credit Agreement]

--------------------------------------------------------------------------------



RAYMOND JAMES BANK, N.A., as a Lender
By: /s/ Matt Stein
Name: Matt Stein
Title: Senior Vice President


[Signature Page to First Amendment to Americold Credit Agreement]

--------------------------------------------------------------------------------



BBVA USA, as a Lender
By: /s/ R. Steven Hall
Name: R. Steven Hall
Title: Senior Vice President


[Signature Page to First Amendment to Americold Credit Agreement]

--------------------------------------------------------------------------------



TRUIST BANK, formerly known as Branch Banking and Trust Company, as a Lender
By: /s/ Brad Bowen
Name: Brad Bowen
Title: Senior Vice President


[Signature Page to First Amendment to Americold Credit Agreement]

--------------------------------------------------------------------------------



ZIONS BANCORPORATION, N.A. dba NATIONAL BANK OF ARIZONA, as a Lender
By: /s/ Kate Smith
Name: Kate Smith
Title: Vice President




[Signature Page to First Amendment to Americold Credit Agreement]

--------------------------------------------------------------------------------



AGCOUNTRY FARM CREDIT SERVICES FLCA, as a Lender
By: /s/ Jamey Grafing
Name: Jamey Grafing
Title: Senior Vice President




[Signature Page to First Amendment to Americold Credit Agreement]

--------------------------------------------------------------------------------



AMERICAN SAVINGS BANK FSB, as a Lender
By: /s/ Kyle J. Shelly
Name: Kyle J. Shelly
Title: First Vice President




[Signature Page to First Amendment to Americold Credit Agreement]

--------------------------------------------------------------------------------




ANNEX I TO FIRST AMENDMENT








MARKED COPY OF CREDIT AGREEMENT


[See attached.]






--------------------------------------------------------------------------------

Published CUSIP Number: 03063RAK4
CREDIT AGREEMENT
among
AMERICOLD REALTY OPERATING PARTNERSHIP, L.P.,
AMERICOLD REALTY TRUST,
The Several Lenders and Letter of Credit Issuers from Time to Time Parties
Hereto,
BANK OF AMERICA, N.A.,
as Administrative Agent,
JPMORGAN CHASE BANK, N.A.,
ROYAL BANK OF CANADA
and
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
as Syndication Agents
and
CITIBANK, N.A., CITIZENS BANK, NATIONAL ASSOCIATION,
GOLDMAN SACHS LENDING PARTNERS LLC,
REGIONS BANK, SUNTRUST BANK
and
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents



--------------------------------------------------------------------------------




Dated as of December 4, 2018



--------------------------------------------------------------------------------

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
JPMORGAN CHASE BANK, N.A.,
RBC CAPITAL MARKETS
and
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
as Joint Lead Arrangers
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Sole Bookrunner






--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS
1

Section 1.1.
Defined Terms    1

Section 1.2.
Other Definitional Provisions    5152

Section 1.3.
Classifications of Loans    5253

Section 1.4.
Accounting Terms; GAAP    5253

Section 1.5.
Pro Forma Calculations    5354

Section 1.6.
Rounding    5354

Section 1.7.
Timing of Payment or Performance    5354

Section 1.8.
Times of Day    54

Section 1.9.
Exchange Rates; Currency Equivalents    54

Section 1.10.
Additional Alternative Currencies    5455

Section 1.11.
Change of Currency    5556

ARTICLE II AMOUNT AND TERMS OF CREDIT
56

Section 2.1.
Commitments    56





--------------------------------------------------------------------------------




Section 2.2.
Borrowings, Continuations and Conversions of Loans    5758

Section 2.3.
Swing Line Loans    60

Section 2.4.
Administrative Agent’s Clawback    63

Section 2.5.
Repayment of Loans    6465

Section 2.6.
Evidence of Debt    65

Section 2.7.
[Reserved]    6566

Section 2.8.
Interest    6566

Section 2.9.
LIBOR Successor Rate    67

Section 2.10.
Increased Costs, Illegality, Etc.    6869

Section 2.11.
Compensation    7172

Section 2.12.
Change of Lending Office    7273

Section 2.13.
Notice of Certain Costs    73

Section 2.14.
Increase in Facilities    7374

Section 2.15.
Replacement of Lenders or Termination of Commitments Under Certain
Circumstances    7677

Section 2.16.
Defaulting Lenders    7778





--------------------------------------------------------------------------------




Section 2.17.
Extension of Revolving Loan Maturity Date.    8081

Section 2.18.
Designated Borrowers.    82

Section 2.19.
Joint and Several Liability.    84

ARTICLE III LETTERS OF CREDIT
8186

Section 3.1.
Letters of Credit    8186

Section 3.2.
Letter of Credit Requests    8489

Section 3.3.
Letter of Credit Participations    8691

Section 3.4.
Agreement to Repay Letter of Credit Drawings    8792

Section 3.5.
Increased Costs    9196

Section 3.6.
New or Successor Letter of Credit Issuer    9297

Section 3.7.
Role of Letter of Credit Issuer    9398

Section 3.8.
Cash Collateral    9499

Section 3.9.
Governing Law; Applicability of ISP and UCP    95100

Section 3.10.
Conflict with Issuer Documents    96101

Section 3.11.
Letters of Credit Issued for Subsidiaries    96101





--------------------------------------------------------------------------------




Section 3.12.
Letter of Credit Issuer Reports to Administrative Agent    96101

ARTICLE IV FEES; COMMITMENT REDUCTIONS AND TERMINATIONS
97102

Section 4.1.
Fees    97102

Section 4.2.
Voluntary Reduction of Revolving Credit Commitments    98103

Section 4.3.
Mandatory Termination of Commitments    99104

ARTICLE V PAYMENTS
99104

Section 5.1.
Voluntary Prepayments    99104

Section 5.2.
Mandatory Prepayments    100105

Section 5.3.
Method and Place of Payment    101106

Section 5.4.
Net Payments    102108

Section 5.5.
Computations of Interest and Fees; Retroactive Adjustments of Leverage-Based
Applicable Margin    107113

Section 5.6.
Limit on Rate of Interest    108113

ARTICLE VI REPRESENTATIONS AND WARRANTIES
109114

Section 6.1.
Financial Condition    109114

Section 6.2.
No Change    110115





--------------------------------------------------------------------------------




Section 6.3.
Existence; Compliance with Law    110115

Section 6.4.
Power; Authorization; Enforceable Obligations    110115

Section 6.5.
No Legal Bar    110116

Section 6.6.
Litigation    111116

Section 6.7.
Ownership of Property; Liens; Qualified Assets; Casualty    111116

Section 6.8.
Intellectual Property    111117

Section 6.9.
REIT Status; Stock Exchange Listing; Taxes    111117

Section 6.10.
Federal Regulations    112117

Section 6.11.
ERISA    112118

Section 6.12.
Investment Company Act    112118

Section 6.13.
Subsidiaries    112118

Section 6.14.
Use of Proceeds    113118

Section 6.15.
Environmental Matters    113118

Section 6.16.
Accuracy of Information, Etc.    113119

Section 6.17.
[Intentionally Omitted]    114119





--------------------------------------------------------------------------------




Section 6.18.
Anti-Corruption Laws, Sanctions and Anti-Terrorism Laws    114119

Section 6.19.
Labor Matters    114120

Section 6.20.
Solvency    115120

Section 6.21.
Insurance    115120

Section 6.22.
No Default    115120

Section 6.23.
EEA Financial Institution    115120

Section 6.24.
Representations as to Foreign Obligors    120

ARTICLE VII CONDITIONS PRECEDENT
115121

Section 7.1.
Conditions to Effectiveness    115121

Section 7.2.
Conditions to Each Extension of Credit    118124

ARTICLE VIII AFFIRMATIVE COVENANTS
119125

Section 8.1.
Financial Statements    119125

Section 8.2.
Certificates; Other Information    120127

Section 8.3.
Lines of Business    123129

Section 8.4.
Taxes    123130





--------------------------------------------------------------------------------




Section 8.5.
Maintenance of Existence; Compliance with Law    123130

Section 8.6.
Maintenance of Property; Insurance    124130

Section 8.7.
Inspection of Property; Books and Records; Discussions    124130

Section 8.8.
Notices    124131

Section 8.9.
Environmental Laws    125132

Section 8.10.
Additional Subsidiaries    126132

Section 8.11.
Use of Proceeds and Letters of Credit    126132

Section 8.12.
Know Your Customer    126133

Section 8.13.
Maintenance of REIT Status; Stock Exchange Listing; Further Assurances    126133

Section 8.14.
[Reserved]    127Approvals and Authorizations 133

Section 8.15.
Removal of Qualified Assets – Parent Borrower    127133

Section 8.16.
Removal of Qualified Assets – Administrative Agent    128134

Section 8.17.
Additional Qualified Assets    128135

Section 8.18.
Minimum Property Condition    129136

Section 8.19.
Payment of Obligations    129136





--------------------------------------------------------------------------------




ARTICLE IX NEGATIVE COVENANTS
129136

Section 9.1.
Financial Covenants    129136

Section 9.2.
Indebtedness    130137

Section 9.3.
Liens    130137

Section 9.4.
Fundamental Changes    130137

Section 9.5.
Restricted Payments    131138

Section 9.6.
Transactions with Affiliates    132139

Section 9.7.
Amendments to Governing Documents    133139

Section 9.8.
No Further Negative Pledges    133140

Section 9.9.
Use of Proceeds    134140

Section 9.10.
Investments    134141

Section 9.11.
Changes in Fiscal Periods    134141

Section 9.12.
Asset Sales    134141

Section 9.13.
Environmental Matters    134141

Section 9.14.
Sanctions; Anti-Corruption; Anti-Money Laundering    134141





--------------------------------------------------------------------------------




Section 9.15.
Change in Nature of Business    135142

ARTICLE X EVENTS OF DEFAULT
135142

Section 10.1.
Events of Default    135142

Section 10.2.
Application of Funds    138145

ARTICLE XI THE AGENTS
139146

Section 11.1.
Appointment    139146

Section 11.2.
Delegation of Duties    140147

Section 11.3.
Exculpatory Provisions    140147

Section 11.4.
Reliance by Agent    141148

Section 11.5.
Notice of Default    142149

Section 11.6.
Non-Reliance on Agents and Other Lenders    142149

Section 11.7.
Indemnification    143149

Section 11.8.
Agent in Its Individual Capacity    143150

Section 11.9.
Successor Agent    144150

Section 11.10.
Bookrunner; Lead Arrangers; Syndication Agents; Documentation Agents    145152





--------------------------------------------------------------------------------




Section 11.11.
Agents May File Proofs of Claim    145152

Section 11.12.
Guaranty Matters    146152

Section 11.13.
Certain ERISA Matters    147153

ARTICLE XII MISCELLANEOUS
148155

Section 12.1.
Amendments and Waivers    148155

Section 12.2.
Notices    151158

Section 12.3.
No Waiver; Cumulative Remedies; Enforcement    153160

Section 12.4.
Survival of Representations and Warranties    154161

Section 12.5.
Payment of Expenses; Damages Waiver    154161

Section 12.6.
Successors and Assigns; Participations and Assignments    156163

Section 12.7.
Adjustments; Set-off; Payments Set Aside    162169

Section 12.8.
Counterparts    163170

Section 12.9.
Severability    163170

Section 12.10.
Integration    164171

Section 12.11.
GOVERNING LAW    164171





--------------------------------------------------------------------------------




Section 12.12.
Submission to Jurisdiction; Waivers    164171

Section 12.13.
No Advisory or Fiduciary Responsibility    165172

Section 12.14.
Interest Rate Limitation    165172

Section 12.15.
[Intentionally Omitted]    166173

Section 12.16.
Confidentiality    166173

Section 12.17.
WAIVERS OF JURY TRIAL    167174

Section 12.18.
Patriot Act    167174

Section 12.19.
Electronic Execution of Assignments and Certain Other Documents    168175

Section 12.20.
ENTIRE AGREEMENT    168175

Section 12.21.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    168175

Section 12.22.
Judgment Currency    169176

Section 12.23.
Acknowledgement Regarding Any Supported QFCs    176

ARTICLE XIII CONTINUING GUARANTY
169177

Section 13.1.
Guaranty    169177

Section 13.2.
Rights of Creditor Parties    170178





--------------------------------------------------------------------------------




Section 13.3.
Certain Waivers    170178

Section 13.4.
Obligations Independent    170178

Section 13.5.
Subrogation    170179

Section 13.6.
Termination; Reinstatement    171179

Section 13.7.
Subordination    171179

Section 13.8.
Stay of Acceleration    171179

Section 13.9.
Condition of Borrower    171Borrowers 179

Section 13.10.
Keepwell    171180

Section 13.11.
Termination    172180





SCHEDULES:
1.1A    Commitments, Applicable Percentages and Sublimits
1.1B    Qualified Assets
3.1A    Existing Letters of Credit
6.13    Subsidiaries
9.6    Transactions with Affiliates
12.2    Administrative Agent’s Office; Certain Addresses for Notices


EXHIBITS:
A    Form of Guarantee Agreement




--------------------------------------------------------------------------------




B    Form of Borrowing Base Certificate
C    [Reserved]
D    Form of Assignment and Assumption
E    Form of Promissory Note (Term Loan)
F    Form of Promissory Note (Revolving Credit Loan)
G-1    Form of Committed Loan Notice
G-2    Form of Swing Line Loan Notice
H    Form of Designation Notice
I    Form of Compliance Certificate
J    Form of Non-Bank Tax Certificates (J-1 through J-4)
K    Form of Designated Borrower Request and Assumption Agreement
L    Form of Designated Borrower Notice
M    Form of Designated Borrower Termination Notice
    








--------------------------------------------------------------------------------





CREDIT AGREEMENT (this “Agreement”), dated as of December 4, 2018, among
AMERICOLD REALTY OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
(the “Parent Borrower”), AMERICOLD REALTY TRUST, a Maryland real estate
investment trust (the “Company”), the Designated Borrowers from time to time
parties hereto (each such Designated Borrower, together with the Parent
Borrower, collectively, the “Borrowers” and each a “Borrower”), the several
banks and other financial institutions from time to time parties to this
Agreement as Lenders and Letter of Credit Issuers (each as defined in Section
1.1) and BANK OF AMERICA, N.A., as administrative agent.
The parties hereto hereby agree as follows:
Article I

DEFINITIONS
Section 1.1.    Defined Terms. As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this Section
1.1.
“Addition Conditions”: as defined in Section 8.17.
“Additional TL Tranche”: as defined in Section 2.14(a).
“Additional TL Tranche Documents”: with respect to any Additional TL Tranche,
each agreement, instrument and other document evidencing, securing,
guaranteeing, or otherwise relating to such Additional TL Tranche, including any
applicable Joinder Agreement.
“Administrative Agent”: Bank of America, as the administrative agent for the
Lenders and the Letter of Credit Issuers under this Agreement and the other Loan
Documents, together with any of its successors.
“Administrative Agent’s Office”: with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 12.2 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Parent Borrower and the Lenders.
“Administrative Questionnaire”: an Administrative Questionnaire in a form
approved by the Administrative Agent.
“Advance Percentage”: with respect to: (a) Eligible Owned Assets, 60%; and (b)
Eligible Ground Leased Assets, 60%.
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the possession,
directly or indirectly, of the power to direct or cause the direction of
management and policies of a Person, whether through ownership of voting




--------------------------------------------------------------------------------




securities, by contract or otherwise. The terms “controlling” and “controlled”
have meanings correlative thereto.
“Agent Indemnitee”: as defined in Section 11.7.
“Agents”: the collective reference to the Administrative Agent, the Syndication
Agents and the Documentation Agents.
“Aggregate Borrowing Base Amount”: as of any date of determination, the sum of
the Borrowing Base Amount for each Qualified Asset; provided that (i) the
aggregate amount contributed to the Aggregate Borrowing Base Amount by Qualified
Assets located in a Specified Jurisdiction other than the United States,
collectively, shall not exceed 30% of the Aggregate Borrowing Base Amount at any
time, (ii) the aggregate amount contributed to the Aggregate Borrowing Base
Amount by Eligible Ground Leased Assets shall not exceed 20% of the Aggregate
Borrowing Base Amount at any time and (iii) any single Qualified Asset shall not
constitute greater than 10% of the Aggregate Borrowing Base Amount at any time;
provided that, to the extent such limitation is exceeded, only such portion of
the Borrowing Base Amount of such Qualified Asset or Qualified Assets shall be
excluded from the calculation of the Aggregate Borrowing Base Amount to the
extent necessary to comply with the foregoing limitations.
“Agreement”: as defined in the preamble hereto.
“Alternative Currency”: each of the following currencies: Euro, Sterling,
Australian Dollars, New Zealand Dollars and Canadian Dollars, together with each
other currency (other than Dollars) that is approved in accordance with Section
1.10.
“Alternative Currency Commitment”: as to each Revolving Credit Lender, its
obligation to make Revolving Credit Loans to the BorrowerBorrowers pursuant to
Section 2.1(b)(ii) in Dollars and Alternative Currencies in an aggregate amount
not to exceed the Dollar Equivalent of the Dollar amount set forth opposite such
Lender’s name on Schedule 1.1A under the caption “Alternative Currency
Commitment” or in the Assignment and Assumption or Joinder Agreement pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.
“Alternative Currency Equivalent”: at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
Letter of Credit Issuer, as the case may be, at such time on the basis of the
Spot Rate (determined in respect of the most recent Revaluation Date) for the
purchase of such Alternative Currency with Dollars.
“Alternative Currency Tranche”: the sum of the Alternative Currency Commitments
of all the Lenders. On the Closing Date, the amount of the Alternative Currency
Tranche is equal to $400,000,000.
“Alternative Currency Tranche Lender”: at any time, any Lender that has an
Alternative Currency Commitment at such time or an outstanding Alternative
Currency Tranche Loan.




--------------------------------------------------------------------------------




“Alternative Currency Tranche Loan”: as defined in Section 2.1(b)(ii).
“Anti-Corruption Laws”: the United States Foreign Corrupt Practices Act of 1977
and all laws, rules and regulations of any other jurisdiction applicable to the
Company, the Parent Borrower or their respective Subsidiaries concerning or
relating to bribery or corruption.
“Anti-Terrorism Laws”: any Requirement of Law related to terrorism financing,
economic sanctions or money laundering, including: 18 U.S.C. §§ 1956 and 1957;
The Currency and Foreign Transactions Reporting Act (also known as the “Bank
Secrecy Act”, 31 U.S.C. §§ 5311-5332 and 12 U.S.C. §§ 1818(s), 1820b and
1951-1959), as amended by the Patriot Act, and their implementing regulations;
the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended), the
International Emergency Economic Powers Act (50 U.S.C. § 1701 et seq., as
amended) and Executive Order 13224 (effective September 24, 2001), and their
implementing regulations.
“Applicable EBITDA”: with respect to any Real Property that is owned or ground
leased by the Parent Borrower or any Subsidiary and used in a business permitted
under Section 8.3, as of any date of determination, an amount equal to the
portion of EBITDA attributable to such Real Property for the most recently ended
Reference Period.
“Applicable Margin”: for any day,
(a)    with respect to any Eurocurrency Loan, Base Rate Loan, and Letter of
Credit Fee, as the case may be,
(i)    Until the Investment Grade Pricing Effective Date, the applicable rate
per annum set forth below, based upon the range into which the Total Leverage
Ratio then falls in accordance with the following table (the “Leverage-Based
Applicable Margin”):
Pricing Level
Total Leverage Ratio
Leverage-Based Applicable Margin for Eurocurrency Loans
(and Letters of Credit)
Leverage-Based Applicable Margin for Base Rate
Category 1
≤ 35%
1.45%
0.45%
Category 2
> 35% and ≤ 40%
1.60%
0.60%
Category 3
> 40% and ≤ 45%
1.80%
0.80%
Category 4
> 45% and ≤ 50%
2.00%
1.00%
Category 5
> 50%
2.20%
1.20%

The Total Leverage Ratio shall be determined as of the end of each fiscal
quarter based on the Compliance Certificate delivered pursuant to Section 8.2(a)
in respect of such fiscal quarter, and each change in rates resulting from a
change in the Total Leverage Ratio shall be effective as of the first Business
Day immediately following the date on which the Administrative Agent receives a
Compliance Certificate indicating such change. Notwithstanding the foregoing, if
the Compliance Certificate is not delivered when due in accordance with Section
8.2(a), then Pricing Level Category




--------------------------------------------------------------------------------




5 shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall continue to
apply until the first Business Day immediately following the date such
Compliance Certificate is delivered whereupon the Applicable Margin shall be
adjusted based upon the calculation of the Total Leverage Ratio contained in
such Compliance Certificate. The Applicable Margin in effect from the Closing
Date through the date a Compliance Certificate is delivered to the
Administrative Agent pursuant to Section 8.2(a) for the first fiscal quarter
ending after the Closing Date shall be determined based on the Total Leverage
Ratio as set forth in the Pro Forma Closing Date Compliance Certificate.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 5.5(b); and
(ii)    at all times on and after the Investment Grade Pricing Effective Date,
the applicable rate per annum set forth in the pricing grid below, based upon
such Debt Ratings as set forth below applicable on such date (the “Ratings-Based
Applicable Margin”):
Pricing Level
Debt Ratings (S&P and Fitch / Moody's):
Total Revolving Credit Commitment
Term Loan Facility
Ratings-Based Applicable Margin for Eurocurrency Loans
(and Letters of Credit)
Ratings-Based Applicable Margin for Base Rate
Ratings-Based Applicable Margin or Eurocurrency Loans
Ratings-Based Applicable Margin for Base Rate
Category 1
≥ A- / A3
0.775%
0.000%
0.850%
0.000%
Category 2
BBB+ / Baa1
0.825%
0.000%
0.900%
0.000%
Category 3
BBB / Baa2
0.900%
0.000%
1.000%
0.000%
Category 4
BBB- / Baa3
1.100%
0.100%
1.250%
0.250%
Category 5
< BBB- / Baa3 (or unrated)
1.450%
0.450%
1.650%
0.650%

For purposes hereof, “Debt Rating” means, as of any date of determination, the
rating as determined by S&P, Moody’s and/or Fitch of the Parent Borrower’s
non-credit enhanced, senior unsecured long-term debt; provided that (x) if at
any time the Parent Borrower has three (3) Debt Ratings, and such Debt Ratings
are not equivalent, then: (A) if the difference between the highest and the
lowest such Debt Ratings is one ratings category (e.g. Baa2 by Moody’s and BBB-
by S&P or Fitch), the Ratings-Based Applicable Margins shall be determined based
on the highest of the Debt Ratings and (B) if the difference between such Debt
Ratings is two ratings categories (e.g., Baa1 by Moody’s and BBB- by S&P or
Fitch) or more, the Ratings-Based Applicable Margins shall be determined based
on the Debt Rating that is one lower than the highest of the applicable Debt
Ratings; (y) if at any time the Parent Borrower has two (2) Debt Ratings, and
such Debt Ratings are not equivalent, then: (A) if the difference between such
Debt Ratings is one ratings category (e.g. Baa2 by Moody's and BBB- by S&P or
Fitch), the Ratings-Based Applicable Margins shall be determined based on




--------------------------------------------------------------------------------




the higher of the Debt Ratings; and (B) if the difference between such Debt
Ratings is two ratings categories (e.g. Baa1 by Moody's and BBB- by S&P or
Fitch) or more, the Ratings-Based Applicable Margins shall be determined based
on the Debt Rating that is one lower than the higher of the applicable Debt
Ratings. If at any time the Parent Borrower has no Debt Rating from either S&P
or Moody’s, then the Ratings-Based Applicable Margins shall be at Pricing Level
Category 5.
Initially, the Ratings-Based Applicable Margin shall be determined based upon
the Debt Ratings specified in the certificate delivered pursuant to clause (ii)
of the definition of “Investment Grade Pricing Effective Date”. Thereafter, each
change in the Ratings-Based Applicable Margin resulting from a publicly
announced change in a Debt Rating shall be effective, in the case of an upgrade,
during the period commencing on the date of delivery by the Parent Borrower to
the Administrative Agent of notice thereof pursuant to Section 8.8(i) and ending
on the date immediately preceding the effective date of the next such change
and, in the case of a downgrade, during the period commencing on the date of the
public announcement thereof and ending on the date immediately preceding the
effective date of the next such change.
(b)    with respect to any Additional TL Tranche, the applicable rate per annum
in effect at such time with respect to such Additional TL Tranche as agreed by
the Parent Borrower, the Administrative Agent and the Lenders participating in
such Additional TL Tranche in the Additional TL Tranche Documents with respect
to such Additional TL Tranche; provided that (x) if the applicable rate with
respect to any Additional TL Tranche is based on the Total Leverage Ratio, such
applicable rate shall be subject to the paragraph immediately following the
pricing grid in clause (a)(i) above and the provisions of Section 5.5(b) and (y)
if the applicable rate with respect to any Additional TL Tranche is based on the
Parent Borrower’s Debt Ratings, such applicable rate shall be subject to the
paragraph immediately following the pricing grid in clause (a)(ii) above.
“Applicable Percentage” (a) in respect of the Total Revolving Credit Commitment
(including with respect to matters relating to Alternative Currency Commitments,
Alternative Currency Tranche Loans, Dollar Tranche Commitments and Dollar
Tranche Loans), with respect to any Revolving Credit Lender at any time, such
Lender’s applicable Revolving Credit Commitment Percentage and (b) in respect of
the Term Loan Facility, with respect to any Term Loan Lender at any time, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is such Lender’s Term Loans at such time and the
denominator of which is the amount of the Term Loan Facility at such time,
subject to adjustment as provided in Section 2.17. The initial Applicable
Percentages of each Lender are set forth opposite the name of such Lender on
Schedule 1.1A or in the Assignment and Assumption or Joinder Agreement pursuant
to which such Lender becomes a party hereto, as applicable.
“Applicable Time”: with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable Letter of Credit Issuer, as the case may be, to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.




--------------------------------------------------------------------------------






“Approved Electronic Communications”: any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party to the Administrative Agent pursuant to any Loan Document or the
transactions contemplated therein which is distributed to Lenders by means of
electronic communications pursuant to Section 12.2(b).
“Applicant Borrower”: as defined in Section 2.18.
“Approved Fund”: as defined in Section 12.6(b).
“Assignee”: as defined in Section 12.6(b).
“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D or any other form (including electronic documentation
generated by use of an electronic platform) approved by the Administrative
Agent.
“Australian Dollars” and “AU$” mean the lawful currency of Australia.
“Available Alternative Currency Commitment”: an amount equal to the excess, if
any, of (i) the amount of the Alternative Currency Tranche over (ii) the sum of
the Outstanding Amount of all Alternative Currency Tranche Loans, subject to
adjustment as provided in Section 2.16.
“Available Dollar Tranche Commitment”: an amount equal to the excess, if any, of
(i) the amount of the Dollar Tranche over (ii) the sum of the Outstanding Amount
of (a) all Dollar Tranche Loans and (b) all L/C Obligations at such time,
subject to adjustment as provided in Section 2.16. For the avoidance of doubt,
the aggregate principal amount of Swing Line Loans shall not be counted towards
or considered usage of the Dollar Tranche for purposes of determining the
Available Dollar Tranche Commitment and the Unused Fee.
“Availability”: at any time, an amount equal to (a) the Borrowing Base in effect
at such time minus (b) Total Unsecured Indebtedness.
“Availability Period”: the period from and including the Closing Date to the
earliest of (a) the Revolving Loan Maturity Date, (b) the date of termination of
the Total Revolving Credit Commitments pursuant to Section 4.2, and (c) the date
of termination of the commitment of each Revolving Credit Lender to make
Revolving Credit Loans and of the obligation of the Letter of Credit Issuers to
make L/C Credit Extensions pursuant to Section 10.l.
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America”: Bank of America, N.A. and its successors.




--------------------------------------------------------------------------------




“Bankruptcy Code”: the provisions of Title 11 of the United States Code, 11 USC
§§ 101 et seq., as amended, or any similar federal or state law for the relief
of debtors.
“Base Rate”: for any day a fluctuating rate per annum equal to the highest of
(a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Base Rate Loan”: a Loan that bears interest based on the Base Rate. All Base
Rate Loans shall be denominated in Dollars.
“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.
“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code or (c) any Person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.
“Benefitted Lender”: as defined in Section 12.7(a).
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Bookrunner”: MLPFS in its capacity as sole bookrunner for the credit facilities
under this Agreement.
“Borrower” and “Borrowers”: as defined in the preamble hereto.
“Borrower Materials” as defined in Section 8.2.
“Borrowing”: Loans of the same Class, Type and Tranche, and in the same
currency, made, converted or continued on the same date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect.
“Borrowing Base”: as of any date of determination, the Aggregate Borrowing Base
Amount in effect as of such date.
“Borrowing Base Amount”: as of any date of determination, with respect to any
Qualified Asset, (i) the Eligible Value of such Qualified Asset multiplied by
(ii) the Advance Percentage applicable to such Qualified Asset.
“Borrowing Base Certificate”: a certificate substantially in the form of Exhibit
B.




--------------------------------------------------------------------------------




“Borrowing Base Coverage Ratio”: as of the last day of any Reference Period, the
ratio of (a) the Borrowing Base in effect as of such date to (b) Total Unsecured
Indebtedness as of such date.
“Borrowing Base Debt Service Coverage Ratio”: as of the last day of any
Reference Period, the ratio of (a) an amount equal to the Applicable EBITDA
attributable to all Qualified Assets for such Reference Period to (b) the
Interest Expense for such Reference Period attributable to Total Unsecured
Indebtedness.
“Business”: as defined in Section 6.15(b).
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required to close under the laws of, or are
in fact closed in, New York City or in the state where the Administrative
Agent’s Office with respect to Obligations denominated in Dollars is located
and:
(a)    if such day relates to any interest rate settings as to a Eurocurrency
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Loan, any such day that is also a London Banking Day;
(b)    if such day relates to any interest rate settings as to a Eurocurrency
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Loan, or any other dealings in Euro
to be carried out pursuant to this Agreement in respect of any such Eurocurrency
Loan, a TARGET Day;
(c)    if such day relates to any interest rate settings as to a Eurocurrency
Loan denominated in a currency other than Dollars or Euro, any such day on which
dealings in deposits in the relevant currency are conducted by and between banks
in the London or other applicable offshore interbank market for such currency;
and
(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Loan denominated in a currency other than Dollars or Euro, or any other dealings
in any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Loan (other than any interest rate
settings), any such day on which banks are open for foreign exchange business in
the principal financial center of the country of such currency.
“Canadian Dollars” and “C$” mean the lawful currency of Canada.
“Capital Assets”: with respect to any Person, all equipment, fixed assets and
Real Property or improvements of such Person, or replacements or substitutions
therefor or additions thereto, that in accordance with GAAP have been or should
be reflected as additions to property, plant or equipment on the balance sheet
of such Person.




--------------------------------------------------------------------------------




“Capital Lease”: as defined in the definition of “Capital Lease Obligations”.
“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (such lease, a “Capital Lease”) and,
for the purposes of this Agreement, the amount of such obligations at any time
shall be the capitalized amount thereof at such time determined in accordance
with GAAP.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
“Capitalization Rate”: 8.25%.
“Cash”: money, currency or a credit balance in any demand or deposit account.
“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Letter of Credit
Issuers or the Lenders, as collateral for L/C Obligations or obligations of the
Lenders to fund participations in respect of L/C Obligations, cash or deposit
account balances or, if the Administrative Agent and a Letter of Credit Issuer
shall agree in their sole discretion, other credit support, in each case,
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and such Letter of Credit Issuer. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.
“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits and bankers’ acceptances having
maturities of 180 days or less from the date of acquisition issued by any
commercial bank organized under the laws of the United States or any state
thereof having combined capital and surplus and undivided profits of not less
than $500,000,000; (c) commercial paper of an issuer maturing within 270 days
from the date of acquisition and having, at such date of acquisition, the
highest credit rating obtainable from S&P or Moody’s; and (d) fully
collateralized repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than 30 days, with respect to securities described in clause (a) above;
or (e) money market funds that (x) comply with the criteria set forth in SEC
Rule 2a‑7 under the Investment Company Act of 1940, as amended, (y) are rated
AAA by S&P and Aaa by Moody’s and (z) have portfolio assets of at least
$5,000,000,000.
“Cash Management Agreement”: any agreement or arrangement to provide Cash
Management Services.




--------------------------------------------------------------------------------




“Cash Management Bank”: with respect to any Cash Management Agreement with the
Parent Borrower or any of its Subsidiaries, any provider of Cash Management
Services thereunder that (a) is the Administrative Agent, the Bookrunner, a Lead
Arranger or an Affiliate of the foregoing, (b) at the time it entered into such
Cash Management Agreement, was the Administrative Agent, the Bookrunner, a Lead
Arranger, a Lender or an Affiliate of the foregoing, (c) with respect to any
such Cash Management Agreement entered into on or prior to the Closing Date, is
a Lender or an Affiliate of a Lender on the Closing Date and (d) with respect to
any such Cash Management Agreement entered into after the Closing Date, is a
Lender or an Affiliate of a Lender at the time such Cash Management Agreement is
entered into, in each case, in its capacity as a party to such Cash Management
Agreement.
“Cash Management Services”: the treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, automated
clearinghouse transactions, return items, overdrafts, temporary advances,
interest and fees and interstate depository network services), commercial credit
cards, merchant card services, purchase or debit cards, including non-card
e-payable services, or electronic funds transfer services and any other demand
deposit or operating account relationship service provided to the Parent
Borrower or any of its Subsidiaries.
“Change in Law”: the occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.
“Change of Control”: the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934) other than the Permitted Holders becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of 35% or more of the outstanding
equity securities of the Company entitled to vote for members of the board of
directors or equivalent governing body of the Company; (b) the Permitted Holders
become the owners, directly or indirectly, of more than 50% of the total voting
power of the then outstanding voting stock of the Company; (c) the Company shall
cease to be the sole general partner of the Parent Borrower, or any Persons
other than the Company shall own, directly or indirectly, free of any Liens,
encumbrances or adverse claims, Capital Stock of the Parent Borrower that, if
exchanged for Capital Stock of the Company, would result in a Change of Control
under clause (a) above; (d) the Parent Borrower shall fail to own, directly or
indirectly, free of any Liens, encumbrances or adverse claims,




--------------------------------------------------------------------------------




100% of the Capital Stock of each Guarantor and each Designated Borrower
(except, in each case, as otherwise expressly permitted by this Agreement); or
(e) occupation of a majority of the seats (other than vacant seats) on the board
of trustees of the Company by Persons who were neither (x) nominated by the
board of trustees of the Company nor (y) appointed by directors so nominated.
“Charges”: as defined in Section 12.14.
“Class”: (i) when used in reference to any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Credit
Loans, Term Loans or term loans under an Additional TL Tranche, and (ii) when
used in reference to any Lender, refers to whether such Lender has a Loan or
Commitment of such Class.
“Closing Date”: the date on which the conditions precedent set forth in Section
7.1 shall have been satisfied or waived in accordance with Section 12.1, which
date is December 4, 2018.
“CMBS Financing”: any loans or notes incurred by or issued to certain Excluded
Subsidiaries of the Parent Borrower as borrowers under commercial
mortgage-backed securities financing transactions from time to time.
“Code”: the Internal Revenue Code of 1986.
“Commitments”: with respect to each Lender (to the extent applicable), such
Lender’s Revolving Credit Commitment or Term Loan Commitment.
“Committed Loan Notice”: a notice of a (a) Borrowing of Term Loans or Revolving
Credit Loans, (b) conversion of Term Loans or Revolving Credit Loans from one
Type to the other, or (c) continuation of Eurocurrency Loans, pursuant to
Section 2.2(a), which shall be substantially in the form of Exhibit G-1 or such
other form as may be reasonably approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Parent Borrower.
“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).
“Company”: as defined in the preamble hereto.
“Compliance Certificate”: a certificate substantially in the form of Exhibit I.
“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Secured Indebtedness”: at any time, Secured Indebtedness of the
Company and its Subsidiaries on a consolidated basis.
“Consolidated Secured Recourse Indebtedness”: at any time, Secured Recourse
Indebtedness of the Company and its Subsidiaries on a consolidated basis.




--------------------------------------------------------------------------------




“Consolidated Tangible Net Worth”: as of any date of determination, the
following determined in accordance with GAAP: (a) Shareholders’ Equity on such
date determined on a consolidated basis, less (b) the Intangible Assets of the
Company and its Subsidiaries on such date determined on a consolidated basis,
plus (c) all accumulated depreciation and amortization of the Company and its
Subsidiaries on such date determined on a consolidated basis.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any legally binding contract, agreement, indenture, note,
bond, loan, instrument, lease, conditional sales contract, mortgage, license,
franchise agreement, binding commitment or other arrangement, whether written or
oral, to which such Person is a party or by which it or any of its property is
bound other than the Obligations.
“Creditor Parties”: collectively, the Bookrunner, the Lead Arrangers, the
Administrative Agent, the Letter of Credit Issuers, the Lenders, the Qualified
Counterparties that are party to Specified Swap Agreements, the Cash Management
Banks that are party to Specified Cash Management Agreements, and the successors
and permitted assigns of each of the foregoing.
“Customary Non-Recourse Carve-Outs”: with respect to any Non-Recourse
Indebtedness, exclusions from the exculpation provisions with respect to such
Non-Recourse Indebtedness for fraud, misrepresentation, misapplication of funds,
waste, environmental claims and liabilities, voluntary bankruptcy, collusive
involuntary bankruptcy, prohibited transfers, violations of single purpose
entity covenants and other circumstances customarily excluded by institutional
lenders from exculpation provisions and/or included in separate indemnification
agreements or guaranties in non-recourse or tax-exempt financings of commercial
real estate.
“Debt Rating”: as defined in the definition of “Applicable Margin”.
“Debtor Relief Laws”: the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States of America or other applicable
jurisdictions from time to time in effect.
“Default”: any of the events specified in Section 10.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, in each case,
as set forth in such section, has been satisfied.
“Defaulting Lender”: subject to Section 2.16(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder, or (ii) pay to the
Administrative Agent, any Letter of Credit Issuer, the Swing Line Lender or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Line Loans) within
two Business Days of the date when due, (b) has notified the Parent Borrower,
the Administrative Agent, any Letter of Credit Issuer, the Swing Line Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect, (c) has failed, within
three Business Days after written request by the Administrative Agent or the
Parent Borrower, to confirm




--------------------------------------------------------------------------------




in writing to the Administrative Agent and the Parent Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the Parent
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Capital Stock in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Parent Borrower,
each Letter of Credit Issuer, the Swing Line Lender and each other Lender
promptly following such determination.
“Default Rate”: as defined in Section 2.8(c).
“Designated Borrower”: any Wholly-Owned Subsidiary that becomes party to this
Agreement pursuant to Section 2.18 to the extent such Subsidiary’s status as a
Designated Borrower has not been terminated in accordance with Section 2.18(e).
“Designated Borrower Notice”: as defined in Section 2.18.
“Designated Borrower Request and Assumption Agreement”: as defined in Section
2.18.
“Designation Notice”: a notice substantially in the form of Exhibit H from a
Lender or an Affiliate of a Lender to the Administrative Agent asserting that
such Lender or Affiliate is a Qualified Counterparty or a Cash Management Bank.
“Development Property”: as of any date of determination, Real Property under
development on which the improvements related to the development have not been
completed on such date; provided that such Real Property shall cease to be a
Development Property upon the first to occur of (a) the date that is six full
fiscal quarters following substantial completion (including issuance of a
temporary or permanent certificate of occupancy for the improvements under
construction permitting the use and occupancy for their regular intended uses)
of such Real Property, and (b) the first day of the first fiscal quarter
following the date on which such Development Property has




--------------------------------------------------------------------------------




achieved a Leased Rate of at least 85%, and shall thereafter be considered a
“Stabilized Property” for the purposes of the calculation of Total Asset Value.
“Disposition”: with respect to any business, assets or property of any kind of
the Company or any of its Subsidiaries, any sale, lease, sub-lease, sale and
leaseback, assignment, conveyance, transfer, exclusive license or other
disposition or exchange thereof, with or without recourse. The terms “Dispose”
and “Disposed of” shall have correlative meanings.
“Disregarded Domestic Person”: any direct or indirect Domestic Subsidiary that
has no material assets other than (i) the equity or indebtedness of one or more
Foreign Subsidiaries and/or other Disregarded Domestic Persons and (ii) an
immaterial amount of Cash and Cash Equivalents.
“Documentation Agents”: Citibank, N.A., Citizens Bank, National Association,
Goldman Sachs Lending Partners LLC, Regions Bank, SunTrust Bank and U.S. Bank
National Association, each in its capacity as a documentation agent under this
Agreement.
“Dollar Tranche”: the sum of the Dollar Tranche Commitments of all the Lenders.
On the Closing Date, the amount of the Dollar Tranche is equal to $400,000,000.
“Dollar Tranche Commitment”: as to each Revolving Credit Lender, its obligation
to (a) make Revolving Credit Loans to the BorrowerBorrowers pursuant to Section
2.1(b)(i) in Dollars, (b) purchase participations in L/C Obligations and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 1.1A under the caption “Dollar Tranche Commitment” or
in the Assignment and Assumption or Joinder Agreement pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.
“Dollar Tranche Exposure”: with respect to any Lender at any time, the sum of
the aggregate Outstanding Amount of (a) all Dollar Tranche Loans of such Lender
at such time, (b) such Lender’s Letter of Credit Exposure at such time and (c)
such Lender’s participation in Swing Line Loans at such time.
“Dollar Tranche Lender”: at any time, any Lender that has a Dollar Tranche
Commitment at such time or an outstanding Dollar Tranche Loan.
“Dollar Tranche Loan”: as defined in Section 2.1(b)(i).
“Dollars” and “$”: dollars in lawful currency of the United States.
“Dollar Equivalent”: at any time, (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount denominated in any
Alternative Currency, the equivalent amount thereof in Dollars as determined by
the Administrative Agent or the applicable Letter of Credit Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.




--------------------------------------------------------------------------------




“Domestic Subsidiary”: any Subsidiary that is not a Foreign Subsidiary.
“DPP Offering”: as defined in Section 7.1(m).
“EBITDA”: with respect to the Company and its consolidated Subsidiaries, for any
Reference Period, earnings before interest, tax, depreciation, depletion and
amortization calculated in accordance with GAAP, as may be adjusted in
accordance with the definition of “Pro Forma Basis” and at all times excluding,
without duplication, (i) impairment and other non-cash charges or gains
including, for the avoidance of doubt, equity in earnings (but excluding any
non-cash charge in respect of an item that was included in EBITDA in a prior
period and any charges that result in a write-down or write-off of inventory and
excluding amortization expense attributable to a prepaid cash item that was paid
in a prior period), (ii) stock-based compensation expense, (iii) gains or losses
from sales of previously depreciated assets, (iv) extraordinary gains or losses
from foreign exchange, (v) extraordinary gains or losses from derivative
instruments and (vi) other extraordinary or non-recurring gains, losses or
charges; provided, however, that notwithstanding anything to the contrary in
this Agreement, for the purposes of determining the contribution to EBITDA of,
or portion of EBITDA attributable to, any Real Property, any operating asset or
any business managed or operated by the Parent Borrower or any Subsidiary,
EBITDA shall equal revenues in respect of such asset, less, without duplication,
(A) operating expenses in respect of such asset (exclusive of corporate-level
general and administrative expenses, impairment on intangibles and long-lived
assets and depreciation, depletion and amortization expenses), (B) rent expenses
in respect of such asset, and (C) the interest component of any capital lease
expenses or similar fixed charges and debt service charges in respect of such
asset, and shall at all times exclude extraordinary or non-recurring gains,
losses or charges.
“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligibility Criteria”: Ground Leased Asset Eligibility Criteria or Owned Asset
Eligibility Criteria, as applicable.
“Eligible Ground Leased Assets”: any Real Property that satisfies the following
criteria (collectively, the “Ground Leased Asset Eligibility Criteria”):




--------------------------------------------------------------------------------




(a)    Such Real Property is leased pursuant to a ground lease by a Designated
Borrower or a Qualified Asset Guarantor, in each case, that has no Indebtedness
outstanding (other than Pari Passu Obligations and Indebtedness arising under
this Agreement), or, in the case where such Real Property is located in a
Specified Jurisdiction other than the United States, a Wholly-Owned, direct
Foreign Subsidiary of a Qualified Asset Guarantor which Foreign Subsidiary has
no Indebtedness outstanding, as lessee.
(b)    Such Real Property is a Stabilized Property located in the United States
or another Specified Jurisdiction.
(c)    Such Real Property is improved with one or more completed
warehouse/distribution buildings that are used as dry and/or cold storage
facilities and such improvements are owned by a Designated Borrower or a
Qualified Asset Guarantor or, in the case where such Real Property is located in
a Specified Jurisdiction other than the United States, a Wholly-Owned, direct
Foreign Subsidiary of a Qualified Asset Guarantor.
(d)    None of such leasehold interest or such improvements is directly or
indirectly subject to any Lien or any Negative Pledge (other than (i) Liens and
Negative Pledges created under the Loan Documents, (ii) Permitted Pari Passu
Provisions and (iii) Permitted Encumbrances) and none of the Capital Stock of
any applicable Designated Borrower, Qualified Asset Guarantor or Qualified Asset
Owner (or, in each case, any income therefrom or proceeds thereof) is directly
or indirectly subject to any Lien or any Negative Pledge (other than (A)
Permitted Pari Passu Provisions and (B) Permitted Equity Encumbrances).
(e)    No default or event of default has occurred or with the passage of time
or the giving of notice would occur under the ground lease regarding such Real
Property.
(f)    The lessor under the ground lease regarding such Real Property shall not
have the unilateral right to terminate such ground lease prior to the expiration
of the stated term of such ground lease absent the occurrence of any casualty,
condemnation or default thereunder by any applicable Designated Borrower,
Qualified Asset Guarantor or Qualified Asset Owner.
(g)    The lessee under the ground lease has the right to sublease, mortgage and
encumber (subject to customary terms and limitations) its interest in such Real
Property without the consent of the lessor.
(h)    The ground lease regarding such Real Property has a remaining term
(inclusive of any unexercised extension options as to which there is no
condition precedent to the exercise thereof other than compliance of lessee with
the terms of the applicable ground lease and the giving of a notice of exercise
by the lessee) of 25 years or more at any time.
(i)    Such Real Property is free of any material defects and any material
Environmental Liabilities and is in material compliance with all Environmental
Laws.




--------------------------------------------------------------------------------




(j)    The Administrative Agent shall have received and completed a satisfactory
review of such due diligence as the Administrative Agent may reasonably require
with respect to such Real Property (which diligence the Administrative Agent
shall (to the extent same is in writing) promptly make available to the
Lenders), including, without limitation: (x) if requested by the Administrative
Agent, a copy of the ground lease with respect to such Real Property and (y)
such other information and documents as may be reasonably requested by the
Administrative Agent.
(k)    Such Real Property is used in a business permitted under Section 8.3.
(l)    The Parent Borrower has delivered a certificate of a Responsible Officer
certifying that such Real Property satisfies the foregoing requirements.
“Eligible Owned Asset”: any Real Property that satisfies the following criteria
(collectively, the “Owned Asset Eligibility Criteria”):
(a)    Such Real Property is owned in fee simple by a Designated Borrower or a
Qualified Asset Guarantor, in each case, that has no Indebtedness outstanding
(other than other than Pari Passu Obligations and Indebtedness arising under
this Agreement) or, in the case where such Real Property is located in a
Specified Jurisdiction other than the United States, a Wholly-Owned, direct
Foreign Subsidiary of a Qualified Asset Guarantor which Foreign Subsidiary has
no Indebtedness outstanding.
(b)    Such Real Property is a Stabilized Property located in the United States
or another Specified Jurisdiction.
(c)    Such Real Property is free of any material defects and any material
Environmental Liabilities and is in material compliance with all Environmental
Laws.
(d)    Such Real Property is improved with one or more completed
warehouse/distribution buildings that are used as dry and/or cold storage
facilities.
(e)    Such Real Property (and any income therefrom or proceeds thereof) is not
directly or indirectly subject to any Lien or any Negative Pledge (other than
(i) Liens and Negative Pledges created under the Loan Documents, (ii) Permitted
Pari Passu Provisions and (iii) Permitted Encumbrances) and none of the Capital
Stock of any applicable Designated Borrower, Qualified Asset Guarantor or
Qualified Asset Owner (or, in each case, any income therefrom or proceeds
thereof) is directly or indirectly subject to any Lien or any Negative Pledge
(other than (A) Permitted Pari Passu Provisions and (B) Permitted Equity
Encumbrances).
(f)    The Administrative Agent shall have received and completed a satisfactory
review of such due diligence as the Administrative Agent may reasonably require
with respect to such Real Property (which diligence the Administrative Agent
shall (to the extent same is in writing) promptly make available to the
Lenders).




--------------------------------------------------------------------------------




(g)    Such Real Property is used in a business permitted under Section 8.3.
(h)    The Parent Borrower has delivered a certificate of a Responsible Officer
certifying that such Real Property satisfies the foregoing requirements.
“Eligible Value”: as of any date of determination, with respect to each Real
Property that is owned or ground leased by the Parent Borrower or any Subsidiary
and used in a business permitted under Section 8.3, (i) the Applicable EBITDA
with respect to such Real Property divided by (ii) the Capitalization Rate.
“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
judgments, notices or binding agreements issued by or entered into with any
Governmental Authority, requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning pollution, air emissions, the
management, use or Release of Materials of Environmental Concern or protection
of human health (to the extent such relates to Materials of Environmental
Concern) or the environment, as now or may at any time hereafter be in effect.
“Environmental Liability”: all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs (including administrative oversight costs, natural resource damages,
monitoring and remediation costs and reasonable fees and expenses of attorneys
and consultants), whether contingent or otherwise, including those arising out
of or relating to: (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment,
recycling, disposal (or arrangement for such activities) of any Materials of
Environmental Concern, (c) exposure to any Materials of Environmental Concern,
(d) the presence or release of any Materials of Environmental Concern or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“ERISA”: the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with any Group Member, is treated as a single employer under Section
414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes
relating to Section 412 of the Code).
“Escrow Agent”: Arnold & Porter Kaye Scholer LLP, in the capacity of escrow
agent under the Escrow Agreement.
“Escrow Agreement”: that certain Escrow Agreement, dated as of November 7, 2018,
among the Parent Borrower, the Company, the Guarantors party thereto, the
Lenders party thereto, the Administrative Agent, each of the Letter of Credit
Issuers and the Escrow Agent.
“ERISA Event”: (a) any Reportable Event; (b) the existence with respect to any
Plan of a Prohibited Transaction that could be reasonably expected to result in
liability to any Group Member;




--------------------------------------------------------------------------------




(c) any failure by any Pension Plan to satisfy the minimum funding standards
(within the meaning of Section 412 or 430 of the Code or Section 302 of ERISA,
applicable to such Pension Plan), whether or not waived; (d) the filing by any
Group Member or any ERISA Affiliate of an application for a waiver of the
minimum funding standard with respect to any Pension Plan, the failure by any
Group Member or any ERISA Affiliate to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan
(unless such failure is cured within 30 days following the due date thereof) or
the failure by any Group Member or any ERISA Affiliate to make any required
contribution to a Multiemployer Plan (unless such failure is cured within 30
days following the due date thereof); (e) the incurrence by any Group Member or
any ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan, including but not limited to the imposition of
any Lien on any Group Member or any ERISA Affiliate in favor of the PBGC or any
Pension Plan; (f) a determination that any Pension Plan is in “at risk” status
(within the meaning of Title IV of ERISA); (g) the receipt by any Group Member
or any ERISA Affiliate from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Pension Plan or to appoint a trustee
to administer any Pension Plan under Section 4042 of ERISA; (h) the incurrence
by any Group Member or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal of any Group Member or any ERISA Affiliate from
any Pension Plan or Multiemployer Plan; or (i) the receipt by any Group Member
of any notice (A) concerning the imposition of Withdrawal Liability on it or (B)
a determination that a Multiemployer Plan is in endangered or critical status,
within the meaning of Section 432 of the Code or Section 305 of ERISA.
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
“Euro” and “€” mean the single currency of the Participating Member States.
“Eurocurrency Loan”: Loan that bears interest at a rate based on clause (a) of
the definition of “Eurocurrency Rate.” Eurocurrency Loans may be denominated in
Dollars or in an Alternative Currency. All Revolving Credit Loans denominated in
an Alternative Currency must be Eurocurrency Loans.
“Eurocurrency Rate”:
(a)    With respect to any Revolving Credit Loan or Term Loan:
(i)    denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;




--------------------------------------------------------------------------------




(ii)    denominated in Canadian Dollars, the rate per annum equal to the
Canadian DealerDollar Offered Rate, or a comparable or successor rate which rate
is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 10:00 a.m. (Toronto, Ontario time) on the Rate Determination
Date with a term equivalent to the applicable interest period;
(iii)    denominated in Australian Dollars, the rate per annum equal to the Bank
Bill Swap Reference Bid Rate, or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other page or commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:30 a.m. (Melbourne, Australia time) on the Rate Determination
Date with a term equivalent to such Interest Period;
(iv)    denominated in New Zealand Dollars, the rate per annum equal to the Bank
Bill Reference Bid Rate or a comparable or successor rate, which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:45 a.m. (Auckland, New Zealand time) on the Rate Determination
Date with a term equivalent to such Interest Period;
(v)    denominated in any other Non-LIBOR Quoted Currency, the rate per annum as
designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the Lenders
pursuant to Section 1.10(a); and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two business days prior to such date for Dollar deposits with a term
of one month commencing that day;
provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent after consultation with the Parent Borrower in
connection with any rate set forth in this definition, the approved rate shall
be applied in a manner consistent with market practice; (ii) to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent and (iii) if the Eurocurrency Rate
determined in accordance with the foregoing shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
“Event of Default”: any of the events specified in Section 10.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied without cure or waiver.
“Event of Loss”: with respect to any Qualified Asset, any of the following: (a)
any loss or destruction of, or damage to, all or any material portion of such
Qualified Asset; (b) any actual




--------------------------------------------------------------------------------




condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, of such Qualified Asset, or confiscation of such Qualified Asset or
the requisition of such Qualified Asset by a Governmental Authority or any
Person having the power of eminent domain, or any voluntary transfer of such
Qualified Asset or any material portion thereof in lieu of any such
condemnation, seizure or taking; or (c) any Disposition of such Qualified Asset.
“Excluded Subsidiaries”: (a) any Domestic Subsidiary that is prohibited by law,
regulation or by any Contractual Obligation existing on the Closing Date or on
the date such Subsidiary is acquired (so long as such prohibition is not created
in contemplation of such acquisition) from providing a Guarantee Obligation in
respect of the Obligations (and for so long as such restrictions or any
replacement or renewal thereof is in effect) or that would require a
governmental (including regulatory) consent, approval, license or authorization
in order to provide such Guarantee Obligation (unless such consent, approval,
license or authorization has already been obtained) or where the provision of
such guaranty could result in material adverse tax consequences to the
BorrowerBorrowers or such Subsidiary as reasonably determined by the Parent
Borrower in consultation with the Administrative Agent, (b) any Subsidiary that
is a Disregarded Domestic Person, (c) any Subsidiary that is a direct or
indirect Subsidiary of an Excluded Subsidiary, (d) any captive insurance
Subsidiary that provides workers compensation and/or health insurance to members
of the Consolidated Group, (e) any not-for-profit Subsidiary, (f) any Subsidiary
that is a special purpose entity, (g) any Foreign Subsidiary, (h) solely in
respect of Excluded Swap Obligations, any Excluded Swap Guarantor, (i) each
Subsidiary designated as an Excluded Subsidiary on Schedule 6.13 as of the
Closing Date and (j) subject to Section 8.15, any other Subsidiary designated by
the Parent Borrower from time to time after the date hereof in connection with
(i) any CMBS Financing, (ii) any Joint Venture, (iii) any Permitted Acquisition
or (iv) the entrance into any new operating lease, capital lease, management
contract or other Contractual Obligation that, in each case of the foregoing
clauses (i), (ii), (iii) and (iv), was entered into for bona fide business
purposes and that the Parent Borrower reasonably believes in good faith would
prohibit such Subsidiary from becoming a Guarantor hereunder; and provided that,
in each case, (x) immediately before and after such designation, no Event of
Default shall have occurred and be continuing, and (y) immediately after giving
effect to such designation, the Company and its Subsidiaries shall be in
compliance on a Pro Forma Basis with the Financial Covenants.
“Excluded Swap Guarantor”: any Loan Party all or a portion of whose Guarantee
Obligation of, or grant of a security interest to secure, any Specified Swap
Obligation (or any Guarantee Obligation thereof) is or becomes an Excluded Swap
Obligation; provided that such Guarantor shall be deemed to be an Excluded Swap
Guarantor only with respect to that portion of its Guarantee Obligation or grant
of a security interest that constitutes an Excluded Swap Obligation.
“Excluded Swap Obligations”: with respect to any Loan Party, any Specified Swap
Obligation if, and to the extent that, all or a portion of the Guarantee
Obligation of such Guarantor of, or the grant by such Loan Party of a security
interest to secure, such Specified Swap Obligation (or any Guarantee Obligation
thereof) is or becomes illegal or unlawful under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or




--------------------------------------------------------------------------------




the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee Obligation of such Loan Party or the grant
of such security interest becomes effective with respect to such Specified Swap
Obligations. If a Specified Swap Obligation arises under a Master Agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee Obligation or security interest is or becomes illegal.
“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. Federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or a Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Parent Borrower
under Section 2.15) or (ii) such Lender changes its Lending Office, except in
each case to the extent that, pursuant to Section 5.4, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 5.4(e) and (d) any U.S. Federal withholding Taxes imposed under
FATCA.
“Existing Credit Agreement”: that certain Credit Agreement, dated as of January
23, 2018, among the Parent Borrower, the several bank and other financial
institutions or entities from time to time parties thereto as lenders and letter
of credit issuers and Bank of America, as administrative agent.
“Existing Letters of Credit”: as defined in Section 3.1(a).
“Extension Effective Date”: as defined in Section 2.17(b).
“Facility”: the Term Loan Facility or the Total Revolving Credit Commitment, as
the context may require (and “Facilities” means a collective reference to the
foregoing).
“Facility Fee”: as defined in Section 4.1(a).
“Facility Fee Rate”: at all times on and after the Investment Grade Pricing
Effective Date, the applicable rate per annum set forth in the pricing grid
below, based upon such Debt Ratings as set forth below applicable on such date:




--------------------------------------------------------------------------------




Pricing Level
Debt Ratings (S&P and Fitch / Moody's):
Facility Fee Rate
Category 1
≥ A- / A3
0.125%
Category 2
BBB+ / Baa1
0.150%
Category 3
BBB / Baa2
0.200%
Category 4
BBB- / Baa3
0.250%
Category 5
< BBB- / Baa3 (or unrated)
0.300%

; provided if at any time the Parent Borrower has two (2) Debt Ratings, and such
Debt Ratings are not equivalent, then: (A) if the difference between such Debt
Ratings is one ratings category (e.g. Baa2 by Moody's and BBB- by S&P), the
Facility Fee Rate shall be determined based on the higher of the Debt Ratings;
and (B) if the difference between such Debt Ratings is two ratings categories
(e.g. Baa1 by Moody's and BBB- by S&P) or more, the Facility Fee Rate shall be
determined based on the Debt Rating that is one lower than the higher of the
applicable Debt Ratings. If at any time the Parent Borrower has no Debt Ratings,
then the Facility Fee Rate shall be at Pricing Level Category 5.
Initially, the Facility Fee Rate shall be determined based upon the Debt Ratings
specified in the certificate delivered pursuant to clause (ii) of the definition
of “Investment Grade Pricing Effective Date”. Thereafter, each change in the
Facility Fee Rate resulting from a publicly announced change in a Debt Rating
shall be effective, in the case of an upgrade, during the period commencing on
the date of delivery by the Parent Borrower to the Administrative Agent of
notice thereof pursuant to Section 8.8(i) and ending on the date immediately
preceding the effective date of the next such change and, in the case of a
downgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change.
“FASB ASC”: the Accounting Standards Codification of the Financial Accounting
Standards Board.
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code or any intergovernmental agreements
with respect thereto.
“Federal Funds Rate”: for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the Business Day next succeeding such day; provided that (a) if such day is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next




--------------------------------------------------------------------------------




succeeding Business Day, (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent, and (c) if the Federal Funds Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
“Fee Letters”: collectively, all agreements entered into by the Parent Borrower
(on the one hand) and one or more of the Lead Arrangers (on the other hand) with
respect to fees payable to such Lead Arranger and/or the Lenders in connection
with the Facilities.
“Fees”: all amounts payable pursuant to, or referred to in, Section 4.1.
“Financial Covenants”: the financial covenants set forth in Section 9.1(a)
through (g).
“Financial Officer”: as to any Person, the chief financing officer, principal
accounting officer, treasurer or controller of such Person.
“Fitch”: Fitch, Inc. and any successor thereto.
“Fixed Charge Coverage Ratio”: as of the last day of any Reference Period, the
ratio of (a) the difference between (x) EBITDA for such Reference Period minus
(y) the aggregate amount of Maintenance Capital Expenditures for such Reference
Period to (b) Fixed Charges for such Reference Period.
“Fixed Charges”: for any Reference Period, an amount equal to the sum of (i)
Interest Expense, plus (ii) regularly scheduled installments (whether or not
paid) of principal payable with respect to Total Indebtedness (including any
scheduled payments that were no longer required to be repaid in such period as a
result of a payment made within one year of the date on which such payment was
due), plus (iii) the amount of dividends or distributions actually paid or
required to be paid by any Group Member (other than to another Group Member) in
cash during such period in respect of its preferred Capital Stock (excluding
dividends and distributions payable solely at such Person’s election and not
actually paid and any balloon payments payable on maturity or redemption in
whole of such Capital Stock and any dividends or distributions paid or required
to be paid on or prior to January 23, 2018) and (iv) all income tax payments
with respect to the taxable REIT Subsidiaries of the Company and the Parent
Borrower (including Foreign Subsidiaries); provided that for the Reference
Period ending on September 30, 2018, Fixed Charges shall be the sum of clauses
(i) through (iv) for the three fiscal quarter period ending on such date
multiplied by 4/3.
“Foreign Obligor”: a Loan Party that is a Foreign Subsidiary.
“Foreign Subsidiary”: any Subsidiary that is incorporated or organized under the
laws of any jurisdiction other than any state of the United States or the
District of Columbia.
“Fronting Exposure”: at any time there is a Defaulting Lender, (a) with respect
to any Letter of Credit Issuer, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the




--------------------------------------------------------------------------------




Outstanding Amount of all outstanding L/C Obligations, other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s Revolving Credit Commitment Percentage of Swing Line Loans other than
Swing Line Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders in accordance with the terms hereof.
“Fronting Fee”: as defined in Section 4.1(d).
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time.
“Governing Documents”: (a) with respect to any corporation, the certificate or
articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction), (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Governmental Authority”: the government of the United States or any other
nation, or of any state or other political subdivision thereof, any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank),
any securities exchange and any self-regulatory organization.
“Group Members”: the collective reference to the Company, the Parent Borrower
and their respective Subsidiaries.
“Guarantee Agreement”: the Guarantee Agreement to be executed and delivered by
the Loan Parties on the Closing Date, substantially in the form of Exhibit A.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), (x) any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (a) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(b) to advance or supply funds (i) for the purchase or payment of any such
primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net




--------------------------------------------------------------------------------




worth or solvency of the primary obligor, (c) to purchase property, securities
or services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (d) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof or (y) any Lien on any assets
of such Person securing any Indebtedness or other obligation of any other
Person, whether or not such Indebtedness or other obligation is assumed by such
Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien); provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business or customary and reasonable
indemnity obligations or product warranties. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (i) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (ii) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Parent Borrower in good faith.
“Guarantors”: collectively, the Qualified Asset Guarantors and the Other
Guarantors.
“Guaranty”: collectively, the Guaranty made by the Company under Article XIII in
favor of the Creditor Parties and the Guaranty made by the Guarantors in favor
of the Creditor Parties under the Guarantee Agreement, together with each other
guaranty and guaranty supplement delivered pursuant to Section 8.10.
“Honor Date”: as defined in Section 3.4(a).
“Impacted Loans”: as defined in Section 2.10(a).
“Increase Effective Date”: as defined in Section 2.14(c).
“Incremental Facilities”: as defined in Section 2.14(a).    
“Incremental Revolving Increase”: as defined in Section 2.14(a).
“Incremental Term Loan Increase”: as defined in Section 2.14(a).
“Indebtedness”: of any Person at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, excluding those
incurred in the ordinary course of its business that would constitute ordinarily
a trade payable to trade creditors, (d) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding those
incurred in the ordinary course of its business that would constitute ordinarily
a trade payable to trade creditors), (e) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on




--------------------------------------------------------------------------------




property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, provided that, as to such Person, recourse is
limited to such property, (f) all Guarantee Obligations by such Person of
Indebtedness of others, but only to the extent of the amount of Indebtedness
guaranteed, (g) all Capital Lease Obligations of such Person, (h) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty (other than such
obligations with respect to letters of credit and letters of guaranty to support
workers’ compensation insurance programs, which shall only constitute
Indebtedness when such letter of credit or letter of guaranty is drawn), (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (j) all Off-Balance Sheet Obligations of such Person, (k) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Capital Stock issued by such Person or any
other Person, valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends (other than any obligation of such
Person if such Person, in its sole discretion, may satisfy such obligation by
delivering (or causing to be delivered) common Capital Stock in the Company or
any Subsidiary that is not a Designated Borrower, a Guarantor or a Qualified
Asset Owner, as applicable), (l) all obligations of such Person in respect of
any purchase obligation, repurchase obligation, takeout commitment or forward
equity commitment, in each case evidenced by a binding agreement (other than any
obligation of such Person if such Person, in its sole discretion, may satisfy
such obligation by delivering (or causing to be delivered) common Capital Stock
in the Company or any Subsidiary that is not a Designated Borrower, a Guarantor
or a Qualified Asset Owner, as applicable), and (m) net obligations under any
Swap Agreements in an amount equal to the Swap Termination Value thereof (other
than any obligation of such Person if such Person, in its sole discretion, may
satisfy such obligation by delivering (or causing to be delivered) common
Capital Stock in the Company or any Subsidiary that is not a Designated
Borrower, a Guarantor or a Qualified Asset Owner, as applicable). The
Indebtedness of any Person shall include the Indebtedness (other than (i)
Qualified JV Debt and (ii) any Indebtedness of China Merchants Americold
Logistics Company, Limited and China Merchants Americold Holdings Company,
Limited outstanding as of the Closing Date) of any other entity (including any
partnership in which such Person is a general partner) to the extent such
Person, by operation of the documentation evidencing such Indebtedness or by
law, is liable therefor as a result of such Person’s ownership interest in or
other relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. For the avoidance
of doubt, Indebtedness shall not include (i) prepaid or deferred revenue arising
in the ordinary course of business and (ii) purchase price holdbacks arising in
the ordinary course of business in respect of a portion of the purchase price of
an asset to satisfy warrants or other unperformed obligations of the seller of
such asset.
“Indemnified Liabilities”: as defined in Section 12.5.
“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.
“Indemnitee”: as defined in Section 12.5.




--------------------------------------------------------------------------------




“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
“Insolvent”: pertaining to a condition of Insolvency.
“Intangible Assets”: assets that are considered to be intangible assets under
GAAP, excluding lease intangibles but including customer lists, goodwill,
computer software, copyrights, trade names, trademarks, patents, franchises,
licenses, unamortized deferred charges, unamortized debt discount and
capitalized research and development costs.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
and intellectual property in technology, know-how and processes, and all rights
to sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.
“Interest Expense”: for any Reference Period, an amount equal to the sum of the
following with respect to Total Indebtedness: (i) total interest expense,
accrued in accordance with GAAP plus (ii) all capitalized interest determined in
accordance with GAAP (including in the case of (i) and (ii), the Parent
Borrower’s pro rata share thereof for Unconsolidated Affiliates, other than with
respect to Qualified JV Debt), and excluding non-cash amortization or write-off
of deferred financing costs or debt discount (including the Parent Borrower’s
pro rata share thereof for Unconsolidated Affiliates).
“Interest Period”: as to any Eurocurrency Loan, the period commencing on the
date such Eurocurrency Loan is disbursed or converted to or continued as a
Eurocurrency Loan and ending on the date one (1), two (2), three (3) or six (6)
months thereafter (in each case, subject to availability), as selected by the
Parent Borrower in its Committed Loan Notice given with respect thereto, or, if
agreed to by all Lenders of the Class participating therein and the
Administrative Agent, such other period that is twelve (12) months or less;
provided that:
(i)if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
(ii)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and
(iii)no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.




--------------------------------------------------------------------------------




“Investment”: (a) any purchase or other acquisition for value by the Company or
any of its Subsidiaries of, or of a beneficial interest in, any of the Capital
Stock of any other Person; (b) any purchase or other acquisition for value by
the Company or any of its Subsidiaries from any Person of all or a substantial
portion of the business, property or fixed assets of such Person or any division
or line of business or other business unit of such Person; (c) any loan, advance
or capital contributions by the Company or any of its Subsidiaries to, or
Guarantee Obligations with respect to any obligations of, any other Person,
including all indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business; and (d) all investments consisting of any exchange
traded or over-the-counter derivative transaction, including any Swap Agreement,
whether entered into for hedging or speculative purposes or otherwise. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
“Investment Grade Pricing Effective Date”: the first Business Day following the
date on which the Parent Borrower has (a) satisfied the Investment Grade Ratings
Criteria and (b) delivered to the Administrative Agent a certificate executed by
a Responsible Officer of the Parent Borrower (i) certifying that the Investment
Grade Ratings Criteria has been satisfied and is in effect (which certification
shall also set forth the Debt Rating received, if any, from each Rating Agency
as of such date) and (ii) notifying the Administrative Agent that the Parent
Borrower has irrevocably elected to have the Ratings-Based Applicable Margin
apply to the pricing of the Facilities.
“Investment Grade Ratings Criteria”: the Parent Borrower has received Debt
Ratings from at least one of Moody’s and S&P, and such Debt Ratings are Baa3 or
better (in the case of a rating by Moody’s) or BBB- or better (in the case of a
rating by S&P).
“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents”: with respect to any Letter of Credit, the Letter of Credit
Application, and any other document, agreement, or instrument entered into by
the applicable Letter of Credit Issuer and the Parent Borrower (or any
Subsidiary) or in favor of such Letter of Credit Issuer and relating to such
Letter of Credit.
“Joinder Agreement”: as defined in Section 2.14(b).
“Joint Venture”: a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided that in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.
“L/C Availability Period”: the period from and including the Closing Date to the
earliest of (a) the L/C Maturity Date, (b) the date of termination of the Total
Revolving Credit Commitments pursuant to Section 4.2, and (c) the date of
termination of the commitment of each Revolving Credit




--------------------------------------------------------------------------------




Lender to make Revolving Credit Loans and of the obligation of the Letter of
Credit Issuers to make L/C Credit Extensions pursuant to Section 10.l.
“L/C Borrowing”: an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable Reimbursement
Date or refinanced as a Borrowing. All L/C Borrowings shall be denominated in
Dollars.
“L/C Credit Extension”: with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Draw Notice”: as defined in Section 3.4(a).
“L/C Maturity Date”: the date that is five Business Days prior to the Revolving
Loan Maturity Date; provided that the L/C Maturity Date may be extended beyond
such date as provided in Section 3.1(b).
“L/C Obligations”: on any date of determination, the sum of (i) the aggregate
Stated Amount of all outstanding Letters of Credit and (ii) the aggregate amount
of all Unpaid Drawings, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the International Standby Practices (ISP98), such Letter of Credit
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn.
“L/C Participant”: as defined in Section 3.3(a).
“L/C Participation”: as defined in Section 3.3(a).
“Lead Arrangers”: the collective reference to MLPFS, JPMorgan Chase Bank, N.A.,
RBC Capital Markets and Coöperatieve Rabobank U.A., New York Branch, each in
their capacity as a joint lead arranger for the credit facilities under this
Agreement.
“Leased Rate”: at any time, with respect to any Real Property, the ratio,
expressed as a percentage, of (a) the rentable operating square footage of such
Real Property actually leased by tenants that are not any Group Member or
Affiliates of any Group Member and paying rent at rates not materially less than
rates generally prevailing at the time the applicable lease was entered into,
pursuant to binding leases as to which no default or event of default has
occurred and is continuing to (b) the aggregate rentable operating square
footage of such Real Property.
“Lender”: each Person that, at any time, holds a Loan or a Commitment hereunder
and, unless the context requires otherwise, includes the Swing Line Lender.
“Lending Office”: as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Parent Borrower
and the Administrative Agent, which office may include any Affiliate of such
Lender or any domestic or foreign branch of such Lender or such Affiliate.
Unless the context otherwise requires each reference to a Lender shall include
its applicable Lending Office.




--------------------------------------------------------------------------------




“Letter of Credit”: each standby letter of credit issued pursuant to Article III
and shall include the Existing Letters of Credit. Letters of Credit may be
issued in Dollars or in an Alternative Currency
“Letter of Credit Application”: an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
applicable Letter of Credit Issuer.
“Letter of Credit Exposure”: with respect to any Dollar Tranche Lender, at any
time, the sum of (a) the amount of any Unpaid Drawings in respect of which such
Lender has made (or is required to have made) payments to the applicable Letter
of Credit Issuer pursuant to Section 3.3 at such time and (b) such Lender’s
Revolving Credit Commitment Percentage of the Outstanding Amount of all L/C
Obligations at such time (excluding the portion thereof consisting of Unpaid
Drawings in respect of which the Lenders have made (or are required to have
made) payments to the applicable Letter of Credit Issuer pursuant to Section
3.3).
“Letter of Credit Fee”: as defined in Section 4.1(b).
“Letter of Credit Issuer”: each of (a) JPMorgan Chase Bank, N.A. and Bank of
America, (b) any other Lender designated as a Letter of Credit Issuer by the
Parent Borrower with the written consent of the Administrative Agent (which
shall not be unreasonably withheld or delayed) and such Lender, and (c) any
replacement, additional issuer or successor appointed pursuant to Section 3.6;
provided that for so long as any Existing Letter of Credit remains outstanding
hereunder, the issuer of such Existing Letter of Credit shall continue to be the
Letter of Credit Issuer with respect to such Existing Letter of Credit.
References herein and in the other Loan Documents to the “Letter of Credit
Issuer” shall be deemed to refer to the Letter of Credit Issuer in respect of
the applicable Letter of Credit or to all Letter of Credit Issuers, as the
context requires.
“Letter of Credit Subfacility”: at any time, an amount equal to the lesser of
(a) the aggregate amount of the Letter of Credit Issuers’ Letter of Credit
Sublimits at such time, as the same may be reduced from time to time pursuant to
Article III, and (b) the Dollar Tranche at such time. The Letter of Credit
Subfacility is part of, and not in addition to, the Dollar Tranche. On the
Closing Date, the Letter of Credit Subfacility is $80,000,000.
“Letter of Credit Sublimit”: as to each Letter of Credit Issuer, its agreement
as set forth in Article III to issue, amend and extend Letters of Credit in an
aggregate principal amount at any one time outstanding not to exceed (subject to
the discretion of such Letter of Credit Issuer pursuant to the proviso to clause
(viii) of Section 3.1(b)) the amount set forth opposite such Lender’s name on
Schedule 1.1A under the caption “Letter of Credit Sublimit” or in the Assignment
and Assumption or Joinder Agreement or other documentation, which other
documentation shall be in form and substance satisfactory to the Administrative
Agent, pursuant to which such Lender becomes a Letter of Credit Issuer
hereunder, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement or other documentation entered into between such
Letter of Credit Issuer and the Parent Borrower, which other documentation shall
be in form and substance reasonably satisfactory to the Administrative Agent.




--------------------------------------------------------------------------------




“Leverage-Based Applicable Margin”: as defined in the definition of “Applicable
Margin”.
“LIBOR”: as defined in the definition of “Eurocurrency Rate”.
“LIBOR Quoted Currency”: each of the following currencies: Dollars, Euro and
Sterling, in each case as long as there is a published LIBOR rate with respect
thereto.
“LIBOR Successor Rate”: as defined in Section 2.9.
“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing); provided that in no event shall an operating
lease be deemed to be a Lien.
“Loan”: any loan made by any Lender pursuant to this Agreement.
“Loan Document Obligations”: the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and interest accruing after
the filing of any petition under any Debtor Relief Laws, or the commencement of
any proceeding under any Debtor Relief Law, relating to any Loan Party or any
Affiliate thereof, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) the Loans, each payment required to be
made by the Borrowerany Loan Party under this Agreement in respect of any Letter
of Credit and all other obligations and liabilities of any Loan Party, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the
Bookrunner, the Administrative Agent, any Letter of Credit Issuer or any Lender
that are required to be paid by any Loan Party pursuant hereto) or otherwise
(including monetary obligations incurred during the pendency of any proceeding
under any Debtor Relief Laws regardless of whether allowed or allowable in such
proceeding).
“Loan Documents”: the collective reference to this Agreement, each Designated
Borrower Request and Assumption Agreement, the Notes, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.16, the Fee Letter, the Guaranty, any Joinder Agreement
and any agreement designating a Lender as a Letter of Credit Issuer, and any
amendment, waiver, supplement or other modification to any of the foregoing.
“Loan Parties”: the collective reference to the Parent Borrower, the Company
and, the Guarantors and the Designated Borrowers.
“London Banking Day”: any day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank Eurodollar market.




--------------------------------------------------------------------------------




“Maintenance Capital Expenditures”: for any Reference Period, all capital
expenditures actually made by the Company, the Parent Borrower and their
consolidated Subsidiaries (and the pro rata share of capital expenditures made
by Unconsolidated Affiliates) during such period for the maintenance of Capital
Assets of such Person, excluding capital expenditures for modernization.
“Majority in Interest”: when used in reference to Lenders holding Loans or
Commitments of any Class, at any time, (a) in the case of the Revolving Credit
Lenders, Lenders (other than Defaulting Lenders) having Revolving Credit
Exposures and unused Revolving Credit Commitments representing more than 50% of
the sum of the aggregate Revolving Credit Exposure and the unused aggregate
Revolving Credit Commitment at such time and (b) in the case of the Term Lenders
of any Class, Lenders (other than Defaulting Lenders) holding outstanding Term
Loans of such Class representing more than 50% of the aggregate principal amount
of all Term Loans of such Class outstanding at such time.
“Master Agreement”: any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any other master agreement, together with any related
schedules.
“Material Adverse Effect”: a material adverse effect on (a) the business,
financial condition or results of operations of the Company, the Parent Borrower
and itstheir Subsidiaries, taken as a whole, (b) the ability of the Loan Parties
(taken as a whole) to perform their obligations under this Agreement or the
other Loan Documents or (c) the rights and remedies of the Administrative Agent,
the Letter of Credit Issuers or the Lenders hereunder or under the other Loan
Documents.
“Material Contract”: (a) any Contractual Obligation or instrument evidencing
Indebtedness in excess of $3,000,000; (b) any material employment agreement
between any Group Member and an executive officer of the Parent Borrower,
collective bargaining agreements or other material agreements with any labor
organization or union; (c) any Contractual Obligation for the sale or other
transfer of any Group Member’s owned Real Property where temperature controlled
warehouse facilities are located or other tangible assets having a fair market
value in excess of $3,000,000 that has not yet been consummated; (d) any
Contractual Obligation relating to the material Intellectual Property owned or
used by the Group Members in connection with their business other than licenses
of software used by any Group Member in the ordinary course of business; (e) any
Contractual Obligation with a customer of any Group Member for
temperature-controlled warehouse storage and/or related services and handling
involving or reasonably expected to involve payments in excess of $3,000,000
during any fiscal year; (f) any transportation services Contractual Obligation
with a customer of any Group Member involving payments or reasonably expected to
involve payments in excess of $3,000,000 during any fiscal year; (g) any
Contractual Obligation that creates a Joint Venture other than the governing or
organizational documents of any Group Member; (h) any material Contractual
Obligation relating to a CMBS Financing; and (i) any other Contractual
Obligation not otherwise covered by clauses (a) through (h) above involving or
reasonably expected to involve payments by or to any Group Member in excess of
$3,000,000 in




--------------------------------------------------------------------------------




the aggregate during any fiscal year, in each case that is not cancelable by
either party thereto on 30 days or less notice without costs or penalty.
“Material Disposition”: any Disposition or series of related Dispositions with
respect to any Qualified Asset that yields gross proceeds to the Company or any
of its Subsidiaries in excess of $3,000,000 or that causes such Qualified Asset
to cease to meet any of the Eligibility Criteria with respect to such Qualified
Asset.
“Materials of Environmental Concern”: any substances, materials or wastes
defined in or regulated under any Environmental Law, including any gasoline or
petroleum (including crude oil or any fraction thereof) or petroleum products,
asbestos, anhydrous ammonia, ozone-depleting substances, polychlorinated
biphenyls and urea-formaldehyde insulation.
“Maturity Date”: the applicable Term Loan Maturity Date or Revolving Loan
Maturity Date.
“Maximum Rate”: as defined in Section 12.14.
“Minimum Borrowing Amount”: with respect to a Borrowing of Eurocurrency Loans,
$1,000,000 (or, if less, the entire remaining applicable Commitments at the time
of such Borrowing) and (ii) with respect to a Borrowing of Base Rate Loans
$1,000,000 (or, if less, the entire remaining applicable Commitments at the time
of such Borrowing).
“Minimum Collateral Amount”: at any time, (a) with respect to Cash Collateral
consisting of Cash or Cash Equivalents or deposit account balances provided to
reduce or eliminate Fronting Exposure during the existence of a Defaulting
Lender, an amount equal to 100% of the Fronting Exposure of each Letter of
Credit Issuer with respect to Letters of Credit issued by it and outstanding at
such time and (b) with respect to Cash Collateral consisting of Cash or Cash
Equivalents or deposit account balances provided in accordance with the
provisions of Section 3.8(a)(i) or (a)(ii), an amount equal to 102% of the
Outstanding Amount of all L/C Obligations.
“Minimum Property Condition”: as defined in Section 8.18.
“MLPFS”: Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement).
“Moody’s”: Moody’s Investors Service, Inc., and any successor to its rating
agency business.
“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA which is or was contributed to by (or to which there is or was an
obligation to contribute to or any other obligation or liability with respect
to) any Group Member or any ERISA Affiliate.
“Negative Pledge”: a provision of any document, instrument or agreement
(including any governing or organizational document), other than this Agreement
or any other Loan Document, that prohibits, restricts or limits, or purports to
prohibit, restrict or limit, the creation or assumption




--------------------------------------------------------------------------------




of any Lien on any assets of a Person as security for the Indebtedness of such
Person or any other Person; provided, however, that (x) an agreement that
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit such Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge and (y)
customary contractual restrictions in a lease relating to the granting of a Lien
on the applicable leasehold interest or leased property shall not constitute a
Negative Pledge.
“New Zealand Dollars” and “NZD” mean the lawful currency of New Zealand.
“Non-Bank Tax Certificate”: as defined in Section 5.4(e)(ii)(B)(3).
“Non-Consenting Lender”: as defined in Section 2.15(b).
“Non-Defaulting Lender”: each Lender other than a Defaulting Lender.
“Non-Extension Notice Date”: as defined in Section 3.2(d).
“Non-LIBOR Quoted Currency”: any currency other than a LIBOR Quoted Currency.
“Non-Qualified Asset Subsidiaries”: Subsidiaries of the Parent Borrower that are
not Qualified Asset Guarantors or Designated Borrowers.
“Non-Recourse Indebtedness”: with respect to any Person, (a) Indebtedness, or a
Guarantee Obligation of Indebtedness, in respect of which recourse for payment
(except to the extent of any Customary Non-Recourse Carve-Outs) is contractually
limited to specific assets of such Person encumbered by a Lien securing such
Indebtedness or Guarantee Obligation, (b) if such Person is a Single Asset
Entity, any Indebtedness of such Person (other than Indebtedness described in
the immediately following clause (c)), or (c) if such Person is a Single Asset
Holding Company, any Indebtedness (“Holdco Indebtedness”) of such Single Asset
Holding Company resulting from a Guarantee Obligation of, or Lien securing,
Indebtedness of a Single Asset Entity that is a subsidiary of such Single Asset
Holding Company, so long as, in each case, either (i) recourse for payment of
such Holdco Indebtedness (except for Customary Non-Recourse Carve-Outs) is
contractually limited to the Capital Stock held by such Single Asset Holding
Company in such Single Asset Entity or (ii) such Single Asset Holding Company
has no assets other than Capital Stock in such Single Asset Entity and cash and
other assets of nominal value incidental to the ownership of the such Single
Asset Entity.
“Notes”: the collective reference to any promissory note evidencing Loans.
“Normalized Adjusted FFO”: “funds from operations” as defined in accordance with
the standards established by the Board of Governors of the National Association
of Real Estate Investment Trusts as in effect from time to time; provided that
Normalized Adjusted FFO shall (i) be based on net income after payment of
distributions to holders of preferred partnership units in the Parent Borrower
and distributions necessary to pay holders of preferred stock of the Company,
and (ii) at all times exclude, without duplication, (a) impairment charges,
restructuring charges,




--------------------------------------------------------------------------------




acquisition related costs and stock based compensation expense and (b) gains or
losses from sales of previously depreciated non-real estate assets, non-real
estate depreciation, depletion and amortization, amortization of deferred
financing costs, amortization of debt discount, amortization of above or below
market leases, adjustments for straight line rents, non-cash or extraordinary
gains or losses from foreign exchange, non-cash or extraordinary gains or losses
from derivative instruments, and other extraordinary or non-recurring charges.
“Obligations”: the collective reference to (a) the Loan Document Obligations,
(b) the Specified Swap Obligations and (c) the Specified Cash Management
Obligations. Notwithstanding the foregoing, (i) unless otherwise agreed to by
the Parent Borrower and any Cash Management Bank or Qualified Counterparty, as
applicable, the obligations of any Loan Party under any Specified Cash
Management Agreement or Specified Swap Agreement shall be guaranteed pursuant to
the Guaranty only to the extent that, and for so long as, the other Obligations
are so guaranteed, and (ii) any release of Guarantors or Designated Borrowers
effected in the manner permitted by this Agreement and any other Loan Document
shall not require the consent (solely in their capacity as such) of the holders
of Specified Cash Management Obligations or Specified Swap Obligations under
Specified Swap Agreements.
“OFAC”: the U.S. Department of the Treasury Office of Foreign Assets Control.
“Off-Balance Sheet Obligations”: liabilities and obligations of the Company, any
Subsidiary of the Company or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which the Company
would be required to disclose in the “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” section of a report on Form 10-Q
or Form 10-K (or their equivalents) (but, for the avoidance of doubt, excluding
operating leases and ordinary course contracts for the purchase of power). As
used in this definition, the term “SEC Off-Balance Sheet Rules” means the
Disclosure in Management’s Discussion and Analysis About Off Balance Sheet
Arrangements, Securities Act Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5,
2003) (codified at 17 CFR Parts 228, 229 and 249).
“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Guarantors”: each Domestic Subsidiary of the Parent Borrower, whether
existing on the Closing Date or formed or acquired thereafter, that guarantees
the Obligations pursuant to the Guarantee Agreement, other than the Qualified
Asset Guarantors.
“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest




--------------------------------------------------------------------------------




under, or otherwise with respect to, any Loan Document except such Taxes that
are Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.15).
“Outstanding Amount” (i) with respect to Revolving Credit Loans on any date, the
Dollar Equivalent of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Revolving
Credit Loans occurring on such date; (ii) with respect to Term Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Term Loan
or Swing Line Loans, as applicable, occurring on such date; and (iii) with
respect to any L/C Obligations on any date, the Dollar Equivalent amount of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Parent Borrower of Unpaid Drawings.
“Overnight Rate”: for any day, (a) with respect to any amount denominated in
Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the Swing Line Lender or a Letter of
Credit Issuer, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.
“Pari Passu Obligations” means Unsecured Indebtedness (exclusive of the
Obligations) of any Loan Party owing to a Person that is not the Company or an
Affiliate thereof.
“Participant”: as defined in Section 12.6(c).
“Participant Register”: as defined in Section 12.6(c).
“Participating Member State”: any member state of the European Union that has
the Euro as its lawful currency in accordance with legislation of the European
Union relating to Economic and Monetary Union.
“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Title III of
Pub. L. 107-56, Oct. 26, 2001).
“Payment in Full”: all Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees, expenses and other amounts
payable under this Agreement or any other Loan Document have been paid in full
(other than (a) Specified Cash Management Obligations as to which arrangements
satisfactory to the applicable Cash Management Bank have




--------------------------------------------------------------------------------




been made, (b) Specified Swap Obligations as to which arrangements satisfactory
to the applicable Qualified Counterparty have been made and (c) any contingent
obligations or contingent indemnification obligations not then due or asserted)
and all Letters of Credit (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the applicable Letter
of Credit Issuer have been made) have expired or been terminated or Cash
Collateralized in an amount reasonably acceptable to each applicable Letter of
Credit Issuer and all Unpaid Drawings have been reimbursed.
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
“Pension Plan”: any Plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which any Group Member or any ERISA Affiliate is (or,
if such Plan were terminated, would under Section 4069 of ERISA be deemed to be)
an “employer” as defined in Section 3(5) of ERISA.
“Permitted Acquisition”: any acquisition, whether by purchase, merger,
amalgamation, consolidation or otherwise, of (x) all or substantially all of the
assets of any Person, or a business line or unit or a division of any Person, or
any parcel of Real Property and improvements thereto, (y) the Capital Stock of
any Person such that such Person becomes a Subsidiary; provided that:
(a)    no Event of Default shall have occurred and be continuing or would result
therefrom;
(b)    before and after giving effect thereto, the Company and its Subsidiaries
are in compliance on a Pro Forma Basis with the Financial Covenants;
(c)    after giving effect thereto, the Company and its Subsidiaries are in
compliance on a Pro Forma Basis with Section 8.3;
(d)    to the extent any such acquired property or asset (including any asset or
property owned by an acquired Person) is to be designated a Qualified Asset and
reflected in the Borrowing Base, any such asset or property shall (concurrently
with the consummation of the acquisition thereof) be subject to the satisfaction
of all Eligibility Criteria applicable to the relevant category of Qualified
Assets, including, for the avoidance of doubt, that such property or asset shall
be owned or leased by a Qualified Asset Guarantor (or the Person that owns or
leases such property or asset shall become a Qualified Asset Guarantor) and the
other conditions set forth in Section 8.17; and
(e)    except to the extent such acquired Person would be an Excluded
Subsidiary, any such acquired Person, the assets or property of which are not
designated as Qualified Assets or reflected in the Borrowing Base, shall become
an Other Guarantor.
“Permitted Encumbrances”:
(a)    Liens imposed by law for Taxes or other related governmental charges or
claims that are not yet due or that are being contested in good faith by
appropriate proceedings; provided that




--------------------------------------------------------------------------------




adequate reserves with respect thereto are maintained on the books of the
applicable Group Member in conformity with GAAP;
(b)    Liens imposed by law, such as landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction contractors’ and other like
Liens arising in the ordinary course of business and securing obligations that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;
(c)    Liens arising from judgments or decrees for the payment of money in
circumstances that do not constitute an Event of Default under Section 10.1(j);
(d)    easements, restrictions, rights-of-way, use restrictions, rights of first
refusal and similar encumbrances on Real Property imposed by law or arising in
the ordinary course of business that do not secure any monetary obligations and
do not materially detract from the value of the affected property or interfere
with the ordinary conduct of business of the applicable Group Member;
(e)    any zoning or similar law or right reserved to, or vested in, any
Governmental Authority to control or regulate the use of any real property that
do not materially detract from the value of the affected property or interfere
with the ordinary course of conduct of the business of the applicable Group
Member;
(f)    Liens affecting title on Real Property that have been fully paid off and
satisfied and which remain of record through no fault of the Person that owns
such Real Property and that, in any event do not have a material and adverse
effect with respect to the use, operations or marketability of the affected Real
Property or with respect to the ownership of the affected Real Property, and do
not interfere with the ordinary conduct of business of the applicable Group
Member; and
(g)    rights of lessors under Eligible Ground Leased Assets.
“Permitted Equity Encumbrances”:
(a)    Liens and Negative Pledges pursuant to any Loan Document;
(b)    Liens imposed by law for Taxes or other related governmental charges or
claims that are not yet due or that are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the applicable Group Member in conformity with
GAAP; and
(c)    Liens arising from judgments or decrees for the payment of money in
circumstances that do not constitute an Event of Default under Section 10.1(j).
“Permitted Holders”: collectively, Ronald W. Burkle, any entities controlled
(directly or indirectly) by Ronald W. Burkle, The Yucaipa Companies LLC, any
investment funds managed by any of the foregoing Persons or any Affiliates of
the foregoing Persons in which greater than 50%




--------------------------------------------------------------------------------




of the total voting power normally entitled to vote in the election of
directors, managers, trustees, or similar positions, as applicable, is
beneficially owned by, directly or indirectly, on a collective basis, the
foregoing Persons.
“Permitted Pari Passu Provisions” means provisions that are contained in
documentation evidencing or governing Pari Passu Obligations which provisions
are the result of (a) limitations on the ability of the Parent Borrower or a
Subsidiary to make Restricted Payments or transfer property to the Parent
Borrower, any Loan Party or any Qualified Asset Owner which limitations are not,
taken as a whole, materially more restrictive than those contained in this
Agreement, (b) limitations on the creation of any Lien on any assets of a Person
that are not, taken as a whole, materially more restrictive than those contained
in this Agreement or any other Loan Document or (c) any requirement that Pari
Passu Obligations be secured on an “equal and ratable basis” to the extent that
the Obligations are secured.
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
“Plan”: any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Group Member or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an employer” as defined in Section 3(5) of ERISA.
“Platform”: as defined in Section 8.2.
“Private Lenders”: Lenders that wish to receive Private-Side Information.
“Private-Side Information”: any information with respect to the Company and its
Subsidiaries that is not Public-Side Information.
“Pro Forma Balance Sheet”: as defined in Section 6.1.
“Pro Forma Balance Sheet Date”: as defined in Section 6.1.
“Pro Forma Basis”: with respect to the calculation of the Financial Covenants or
otherwise for purposes of determining the Total Leverage Ratio, EBITDA or
Interest Expense as of any date, that such calculation shall give pro forma
effect to all Permitted Acquisitions, all issuances, incurrences or assumptions
of Indebtedness (with any such Indebtedness being deemed to be amortized over
the applicable testing period in accordance with its terms) and all sales,
transfers or other Dispositions of any material assets outside the ordinary
course of business (and any related prepayments or repayments of Indebtedness)
that have occurred during (or, if such calculation is being made for the purpose
of determining whether any proposed acquisition will constitute a Permitted
Acquisition, since the beginning of) the then-applicable Reference Period as if
they occurred on the first day of such Reference Period (excluding cost savings,
synergies, operating expense reductions and other operating improvements). If
any Indebtedness bears a floating rate




--------------------------------------------------------------------------------




of interest and is being given pro forma effect, the interest on such
Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Swap Agreement applicable to such Indebtedness if such Swap
Agreement has a remaining term in excess of 12 months).
“Pro Forma Closing Date Compliance Certificate”: has the meaning specified in
Section 7.1(n).
“Prohibited Transaction”: a non-exempt prohibited transaction as defined in
Section 406 of ERISA or Section 4975(c) of the Code.
“Properties”: as defined in Section 6.15(a).
“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.
“Public Lenders”: Lenders that do not wish to receive Private-Side Information.
“Public-Side Information”: information that is either (a) available to all
holders of Traded Securities of the Company, the Parent Borrower and their
respective Subsidiaries or (b) not material non-public information (for purposes
of United States federal, state or other applicable securities laws).
“Qualified Asset”: any Eligible Owned Asset or Eligible Ground Leased Asset, in
each case which shall be initially listed as of the Closing Date on Schedule
1.1B, plus any property or asset which subsequently becomes a Qualified Asset in
accordance with Section 8.17, but excluding (i) any Qualified Asset which is
removed by the Administrative Agent in accordance with Section 8.16 or (ii) any
Qualified Asset which is released in accordance with Section 8.15.
“Qualified Asset Guarantors”: each Wholly-Owned Domestic Subsidiary of the
Parent Borrower, whether existing on the Closing Date or formed or acquired
thereafter, that guarantees the Obligations pursuant to the Guarantee Agreement
and that either owns or leases a Qualified Asset located in the United States or
has a Wholly-Owned Foreign Subsidiary that owns or leases a Qualified Asset
located in a Specified Jurisdiction other than the United States. To the extent
that all of the Qualified Assets owned or leased by any such Wholly-Owned
Domestic Subsidiary and/or by its Wholly-Owned Foreign Subsidiary are removed or
released from the Borrowing Base pursuant to Section 8.15 or Section 8.16 of
this Agreement, such Subsidiary shall no longer be deemed to be a Qualified
Asset Guarantor for the purposes of this Agreement.
“Qualified Asset Owners”: each Wholly-Owned, direct Foreign Subsidiary of a
Qualified Asset Guarantor that either owns or leases a Qualified Asset located
in a Specified Jurisdiction other than the United States.
“Qualified Counterparty”: with respect to any Swap Agreement entered into by the
Parent Borrower or any of its Subsidiaries, any counterparty thereto that (a) is
the Administrative Agent, the Bookrunner, a Lead Arranger or any Affiliate of
the foregoing, (b) at the time it entered into




--------------------------------------------------------------------------------




such Swap Agreement with the Parent Borrower or any of its Subsidiaries, was the
Administrative Agent, the Bookrunner, a Lead Arranger or an Affiliate of the
foregoing, (c) with respect to any such Swap Agreement entered into on or prior
to the Closing Date, is a Lender or an Affiliate of a Lender on the Closing Date
and (d) with respect to any such Swap Agreement entered into after the Closing
Date, is a Lender or an Affiliate of a Lender at the time such Swap Agreement is
entered into.
“Qualified ECP Guarantor”: in respect of any Specified Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee Obligation or grant of the relevant security interest becomes or would
become effective with respect to such Specified Swap Obligation and each other
Loan Party that constitutes an “eligible contract participant” under the
Commodity Exchange Act and can cause another person to qualify as an “eligible
contract participant” at such time by guaranteeing or entering into a keepwell
in respect of obligations of such other person under Section la(18)(A)(v)(II) of
the Commodity Exchange Act.
“Qualified JV Debt”: Indebtedness of an Unconsolidated Affiliate that is secured
by cash collateral provided by the holders of Capital Stock in such
Unconsolidated Affiliate.
“Rate Determination Date”: two (2) Business Days prior to the commencement of an
Interest Period (or such other day as is generally treated as the rate fixing
day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent in consultation with
the Parent Borrower).
“Ratings-Based Applicable Margin”: as defined in the definition of “Applicable
Margin”.
“Real Property”: collectively, all right, title and interest (including any
leasehold estate) in and to any and all parcels of or interests in real property
owned in fee or leased by any Group Member, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures incidental to the ownership or lease thereof.
“Recipient”: (a) the Administrative Agent, (b) any Letter of Credit Issuer, (c)
any Lender and (d) any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder, as applicable.
“Recourse Indebtedness”: with respect to any Person, Indebtedness of such Person
other than Non-Recourse Indebtedness of such Person and Indebtedness under the
Loan Documents.
“Reference Period”: in effect at any time, the most recent period of four
consecutive fiscal quarters of the Parent Borrower ended on or prior to such
time (taken as one accounting period) in respect of which financial statements
for each quarter or fiscal year in such period have been or are required to be
delivered pursuant to Section 8.1(a) or (b), as applicable.
“Register”: as defined in Section 12.6(b).




--------------------------------------------------------------------------------




“Regulation U”: Regulation U of the Board as in effect from time to time.
“Reimbursement Date”: as defined in Section 3.4(a).
“Reimbursement Obligations”: the Parent Borrower’s obligations to reimburse
Unpaid Drawings pursuant to Section 3.4(a).
“REIT”: as defined in Section 6.9.
“Related Parties”: with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees,
managers, advisors, representatives and controlling persons of such Person.
“Release”: any release, spill, emission, leaking, dumping, injection, pouring,
deposit, disposal, discharge, dispersal, leaching or migration into or through
the indoor or outdoor environment.
“Release Conditions”: as defined in Section 8.15.
“Release Request”: as defined in Section 8.15.
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
under applicable regulations, with respect to a Pension Plan.
“Required Lenders”: at any time, the Lenders that are not Defaulting Lenders
having or holding more than 50% of the aggregate Revolving Credit Exposure,
unused Commitments and outstanding principal amount of the Term Loans of Lenders
that are not Defaulting Lenders at such time; provided, that the amount of any
participation in any Swing Line Loan and unreimbursed amounts owed to any Letter
of Credit Issuer that any Defaulting Lender has failed to fund that have not
been reallocated and funded by another Lender shall be deemed to be held by the
Swing Line Lender (in the case of a Swing Line Loan) or the applicable Letter of
Credit Issuer (in the case of unreimbursed amounts owed to such Letter of Credit
Issuer) in making such determination.
“Required Revolving Credit Lenders”: at any time, Lenders that are not
Defaulting Lenders having or holding more than 50% of the aggregate Revolving
Credit Exposure and unused Revolving Credit Commitments of Lenders that are not
Defaulting Lenders at such time; provided, that the amount of any participation
in any Swing Line Loan and unreimbursed amounts owed to any Letter of Credit
Issuer that any Defaulting Lender has failed to fund that have not been
reallocated and funded by another Lender shall be deemed to be held by the Swing
Line Lender (in the case of a Swing Line Loan) or the applicable Letter of
Credit Issuer (in the case of unreimbursed amounts owed to such Letter of Credit
Issuer) in making such determination.
“Required Term Loan Lenders”: at any time, Lenders that are not Defaulting
Lenders having or holding more than 50% of the aggregate principal amount of
Term Loans of Lenders that are not Defaulting Lenders outstanding at such time.




--------------------------------------------------------------------------------




“Required Tranche Lenders”: at any time, with respect to matters relating to
Alternative Currency Commitments and Alternative Currency Tranche Loans only or
Dollar Tranche Commitments and Dollar Tranche Loans only, Lenders that are not
Defaulting Lenders having or holding more than 50% of the aggregate amount of
(a) all Alternative Currency Tranche Loans and unused Alternative Currency
Commitments or (b) all Dollar Tranche Loans and unused Dollar Tranche
Commitments, as the case may be, of Lenders that are not Defaulting Lenders at
such time; provided that in the case of Dollar Tranche Commitments and Dollar
Tranche Loans, the amount of any participation in any Swing Line Loan and
unreimbursed amounts owed to any Letter of Credit Issuer that any Defaulting
Lender has failed to fund that have not been reallocated and funded by another
Dollar Tranche Lender shall be deemed to be held by the Swing Line Lender (in
the case of a Swing Line Loan) or the applicable Letter of Credit Issuer (in the
case of unreimbursed amounts owed to such Letter of Credit Issuer) in making
such determination.
“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or Governing Documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Resignation Effective Date”: as defined in Section 11.19.
“Responsible Officer”: (i) the Chairman of the Board, the President, the Chief
Executive Officer, the Chief Financial Officer, the General Counsel, any Senior
Vice President, with respect to certain limited liability companies or
partnerships that do not have officers, any manager, managing member or general
partner thereof, any other senior officer of the Company, the Parent Borrower or
any other Loan Party designated as such in writing to the Administrative Agent
by the Company, the Parent Borrower or any other Loan Party, as applicable, but
in any event, with respect to financial matters, a Financial Officer of the
applicable Loan Party, (ii) solely for purposes of the delivery of incumbency
certificates pursuant to Section 7.1, the secretary or any assistant secretary
of a Loan Party and (iii) solely for purposes of notices given pursuant to
Article II and Article III, any other officer or employee of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.
“Restricted Payments”: as defined in Section 9.5.
“Revaluation Date”: (a) with respect to any Loan, each of the following: (i)
each date of a Borrowing of a Eurocurrency Loan denominated in an Alternative
Currency, (ii) each date of a continuation of a Eurocurrency Loan denominated in
an Alternative Currency pursuant to Section 2.2, and (iii) such additional dates
as the Administrative Agent shall determine or the Required




--------------------------------------------------------------------------------




Lenders shall require; and (b) with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof, (iii) each date of
any payment by a Letter of Credit Issuer under any Letter of Credit denominated
in an Alternative Currency, and (iv) such additional dates as the Administrative
Agent or the applicable Letter of Credit Issuer shall determine or the Required
Lenders shall require.
“Revolving Credit Commitment”: with respect to each Revolving Credit Lender (to
the extent applicable), its Dollar Tranche Commitment and/or its Alternative
Currency Commitment, as the context may require.
“Revolving Credit Commitment Percentage”: with respect to any Lender at any
time, subject to adjustment as provided in Section 2.16, (i) with respect to
matters relating to Alternative Currency Commitments and/or Alternative Currency
Tranche Loans only, a fraction (expressed as a percentage, carried out to the
ninth decimal place) the numerator of which is such Lender’s Alternative
Currency Commitment at such time and the denominator of which is the amount of
the Alternative Currency Tranche at such time, (ii) with respect to matters
relating to Dollar Tranche Commitments and Dollar Tranche Loans (including L/C
Obligations and Swing Line Loans) only, a fraction (expressed as a percentage,
carried out to the ninth decimal place) the numerator of which is such Lender’s
Dollar Tranche Commitment at such time and the denominator of which is the
amount of the Dollar Tranche at such time a fraction (expressed as a percentage,
carried out to the ninth decimal place) and (iii) in all other cases, the
numerator of which is such Lender’s Revolving Credit Commitment (including, for
the avoidance of doubt, both any Dollar Tranche Commitment and any Alternative
Currency Commitment of such Lender) at such time and the denominator of which is
the amount of the Total Revolving Credit Commitment at such time; provided that
if the commitment of each Revolving Credit Lender to make Revolving Credit Loans
and the obligation of each Letter of Credit Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 10.1 or if the Total Revolving Credit
Commitments have expired, then the Revolving Credit Commitment Percentage of
each Lender shall be determined based on the Revolving Credit Commitment
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Revolving Credit Commitment Percentages of
each Lender are set forth opposite the name of such Lender on Schedule 1.1A or
in the Assignment and Assumption or Joinder Agreement pursuant to which such
Lender becomes a party hereto, as applicable.
“Revolving Credit Exposure”: with respect to any Lender at any time, the sum of
the aggregate Outstanding Amount of (a) all Revolving Credit Loans of such
Lender at such time, (b) such Lender’s Letter of Credit Exposure at such time
and (c) such Lender’s participation in Swing Line Loans at such time.
“Revolving Credit Extension Request”: as defined in Section 2.14(h)(ii).
“Revolving Credit Lender”: at any time, any Lender that has a Revolving Credit
Commitment at such time.




--------------------------------------------------------------------------------




“Revolving Credit Loan”: a Dollar Tranche Loan and/or an Alternative Currency
Tranche Loan, as the context may require.
“Revolving Credit Termination Date”: the date on which the Revolving Credit
Commitments shall have terminated, no Revolving Credit Loans shall be
outstanding and the L/C Obligations shall have been reduced to zero or Cash
Collateralized.
“Revolving Loan Extension Notice”: as defined in Section 2.17(a).
“Revolving Loan Maturity Date”: initially, January 23, 2021 (such date, the
“Initial Revolving Loan Maturity Date”), or, upon extension of the Initial
Revolving Loan Maturity Date in accordance with Section 2.17, January 23, 2022.
“S&P”: S&P Global Ratings, a division of S&P Global Inc., and any successor to
its rating agency business.
“Same Day Funds”: (a) with respect to disbursements and payments in Dollars,
immediately available funds, and (b) with respect to disbursements and payments
in an Alternative Currency, same day or other funds as may be determined by the
Administrative Agent or the applicable Letter of Credit Issuer, as the case may
be, to be customary in the place of disbursement or payment for the settlement
of international banking transactions in the relevant Alternative Currency.
“Sanctioned Country”: at any time, a country, region or territory which is, or
the government of which is, the subject or target of any Sanctions.
“Sanctioned Person”: at any time, (a) any Person that is the subject of
Sanctions or listed in any Sanctions-related list of designated Persons
maintained by OFAC or the U.S. Department of State, the European Union, the
United Nations or Her Majesty’s Treasury, (b) any Person operating, organized or
resident in a Sanctioned Country, (c) is publicly identified as prohibited from
doing business with the United States under the International Emergency Economic
Powers Act, the Trading With the Enemy Act, or any other Requirement of Law or
(d) any Person owned or controlled by any such Person or Persons.
“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC or the U.S. Department of State, the European Union,
the United Nations, Her Majesty’s Treasury and sanctions under other similar
Requirements of Law of other jurisdictions in which a Person conducts its
business.
“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
“Secured Indebtedness”: with respect to any Person, all Indebtedness of such
Person that is secured by a Lien and, solely for purposes of Section 9.1(g), all
unsecured Indebtedness of any Subsidiary that is not a Guarantor or a Designated
Borrower.




--------------------------------------------------------------------------------




“Secured Recourse Indebtedness”: with respect to any Person, all Recourse
Indebtedness of such Person that constitutes Secured Indebtedness.
“Securities”: any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit‑sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
“Shareholders’ Equity”: as of any date of determination, consolidated
shareholders’ equity of the Company and its Subsidiaries as of that date
determined in accordance with GAAP.
“Single Asset Entity”: a Person (other than an individual) that (a) only owns a
single real property and/or cash and other assets of nominal value incidental to
such Person’s ownership of such real property; (b) is engaged only in the
business of owning, developing and/or leasing such real property and activities
incidental thereto; and (c) receives substantially all of its gross revenues
from such real property. In addition, if the assets of a Person consist solely
of (i) Capital Stock in one or more other Single Asset Entities and (ii) cash
and other assets of nominal value incidental to such Person’s ownership of the
other Single Asset Entities, such Person shall also be deemed to be a Single
Asset Entity for purposes of this Agreement (such an entity, a “Single Asset
Holding Company”).
“Single Asset Holding Company”: as defined in the definition of “Single Asset
Entity”.
“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” (determined on a going concern
basis) of the assets of such Person will, as of such date, exceed the amount of
all “liabilities of such Person, contingent or otherwise”, as of such date, as
such quoted terms are determined in accordance with applicable federal and state
laws governing determinations of the insolvency of debtors, (b) the present fair
saleable value (determined on a going concern basis) of the assets of such
Person will, as of such date, be greater than the amount that will be required
to pay the liability of such Person on its debts as such debts become absolute
and matured in the ordinary course, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its business
as contemplated on the date hereof, and (d) such Person will be able to pay its
debts as they mature in the ordinary course.
“Special Notice Currency”: at any time, an Alternative Currency other than the
currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
“Specified Cash Management Agreement”: any Cash Management Agreement that is
entered into by and between the Parent Borrower or any of its Subsidiaries and
any Cash Management Bank, which is specified in a Designation Notice delivered
to the Administrative Agent by such Cash Management Bank and acknowledged in
writing by the Parent Borrower, as constituting a Specified Cash Management
Agreement hereunder.




--------------------------------------------------------------------------------




“Specified Cash Management Obligations”: all obligations of any Loan Party
(whether absolute or contingent and whenever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor)), as applicable, under any Specified Cash Management
Agreement.
“Specified Jurisdiction”: each of the United States, Canada, Australia and New
Zealand, together with such other jurisdictions as may be agreed to by the
Administrative Agent and the Required Lenders.
“Specified Swap Agreement”: any Swap Agreement that is entered into by and
between the Parent Borrower or any of its Subsidiaries and any Qualified
Counterparty, which is specified in a Designation Notice delivered to the
Administrative Agent by such Qualified Counterparty and acknowledged in writing
by the Parent Borrower, as constituting a Specified Swap Agreement hereunder.
For purposes of the preceding sentence, one Designation Notice designating all
Swap Agreements entered into pursuant to a specified Master Agreement as
“Specified Swap Agreements” may be delivered to the Administrative Agent.
“Specified Swap Obligations”: all obligations of any Loan Party (whether
absolute or contingent and whenever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor)), as applicable, under any Specified Swap Agreement; provided that, in
the case of any Excluded Swap Guarantor, “Specified Swap Obligations” shall not
include any Excluded Swap Obligations of such Excluded Swap Guarantor.
“Spot Rate”: for a currency, the rate determined by the Administrative Agent or
a Letter of Credit Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the applicable Letter of Credit Issuer may obtain such
spot rate from another financial institution or by reference to such other
publicly available service for displaying exchange rates as may be designated by
the Administrative Agent or such Letter of Credit Issuer if the Person acting in
such capacity does not have as of the date of determination a spot buying rate
for any such currency; and provided further that such Letter of Credit Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.
“Stabilized Property”: has the meaning specified in the definition of
“Development Property”.
“Stated Amount”: with respect to any Letter of Credit, the Dollar Equivalent of
the maximum amount from time to time available to be drawn thereunder,
determined without regard to whether any conditions to drawing could then be
met; provided, however, that with respect to any Letter of Credit that by its
terms or the terms of any Issuer Document provides for one or more automatic
increases in the stated amount thereof, the Stated Amount shall be deemed to be
the Dollar Equivalent




--------------------------------------------------------------------------------




of the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power to elect a majority of the board of directors or
other managers of such corporation, partnership or other entity are at the time
owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Parent
Borrower.
“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of any Loan Party or any of
their respective Subsidiaries shall be a “Swap Agreement”.
“Swap Termination Value”: in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) above, the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined in accordance
with the terms thereof and in accordance with customary methods for calculating
mark-to-market values under similar agreements between the parties to such Swap
Agreements (which may include a Lender or any Affiliate of a Lender).
“Swing Line Borrowing”: a borrowing of a Swing Line Loan pursuant to Section
2.3.
“Swing Line Lender”: Bank of America in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.
“Swing Line Loan”: as defined in Section 2.3(a).
“Swing Line Loan Notice”: a notice of a Swing Line Borrowing pursuant to Section
2.2(b), which shall be substantially in the form of Exhibit G-2 or such other
form as reasonably approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Parent Borrower.
“Swing Line Participation”: as defined in Section 2.3(a).




--------------------------------------------------------------------------------




“Swing Line Sublimit”: an amount equal to the lesser of (a) $25,000,000 and (b)
the Total Revolving Credit Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Total Revolving Credit Commitments.
“Syndication Agents”: JPMorgan Chase Bank, N.A., Royal Bank of Canada and
Coöperatieve Rabobank U.A., New York Branch, each in its capacity as a
syndication agent under this Agreement.
“TARGET2”: the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“TARGET Day”: any day on which TARGET2 (or, if such payment system ceases to be
operative, such other payment system, if any, determined by the Administrative
Agent to be a suitable replacement) is open for the settlement of payments in
Euro.
“Taxes”: any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, charges or withholdings (including backup
withholding) imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Term Commitment”: as to each Term Lender, its obligation to make Term Loans to
the Parent Borrower pursuant to Section 2.1(a) in an aggregate principal amount
at any one time outstanding not to exceed the Dollar amount set forth opposite
such Term Lender’s name on Schedule 1.1A under the caption “Term Commitment”.
“Term Lender”: a Lender with a Term Commitment or an outstanding Term Loan.
“Term Loan”: an advance made by any Term Lender under the Term Loan Facility,
including an advance made in connection with any Incremental Term Loan Increase
or an Additional TL Tranche, in each case made pursuant to and in accordance
with this Agreement.
“Term Loan Facility”: at any time, the aggregate Outstanding Amount of all Term
Loans of all Term Lenders at such time. The Term Loan Facility on the Closing
Date is $475,000,000.
“Term Loan Maturity Date”: January 23, 2023, and, with respect to any Additional
TL Tranche, subject to Section 2.15(a), the date set forth in the Additional TL
Tranche Documents with respect thereto as the “Maturity Date” for such
Additional TL Tranche or, if such Additional TL Tranche Documents fail to
specify a “Maturity Date”, the Maturity Date shall be the latest Maturity Date
(giving effect to any available extension options) of any then existing
Facility.
“Total Asset Value”: at any time, without duplication, the sum of (a) with
respect to Real Property that is owned or ground leased by the Parent Borrower
or any Subsidiary and used in a business permitted under Section 8.3, the sum of
the Eligible Values at such time of each such Real Property, (b) with respect to
each operating asset owned or leased by the BorrowerBorrowers or any Subsidiary
and used in a business permitted under Section 8.3, the sum of the portion of
EBITDA attributable to each such asset for the most recently ended Reference
Period multiplied by (x) with




--------------------------------------------------------------------------------




respect to any limestone quarry operating asset, 6.0, or (y) with respect to any
other operating asset, 8.0; provided, however, that for the purposes of
calculating Total Asset Value, with respect to (1) any operating asset or Real
Property acquired after the Closing Date, such asset or Real Property shall be
valued at the purchase price paid for such asset or Real Property for the first
12 months following the date of acquisition thereof (and thereafter, valued in
accordance with clause (a) or (b) above, as applicable) and (2) any Development
Property until such Development Property becomes a Stabilized Property, such
Development Property shall be valued at the lesser of (x) cost or (y) market
value in accordance with GAAP (and once such Development Property becomes a
Stabilized Property, valued in accordance with clause (a) above) and (c) with
respect to any business managed by the Parent Borrower or any Subsidiary and any
business operated by the Parent Borrower or any Subsidiary as part of such
Person’s transportation business segment, in each case, to the extent such
business is permitted under Section 8.3, the sum of the portion of EBITDA
attributable to each such business for the most recently ended Reference Period
multiplied by 8.0.
“Total Extensions of Credit”: at any time, the sum of (a) the aggregate
Outstanding Amount of Loans at such time and (b) the aggregate Outstanding
Amount of L/C Obligations at such time.
“Total Indebtedness”: without duplication, all Indebtedness of the Company, the
Parent Borrower and their consolidated Subsidiaries.
“Total Leverage Ratio”: as of the last day of any Reference Period, the ratio of
(a) Total Indebtedness on such day to (b) Total Asset Value for such Reference
Period.
“Total Revolving Credit Commitment”: the sum of the Revolving Credit Commitments
of all the Lenders. On the Closing Date, the Total Revolving Credit Commitment
is $800,000,000.
“Total Unsecured Indebtedness”: without duplication, the portion of Total
Indebtedness that is not Secured Indebtedness (including all Indebtedness
arising under the Facilities).
“Traded Securities”: any debt or equity Securities issued pursuant to a public
offering or Rule 144A offering or other similar private placement.
“Tranche” means, with respect to a Revolving Credit Loan, its character as a
Dollar Tranche Loan or an Alternative Currency Tranche Loan.
“Transaction Costs”: all fees, costs and expenses incurred by the Borrower and
its Subsidiaries in connection with the Transactions.
“Transactions”: the collective reference to (a) the execution, delivery and
performance by the Parent Borrower and each Loan Party of the Loan Documents
(including this Agreement), the borrowing of the Loans, the use of proceeds
thereof and the issuance of Letters of Credit hereunder , (b) the repayment in
full of all obligations under the Existing Credit Agreement, the termination of
all commitments to lend thereunder and the termination and release of all
Guarantee Obligations and Liens in respect thereof and (c) the payment of the
Transaction Costs.
“Transferee”: any Assignee or Participant.




--------------------------------------------------------------------------------




“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurocurrency Loan.
“UCP”: with respect to any Letter of Credit, the Uniform Customs and Practice
for Documentary Credits, International Chamber of Commerce (“ICC”) Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).
“Unconsolidated Affiliate”: in respect of any Person, any other Person in whom
such Person holds an investment in Capital Stock, which investment is accounted
for in the financial statements of such Person on an equity basis of accounting
and whose financial results would not be consolidated under GAAP with the
financial results of such first Person on the consolidated financial statements
of such first Person.
“United States”: the United States of America.
“Unpaid Drawing”: as defined in Section 3.4(a).
“Unsecured Indebtedness”: with respect to any Person, all Indebtedness of such
Person that is not Secured Indebtedness.
“Unused Fee”: as defined in Section 4.1(a).
“Unused Fee Rate”: with respect to any day, the per annum fee rate set forth
opposite the Revolver Usage for such day in the following pricing grid:
Pricing Level
Revolver Usage
Unused Fee Rate
Category 1
≥ 50%
0.25%
Category 2
< 50%
0.35%

For purposes hereof, “Revolver Usage” means, with respect to any day, (a) with
respect to the Alternative Currency Tranche Lenders, the ratio (expressed as a
percentage) of (i) the Outstanding Amount of all Alternative Currency Tranche
Loans on such day to (ii) the Alternative Currency Tranche in effect on such day
and (b) with respect to the Dollar Tranche Lenders, the ratio (expressed as a
percentage) of (i) the sum of the Outstanding Amount of (x) all Dollar Tranche
Loans and (y) all L/C Obligations at such time to (ii) the Dollar Tranche in
effect on such day. For the avoidance of doubt, the aggregate outstanding amount
of Swing Line Loans shall not be counted towards or considered usage of the
Dollar Tranche for purposes of determining “Revolver Usage.”
“U.S. Person”: any Person that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“Wholly-Owned”: with respect to a Subsidiary of a Person, a Subsidiary of such
Person all of the outstanding Capital Stock of which (other than director’s
qualifying shares and nominal holdings) are owned by such Person and/or by one
or more Wholly-Owned Subsidiaries of such Person.




--------------------------------------------------------------------------------




“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.
“Withholding Agent”: any Loan Party, the Administrative Agent and, in the case
of any U.S. Federal withholding Tax, any other applicable withholding agent.
“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.2.    Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
(a)    As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (ii) the word “incur” shall be construed to mean
incur, create, issue, assume, become liable in respect of or suffer to exist
(and the words “incurred” and “incurrence” shall have correlative meanings),
(iii) the word “will” shall be construed to have the same meaning and effect as
the word “shall”, and (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Capital Stock, securities,
revenues, accounts, leasehold interests and contract rights.
(b)    The words “hereof”, “herein”, “hereto” and “hereunder” and words of
similar import, when used in any Loan Document, shall refer to such Loan
Document as a whole and not to any particular provision thereof, and Section,
Schedule and Exhibit references are to the Loan Document in which such
references appear unless otherwise specified.
(c)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.
(d)    Unless the context requires otherwise and except as otherwise expressly
provided herein, (i) any definition of or reference to any agreement, instrument
or other document (including any Governing Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, restated, amended and restated, supplemented, extended, refinanced,
replaced, renewed, increased or otherwise modified (subject to any restrictions
on such amendments, restatements, amendment and restatements, supplements,
extensions, refinancings, replacements, renewals, increases or modifications set
forth herein or in any other Loan Document), (ii) any reference herein to any
Person shall be construed to include such Person’s successors and permitted
assigns and (iii) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any




--------------------------------------------------------------------------------




law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time.
(e)    All references to “knowledge” or “awareness” of any Loan Party or any
Subsidiary thereof are to the actual knowledge of a Responsible Officer of such
Loan Party or such Subsidiary.
(f)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(g)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(h)    Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of one or more limited liability companies (or the unwinding
of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).
Section 1.3.    Classifications of Loans. For purposes of this Agreement, Loans
and Commitments may be classified and referred to by Class (e.g., a “Revolving
Credit Loan” or “Term Loan”) or by Type (e.g., a “Base Rate Loan” or
“Eurocurrency Loan”).
Section 1.4.    Accounting Terms; GAAP.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited financial statements of the
Company and its consolidated Subsidiaries delivered pursuant to Section 7.1(b),
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any Financial Covenant) contained herein, Indebtedness of the
Company and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Parent Borrower




--------------------------------------------------------------------------------




or the Required Lenders shall so request, the Administrative Agent, the Lenders
and the Parent Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (A) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (B) the Parent Borrower
shall provide to the Administrative Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the audited financial statements of
the Company and its consolidated Subsidiaries delivered pursuant to Section
7.1(b) for all purposes of this Agreement, notwithstanding any change in GAAP
relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.
(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Parent Borrower and its Subsidiaries or
to the determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.
Section 1.5.    Pro Forma Calculations. With respect to any period during which
any Permitted Acquisition or any sale, transfer or other Disposition of any
material assets outside the ordinary course of business occurs, or any
operational change or operational initiative is commenced, for purposes of
determining compliance with the Financial Covenants or otherwise for purposes of
determining the Total Leverage Ratio, EBITDA and Interest Expense, calculations
with respect to such period shall be made on a Pro Forma Basis.
Section 1.6.    Rounding. Any financial ratios required to be maintained by the
BorrowerLoan Parties pursuant to this Agreement (or required to be satisfied in
order for a specific action to be permitted under this Agreement) shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding up if there is no nearest number).
Section 1.7.    Timing of Payment or Performance. Except as otherwise provided
herein, when the payment of any obligation or the performance of any covenant,
duty or obligation is stated to be due or performance required on (or before) a
day which is not a Business Day, the date of such payment (other than as
described in the definition of “Interest Period”) or performance shall extend to
the immediately succeeding Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.




--------------------------------------------------------------------------------




Section 1.8.    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
Section 1.9.    Exchange Rates; Currency Equivalents. (a) The Administrative
Agent or the applicable Letter of Credit Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Borrowings and L/C Credit Extensions and Outstanding
Amounts denominated in Alternative Currencies. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by Loan Parties hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent or the applicable Letter of
Credit Issuer, as applicable. For the avoidance of doubt, for purposes of
financial statements delivered hereunder and calculating financial covenants
hereunder, the applicable amount of any currency (other than Dollars) shall be
determined in accordance with GAAP.
(a)    Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, Eurocurrency Loan
or Letter of Credit is denominated in an Alternative Currency, such amount shall
be the relevant Alternative Currency Equivalent of such Dollar amount (rounded
to the nearest unit of such Alternative Currency, with 0.5 of a unit being
rounded upward), as determined by the Administrative Agent or the applicable
Letter of Credit Issuer, as the case may be.
(b)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.
Section 1.10.    Additional Alternative Currencies. (a) The Parent Borrower may
from time to time request that Eurocurrency Loans be made and/or Letters of
Credit be issued in a currency other than those specifically listed in the
definition of “Alternative Currency;” provided that such requested currency is a
lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars. In the case of any such request with
respect to the making of Eurocurrency Loans, such request shall be subject to
the approval of the Administrative Agent and the Alternative Currency Tranche
Lenders; and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the applicable Letter of Credit Issuer.
(a)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Eurocurrency Loan
or L/C Credit Extension




--------------------------------------------------------------------------------




(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the applicable
Letter of Credit Issuer, in its or their sole discretion). In the case of any
such request pertaining to Eurocurrency Loans, the Administrative Agent shall
promptly notify each Alternative Currency Tranche Lender thereof; and in the
case of any such request pertaining to Letters of Credit, the Administrative
Agent shall promptly notify the each Letter of Credit Issuer thereof. Each
Alternative Currency Tranche Lender (in the case of any such request pertaining
to Eurocurrency Loans) or the applicable Letter of Credit Issuer (in the case of
a request pertaining to Letters of Credit) shall notify the Administrative
Agent, not later than 11:00 a.m., ten Business Days after receipt of such
request whether it consents, in its sole discretion, to the making of
Eurocurrency Loans or the issuance of Letters of Credit, as the case may be, in
such requested currency.
(b)    Any failure by an Alternative Currency Tranche Lender or a Letter of
Credit Issuer, as the case may be, to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such Lender or such Letter of Credit Issuer, as the case may be, to permit
Eurocurrency Loans to be made or Letters of Credit to be issued in such
requested currency. If the Administrative Agent and all the Alternative Currency
Tranche Lenders consent to making Eurocurrency Loans in such requested currency,
the Administrative Agent shall so notify the Parent Borrower and such currency
shall thereupon be deemed for all purposes to be an Alternative Currency
hereunder for purposes of any Borrowings of Eurocurrency Loans; and if the
Administrative Agent and any Letter of Credit Issuer consents to the issuance of
Letters of Credit in such requested currency, the Administrative Agent shall so
notify the Parent Borrower and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Letter of
Credit issuances by such Letter of Credit Issuer. If the Administrative Agent
shall fail to obtain consent to any request for an additional currency under
this Section 1.10, the Administrative Agent shall promptly so notify the Parent
Borrower.
Section 1.11.    Change of Currency. (a) Each obligation of the
BorrowerBorrowers to make a payment denominated in the national currency unit of
any member state of the European Union that adopts the Euro as its lawful
currency after the date hereof shall be redenominated into Euro at the time of
such adoption. If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.
(a)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect




--------------------------------------------------------------------------------




the adoption of the Euro by any member state of the European Union and any
relevant market conventions or practices relating to the Euro.
(b)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
ARTICLE II    
AMOUNT AND TERMS OF CREDIT
Section 2.1.    Commitments.
(a)    The Term Loan Facility. Subject to and upon the terms and conditions
herein set forth, each Lender having a Term Loan Commitment severally agrees to
make a loan or loans denominated in Dollars (each, a “Term Loan”) to the Parent
Borrower on the Closing Date, which Term Loans shall not exceed for any such
Lender the Term Loan Commitment of such Lender and in the aggregate shall not
exceed $475,000,000. Such Term Loans (i) may at the option of the Parent
Borrower be incurred and maintained as, and/or converted into, Base Rate Loans
or Eurocurrency Loans; provided that all Term Loans made by each of the Lenders
pursuant to the same Borrowing shall, unless otherwise specifically provided
herein, consist entirely of Term Loans of the same Type, and (ii) may be repaid
or prepaid (without premium or penalty) in accordance with the provisions
hereof, but once repaid or prepaid, may not be reborrowed.
(b)    The Total Revolving Credit Commitment.
(i)    Dollar Tranche Loans. Subject to and upon the terms and conditions herein
set forth, each Dollar Tranche Lender severally agrees to make Revolving Credit
Loans denominated in Dollars to the BorrowerBorrowers (each such loan, a “Dollar
Tranche Loan”) in an aggregate Outstanding Amount not to exceed at any time the
amount of such Revolving Credit Lender’s Dollar Tranche Commitment; provided
that (x) any of the foregoing such Dollar Tranche Loans (1) shall be made at any
time and from time to time during the Availability Period, (2) may, at the
option of the BorrowerBorrowers be incurred and maintained as, and/or converted
into, Base Rate Loans or Eurocurrency Loans that are Dollar Tranche Loans as
further provided herein; provided that all Dollar Tranche Loans made by each of
the Lenders pursuant to the same Borrowing shall, unless otherwise specifically
provided herein, consist entirely of Dollar Tranche Loans of the same Type, (3)
may be repaid (without premium or penalty) and reborrowed in accordance with the
provisions hereof, (4) shall not, for any Lender at any time, after giving
effect thereto and to the application of the proceeds thereof, result in such
Revolving Credit Lender’s (A) Revolving Credit Exposure at such time exceeding
such Revolving Credit Lender’s Revolving Credit Commitment at such time or (B)
Dollar Tranche Exposure at such time exceeding such Revolving Credit Lender’s
Dollar Tranche Commitment at such time and (5) shall not, after giving effect
thereto and to the application of the proceeds thereof, result at any time in
the aggregate amount of the Revolving Credit




--------------------------------------------------------------------------------




Lenders’ (A) Revolving Credit Exposures at such time exceeding the Total
Revolving Credit Commitment then in effect or (B) Dollar Tranche Exposures at
such time exceeding the amount of the Dollar Tranche then in effect, and (y)
after giving effect to any such Dollar Tranche Loans, Availability shall be
greater than or equal to $0.
(ii)    Alternative Currency Tranche Loans. Subject to and upon the terms and
conditions herein set forth, each Alternative Currency Tranche Lender severally
agrees to make Alternative Currency Tranche Loans denominated in Dollars or in
one or more Alternative Currencies to the BorrowerBorrowers (each such loan, a
“Alternative Currency Tranche Loan”) in an aggregate Outstanding Amount not to
exceed at any time the amount of such Revolving Credit Lender’s Alternative
Currency Commitment; provided that (x) any of the foregoing such Alternative
Currency Tranche Loans (1) shall be made at any time and from time to time
during the Availability Period, (2) may, at the option of the BorrowerBorrowers
be incurred and maintained as, and/or converted into, Base Rate Loans or
Eurocurrency Loans that are Alternative Currency Tranche Loans as further
provided herein; provided that all Alternative Currency Tranche Loans made by
each of the Lenders pursuant to the same Borrowing shall, unless otherwise
specifically provided herein, consist entirely of Alternative Currency Tranche
Loans of the same Type and currency, (3) may be repaid (without premium or
penalty) and reborrowed in accordance with the provisions hereof, (4) shall not,
for any Lender at any time, after giving effect thereto and to the application
of the proceeds thereof, result in such Revolving Credit Lender’s Revolving
Credit Exposure at such time exceeding such Revolving Credit Lender’s Revolving
Credit Commitment at such time, (5) shall not, after giving effect thereto and
to the application of the proceeds thereof, result at any time in the aggregate
amount of the Revolving Credit Lenders’ Revolving Credit Exposures at such time
exceeding the Total Revolving Credit Commitment then in effect and (6) shall
not, after giving effect thereto and to the application of the proceeds thereof,
result at any time in the aggregate Outstanding Amount of Alternative Currency
Tranche Loans exceeding the amount of the Alternative Currency Tranche at such
time, and (y) after giving effect to any such Alternative Currency Tranche
Loans, Availability shall be greater than or equal to $0.
Section 2.2.    Borrowings, Continuations and Conversions of Loans.
(a)    Each Borrowing of Term Loans and Revolving Credit Loans, each conversion
of Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Loans shall be made upon the Parent Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone, or (B) a Committed Loan Notice; provided that any telephonic notice
must be confirmed promptly by delivery to the Administrative Agent of a
Committed Loan Notice. Each such Committed Loan Notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Loans denominated in Dollars or of any conversion of Eurocurrency
Loans denominated in Dollars to Base Rate Loans, (ii) four Business Days (or
five Business Days in the case of a Special Notice Currency) prior to the
requested date of any Borrowing or continuation of Eurocurrency Loans
denominated in Alternative




--------------------------------------------------------------------------------




Currencies, and (iii) on the requested date of any Borrowing of Base Rate Loans;
provided, however, that if the Parent Borrower wishes to request Eurocurrency
Loans having an Interest Period other than one, two, three or six months in
duration as provided in the definition of “Interest Period,” the applicable
notice must be received by the Administrative Agent not later than 11:00 a.m.
(i) four Business Days prior to the requested date of such Borrowing of,
conversion to or continuation of Eurocurrency Loans denominated in Dollars or
(ii) five Business Days (or six Business Days in the case of a Special Notice
Currency) prior to the requested date of such Borrowing of, conversion to or
continuation of Eurocurrency Loans denominated in Alternative Currencies,
whereupon the Administrative Agent shall give prompt notice to the Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them. Not later than 11:00 a.m., (i) three Business Days before the
requested date of such Borrowing of, conversion to or continuation of
Eurocurrency Loans denominated in Dollars, or (ii) four Business Days (or five
Business Days in the case of a Special Notice Currency) prior to the requested
date of such Borrowing of, conversion to or continuation of Eurocurrency Loans
denominated in Alternative Currencies, the Administrative Agent shall notify the
Parent Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders. The aggregate
principal amount of each Borrowing of, conversion to or continuation of
Eurocurrency Loans, and of each Borrowing of or conversion to Base Rate Loans,
shall be in a minimum amount of at least the Minimum Borrowing Amount for such
Type of Loan and in a multiple of $500,000 in excess thereof (except as provided
in Sections 2.3(c), 3.3 and 3.4). Each Committed Loan Notice shall specify (i)
whether the Parent Borrower is requesting a Borrowing of Term Loans or Revolving
Credit Loans, a conversion of Term Loans or Revolving Credit Loans from one Type
to the other, or a continuation of Eurocurrency Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Loans to be borrowed, converted
or continued, (iv) the Type of Loans to be borrowed or to which existing Loans
are to be converted, (v) if applicable, the duration of the Interest Period with
respect thereto and, (vi) the Tranche and currency of any Revolving Credit Loans
to be borrowed, converted or continued and (vii) if applicable, the Designated
Borrower. If the Parent Borrower fails to specify a currency in a Committed Loan
Notice requesting a Borrowing, then the Loans so requested shall be made in
Dollars. If the Parent Borrower fails to specify a Type of Loan in a Committed
Loan Notice or if the Parent Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans; provided, however, that in the case of a failure
to specify a Type of Loan in a Committed Loan Notice requesting a Borrowing or
continuation of Loans denominated in an Alternative Currency or a failure to
timely request a continuation of Loans denominated in an Alternative Currency,
such Loans shall be made as Eurocurrency Loans in their requested currency or
continued as Eurocurrency Loans in their original currency, as the case may be,
with an Interest Period of one month. If the Parent Borrower fails to specify a
Tranche in a Committed Loan Notice requesting a Borrowing of Revolving Credit
Loans, then the applicable Loans shall be made as Dollar Tranche Loans if the
request specifies Dollars (or does not specify a currency), and as Alternative
Currency Tranche Loans if the request specifies an Alternative Currency or if no
unused Dollar Tranche Commitments exist. Any automatic




--------------------------------------------------------------------------------




conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency
Loans. If the Parent Borrower requests a Borrowing of, conversion to, or
continuation of Eurocurrency Loans in any such Committed Loan Notice, but fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. No Loan may be converted into or continued as a Loan
denominated in a different currency or in a different Tranche, but instead must
be prepaid in the original currency of such Loan and reborrowed in the other
currency or reborrowed in a different Tranche to the extent permitted herein.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount (and, in the case of a request
with respect to an Alternative Currency Tranche Loan, the currency) of its
Applicable Percentage of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the Parent Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans or continuation of Loans denominated in a currency
other than Dollars, in each case as described in the preceding subsection. In
the case of a Borrowing of Term Loans or Revolving Credit Loans, each Lender
shall make the amount of its Loan available to the Administrative Agent in Same
Day Funds at the Administrative Agent’s Office for the applicable currency not
later than 1:00 p.m., in the case of any Loan denominated in Dollars, and not
later than the Applicable Time specified by the Administrative Agent in the case
of any Loan in an Alternative Currency, in each case on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 7.2 (and, if such Borrowing is the
initial Borrowing, Section 7.1), the Administrative Agent shall make all funds
so received available to the Parent Borrower or the other applicable Borrower in
like funds as received by the Administrative Agent either by (i) crediting the
account of the such Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Parent Borrower; provided, however, that if, on the date the Committed
Loan Notice with respect to such Borrowing denominated in Dollars is given by
the Parent Borrower, there are L/C Borrowings outstanding, then the proceeds of
such Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the applicable Borrower as
provided above.
(c)    Except as otherwise provided herein, a Eurocurrency Loan may be continued
or converted only on the last day of an Interest Period for such Eurocurrency
Loan (whether in Dollars or any Alternative Currency). During the existence of a
Default, (i) upon the request of the Required Lenders, no Loans denominated in
Dollars may be requested as, converted to or continued as Eurocurrency Loans,
and (ii) upon the request of the Required Tranche Lenders, Loans denominated in
an Alternative Currency shall only be requested as or continued as Eurocurrency
Loans with an Interest Period of one month.
(d)    The Administrative Agent shall promptly notify the Parent Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Loans upon determination of such interest rate.




--------------------------------------------------------------------------------




(e)    More than one Borrowing may be incurred on any date; provided that after
giving effect to all Borrowings of Term Loans and Revolving Credit Loans, all
conversions of Term Loans and Revolving Credit Loans from one Type to the other,
and all continuations of Term Loans and Revolving Credit Loans as the same Type,
there shall not be more than 10 Interest Periods in effect with respect to the
Loans.  
(f)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Parent Borrower, the Administrative Agent, and such
Lender.
(g)    Without in any way limiting the obligation of the Parent Borrower to
confirm in writing any notice it shall give hereunder by telephone (which such
obligation is absolute), the Administrative Agent may act prior to receipt of
written confirmation without liability upon the basis of such telephonic notice
believed by the Administrative Agent in good faith to be from a Responsible
Officer of the Parent Borrower.
(h)    Borrowings to reimburse Unpaid Drawings shall be made upon the notice
specified in Section 3.4(a).
Section 2.3.    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the Dollar Tranche Lenders
set forth in this Section 2.3, may in its sole discretion make loans in Dollars
(each such loan, a “Swing Line Loan”) to the Parent Borrower from time to time
on any Business Day during the Availability Period in an aggregate amount not to
exceed at any time the amount of the Swing Line Sublimit; provided that, (x)
after giving effect to any Swing Line Loan, (i) the Revolving Credit Commitment
Percentage of the aggregate Outstanding Amount of Revolving Credit Loans and L/C
Obligations of such Lender acting as a Swing Line Lender plus the aggregate
outstanding principal amount of all Swing Line Loans made by such Swing Line
Lender shall not exceed the amount of such Lender’s Revolving Credit Commitment,
(ii) the aggregate Revolving Credit Exposure of all Lenders shall not exceed the
Total Revolving Credit Commitments, (iii) the Revolving Credit Exposure of any
Lender shall not exceed such Lender’s Revolving Credit Commitment, (iv) the
aggregate Dollar Tranche Exposure of all Revolving Credit Lenders’ shall not
exceed the amount of the Dollar Tranche, (v) the Dollar Tranche Exposure of any
Lender shall not exceed such Lender’s Dollar Tranche Commitment and (vi)
Availability shall be greater than or equal to $0, (y) the Parent Borrower shall
not use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan, and (z) the Swing Line Lender shall not be under any obligation to
make any Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Swing Line
Loan may have, Fronting Exposure. Within the foregoing limits, and subject to
the other terms and conditions hereof, the Parent Borrower may borrow under this
Section 2.3, prepay under Section 5.1, and reborrow under this Section 2.3. Each
Swing Line




--------------------------------------------------------------------------------




Loan shall be a Base Rate Loan. Immediately upon the making of a Swing Line
Loan, each Dollar Tranche Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan (each a “Swing Line Participation”) in an
amount equal to the product of such Dollar Tranche Lender’s Revolving Credit
Commitment Percentage times the amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Parent Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (A) telephone or (B) by a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a Swing Line
Loan Notice. Each such Swing Line Loan Notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $100,000, and (ii) the requested borrowing date, which shall be a
Business Day. Promptly after receipt by the Swing Line Lender of any Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Dollar Tranche
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.3(a), or (B) that one or more of the applicable conditions specified in
Article VII is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Parent Borrower at its office by crediting the account of
the Parent Borrower on the books of the Swing Line Lender in Same Day Funds or,
if requested in the Swing Line Loan Notice delivered to the Swing Line Lender,
by transfer of Same Day Funds to a bank specified by the Parent Borrower for
credit to an account at such bank specified by the Parent Borrower in such Swing
Line Loan Notice.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Parent Borrower (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Dollar Tranche Lender make a
Base Rate Loan in an amount equal to such Dollar Tranche Lender’s Revolving
Credit Commitment Percentage of the amount of Swing Line Loans then outstanding.
Such request shall be made in writing (which written request shall be deemed to
be a Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.2, without regard to the Minimum Borrowing Amount, but
subject to the unutilized portion of the Total Revolving Credit Commitments and
the conditions set forth in Section 7.2. The Swing Line Lender shall furnish the
Parent Borrower with a copy of the applicable Committed Loan Notice promptly




--------------------------------------------------------------------------------




after delivering such notice to the Administrative Agent. Each Dollar Tranche
Lender shall make an amount equal to its Revolving Credit Commitment Percentage
of the amount specified in such Committed Loan Notice available to the
Administrative Agent in Same Day Funds (and the Administrative Agent may apply
Cash Collateral available with respect to the applicable Swing Line Loan) for
the account of the Swing Line Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.3(c)(ii), each
Dollar Tranche Lender that so makes funds available shall be deemed to have made
a Base Rate Loan to the Parent Borrower in such amount. The Administrative Agent
shall remit the funds so received to the Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Credit Loans in accordance with Section 2.3(c)(i), the
request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Dollar Tranche Lenders fund its risk participation in the relevant Swing Line
Loan and each Dollar Tranche Lender’s payment to the Administrative Agent for
the account of the Swing Line Lender pursuant to Section 2.3(c)(i) shall be
deemed payment in respect of such participation.
(iii)    If any Dollar Tranche Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Dollar Tranche Lender pursuant to the foregoing
provisions of this Section 2.3(c) by the time specified in Section 2.3(c)(i),
the Swing Line Lender shall be entitled to recover from such Dollar Tranche
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the Swing Line Lender in connection with the foregoing. If such Dollar
Tranche Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Revolving Credit Loan included in
the relevant Borrowing or funded participation in the relevant Swing Line Loan,
as the case may be. A certificate of the Swing Line Lender submitted to any
Dollar Tranche Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.
(iv)    Each Dollar Tranche Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.3(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the Parent
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or Event of Default, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing; provided, however,
that each Dollar Tranche Lender’s obligation to make Revolving Credit




--------------------------------------------------------------------------------




Loans pursuant to this Section 2.3(c) is subject to the conditions set forth in
Section 7.2. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Parent Borrower to repay Swing Line Loans, together
with interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Dollar Tranche Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Dollar Tranche Lender its Revolving Credit Commitment
Percentage thereof in the same funds as those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 12.7(c) (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Dollar Tranche Lender shall pay to the Swing Line Lender its
Revolving Credit Commitment Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the applicable Overnight Rate.
The Administrative Agent will make such demand upon the request of the Swing
Line Lender. The obligations of the Dollar Tranche Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Parent Borrower for interest on the Swing Line
Loans. Until each Dollar Tranche Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.3 to refinance such Dollar Tranche
Lender’s Revolving Credit Commitment Percentage of any Swing Line Loan, interest
in respect of such Revolving Credit Commitment Percentage shall be solely for
the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Parent Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
Section 2.4.    Administrative Agent’s Clawback.
(a)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have been notified by any Lender prior to the
proposed date of any Borrowing of Eurocurrency Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender does not intend to make available to the Administrative Agent
its portion of the Borrowing or Borrowings to be made on such date, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date of Borrowing in accordance with, and at
the time required by, Section 2.2, and the Administrative Agent, in reliance
upon such assumption, may (in its sole discretion and without any obligation to
do so) make available to the applicable Borrower a




--------------------------------------------------------------------------------




corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender and the Administrative Agent has made
available such amount to the applicable Borrower, then the Administrative Agent
shall be entitled to recover from the applicable Lender and such Lender agrees
to pay to the Administrative Agent forthwith on demand such corresponding amount
in Same Day Funds with interest thereon, for each day from the date such amount
was made available by the Administrative Agent to thesuch Borrower to the date
of such corresponding amount is recovered by the Administrative Agent, at a rate
per annum equal to the applicable Overnight Rate, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing. If such Lender does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify the Parent Borrower, and the
applicable Borrower shall immediately pay such corresponding amount to the
Administrative Agent in Dollars and in immediately available funds with interest
thereon, for each day from the date such amount was made available by the
Administrative Agent to thesuch Borrower to the date of such corresponding
amount is recovered by the Administrative Agent, at the interest rate applicable
to Base Rate Loans. If thesuch Borrower and such Lender shall pay such interest
to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to thesuch Borrower the amount of such
interest paid by thesuch Borrower for such period. If such Lender pays its share
of the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
thesuch Borrower shall be without prejudice to any claim thesuch Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.
(b)    Payments by BorrowerBorrowers; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from thea Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or an Letter of Credit Issuer hereunder that thesuch
Borrower will not make such payment, the Administrative Agent may assume that
thesuch Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the applicable Lenders or
Letter of Credit Issuer, as the case may be, the amount due. In such event, if
thesuch Borrower has not in fact made such payment, then each of the applicable
Lenders or such Letter of Credit Issuer, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such applicable Lender or such Letter of Credit Issuer, in Same Day Funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at a rate per annum equal to the applicable Overnight Rate.
(c)    Notice. A notice of the Administrative Agent to any Lender or the
Borrower with respect to any amount owing under clause (a) or (b) shall be
conclusive, absent manifest error.
(g)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing




--------------------------------------------------------------------------------




provisions of this Article II, and such funds are not made available to theany
Borrower by the Administrative Agent because the conditions to the applicable
Loan set forth in Article VII are not satisfied or waived in accordance with the
terms hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
(d)    Obligations of Lenders Several.
(i)    The obligations of the Lenders hereunder to make Revolving Credit Loans
and Term Loans, to fund participations in Letters of Credit and Swing Line
Loans, and to make payments pursuant to Sections 5.4(g) and 11.7 are several and
not joint. The failure of any Lender to make any Revolving Credit Loan or Term
Loan, to fund any such participation, to make any such purchase or to make any
payment under Sections 5.4(g) and 11.7 on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Revolving Credit Loan or Term Loan, to purchase its participation, or
to make its payment under Sections 5.4(g) and 11.7.
(ii)    Nothing in this Section 2.4, including any payment by theany Borrower,
shall be deemed to relieve any Lender from its obligation to, fulfill its
commitments hereunder or to prejudice any rights that theany Borrower may have
against any Lender as a result of any default by such Lender hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to fulfill its commitments hereunder).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
Section 2.5.    Repayment of Loans.
(a)    Term Loans. The Parent Borrower shall repay to the Administrative Agent,
for the benefit of the applicable Lenders, on the Term Loan Maturity Date, the
then-outstanding Term Loans.
(b)    Revolving Credit Loans. The BorrowerBorrowers shall repay to the
Administrative Agent for the benefit of the Revolving Credit Lenders, on the
Revolving Loan Maturity Date, the then-outstanding Revolving Credit Loans.
(c)    Swing Line Loans. The Parent Borrower shall repay each Swing Line Loan on
the earlier to occur of (i) the date five Business Days after such Loan is made
and (ii) the Revolving Loan Maturity Date.
Section 2.6.    Evidence of Debt.
(a)    The Loans and other extensions of credit made by each Lender to theeach
Borrower shall be evidenced by one or more accounts or records maintained by
such Lender and by the




--------------------------------------------------------------------------------




Administrative Agent in the ordinary course of business. The entries made in the
Register and the accounts or records maintained by the Administrative Agent and
each Lender shall, to the extent permitted by applicable law, be prima facie
evidence of the existence and amounts of the obligations of theeach Borrower
therein recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such account, such Register or subaccount, as
applicable, or any error therein, shall not in any manner affect the obligation
of the BorrowerBorrowers to repay (with applicable interest) the Loans made to
any of the BorrowerBorrowers by such Lender in accordance with the terms of this
Agreement. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.
(b)    TheEach Borrower hereby agrees that, upon request of any Lender made
through the Administrative Agent, thesuch Borrower shall execute and deliver to
such Lender (through the Administrative Agent), at thesuch Borrower’s own
expense, a promissory note, substantially in the form of Exhibit E or Exhibit F,
as applicable, which shall evidence the Term Loans and/or Revolving Credit
Loans, respectively, owing to such Lender in addition to the accounts or records
described in clause (a). Each Lender may attach schedules to its Note and
endorse thereon the date, Type (if applicable), amount, currency and maturity of
its Loans and payments with respect thereto.
(c)    In addition to the accounts and records referred to in clause (a) above,
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
Section 2.7.    [Reserved].
Section 2.8.    Interest.




--------------------------------------------------------------------------------





(a)    Subject to the provisions of paragraph (c) below, the unpaid principal
amount of each Base Rate Loan (including any Swing Line Loan) shall bear
interest from the date of the Borrowing thereof until maturity (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable Margin for Base Rate Loans plus the Base Rate, in each case, in
effect from time to time.
(b)    Subject to the provisions of paragraph (c) below, the unpaid principal
amount of each Eurocurrency Loan shall bear interest from the date of the
Borrowing thereof until maturity thereof (whether by acceleration or otherwise)
at a rate per annum that shall at all times be the Applicable Margin for
Eurocurrency Loans plus the relevant Eurocurrency Rate.
(c)    (i) While any Event of Default arising under Section 10.1(a)(i) or (h)
exists the principal amount of all outstanding Obligations hereunder shall bear
interest at a fluctuating rate per annum (the “Default Rate”) that is (x) in the
case of any Loan, the rate that would otherwise be applicable thereto plus
2.00%, (y) in the case of Letter of Credit Fees, a rate equal to the Applicable
Margin then applicable to Letter of Credit Fees plus 2.00% and (z) in the case
of any other Obligations, including interest, to the extent permitted by
applicable law, the rate described in Section 2.8(a) plus 2.00%.
(i)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clause (c)(i) above), the BorrowerBorrowers
shall pay interest on the principal amount of all outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable law.
(ii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(d)    Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable in the same currency in which the Loan is denominated; provided that any
Loan that is repaid on the same date on which it is made shall bear interest for
one day. Except as provided below, interest shall be payable (i) in respect of
each Base Rate Loan, quarterly in arrears on the last Business Day of each
March, June, September and December, (ii) in respect of each Eurocurrency Loan,
on the last day of each Interest Period applicable thereto and, in the case of
an Interest Period in excess of three months, on each date occurring at
three-month intervals after the first day of such Interest Period, and (iii) in
respect of each Loan, (A) on any prepayment (on the amount prepaid) in respect
thereof, (B) at maturity (whether by acceleration or otherwise), and (C) after
such maturity, on demand. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.
(e)    For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall




--------------------------------------------------------------------------------




be expressed as a yearly rate by multiplying such rate of interest or fee rate
by the actual number of days in the calendar year of calculation and dividing it
by the number of days in the deemed year, (ii) the principle of deemed
reinvestment of interest shall not apply to any interest calculation hereunder
and (iii) the rates of interest stipulated herein are intended to be nominal
rates and not effective rates or yields.
(f)    All computations of interest hereunder shall be made in accordance with
Section 5.5.
(g)    The Administrative Agent, upon determining the interest rate for any
Borrowing of Eurocurrency Loans, shall promptly notify the Parent Borrower and
the relevant Lenders thereof. Each such determination shall, absent clearly
demonstrable error, be final and conclusive and binding on all parties hereto.
Section 2.9.    LIBOR Successor Rate. (a) Notwithstanding anything to the
contrary in this Agreement or any other Loan Documents, if the Administrative
Agent determines (which determination shall be conclusive absent manifest
error), or the Parent Borrower or Required Lenders notify the Administrative
Agent (with, in the case of the Required Lenders, a copy to the Parent Borrower)
that the Parent Borrower or Required Lenders (as applicable) have determined,
that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including because the LIBOR Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or
(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 2.9, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Parent Borrower may amend this Agreement to replace
LIBOR with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and, notwithstanding
anything to the contrary in Section 12.1(a)(iv), any such amendment shall become
effective at 5:00 p.m. on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders and the Parent Borrower
unless,




--------------------------------------------------------------------------------




prior to such time, Lenders comprising the Required Lenders have delivered to
the Administrative Agent written notice that such Required Lenders do not accept
such amendment.
(a)    If no LIBOR Successor Rate has been determined and the circumstances
under clause (i) above exist or the Scheduled Unavailability Date has occurred
(as applicable), the Administrative Agent will promptly so notify the Parent
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Loans shall be suspended, (to the extent of the
affected Eurocurrency Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Parent Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Loans (to the extent
of the affected Eurocurrency Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
As used above:
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Parent Borrower).
Section 2.10.    Increased Costs, Illegality, Etc.  
(a)    In the event that (w) in the case of clause (i)(A) and (B) below, the
Administrative Agent, (x) in the case of clause (i)(C) below, the Administrative
Agent or the Required Lenders, (y) in the case of clauses (ii) below, the
Required Term Loan Lenders (with respect to Term Loans) or the Required
Revolving Credit Lenders (with respect to Revolving Credit Commitments) and (z)
in the case of clause (iii) below, any Lender, shall have reasonably determined
(in each case, which determination shall, absent clearly demonstrable error, be
final and conclusive and binding upon all parties hereto):




--------------------------------------------------------------------------------





(i)    on any date for determining the Eurocurrency Rate for any Interest Period
that (A) deposits in the principal amounts and currencies of the Loans
comprising such Borrowing of Eurocurrency Loans are not generally available in
the relevant market, (B) adequate and reasonable means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of “Eurocurrency Rate” or (C) for any reason the Eurocurrency Rate
for any requested Interest Period with respect to such proposed Eurocurrency
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Eurocurrency Loan; or

(ii)    at any time, that such Lenders shall incur increased costs or reductions
in the amounts received or receivable hereunder with respect to any Eurocurrency
Loans (including any increased costs or reductions attributable to Taxes, other
than any increase or reduction attributable to (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes or (C)
Connection Income Taxes) because of any Change in Law; or

(iii)    in good faith that any law, governmental rule, regulation, guideline or
order (in each case whether or not having the force of law) has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to perform any of its
obligations hereunder or make, maintain or fund or charge interest with respect
to any Loan or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
any Alternative Currency in the applicable interbank market;
(such Loans, “Impacted Loans”), then, and in any such event, such Lender,
Required Lenders, Required Term Loan Lenders or Required Revolving Credit
Lenders, as applicable (or the Administrative Agent, in the case of clause
(i)(A) or (B) above) shall within a reasonable time thereafter give notice (if
by telephone, confirmed in writing) to the Parent Borrower and the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, (1) the obligation of the Lenders to make or
maintain Eurocurrency Loans shall be suspended (to the extent of the affected
Eurocurrency Loans or Interest Periods) and (2) in the event of such a
determination with respect to the Eurocurrency Rate component of the Base Rate,
the utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until such time as the Administrative Agent
notifies the Parent Borrower and the Lenders that the circumstances giving rise
to such notice by the Administrative Agent no longer exist (which notice the
Administrative Agent agrees to give at such time when such circumstances no
longer exist), and any Committed Loan Notice given by the Parent Borrower with
respect to Eurocurrency Loans that have not yet been incurred shall be deemed
rescinded by the BorrowerBorrowers, (y) in the case of clause (ii) above, the
BorrowerBorrowers shall pay to such Required Term Loan Lenders or Required
Revolving Credit Lenders, as applicable, promptly after receipt of written
demand therefor such additional amounts (in the form of an increased rate of, or
a different method of calculating, interest or otherwise as such Lenders in
their reasonable discretion shall determine) as shall be required to compensate
such Lenders for such actual increased costs or reductions in amounts receivable




--------------------------------------------------------------------------------




hereunder (it being agreed that a written notice as to the additional amounts
necessary to compensate such Lenders, showing in reasonable detail the basis for
the calculation thereof, submitted to the Parent Borrower by such Lenders shall,
absent clearly demonstrable error, be final and conclusive and binding upon all
parties hereto), and (z) in the case of clause (iii) above, (1) the obligation
of such Lender to make, maintain, fund or charge interest with respect to any
affected Eurocurrency Loans, to continue any affected Eurocurrency Loans or, in
the case of Eurocurrency Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Loans shall be suspended and (2) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Parent Borrower
that the circumstances giving rise to such determination no longer exist and the
BorrowerBorrowers shall take the actions specified in clause (x) or (y), as
applicable, of Section 2.10(b) promptly and, in any event, within the time
period required by law.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in Section 2.10(a)(i)(A), the Administrative Agent, in
consultation with the Parent Borrower and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (A) of Section 2.10(a)(i), (2) the
Administrative Agent or the affected Lenders notify the Administrative Agent and
the Parent Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3)
any Lender determines that any law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Parent Borrower written
notice thereof.

(b)    At any time that any Eurocurrency Loan is affected by the circumstances
described in Section 2.10(a)(ii) or (iii), the Parent Borrower may (and in the
case of a Eurocurrency Loan affected pursuant to Section 2.10(a)(iii) shall) (x)
if a Committed Loan Notice with respect to an affected Eurocurrency Loan has
been submitted pursuant to Section 2.2 but the affected Eurocurrency Loan has
not been funded or continued, cancel such requested Borrowing by giving the
Administrative Agent written notice thereof on the same date that the Parent
Borrower was notified by Lenders pursuant to Section 2.10(a)(ii) or (iii) or (y)
if an affected Eurocurrency Loan is then outstanding, upon at least three
Business Days’ notice (or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Loan) to the Administrative Agent, prepay or, if
any such Eurocurrency Loan is denominated in Dollars, require the affected
Lender to convert each such Eurocurrency Loan denominated in Dollars into a Base
Rate Loan (the interest rate on




--------------------------------------------------------------------------------




which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate); provided that if more than one
Lender is affected at any time, then all affected Lenders must be treated in the
same manner pursuant to this Section 2.10(b). Upon any such prepayment or
conversion, the BorrowerBorrowers shall also pay accrued interest on the amount
so prepaid or converted.
(c)    If any Lender or Letter of Credit Issuer determines that any Change in
Law relating to capital adequacy or liquidity of such Lender or Letter of Credit
Issuer or any Lending Office of such Lender or compliance by any Lender or
Letter of Credit Issuer or such Lender’s or Letter of Credit Issuer’s parent
with any Change in Law relating to capital adequacy or liquidity has or would
have the effect of reducing the actual rate of return on such Lender’s, such
Letter of Credit Issuer’s or such Lender’s or Letter of Credit Issuer’s parent’s
or Affiliate’s capital or assets as a consequence of this Agreement, such
Lender’s commitments, Loans, participations in Letters of Credit, Swing Line
Loans or other obligations hereunder or the Letters of Credit issued by such
Letter of Credit Issuer, to a level below that which such Lender, such Letter of
Credit Issuer or such Lender’s or Letter of Credit Issuer’s parent or Affiliate
could have achieved but for such Change in Law (taking into consideration such
Lender’s or such Letter of Credit Issuer’s policies or the policies of such
Lender’s or Letter of Credit Issuer’s parent or Affiliate with respect to
capital adequacy or liquidity), then from time to time, promptly after written
demand by such Lender (with a copy to the Administrative Agent), the Parent
Borrower shall pay (or cause the applicable Designated Borrower to pay) to such
Lender or Letter of Credit Issuer or its parent or Affiliate, as the case may
be, such actual additional amount or amounts as will compensate such Lender or
Letter of Credit Issuer or such Lender’s or Letter of Credit Issuer’s parent for
such actual reduction, it being understood and agreed, however, no Lender or
Letter of Credit Issuer shall seek compensation under this Section 2.10(c) based
on the occurrence of a Change in Law unless such Lender or Letter of Credit
Issuer (in such Lender’s or Letter of Credit Issuer’s reasonable determination)
is generally seeking compensation from other borrowers in the unsecured REIT
loan market with respect to its similarly affected commitments, loans and/or
participations under agreements with such borrowers (but not necessarily all
such borrowers) having provisions similar to this Section 2.10(c); provided that
in no event shall any Lender or Letter of Credit Issuer be required to disclose
information of other customers. Each Lender, upon determining in good faith that
any additional amounts will be payable pursuant to this Section 2.10(c), will
give prompt written notice thereof to the Parent Borrower, which notice shall
set forth in reasonable detail the basis of the calculation of such additional
amounts, although the failure to give any such notice shall not, subject to
Section 2.13, release or diminish the BorrowerBorrowers’s obligations to pay
additional amounts pursuant to this Section 2.10(c) promptly following receipt
of such notice.
(d)    Additional Reserve Requirements. The Parent Borrower shall pay (or cause
the applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid




--------------------------------------------------------------------------------




principal amount of each Eurocurrency Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive) and (ii) as long as such
Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case, shall be due and payable on each date
on which interest is payable on such Loan, provided the Parent Borrower shall
have received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.
(e)    Each party’s obligations under this Section 2.10 shall survive the
resignation of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender or Letter of Credit Issuer, termination of this
Agreement and the Commitments and the payment of the Loans and all other amounts
payable hereunder.
Section 2.11.    Compensation. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Parent Borrower shall promptly
compensate (or cause the applicable Designated Borrower to compensate) each
Lender for and hold each Lender harmless from any loss, cost or expense incurred
by it as a result of: (a) any continuation, conversion, payment or prepayment of
any Eurocurrency Loan on a day other than the last day of the Interest Period
for such Eurocurrency Loan (whether voluntary, mandatory, automatic, by reason
of acceleration, or otherwise), (b) any failure by theany Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Parent Borrower or the applicable Designated Borrower,
(c) any failure by theany Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or (d) any assignment of a Eurocurrency Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the Parent
Borrower pursuant to Section 2.15, including any losses, costs or expenses that
such Lender may reasonably incur as a result of such payment, failure to
convert, failure to continue or failure to prepay, including any loss, cost or
expense (excluding loss of anticipated profits) actually incurred, including by
reason of the liquidation or reemployment of deposits or other funds acquired by
any Lender to fund or maintain such Eurocurrency Loan or from fees payable to
terminate the deposits from which such funds were obtained or from the
performance of any foreign exchange contract. The Parent Borrower shall also pay
(or cause the applicable Designated Borrower to pay) any customary
administrative fees charged by such Lender in connection with the foregoing. A
certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender as specified in this Section 2.11 and setting forth in
reasonable detail the manner in which such amount or




--------------------------------------------------------------------------------




amounts were determined shall be delivered to the Parent Borrower and shall be
conclusive, absent manifest error. For purposes of calculating amounts payable
by the Parent Borrower (or the applicable Designated Borrower) to the Lenders
under this Section 2.11, each Lender shall be deemed to have funded each
Eurocurrency Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the offshore interbank market for such
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Loan was in fact so funded. The agreements in this Section
2.11 shall survive the resignation of the Administrative Agent or any assignment
of rights by, or the replacement of, a Lender or Letter of Credit Issuer,
termination of this Agreement and the Commitments and the payment of the Loans
and all other amounts payable hereunder.
Section 2.12.    Change of Lending Office. Each Lender may make any Loans, L/C
Credit Extensions and other extensions of credit to the BorrowerBorrowers
through any Lending Office, provided that the exercise of this option shall not
affect the obligation of the BorrowerBorrowers to repay the Obligations in
accordance with the terms of this Agreement. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.10(a)(ii),
2.10(a)(iii), 2.10(c), 3.5 or 5.4 with respect to such Lender (including, for
the avoidance of doubt, the requirement to pay any Indemnified Taxes or
additional amounts to any Recipient pursuant to such sections), it will, if
requested by the Parent Borrower use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another Lending Office for
any Loans affected by such event; provided that such designation is made on such
terms that such Lender and its Lending Office suffer no unreimbursed cost or
other material economic, legal or regulatory disadvantage, with the object of
avoiding the consequence of the event giving rise to the operation of any such
Section. The Parent Borrower hereby agrees to pay (or cause the applicable
Designated Borrower to pay) all reasonable costs and expenses incurred by any
Lender or Letter of Credit Issuer in connection with any such designation or
assignment. Nothing in this Section 2.12 shall affect or postpone any of the
obligations of theany Borrower or the right of any Lender provided in Section
2.10, 3.5 or 5.4.
Section 2.13.    Notice of Certain Costs. Notwithstanding anything in this
Agreement to the contrary, to the extent any notice required by Section 2.10,
2.11, 3.5 or 5.4 is given by any Lender more than 120 days after such Lender has
knowledge (or should have had knowledge) of the occurrence of the event giving
rise to the additional cost, reduction in amounts, loss, or other additional
amounts described in such Sections, such Lender shall not be entitled to
compensation under Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any
such amounts incurred or accruing prior to the 121st day prior to the giving of
such notice to the Parent Borrower (except that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 120 day
period referred to above shall be extended to include the period of retroactive
effect thereof).




--------------------------------------------------------------------------------




Section 2.14.    Increase in Facilities.
(a)    Request for Increase. Upon written notice to the Administrative Agent,
the Parent Borrower may from time to time, request an increase in the aggregate
amount of the Facilities to an amount not exceeding $1,675,000,000 in the
aggregate after giving effect to such increase by requesting an increase in the
Total Revolving Credit Commitment (each such increase, an “Incremental Revolving
Increase”), requesting an increase in the Term Loan Facility (each such
increase, an “Incremental Term Loan Increase”) or establishing a new (or
increasing an existing) tranche of pari passu term loans (each an “Additional TL
Tranche”; each Additional TL Tranche, Incremental Revolving Increase, and
Incremental Term Loan Increase are collectively referred to as “Incremental
Facilities”); provided that (i) any such request for an increase shall be in a
minimum amount of $25,000,000 or any lesser amount if such amount represents all
remaining availability under the aggregate limit in respect of the increases set
forth above (or such lesser amount as the Parent Borrower and the Administrative
Agent may agree), (ii) all Incremental Revolving Increases and Incremental Term
Loan Increases shall be on the same terms as the Class of and, if applicable,
the Tranche of, the Facilities being increased, and (iii) all incremental
commitments and loans provided as part of an Additional TL Tranche shall be on
terms agreed to by the BorrowerBorrowers and the Lenders providing such
Additional TL Tranche; provided, that (x) the final maturity date therefor may
not be earlier than the latest maturity date (including any extension option) of
any then existing Facility and (y) if the terms of such Additional TL Tranche
(other than final maturity) are not the same as the terms of the Term Loan or a
then existing Additional TL Tranche, such new Additional TL Tranche shall be on
terms reasonably acceptable to the Administrative Agent and the Lenders
providing such Additional TL Tranche. The Parent Borrower may approach any
Lender or any Person that meets the requirements to be an Assignee under Section
12.6(b)(i) and (ii)(B) to provide all or a portion of the requested increase;
provided that (x) any Lender offered or approached to provide all or a portion
of the requested increase may elect or decline, in its sole discretion, to
provide all or a portion of such increase, (y) no Person approached shall become
a Lender without the written consent of the Administrative Agent, the Letter of
Credit Issuers and the Swing Line Lender, in each case, if required pursuant to
Section 12.6(b) and (z) the Parent Borrower shall not be obligated to offer any
existing Lender the opportunity to provide any portion of a requested increase.
At the time of sending its notice, the Parent Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender and
other Person approached by the Parent Borrower is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to such Lenders).
(b)    Elections to Increase. Each Lender and other Person approached by the
Parent Borrower shall notify the Administrative Agent within the specified time
period whether or not it agrees to provide all or a portion of such increase
and, if so, the amount of such requested increase that it proposes to provide.
Any Lender not responding within such time period shall be deemed to have
declined to provide any portion of the requested increase. Any Person providing
any portion of the requested increase that is not an existing Lender shall
become a Lender pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and its counsel




--------------------------------------------------------------------------------




(each, a “Joinder Agreement”). The Administrative Agent shall promptly notify
the Parent Borrower and each Lender of the responses to each request made
hereunder.
(c)    Effective Date and Allocations. If the Facilities are increased pursuant
to an Incremental Facility in accordance with this Section, the Administrative
Agent and the Parent Borrower shall determine the effective date (the “Increase
Effective Date”) and the final allocation of such Incremental Facility and
promptly notify the Lenders thereof and, (x) in the case of an Incremental
Revolving Increase, the amount of the Revolving Credit Commitment, Dollar
Tranche Commitment and/or Alternative Currency Commitment and Revolving Credit
Commitment Percentage(s) of each Revolving Credit Lender as a result thereof and
(y) in the case of an Incremental Term Loan Increase or an Additional TL
Tranche, the amount of the Term Loan and Applicable Percentage of each Term
Lender as a result thereof.
(d)    Conditions to Effectiveness of Incremental Facility. In each case, the
Incremental Facility shall become effective as of the applicable Increase
Effective Date; provided that (i) no Default or Event of Default shall exist on
such Increase Effective Date both before and after giving effect to such
increase, (ii) before and after giving effect to such increase, each of the
representations and warranties made by or on behalf of any Group Member in or
pursuant to the Loan Documents shall be true and correct in all material
respects (or, if qualified by materiality or Material Adverse Effect, in all
respects) on such Increase Effective Date (except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (or, if qualified by materiality or Material Adverse Effect, in all
respects) as of such earlier date and except that for purposes of this Section
2.14, the representations and warranties contained in Section 6.1(a) and (b)
shall be deemed to refer to the most recent statements furnished pursuant to
Sections 8.1(a) and (b), respectively), (iii) after giving effect to such
increase and any Loans to be made on such Increase Effective Date, Availability
shall be equal to or greater than $0, (iv) the Parent Borrower shall have
delivered to the Administrative Agent a certificate of each Loan Party dated as
of the applicable Increase Effective Date, signed by a Responsible Officer of
such Loan Party (x) (1) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase or (2) certifying that, as
of such Increase Effective Date, the resolutions delivered to the Administrative
Agent on the Closing Date include approval to increase the maximum aggregate
principal amount of all commitments and outstanding loans under this Agreement
to an amount at least equal to $1,675,000,000, and (y) in the case of the Parent
Borrower, certifying to the Administrative Agent that the conditions in clauses
(i) through (iii) above have been satisfied, (v) the Administrative Agent shall
have received (x) a Joinder Agreement for each Person (other than a Lender), if
any, participating in such increase, which Joinder Agreement shall be duly
executed by the Parent Borrower and each such Person and acknowledged and
consented to in writing by the Administrative Agent, and in the case of an
Incremental Revolving Increase, the Swing Line Lender and the Letter of Credit
Issuers and (y) written confirmation from each existing Lender, if any,
participating in such increase of the amount by which its Revolving Credit
Commitment will be increased, and/or the amount of Term Loans and/or Term Loan
Commitments and/or loans or commitments with




--------------------------------------------------------------------------------




respect to an Additional TL Tranche to be provided by it, (vi) if requested by
the Administrative Agent or any new Lender or Lender participating in the
Incremental Facility, the Administrative Agent shall have received a favorable
opinion of counsel (which counsel shall be reasonably acceptable to the
Administrative Agent), addressed to the Administrative Agent and each Lender, as
to such customary matters concerning the Incremental Facility as the
Administrative Agent may reasonably request, (vii) if requested by any new
Lender joining on the applicable Increase Effective Date, the Administrative
Agent shall have received a Note executed by the BorrowerBorrowers in favor of
such new Lender, (viii) the BorrowerBorrowers shall have paid such fees to the
Administrative Agent, for its own account and for the benefit of the Lenders
participating in the increase, as are agreed mutually at the time and invoiced
at least two (2) Business Days prior to the applicable Increase Effective Date
and shall have paid any fees required to be paid pursuant to the Fee Letter in
connection therewith, (ix) upon the reasonable request of any Lender or
potential Lender made at least ten (10) Business Days prior to the applicable
Increase Effective Date, the BorrowerBorrowers shall have provided to such
Lender or potential Lender, and such Lender or potential Lender shall be
reasonably satisfied with, the documentation and other information so requested
in connection with applicable “know your customer” and anti-money-laundering
rules and regulations, including, without limitation, the USA PATRIOT Act and
the Beneficial Ownership Regulation, in each case at least five (5) Business
Days prior to such Increase Effective Date and (x) the conditions to the making
of an extension of credit set forth in Section 7.2 (other than the delivery of a
Committed Loan Notice in the case of an Incremental Revolving Increase) shall be
satisfied or waived.
(e)    Settlement and Funding Procedures. On each Increase Effective Date,
promptly following fulfillment of the conditions set forth in clause (d) of this
Section 2.14, the Administrative Agent shall notify the Lenders of the
occurrence of the increase effected on such Increase Effective Date, the amount
of the increase, the nature of the increase (i.e., an Incremental Revolving
Increase, an Incremental Term Loan Increase or an Additional TL Tranche) and, in
the case of an Incremental Revolving Increase, the applicable Tranche or
Tranches. In the event that an increase in the Total Revolving Credit Commitment
results in any change to the Revolving Credit Commitment Percentage of any
Lender, then on the applicable Increase Effective Date (i) the participation
interests of the Revolving Credit Lenders in any outstanding Letters of Credit
and Swing Line Loans shall be automatically reallocated among the Revolving
Credit Lenders in accordance with their respective Revolving Credit Commitment
Percentages after giving effect to such increase, (ii) any new Lender, and any
existing Revolving Credit Lender whose Revolving Credit Commitment has
increased, shall pay to the Administrative Agent such amounts in Dollars and any
applicable Alternative Currencies as are necessary to fund its new or increased
Revolving Credit Commitment Percentage of all existing Revolving Credit Loans of
the applicable Tranche or Tranches, (iii) the Administrative Agent will use the
proceeds thereof to pay to all existing Revolving Credit Lenders whose Revolving
Credit Commitment Percentage is decreasing such amounts as are necessary so that
each Lender’s participation in existing Revolving Credit Loans of the applicable
Tranche or Tranches will be equal to its adjusted Revolving Credit Commitment
Percentage and (iv) if the applicable Increase Effective Date occurs on a date
other than the last day of an Interest Period




--------------------------------------------------------------------------------




applicable to any outstanding Revolving Credit Loan that is a Eurocurrency Loan,
then the BorrowerBorrowers shall pay any amounts required pursuant to Section
2.11 on account of the payments made pursuant to clause (iii) of this sentence.
In the event of an Incremental Term Loan Increase or an Additional TL Tranche,
each Lender participating in such Incremental Facility shall make a Term Loan to
the applicable Borrower in an amount equal to its pro rata share of such
Incremental Facility.
(f)    Amendments. Notwithstanding the provisions of Section 12.1, the
BorrowerBorrowers, the Administrative Agent and each Lender participating in any
Incremental Facility may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to implement
the terms of any such Incremental Facility, including any amendments necessary
to establish the Loans under any Incremental Facility as a new Class or tranche
of Revolving Credit Loans or Term Loans, as applicable, and such other technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent in connection with the establishment of such new Class or
tranche (including to preserve the pro rata treatment of the new and existing
Classes or tranches), in each case on terms consistent with this Section 2.14.
In addition, upon the effectiveness of any Incremental Facility, unless
otherwise specifically provided herein, all references in the Loan Documents to
Revolving Credit Loans or Term Loans shall be deemed, unless the context
otherwise requires, to include references to Revolving Credit Loans made
pursuant to Incremental Revolving Increases and Term Loans that are made
pursuant to Incremental Term Loan Increases and Additional TL Tranches,
respectively.
(g)    Conflicting Provisions. This Section shall supersede any provisions in
Section 12.7(a) or 12.1 to the contrary

Section 2.15.    Replacement of Lenders or Termination of Commitments Under
Certain Circumstances.
(a)    The Parent Borrower shall be permitted (x) to replace any Lender with a
replacement bank or other financial institution or (y) to terminate the
Commitment of a Lender or Letter of Credit Issuer, as the case may be, and (1)
in the case of a Lender (other than a Letter of Credit Issuer), repay all
Obligations of the BorrowerBorrowers due and owing to such Lender relating to
the Loans and participations held by such Lender as of such termination date and
(2) in the case of a Letter of Credit Issuer, repay all Obligations of the
BorrowerBorrowers owing to such Letter of Credit Issuer relating to the Loans
and participations held by such Letter of Credit Issuer as of such termination
date and cancel or backstop on terms satisfactory to such Letter of Credit
Issuer any Letters of Credit issued by it that (a) requests reimbursement for
amounts owing pursuant to Sections 2.10, 3.5 or 5.4, (b) is affected in the
manner described in Section 2.10(a)(iii) and as a result thereof any of the
actions described in such Section is required to be taken, or (c) becomes a
Defaulting Lender; provided that (i) such replacement or termination does not
conflict with any Requirement of Law, (ii) no Event of Default under Section
10.1(a) or (h) shall have occurred and be continuing




--------------------------------------------------------------------------------




at the time of such replacement or termination, (iii) the Parent Borrower shall
repay or cause to be repaid (or in the case of a replacement, the replacement
bank or institution shall purchase, at par) all Loans, accrued interest thereon,
accrued fees and all other amounts, including pursuant to Sections 2.10, 2.11 or
5.4, as the case may be, owing to such replaced or terminated Lender prior to
the date of replacement or termination, as the case may be, (iv) any replacement
bank or institution, if not already a Lender, an Affiliate of the Lender or
Approved Fund, and the terms and conditions of such replacement, shall be
reasonably satisfactory to the Administrative Agent, (v) any replacement bank or
institution, if not already a Lender shall be subject to the provisions of
Section 12.6(b), (vi) any replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 12.6(b) (provided that
the failure of any such replaced Lender to execute an assignment shall not
render such assignment invalid and such assignment shall be recorded in the
Register), (vii) any such replacement shall not be deemed to be a waiver of any
rights that theany Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender and (viii) such replacement bank or institution
would not have been entitled to reimbursement or have been affected as provided
in (a) or (b) above.
(b)    If any Lender (such Lender, a “Non-Consenting Lender”) has failed to
consent to a proposed amendment, waiver, discharge or termination that pursuant
to the terms of Section 12.1 requires the consent of either (i) all of the
Lenders directly and adversely affected or (ii) all of the Lenders, and, in each
case, with respect to which the Required Lenders (or more than 50% of the
directly and adversely affected Lenders) shall have granted their consent, then
the Parent Borrower shall have the right (unless such Non-Consenting Lender
grants such consent) to (x) replace such Non-Consenting Lender by requiring such
Non-Consenting Lender to assign its Loans and its Commitments hereunder to one
or more assignees reasonably acceptable to the Administrative Agent (to the
extent such consent would be required under Section 12.6(b)) or (y) terminate
the Commitment of such Lender or Letter of Credit Issuer, as the case may be,
and (1) in the case of a Lender (other than a Letter of Credit Issuer), repay
all Obligations of the BorrowerBorrowers due and owing to such Lender relating
to the Loans and participations held by such Lender as of such termination date
and (2) in the case of a Letter of Credit Issuer, repay all Obligations of the
BorrowerBorrowers owing to such Letter of Credit Issuer relating to the Loans
and participations held by such Letter of Credit Issuer as of such termination
date and cancel or backstop on terms satisfactory to such Letter of Credit
Issuer any Letters of Credit issued by it; provided that (a) all Obligations
hereunder of the BorrowerBorrowers owing to such Non-Consenting Lender being
replaced shall be paid in full to such Non-Consenting Lender concurrently with
such assignment including any amounts that such Lender may be owed pursuant to
Section 2.11 and (b) the replacement Lender shall purchase the foregoing by
paying to such Non-Consenting Lender a price equal to the Outstanding Amount
thereof plus accrued and unpaid interest thereon. In connection with any such
assignment, the BorrowerBorrowers, the Administrative Agent, such Non-Consenting
Lender and the replacement Lender shall otherwise comply with Section 12.6.
(c)    Notwithstanding anything herein to the contrary, each party hereto agrees
that any assignment pursuant to the terms of this Section 2.15 may be effected
pursuant to an Assignment




--------------------------------------------------------------------------------




and Assumption executed by the Parent Borrower, the Administrative Agent and the
assignee and that the Lender making such assignment need not be a party thereto.
Section 2.16.    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
12.1.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.7(b) shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Letter of Credit Issuer or the Swing Line
Lender hereunder; third, to Cash Collateralize the Fronting Exposure of the
Letter of Credit Issuers with respect to such Defaulting Lender in accordance
with Section 3.8; fourth, as the Parent Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Parent Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the future Fronting Exposure of the Letter
of Credit Issuers with respect to such Defaulting Lender, in accordance with
Section 3.8; sixth, to the payment of any amounts owing to the Lenders, the
Letter of Credit Issuers or the Swing Line Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, any Letter of Credit
Issuer or the Swing Line Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to theany Borrower as a result of any judgment of a court of
competent jurisdiction obtained by thesuch Borrower against such Defaulting
Lender as a result of such Defaulting Lender's breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 7.2 were satisfied




--------------------------------------------------------------------------------




or waived, such payment shall be applied solely to pay the Loans of, and L/C
Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.16(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Revolving Lender that is a Defaulting Lender shall be entitled to
receive any Unused Fee payable under clause (i) of Section 4.1(a) for any period
during which that Lender is a Defaulting Lender (and the BorrowerBorrowers shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).
(B)    Each Revolving Lender that is a Defaulting Lender shall be entitled to
receive (1) Facility Fees payable under clause (ii) of Section 4.1(a) for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to the sum of (x) the Outstanding Amount of the Revolving Credit Loans
funded by it, and (y) its Revolving Credit Commitment Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 3.8 and (2) Letter of Credit Fees for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Revolving
Credit Commitment Percentage of the stated amount of Letters of Credit for which
it has provided Cash Collateral pursuant to Section 3.8.
(C)    With respect to any Facility Fee or any Letter of Credit Fee not required
to be paid to any Defaulting Lender pursuant to clause (B) above, the
BorrowerBorrowers shall (x) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swing Line Loans that
has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to the Letter of Credit Issuers and the Swing Line Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Letter of Credit Issuer’s or the Swing
Line Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.
(iv)    Reallocation of Revolving Credit Commitment Percentages to Reduce
Fronting Exposure. All or any part of such Defaulting Lender’s participation in
L/C Obligations and Swing Line Loans shall be reallocated among the Lenders that
are Non-




--------------------------------------------------------------------------------




Defaulting Lenders in accordance with their respective Revolving Credit
Commitment Percentages (calculated without regard to such Defaulting Lender’s
Revolving Credit Commitment) but only to the extent that such reallocation does
not cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Revolving Credit Commitment. Subject to
Section 12.21, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Parent Borrower shall, without prejudice to any right or remedy available to
it hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure and (y) second, Cash
Collateralize the Letter of Credit Issuers’ Fronting Exposure in accordance with
the procedures set forth in Section 3.8.
(b)    Defaulting Lender Cure. If the Parent Borrower, the Administrative Agent,
the Swing Line Lender and each Letter of Credit Issuer agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held on a pro rata basis by the applicable
Lenders, and funded and unfunded participations in Letters of Credit and Swing
Line Loans to be held on a pro rata basis by the Dollar Tranche Lenders, in each
case, in accordance with their Applicable Percentages of the applicable Classes
of Loans (without giving effect to Section 2.16(a)(iv)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
theany Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
Section 2.17.    Extension of Revolving Loan Maturity Date.
(a)    Requests for Extension. The Parent Borrower may, by written notice to the
Administrative Agent (such notice, a “Revolving Loan Extension Notice”) at least
30 days prior to the Initial Revolving Loan Maturity Date, but no more than 90
days prior to the Initial Revolving Loan Maturity Date, request that the
Revolving Lenders extend the Revolving Loan Maturity Date for a period of 12
months from the Initial Revolving Loan Maturity Date.
(b)    Conditions to Effectiveness of Extension. As conditions precedent to the
effectiveness of any such extension of the Revolving Loan Maturity Date each of
the following




--------------------------------------------------------------------------------




requirements shall be satisfied or waived on or prior to the Initial Revolving
Loan Maturity Date, as determined in good faith by the Administrative Agent (in
each case, the first date on which such conditions precedent are satisfied or
waived, the “Extension Effective Date”):
(i)    On the date of such Revolving Loan Extension Notice and both immediately
before and immediately after giving effect to such extension of the Revolving
Loan Maturity Date, (x) each of the representations and warranties made by or on
behalf of any Group Member in or pursuant to the Loan Documents shall be true
and correct in all material respects (or, if qualified by materiality or
Material Adverse Effect, in all respects) on such Extension Effective Date
(except where such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects (or, if qualified by materiality or Material
Adverse Effect, in all respects) as of such earlier date and except that for
purposes of this Section 2.17, the representations and warranties contained in
Section 6.1(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 8.1(a) and (b), respectively) and (y) no Default
or Event of Default shall have occurred and be continuing;
(ii)    The Parent Borrower shall have paid or caused to be paid to the
Administrative Agent, for the pro rata benefit of the Revolving Credit Lenders
based on their respective Revolving Credit Commitment Percentages as of such
date, an extension fee in an amount equal to 0.15% multiplied by the amount of
the Total Revolving Credit Commitment as in effect on the Extension Effective
Date, it being agreed that such extension fee shall be fully earned when paid
and shall not be refundable for any reason;
(iii)    The Administrative Agent shall have received a certificate of the
Parent Borrower dated as of the Extension Effective Date signed by a Responsible
Officer of the Parent Borrower (1) (A) certifying and attaching the resolutions
adopted by each Loan Party approving or consenting to such extension or (B)
certifying that, as of the Extension Effective Date, the resolutions delivered
to the Administrative Agent and the Lenders on the Closing Date (which
resolutions include approval for an extension of the Revolving Loan Maturity
Date for a period that is not less than an additional twelve (12) months from
the Initial Revolving Loan Maturity Date) are and remain in full force and
effect and have not been modified, rescinded or superseded since the date of
adoption and (2) certifying that, before and after giving effect to such
extension, (A) each of the representations and warranties made by or on behalf
of any Group Member in or pursuant to the Loan Documents shall be true and
correct in all material respects (or, if qualified by materiality or Material
Adverse Effect, in all respects) on such Extension Effective Date (except where
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects (or, if qualified by materiality or Material Adverse
Effect, in all respects) as of such earlier date and except that for purposes of
this Section 2.17, the representations and warranties contained in Section
6.1(a) and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 8.1(a) and (b), respectively), and (B) no Default or Event
of Default exists; and




--------------------------------------------------------------------------------




(iv)    The Administrative Agent shall have received such other certificates,
opinions and other documents as the Administrative Agent or any of the Revolving
Credit Lenders may reasonably require, each in form and substance reasonably
satisfactory to the Administrative Agent.
(c)    Extension Effectiveness. The Revolving Loan Maturity Date shall be
extended, effective as of the Extension Effective Date.
(d)    Conflicting Provisions. This Section shall supersede any provisions in
Section 12.7(a) or 12.1 to the contrary.
Section 2.18.    Designated Borrowers.
(a)    The Parent Borrower may at any time by notice from the Parent Borrower to
the Administrative Agent request that a Wholly-Owned Subsidiary of the Parent
Borrower (an “Applicant Borrower”) be designated as a Designated Borrower to
receive Revolving Credit Loans hereunder by delivering to the Administrative
Agent a duly executed notice and agreement in substantially the form of Exhibit
K (a “Designated Borrower Request and Assumption Agreement”). The Administrative
Agent shall promptly notify each Revolving Credit Lender of each such
designation by the Parent Borrower and the identity and jurisdiction of the
Applicant Borrower. Following delivery of a Designated Borrower Request and
Assumption Agreement, the Parent Borrower shall promptly upon the request of the
Administrative Agent or any Lender provide all documentation and other
information concerning such Applicant Borrower that the Administrative Agent or
such Lender requests in order to comply with its obligations under applicable
“know your customer” and anti-money-laundering rules and regulations, including
the Patriot Act and the Beneficial Ownership Regulation. The parties hereto
acknowledge and agree that prior to any Applicant Borrower becoming entitled to
utilize the credit facilities provided for herein the Administrative Agent and
the Lenders shall have received (i) all documentation and other information
concerning such Applicant Borrower that the Administrative Agent or any Lender
requests in order to comply with its obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and the Beneficial Ownership Regulation (the “Required Information”), (ii)
such supporting resolutions, incumbency certificates, opinions of counsel and
other documents or information, in form, content and scope reasonably
satisfactory to the Administrative Agent, as may be required by the
Administrative Agent or the Required Lenders in their sole discretion, and (iii)
one or more Notes signed by such Applicant Borrower to the extent any Lenders so
require. Notwithstanding anything to the contrary contained in this Agreement,
in the event that the results of any such “know your customer” or similar
investigation conducted by the Administrative Agent or any Lender with respect
to any Applicant Borrower is not reasonably satisfactory to the Administrative
Agent or any Lender, such Applicant Borrower shall not be permitted to become a
Designated Borrower.
(b)    If the Administrative Agent and the Required Revolving Credit Lenders
agree that an Applicant Borrower shall be entitled to receive Revolving Credit
Loans hereunder; provided that the designation of an Applicant Borrower
organized under the laws of a jurisdiction other than the




--------------------------------------------------------------------------------




United States or Canada as a Designated Borrower shall require the consent of
each Revolving Credit Lender; provided, further that the designation of an
Applicant Borrower organized under the laws of Canada shall require the consent
of each Revolving Credit Lender if any Change in Law adversely affects the
legality or ability of a Revolving Credit Lender to make Revolving Credit Loans
to such Applicant Borrower or to conduct business in the jurisdiction of
organization of such Applicant Borrower, then promptly following receipt, but in
no event earlier than ten (10) Business Days (or such earlier date as the
Administrative Agent may agree) following receipt, by the Administrative Agent
and the Lenders of the Required Information with respect to an Applicant
Borrower organized under the laws of the United States or Canada (unless the
preceding proviso is applicable) and within such time period as may be agreed by
the Administrative Agent and the Parent Borrower following receipt by the
Administrative Agent and the Lenders of the Required Information with respect to
any other Applicant Borrower, the Administrative Agent shall send a notice in
substantially the form of Exhibit L (a “Designated Borrower Notice”) to the
Parent Borrower and the Lenders specifying the effective date upon which,
subject to receipt of all resolutions, incumbency certificates, opinions of
counsel and other documents or information requested or required pursuant to the
last sentence of Section 2.18(a), the Applicant Borrower shall constitute a
Designated Borrower for purposes hereof, whereupon each of the Lenders agrees to
permit such Designated Borrower to receive Revolving Credit Loans hereunder, on
the terms and conditions set forth herein, and each of the parties agrees that
such Designated Borrower otherwise shall be a Borrower for all purposes of this
Agreement; provided that no Committed Loan Notice or Letter of Credit
Application may be submitted by or on behalf of such Designated Borrower until
the date five (5) Business Days after such effective date.
(c)    The Obligations of the Parent Borrower and each Designated Borrower shall
be joint and several in nature, as further described in Section 2.19.
(d)    Each Subsidiary that is or becomes a “Designated Borrower” pursuant to
this Section 2.18 hereby irrevocably appoints and consents to the Parent
Borrower as its agent for all purposes relevant to this Agreement and each of
the other Loan Documents, including (i) the giving and receipt of notices
(including, without limitation, with respect to Borrowings and repayments of
Loans as described in Article II hereof and Letters of Credit as described in
Article III hereof and of service of any and all process which may be served in
any suit, action or proceeding of the nature referred to in Section 12.11 (and
the Parent Borrower hereby accepts such appointment for service)), (ii) the
execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (iii) the receipt of the
proceeds of any Loans made by the Lenders to any such Designated Borrower
hereunder. Any acknowledgment, consent, direction, certification or other action
which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken only by the Parent Borrower, whether or not any such other
Borrower joins therein. Any notice, demand, consent, acknowledgement, direction,
certification or other communication delivered to the Parent Borrower in
accordance with the terms of this Agreement shall be deemed to have been
delivered to each Designated Borrower.




--------------------------------------------------------------------------------




(e)    The Parent Borrower may from time to time, upon not less than 15 Business
Days’ notice from the Parent Borrower to the Administrative Agent (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion), terminate a Designated Borrower’s status as such by delivering to
the Administrative Agent a duly executed notice in substantially the form of
Exhibit M (a “Designated Borrower Termination Notice”), provided that there are
no outstanding Loans payable by such Designated Borrower, or other amounts
payable by such Designated Borrower on account of any Loans or other extensions
of credit made to it, as of the effective date of such termination. The
Administrative Agent will promptly notify the Lenders of any such termination of
a Designated Borrower’s status. Notwithstanding the foregoing, the delivery of a
Designated Borrower Termination Notice with respect to any Borrower shall not
terminate (i) any obligation of such Borrower that remains unpaid at the time of
such delivery (including without limitation any obligation arising thereafter in
respect of such Borrower under Section 3.5 or 5.4) or (ii) the obligations of
the Company under Article XIII with respect to any such unpaid obligations.
Section 2.19.    Joint and Several Liability.
(a)    Each of the Borrowers is accepting joint and several liability hereunder
in consideration of the financial accommodation to be provided by the Lenders
under this Agreement, for the mutual benefit, directly and indirectly, of each
of the Borrowers and in consideration of the undertakings of each of the
Borrowers to accept joint and several liability for the obligations of each of
them.
(b)    Each of the Borrowers hereby irrevocably and unconditionally accepts, not
merely as a surety but also as a co debtor, joint and several liability with the
other Borrowers with respect to the payment and performance of all of the
Obligations arising under this Agreement and the other Loan Documents, it being
the intention of the parties hereto that all of the Obligations shall be the
joint and several obligations of each of the Borrowers without preferences or
distinction among them.
(c)    If and to the extent that any of the Borrowers shall fail to make any
payment with respect to any of the obligations hereunder as and when due or to
perform any of such obligations in accordance with the terms thereof, then in
each such event, the other Borrowers will make such payment with respect to, or
perform, such obligation.
(d)    The obligations of each Borrower under the provisions of this Section
2.19 constitute full recourse obligations of such Borrower, enforceable against
it to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement or any other
circumstances whatsoever.
(e)    Except as otherwise expressly provided herein, each Borrower hereby
waives notice of acceptance of its joint and several liability, notice of
occurrence of any Default or Event of Default (except to the extent notice is
expressly required to be given pursuant to the terms of this Agreement) or of
any demand for any payment under this Agreement (except to the extent demand is
expressly




--------------------------------------------------------------------------------




required to be given pursuant to the terms of this Agreement), notice of any
action at any time taken or omitted by the Lenders under or in respect of any of
the Obligations hereunder, any requirement of diligence and, generally, all
demands, notices and other formalities of every kind in connection with this
Agreement. Each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Obligations hereunder,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by the Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by the Lenders in respect of any of the Obligations
hereunder, and the taking, addition, substitution or release, in whole or in
part, at any time or times, of any security for any of such Obligations or the
addition, substitution or release, in whole or in part, of any Borrower. Without
limiting the generality of the foregoing, each Borrower assents to any other
action or delay in acting or any failure to act on the part of the Lenders,
including, without limitation, any failure strictly or diligently to assert any
right or to pursue any remedy or to comply fully with applicable laws or
regulations thereunder which might, but for the provisions of this Section 2.19,
afford grounds for terminating, discharging or relieving such Borrower, in whole
or in part, from any of its obligations under this Section 2.19, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the obligations of such Borrower under this Section 2.19
shall not be discharged except by performance and then only to the extent of
such performance. The obligations of each Borrower under this Section 2.19 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any reconstruction or similar proceeding with respect to any Borrower or any
Lender. The joint and several liability of the Borrowers hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, membership,
constitution or place of formation of any Borrower or any Lender.
(f)    The provisions of this Section 2.19 are made for the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns, and may be enforced by any such Person from time to time against any of
the Borrowers as often as occasion therefor may arise and without requirement on
the part of any Lender first to marshal any of its claims or to exercise any of
its rights against any of the other Borrowers or to exhaust any remedies
available to it against any of the other Borrowers or to resort to any other
source or means of obtaining payment of any of the Obligations or to elect any
other remedy. The provisions of this Section 2.19 shall remain in effect until
all of the Obligations hereunder shall have been paid in full or otherwise fully
satisfied. If at any time, any payment, or any part thereof, made in respect of
any of the Obligations, is rescinded or must otherwise be restored or returned
by the Lenders upon the insolvency, bankruptcy or reorganization of any of the
Borrowers, or otherwise, the provisions of this Section 2.19 will forthwith be
reinstated and in effect as though such payment had not been made.
(g)    Notwithstanding any provision to the contrary contained herein or in any
other Loan Document, the obligations of each Designated Borrower hereunder shall
be limited to an aggregate amount equal to the largest amount that would not
render its obligations hereunder subject to




--------------------------------------------------------------------------------




avoidance under Section 548 of the Bankruptcy Code or any comparable provisions
of any applicable state law or any Debtor Relief Laws.
(h)    The Borrowers hereby agree as among themselves that, in connection with
payments made hereunder, each such Person shall have a right of contribution
from each other Borrower in accordance with applicable Laws. Such contribution
rights shall be subordinate and subject in right of payment to the Obligations
until such time as the Obligations have been irrevocably paid in full and the
Commitments relating thereto shall have expired or been terminated, and none of
the Borrowers shall exercise any such contribution rights until the Obligations
have been irrevocably paid in full and the Commitments relating thereto shall
have expired or been terminated.
(i)    Notwithstanding the foregoing, or anything else in this Agreement to the
contrary, if at the time the Parent Borrower notifies the Administrative Agent
and the Lenders that it has determined, in its reasonable judgment, that the
joint and several liability of a Borrower that is a Foreign Obligor with the
other Borrowers would result in adverse tax consequences to the Parent Borrower
or the Group Members taken as a whole, then the obligations of such Borrower
shall instead be several in nature.

ARTICLE III    
LETTERS OF CREDIT
Section 3.1.    Letters of Credit.
(a)    Subject to and upon the terms and conditions herein set forth, (i) at any
time and from time to time during the L/C Availability Period, each Letter of
Credit Issuer agrees, in reliance upon the agreements of the Dollar Tranche
Lenders set forth in this Article III, to issue from time to time during the L/C
Availability Period for the account of the Parent Borrower (or, so long as the
Parent Borrower is the primary obligor, for the account of any Subsidiary of the
Parent Borrower) letters of credit denominated in Dollars or in one or more
Alternative Currencies (the “Letters of Credit” and each, a “Letter of Credit”)
in such form as may be approved by such Letter of Credit Issuer in its
reasonable discretion and (ii) the Dollar Tranche Lenders severally agree to
participate in Letters of Credit issued for the account of the Parent Borrower
or its Subsidiaries and any drawings thereunder. Each letter of credit listed on
Schedule 3.1A (each an “Existing Letter of Credit”) shall be deemed to
constitute a Letter of Credit issued hereunder by the Letter of Credit Issuer
identified on such schedule and from and after the Closing Date shall be subject
to and governed by the terms and conditions hereof.
(b)    Notwithstanding the foregoing, (i) no Letter of Credit shall be issued,
amended or renewed the Stated Amount of which would cause Availability to be
less than $0; (ii) no Letter of Credit shall be issued, amended or renewed the
Stated Amount of which, when added to the L/C Obligations at such time, would
exceed the Letter of Credit Subfacility then in effect; (iii) no Letter of
Credit shall be issued, amended or renewed the Stated Amount of which would
cause (A) the aggregate amount of the Lenders’ Revolving Credit Exposures at the
time of the issuance,




--------------------------------------------------------------------------------




amendment or renewal thereof to exceed the Total Revolving Credit Commitment
then in effect, (B) the Revolving Credit Exposure of any Revolving Credit Lender
at the time of the issuance, amendment or renewal thereof to exceed such
Lender’s Revolving Credit Commitment, (C) the aggregate Dollar Tranche Exposure
of all Revolving Credit Lenders to exceed the Dollar Tranche, or (D) the Dollar
Tranche Exposure of any Revolving Credit Lender to exceed such Revolving Credit
Lender’s Dollar Tranche Commitment; (iv) each Letter of Credit shall have an
expiration date occurring no later than the earlier of (x) one year after the
date of issuance thereof (except as set forth in Section 3.2(d)) and (y) the L/C
Maturity Date; provided that, notwithstanding the foregoing, a Letter of Credit
may have an expiration date (A) occurring later than the L/C Maturity Date to
the extent agreed upon by the Administrative Agent, the applicable Letter of
Credit Issuer and, unless such Letter of Credit has been Cash Collateralized,
the Dollar Tranche Lenders and (B) up to one year after the L/C Maturity Date
if, not later than ninety (90) days prior to the L/C Maturity Date, the Parent
Borrower provides cash collateral acceptable to all Letter of Credit Issuers in
an amount equal to 102% of the Stated Amount of all Letters of Credit with
expiration dates after the L/C Maturity Date; (v) each Letter of Credit shall be
denominated in Dollars or an Alternative Currency; (vi) no Letter of Credit
Issuer shall be under any obligation to issue any Letter of Credit if it would
be illegal under any applicable law for the beneficiary of the Letter of Credit
to have a Letter of Credit issued in its favor; (vii) no Letter of Credit shall
be issued by any Letter of Credit Issuer after it has received a written notice
from any Loan Party or the Administrative Agent or the Required Tranche Lenders
stating that a Default or Event of Default has occurred and is continuing until
such time as such Letter of Credit Issuer shall have received a written notice
of (x) rescission of such notice from the party or parties originally delivering
such notice or (y) the waiver of such Default or Event of Default in accordance
with the provisions of Section 13.1; and (viii) no Letter of Credit Issuer shall
be under any obligation to issue, amend or renew any Letter of Credit if after
giving effect thereto the L/C Obligations in respect of all Letters of Credit
issued by such Letter of Credit Issuer would exceed such Letter of Credit
Issuer’s Letter of Credit Sublimit; provided that, subject to the limitations
set forth in the proviso to clauses (i) through (iii) above, any Letter of
Credit Issuer in its sole discretion may issue Letters of Credit in excess of
its Letter of Credit Sublimit.
(c)    Upon at least two Business Days’ prior written notice to the
Administrative Agent and the applicable Letter of Credit Issuer (which notice
the Administrative Agent shall promptly transmit to each of the Dollar Tranche
Lenders), the Parent Borrower shall have the right, on any day, permanently to
terminate or reduce the Letter of Credit Subfacility in whole or in part;
provided that, (i) after giving effect to such termination or reduction, the L/C
Obligations shall not exceed the Letter of Credit Subfacility and (ii) the
Letter of Credit Sublimit of each Letter of Credit Issuer shall be reduced on a
pro rata basis. Following any such termination or reduction, the Administrative
Agent may in its discretion replace the existing Schedule 1.1A with an amended
and restated schedule that reflects such termination or reduction.
(d)    No Letter of Credit Issuer shall be under any obligation to issue any
Letter of Credit if:




--------------------------------------------------------------------------------




(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms enjoin or restrain such Letter of Credit Issuer from issuing
such Letter of Credit, or any law applicable to such Letter of Credit Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Letter of Credit Issuer shall
prohibit, or request that such Letter of Credit Issuer refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon such Letter of Credit Issuer with respect to such Letter of
Credit any restriction, reserve or capital requirement (in each case, for which
such Letter of Credit Issuer is not otherwise compensated hereunder) not in
effect on the Closing Date, or shall impose upon such Letter of Credit Issuer
any unreimbursed loss, cost or expense which was not applicable on the Closing
Date and which such Letter of Credit Issuer in good faith deems material to it;
(ii)    the issuance of such Letter of Credit would violate one or more policies
of such Letter of Credit Issuer applicable to letters of credit generally;
(iii)    except as otherwise agreed by such Letter of Credit Issuer, such Letter
of Credit is in an initial Stated Amount less than $100,000 (or such lower
amount as may be agreed to by such Letter of Credit Issuer);
(iv)    such Letter of Credit is denominated in a currency other than Dollars or
an Alternative Currency;
(v)    such Letter of Credit contains any provisions for automatic reinstatement
of the Stated Amount after any drawing thereunder;
(vi)    such Letter of Credit Issuer does not as of the issuance date of the
requested Letter of Credit issue Letters of Credit in the requested currency; or
(vii)    any Dollar Tranche Lender is at that time a Defaulting Lender, unless
such Letter of Credit Issuer has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to such Letter of Credit Issuer (in
its sole discretion) with the Parent Borrower or such Dollar Tranche Lender to
eliminate such Letter of Credit Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such Letter of
Credit Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or
(e)    No Letter of Credit Issuer shall increase the Stated Amount of any Letter
of Credit if such Letter of Credit Issuer would not be permitted at such time to
issue such Letter of Credit in its amended form under the terms hereof.
(f)    No Letter of Credit Issuer shall be under any obligation to amend any
Letter of Credit if (A) such Letter of Credit Issuer would have no obligation at
such time to issue such Letter of




--------------------------------------------------------------------------------




Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(g)    Each Letter of Credit Issuer shall act on behalf of the Dollar Tranche
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith and each Letter of Credit Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article XI
with respect to any acts taken or omissions suffered by such Letter of Credit
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article XI included such Letter
of Credit Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to such Letter of Credit Issuer.
Section 3.2.    Letter of Credit Requests.
(a)    Whenever the Parent Borrower desires that a Letter of Credit be issued
for its account or amended, the Parent Borrower shall deliver to the
Administrative Agent and the applicable Letter of Credit Issuer a request in the
form of a Letter of Credit Application by no later than 1:00 p.m. at least three
Business Days (or such other period as may be agreed upon by the Parent Borrower
and such Letter of Credit Issuer) prior to the proposed date of issuance or
amendment. Each Letter of Credit Application shall be appropriately completed
and executed by a Responsible Officer of the Parent Borrower. Such Letter of
Credit Application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by such Letter of
Credit Issuer, by personal delivery or by any other means acceptable to such
Letter of Credit Issuer.
(b)    In the case of a request for an initial issuance of a Letter of Credit,
such Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the applicable Letter of Credit Issuer: (i) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(ii) the Stated Amount and currency thereof; (iii) the expiry date thereof; (iv)
the name and address of the beneficiary thereof; (v) the documents to be
presented by such beneficiary in case of any drawing thereunder; (vi) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (vii) the identity of the applicant; (viii) the purpose and
nature of the requested Letter of Credit; and (ix) such other matters as such
Letter of Credit Issuer may reasonably require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to such Letter of
Credit Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such Letter of Credit Issuer
may reasonably require. Additionally, the Parent Borrower shall furnish to such
Letter of Credit Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as such Letter of Credit Issuer or the
Administrative Agent may reasonably require.




--------------------------------------------------------------------------------




(c)    Promptly after receipt of any Letter of Credit Application, the
applicable Letter of Credit Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Parent Borrower and, if not, such
Letter of Credit Issuer will provide the Administrative Agent with a copy
thereof. Unless a Letter of Credit Issuer has received written notice from any
Dollar Tranche Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the Letter
of Credit, that one or more applicable conditions contained in Sections 7.1
(solely with respect to any Letter of Credit issued on the Closing Date) and 7.2
shall not then be satisfied to the extent required thereby, then, subject to the
terms and conditions hereof, such Letter of Credit Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Parent Borrower
(or, so long as the Parent Borrower is the primary obligor, for the account of a
Subsidiary of the Parent Borrower) or enter into the applicable amendment, as
the case may be, in each case in accordance with such Letter of Credit Issuer’s
usual and customary business practices.
(d)    If the Parent Borrower so requests in any applicable Letter of Credit
Application, a Letter of Credit Issuer may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such Letter of Credit Issuer to prevent any such extension
at least once in each twelve-month period (commencing with the date of issuance
of such Letter of Credit) by giving prior notice to the beneficiary thereof and
the Parent Borrower not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the applicable Letter of Credit
Issuer, the Parent Borrower shall not be required to make a specific request to
such Letter of Credit Issuer for any such extension. Once an Auto-Extension
Letter of Credit has been issued, the Dollar Tranche Lenders shall be deemed to
have authorized (but may not require) such Letter of Credit Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the L/C Maturity Date, unless otherwise agreed upon by the Administrative Agent
and such Letter of Credit Issuer; provided, however, that such Letter of Credit
Issuer shall not permit any such extension if (A) such Letter of Credit Issuer
has reasonably determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of Section 3.1(b)
or otherwise), or (B) it has received written notice on or before the day that
is seven Business Days before the Non-Extension Notice Date from the
Administrative Agent, any Dollar Tranche Lender or the Parent Borrower that one
or more of the applicable conditions specified in Section 7.2 are not then
satisfied, and in each such case directing such Letter of Credit Issuer not to
permit such extension.
(e)    Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, each Letter of Credit Issuer will also deliver to the Parent Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.




--------------------------------------------------------------------------------




(f)    Each request for a Letter of Credit shall be deemed to be a
representation and warranty by the Parent Borrower that the Letter of Credit may
be issued in accordance with, and will not violate the requirements of, Section
3.1(b).

Section 3.3.    Letter of Credit Participations.
(a)    Immediately upon the issuance by a Letter of Credit Issuer of any Letter
of Credit, such Letter of Credit Issuer shall be deemed to have sold and
transferred to each Dollar Tranche Lender (each such Dollar Tranche Lender, in
its capacity under this Section 3.3, an “L/C Participant”), and each such L/C
Participant shall be deemed irrevocably and unconditionally to have purchased
and received from such Letter of Credit Issuer, without recourse or warranty, an
undivided interest and participation (each an “L/C Participation”), to the
extent of such L/C Participant’s Revolving Credit Commitment Percentage in each
Letter of Credit, each substitute therefor, each drawing made thereunder and the
obligations of the Parent Borrower under this Agreement with respect thereto,
and any security therefor or guaranty pertaining thereto; provided that the
Letter of Credit Fees will be paid directly to the Administrative Agent for the
ratable account of the L/C Participants as provided in Section 4.1(b) and the
L/C Participants shall have no right to receive any portion of any fees paid to
the Administrative Agent for the account of any Letter of Credit Issuer in
respect of each Letter of Credit issued hereunder.
(b)    In determining whether to pay under any Letter of Credit, the relevant
Letter of Credit Issuer shall have no obligation relative to the L/C
Participants other than to confirm that any documents required to be delivered
under such Letter of Credit have been delivered and that they appear to comply
on their face with the requirements of such Letter of Credit. Any action taken
or omitted to be taken by the relevant Letter of Credit Issuer under or in
connection with any Letter of Credit issued by it, if taken or omitted in the
absence of gross negligence or willful misconduct as determined in the final
non-appealable judgment of a court of competent jurisdiction, shall not create
for the Letter of Credit Issuer any resulting liability.
(c)    In the event that any Letter of Credit Issuer makes any payment under any
Letter of Credit issued by it and the BorrowerParent Borrowers shall not have
repaid such amount in full to such Letter of Credit Issuer through the
Administrative Agent pursuant to Section 3.4(a), the Administrative Agent shall
promptly notify each L/C Participant of such failure, and each L/C Participant
shall promptly and unconditionally pay to the Administrative Agent for the
account of such Letter of Credit Issuer, the amount of such L/C Participant’s
Revolving Credit Commitment Percentage of such unreimbursed payment in Dollars
(in the amount of the Dollar Equivalent thereof in the case of a Letter of
Credit denominated in an Alternative Currency) at the Administrative Agent’s
Office for Dollar-denominated payments and in immediately available funds. If
and to the extent such L/C Participant shall not have so made its Revolving
Credit Commitment Percentage of the amount of such payment available to the
Administrative Agent for the account of such Letter of Credit Issuer, such L/C
Participant agrees to pay to the Administrative Agent for the account of such
Letter of Credit Issuer, forthwith on demand, such amount, together with
interest thereon for




--------------------------------------------------------------------------------




each day from such date until the date such amount is paid to the Administrative
Agent for the account of such Letter of Credit Issuer at a rate per annum equal
to the Overnight Rate from time to time then in effect, plus any administrative,
processing or similar fees that are reasonably and customarily charged by such
Letter of Credit Issuer in connection with the foregoing. The failure of any L/C
Participant to make available to the Administrative Agent for the account of a
Letter of Credit Issuer its Revolving Credit Commitment Percentage of any
payment under any Letter of Credit shall not relieve any other L/C Participant
of its obligation hereunder to make available to the Administrative Agent for
the account of such Letter of Credit Issuer its Revolving Credit Commitment
Percentage of any payment under such Letter of Credit on the date required, as
specified above, but no L/C Participant shall be responsible for the failure of
any other L/C Participant to make available to the Administrative Agent such
other L/C Participant’s Revolving Credit Commitment Percentage of any such
payment.
(d)    Whenever the Administrative Agent receives a payment in respect of an
unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of a Letter of Credit Issuer any payments from the L/C
Participants pursuant to clause (c) above, the Administrative Agent shall
promptly pay to each L/C Participant that has paid its Revolving Credit
Commitment Percentage of such reimbursement obligation, in Dollars and in
immediately available funds, an amount equal to such L/C Participant’s share
(based upon the proportionate aggregate amount originally funded by such L/C
Participant to the aggregate amount funded by all L/C Participants) of the
amount so paid in respect of such reimbursement obligation and interest thereon
accruing after the purchase of the respective L/C Participations at the
Overnight Rate.
(e)    The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of each Letter of Credit Issuer with
respect to Letters of Credit shall be absolute and unconditional and shall not
be affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against such
Letter of Credit Issuer, the Parent Borrower, any Subsidiary or any other Person
for any reason whatsoever; (ii) the occurrence or continuance of a Default or
Event of Default or (iii) any other occurrence, event or condition, whether or
not similar to any of the foregoing.
(f)    If any payment received by the Administrative Agent for the account of a
Letter of Credit Issuer pursuant to Section 3.3(c) is required to be returned
under any circumstance (including pursuant to any settlement entered into by
such Letter of Credit Issuer in its discretion), each Dollar Tranche Lender
shall pay to the Administrative Agent for the account of such Letter of Credit
Issuer its Revolving Credit Commitment Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Dollar Tranche Lenders under this clause shall survive the payment in full of
the Obligations and the termination of this Agreement.
Section 3.4.    Agreement to Repay Letter of Credit Drawings.

(a)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable Letter of Credit Issuer
shall notify the Parent Borrower and the Administrative Agent thereof (such
notification provided by such Letter of Credit Issuer to the Parent Borrower and
the Administrative Agent being referred to herein as an “L/C Draw Notice”). The
Parent Borrower hereby agrees to reimburse each Letter of Credit Issuer, by
making payment with respect to any drawing under any Letter of Credit in the
same currency in which such drawing was made unless (A) such Letter of Credit
Issuer (at its option) shall have specified in the notice of drawing that it
will require reimbursement in Dollars or (B) in the absence of any such
requirement for reimbursement in Dollars, the Parent Borrower shall have
notified the applicable Letter of Credit Issuer promptly following receipt of
the notice of drawing that the Parent Borrower will reimburse such Letter of
Credit Issuer in Dollars. In the case of any such reimbursement in Dollars of a
drawing under a Letter of Credit denominated in an Alternative Currency, the
Letter of Credit Issuer shall notify the Parent Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Any such reimbursement shall be made by the Parent Borrower to the
Administrative Agent in Same Day Funds for any payment or disbursement made by a
Letter of Credit Issuer under any Letter of Credit (each such amount so paid
until reimbursed (expressed in Dollars in the amount of the Dollar Equivalent
thereof in the case of a Letter of Credit denominated in an Alternative
Currency), an “Unpaid Drawing”) if (i) an L/C Draw Notice with respect to a
Letter of Credit is received by the Parent Borrower (x) on or prior to 11:00
a.m. on the date of any payment by the applicable Letter of Credit Issuer under
a Letter of Credit to be reimbursed in Dollars, or the Applicable Time on the
date of any payment by the applicable Letter of Credit Issuer under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date a payment is
made by a Letter of Credit Issuer under a Letter of Credit being referred to
herein as an “Honor Date”), then, not later than 3:00 p.m. on the Honor Date
under a Letter of Credit to be reimbursed in Dollars, or the Applicable Time on
the Honor Date under a Letter of Credit to be reimbursed in an Alternative
Currency or (y) after 11:00 a.m. on the Honor Date under a Letter of Credit to
be reimbursed in Dollars, or the Applicable Time on the Honor Date under a
Letter of Credit to be reimbursed in an Alternative Currency, then, not later
than 3:00 p.m. on the first Business Day following the Honor Date under a Letter
of Credit to be reimbursed in Dollars, or the Applicable Time on the first
Business Day following the Honor Date under a Letter of Credit to be reimbursed
in an Alternative Currency, (such date on which the Parent Borrower, pursuant to
clauses (x) and (y) of this sentence, are required to reimburse a Letter of
Credit Issuer for a drawing under a Letter of Credit is referred to herein as
the “Reimbursement Date”); provided, however, that if the Reimbursement Date for
a drawing under a Letter of Credit is the Business Day following the Honor Date
pursuant to clause (y) of this sentence then the Unpaid Drawing shall accrue
interest from and including the Honor Date to the date the applicable Letter of
Credit Issuer is reimbursed in full therefor (whether through payment by the
Parent Borrower and/or the L/C Participants in accordance with Section 3.3(c))
at a rate per annum equal to (A) for the period from and including the Honor
Date to but excluding the first Business Day to occur thereafter, the Applicable
Margin for Base Rate Loans that are Revolving Credit Loans plus the Base Rate as
in effect from time to time and (B) thereafter, at the Default Rate in
accordance with Section 2.8(c)). Interest accruing on the Unpaid Drawing
pursuant to the proviso to the immediately preceding sentence shall be payable
by the Parent Borrower promptly to the Administrative Agent, solely for the
account of the applicable Letter of Credit Issuer. In the event that (A) a
drawing denominated in an Alternative Currency is to be reimbursed in Dollars
pursuant to the second sentence in this Section 3.4(a) and (B) the Dollar amount
paid by the Parent Borrower, whether on or after the Reimbursement Date, shall
not be adequate on the date of that payment to purchase in accordance with
normal banking procedures a sum denominated in the Alternative Currency equal to
the drawing, the Parent Borrower agrees, as a separate and independent
obligation, to indemnify the applicable Letter of Credit Issuer for the loss
resulting from its inability on that date to purchase the Alternative Currency
in the full amount of the drawing. Notwithstanding anything contained in this
Agreement to the contrary, (i) unless the Parent Borrower shall have notified
the Administrative Agent and the relevant Letter of Credit Issuer prior to 11:00
a.m. on the Reimbursement Date under a Letter of Credit to be reimbursed in
Dollars, or the Applicable Time on the Reimbursement Date under a Letter of
Credit to be reimbursed in an Alternative Currency, that the Parent Borrower
intends to reimburse the relevant Letter of Credit Issuer for the amount of such
drawing with funds other than the proceeds of Loans, the Parent Borrower shall
be deemed to have given a Committed Loan Notice requesting that, with respect to
Letters of Credit, the Dollar Tranche Lenders make Revolving Credit Loans (which
shall be denominated in Dollars and which shall be Base Rate Loans) on the
Reimbursement Date in the amount of such drawing and (ii) the Administrative
Agent shall promptly notify each L/C Participant of such drawing and the amount
of its Revolving Credit Loan to be made in respect thereof, and each L/C
Participant shall be irrevocably obligated to make a Revolving Credit Loan to
the Parent Borrower in Dollars in the manner deemed to have been requested in
the amount of its Revolving Credit Commitment Percentage of the applicable
Unpaid Drawing by 2:00 p.m. on such Reimbursement Date by making the amount of
such Revolving Credit Loan available to the Administrative Agent. Such Revolving
Credit Loans shall be made without regard to the Minimum Borrowing Amount. The
Administrative Agent shall use the proceeds of such Revolving Credit Loans
solely for purposes of reimbursing the relevant Letter of Credit Issuer for the
related Unpaid Drawing. In the event that the Parent Borrower fails to Cash
Collateralize any Letter of Credit that is outstanding on the L/C Maturity Date,
the full amount of the L/C Obligations in respect of such Letter of Credit shall
be deemed to be an Unpaid Drawing subject to the provisions of this Section 3.4
except that the relevant Letter of Credit Issuer shall hold the proceeds
received from the L/C Participants as contemplated above as cash collateral for
such Letter of Credit to reimburse any drawing under such Letter of Credit and
shall use such proceeds first, to reimburse itself for any drawings made in
respect of such Letter of Credit following the L/C Maturity Date, second, to the
extent such Letter of Credit expires or is returned undrawn while any such cash
collateral remains, to the repayment of obligations in respect of any Revolving
Credit Loans that have not been paid at such time and third, to the Parent
Borrower or as otherwise directed by a court of competent jurisdiction. Nothing
in this Section 3.4(a) shall affect the Parent Borrower’s obligation to repay
all outstanding Revolving Credit Loans when due in accordance with the terms of
this Agreement.
(b)    The obligation of the Parent Borrower to reimburse each Letter of Credit
Issuer for each drawing under each Letter of Credit issued by such Letter of
Credit Issuer and to repay each L/C Borrowing shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement or any of the other Loan Documents;
(ii)    the existence of any claim, counterclaim, set-off, defense or other
right that the Parent Borrower or any Subsidiary may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), the Administrative
Agent, relevant Letter of Credit Issuer, any Lender or other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between the Parent Borrower and the beneficiary named in any such
Letter of Credit);
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    waiver by the relevant Letter of Credit Issuer of any requirement that
exists for such Letter of Credit Issuer’s protection and not the protection of
the Parent Borrower (or any Subsidiary of the Parent Borrower) or any waiver by
the relevant Letter of Credit Issuer which does not in fact materially prejudice
the Parent Borrower (or any Subsidiary of the Parent Borrower);
(v)    any payment made by the relevant Letter of Credit Issuer in respect of an
otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under, such Letter of
Credit if presentation after such date is authorized by the UCC, the ISP or the
UCP, as applicable;
(vi)    any payment by the relevant Letter of Credit Issuer under such Letter of
Credit against presentation of a draft or certificate that does not comply with
the terms of such Letter of Credit; or any payment made by such Letter of Credit
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;
(vii)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(viii)    any adverse change in any relevant exchange rates or in the relevant
currency markets generally;
(ix)    honor of demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;
(x)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or
(xi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or an equitable discharge of, or provide a
right of set off against, the Parent Borrower’s obligations hereunder (or any
Subsidiary of the Parent Borrower) (other than the defense of payment or
performance).
(c)    The foregoing shall not be construed to excuse any Letter of Credit
Issuer from liability to the Parent Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Parent Borrower to the extent
permitted by applicable law) suffered by the Parent Borrower that are caused by
such Letter of Credit Issuer’s gross negligence or willful misconduct (as
finally determined by a court of competent jurisdiction). In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, a Letter of Credit
Issuer may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.
The Parent Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Parent Borrower’s instructions or other irregularity, the
Parent Borrower will immediately notify the applicable Letter of Credit Issuer.
The Parent Borrower shall be conclusively deemed to have waived any such claim
against the applicable Letter of Credit Issuer and its correspondents unless
such notice is given as aforesaid.
Section 3.5.    Increased Costs. If any Change in Law shall either (x) impose,
modify or deem applicable any reserve, deposit, capital adequacy, liquidity or
similar requirement against any assets of, deposits with or for the account of,
or credit extended or participated in by any Letter of Credit Issuer or any L/C
Participant, including any letters of credit issued by any Letter of Credit
Issuer, or any L/C Participant’s L/C Participation therein, or (y) impose on any
Letter of Credit Issuer or any L/C Participant any other conditions, costs or
expense affecting this Agreement or its obligations hereunder in respect of
Letters of Credit or L/C Participations therein or any Letter of Credit or such
L/C Participant’s L/C Participation therein, and the result of any of the
foregoing is to increase the actual cost to any Letter of Credit Issuer or L/C
Participant of issuing, maintaining or participating in any Letter of Credit (or
of maintaining its obligation to issue or participate in any Letter of Credit),
or to reduce the actual amount of any sum received or receivable by such Letter
of Credit Issuer or such L/C Participant hereunder (including any increased
costs or reductions attributable to Taxes, other than any such increase or
reduction attributable to (i) Indemnified Taxes, (ii) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes or (iii) Connection Income
Taxes) in respect of Letters of Credit or L/C Participations therein, then,
promptly after receipt of written demand to the Parent Borrower by such Letter
of Credit Issuer or such L/C Participant, as the case may be (a copy of which
notice shall be sent by such Letter of Credit Issuer or such L/C Participant to
the Administrative Agent (with respect to a Letter of Credit issued on account
of the Parent Borrower (or any Subsidiary of the Parent Borrower))), the Parent
Borrower shall pay to such Letter of Credit Issuer or such L/C Participant such
actual additional amount or amounts as will compensate such Letter of Credit
Issuer or such L/C Participant for such increased cost or reduction. A
certificate submitted to the Parent Borrower by the relevant Letter of Credit
Issuer or an L/C Participant, as the case may be (a copy of which certificate
shall be sent by such Letter of Credit Issuer or such L/C Participant to the
Administrative Agent), setting forth in reasonable detail the basis for the
determination of such actual additional amount or amounts necessary to
compensate such Letter of Credit Issuer or such L/C Participant as aforesaid
shall be conclusive and binding on the Parent Borrower absent clearly
demonstrable error. Notwithstanding the foregoing, no Lender or Letter of Credit
Issuer shall be entitled to seek compensation under this Section 3.5 based on
the occurrence of a Change in Law arising solely from (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act or any requests, rules, guidelines or
directives thereunder or issued in connection therewith or (y) Basel III or any
requests, rules, guidelines or directives thereunder or issued in connection
therewith, unless such Lender or Letter of Credit Issuer (in such Lender’s or
Letter of Credit Issuer’s reasonable determination) is generally seeking
compensation from other borrowers in the unsecured REIT loan market with respect
to its similarly affected commitments, loans and/or participations under
agreements with such borrowers (but not necessarily all such borrowers) having
provisions similar to this Section 3.5; provided that in no event shall any
Lender or Letter of Credit Issuer be required to disclose information of other
borrowers.
Section 3.6.    New or Successor Letter of Credit Issuer.
(a)    Any Letter of Credit Issuer may resign as a Letter of Credit Issuer upon
60 days’ prior written notice to the Administrative Agent, the Lenders, the
other Letter of Credit Issuers and the Parent Borrower; provided that, if at any
time any Letter of Credit Issuer assigns all of its Commitments and Loans
pursuant to Section 12.6, such Letter of Credit Issuer may, upon 30 days’ notice
to the Administrative Agent, the Lenders, the other Letter of Credit Issuers and
the Parent Borrower, resign as a Letter of Credit Issuer. The Parent Borrower
may, with the written consent of the Administrative Agent (which shall not be
unreasonably withheld or delayed), replace any Letter of Credit Issuer for any
reason upon written notice to such Letter of Credit Issuer. The Parent Borrower
may, with the written consent of the Administrative Agent (which shall not be
unreasonably withheld or delayed), add Letter of Credit Issuers at any time. If
any Letter of Credit Issuer shall resign or be replaced, or if the Parent
Borrower shall decide to add a new Letter of Credit Issuer under this Agreement,
then the Parent Borrower may appoint from among the Lenders a successor issuer
of Letters of Credit or a new Letter of Credit Issuer (with the agreement to
become a successor issuer of Letters of Credit or a new Letter of Credit Issuer
to be in the sole discretion of such Lender), as the case may be, or another
successor or new issuer of Letters of Credit, whereupon such successor issuer
accepting such appointment shall succeed to the rights, powers and duties of the
replaced or resigning Letter of Credit Issuer under this Agreement and the other
Loan Documents, or such new issuer of Letters of Credit accepting such
appointment shall be granted the rights, powers and duties of a Letter of Credit
Issuer hereunder, and the term “Letter of Credit Issuer” shall mean such
successor or such new issuer of Letters of Credit effective upon such
appointment; provided, however, that no failure by the Parent Borrower to
appoint any such successor shall affect the resignation of such Letter of Credit
Issuer as a Letter of Credit Issuer. At the time such resignation or replacement
shall become effective, the Parent Borrower shall pay to the resigning or
replaced Letter of Credit Issuer all accrued and unpaid fees applicable to the
Letters of Credit pursuant to Sections 4.1(b) and (d). The acceptance of any
appointment as a Letter of Credit Issuer hereunder, whether as a successor
issuer or new issuer of Letters of Credit in accordance with this Agreement,
shall be evidenced by an agreement entered into by such new or successor issuer
of Letters of Credit, in a form reasonably satisfactory to the Parent Borrower
and the Administrative Agent and, from and after the effective date of such
agreement, such new or successor issuer of Letters of Credit shall become the
Letter of Credit Issuer hereunder. After the resignation or replacement of any
Letter of Credit Issuer hereunder, the resigning or replaced Letter of Credit
Issuer shall remain a party hereto and shall continue to have all the rights and
obligations of a Letter of Credit Issuer under this Agreement and the other Loan
Documents with respect to Letters of Credit issued by it prior to such
resignation or replacement (including the right to require the Dollar Tranche
Lenders to make Revolving Credit Loans pursuant to Section 3.4(a) or the L/C
Participants to fund L/C Participations pursuant to Section 3.3(c)), but shall
not be required to issue additional Letters of Credit. In connection with any
resignation or replacement pursuant to this clause (a) (but, in case of any such
resignation, only to the extent that a successor issuer of Letters of Credit
shall have been appointed), either (i) the Parent Borrower, the resigning or
replaced Letter of Credit Issuer and the successor issuer of Letters of Credit
shall arrange to have any outstanding Letters of Credit issued by the resigning
or replaced Letter of Credit Issuer replaced with Letters of Credit issued by
the successor issuer of Letters of Credit or (ii) the Parent Borrower shall Cash
Collateralize the outstanding Letters of Credit issued by such resigning or
replaced Letter of Credit Issuer (at 102% of the face amount thereof) or cause
the successor issuer of Letters of Credit, if such successor issuer is
reasonably satisfactory to the replaced or resigning Letter of Credit Issuer, to
issue “back-stop” Letters of Credit naming the resigning or replaced Letter of
Credit Issuer as beneficiary for each outstanding Letter of Credit issued by the
resigning or replaced Letter of Credit Issuer, which new Letters of Credit shall
be denominated in the same currency as, and shall have a face amount equal to,
the Letters of Credit being back-stopped and the sole requirement for drawing on
such new Letters of Credit shall be a drawing on the corresponding back-stopped
Letters of Credit. After any resigning or replaced Letter of Credit Issuer’s
resignation or replacement as Letter of Credit Issuer, the provisions of this
Agreement relating to such Letter of Credit Issuer shall inure to its benefit as
to any actions taken or omitted to be taken by it (A) while it was a Letter of
Credit Issuer under this Agreement or (B) at any time with respect to Letters of
Credit issued by such Letter of Credit Issuer.
(b)    To the extent there are, at the time of any resignation or replacement as
set forth in Section 3.6(a), any outstanding Letters of Credit, nothing herein
shall be deemed to impact or impair any rights and obligations of any of the
parties hereto with respect to such outstanding Letters of Credit (including,
without limitation, any obligations related to the payment of Fees or the
reimbursement or funding of amounts drawn), except that the Parent Borrower, the
resigning or replaced Letter of Credit Issuer and the successor issuer of
Letters of Credit shall have the obligations regarding outstanding Letters of
Credit described in Section 3.6(a).
Section 3.7.    Role of Letter of Credit Issuer. Each Dollar Tranche Lender and
the Parent Borrower agree that, in paying any drawing under a Letter of Credit,
no Letter of Credit Issuer shall have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document. None of any Letter of Credit Issuer, the Administrative Agent,
any of their respective Affiliates nor any correspondent, participant or
assignee of any Letter of Credit Issuer shall be liable to any Dollar Tranche
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Dollar Tranche Lenders or Required Tranche Lenders;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct as determined in the final non-appealable judgment of a court of
competent jurisdiction; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Parent Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided that this assumption is not intended to, and shall not,
preclude the Parent Borrower’s pursuit of such rights and remedies as it may
have against the beneficiary or transferee at law or under any other agreement.
None of any Letter of Credit Issuer, the Administrative Agent, any of their
respective Affiliates nor any correspondent, participant or assignee of any
Letter of Credit Issuer shall be liable or responsible for or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances set forth
in Section 3.4(b)), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), or any error in interpretation of technical terms or any
consequence arising from causes beyond the control of such Letter of Credit
Issuer; provided that notwithstanding the foregoing, the Parent Borrower may
have a claim against a Letter of Credit Issuer, and such Letter of Credit Issuer
may be liable to the Parent Borrower, to the extent, set forth in Section
3.4(c). In furtherance and not in limitation of the foregoing, each Letter of
Credit Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and such Letter of Credit Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
Each Letter of Credit Issuer may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

Section 3.8.     Cash Collateral.

(a)    Certain Credit Support Events. If (i) as of the L/C Maturity Date, any
L/C Obligation for any reason remains outstanding, (ii) the Parent Borrower
shall be required to provide Cash Collateral pursuant to Section 10.1, (iii)
there shall exist a Defaulting Lender or (iv) any Letter of Credit Issuer has
honored any full or partial drawing request under any Letter of Credit issued by
it and such drawing has resulted in an L/C Borrowing that has not been repaid in
full, in each case to the extent the applicable L/C Obligation has not already
been Cash Collateralized in accordance with the terms hereof, the Parent
Borrower shall immediately (in the case of clause (ii) above) or within one
Business Day (in all other cases) following any written request by the
Administrative Agent or such Letter of Credit Issuer, provide Cash Collateral in
an amount not less than the applicable Minimum Collateral Amount (determined in
the case of Cash Collateral provided pursuant to clause (iii) above, after
giving effect to Section 2.16(a)(iv) and any Cash Collateral provided by the
Defaulting Lender). Additionally, if the Administrative Agent notifies the
Parent Borrower at any time that the Outstanding Amount of all L/C Obligations
at such time exceeds 105% of the Letter of Credit Subfacility then in effect,
then, within two (2) Business Days after receipt of such notice, the Parent
Borrower shall provide Cash Collateral for the Outstanding Amount of the L/C
Obligations in an amount not less than the amount by which the Outstanding
Amount of all L/C Obligations exceeds the Letter of Credit Subfacility.
(b)    Grant of Security Interest. The Parent Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grant to (and
subject to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the Letter of Credit Issuers and the Lenders, and agree to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein as described in Section 3.8(a), and all other property
so provided as collateral pursuant to this Section 3.8(b) and in the possession
of the Administrative Agent, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 3.8(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the relevant Letter of Credit Issuer as herein
provided or Liens of the type described in clauses (a) and (c) of the definition
of Permitted Encumbrances, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount (including, without limitation, as a
result of exchange rate fluctuations), the Parent Borrower will, promptly upon
written demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency. Cash Collateral (other than credit support not constituting funds
subject to deposit) shall be maintained in blocked, interest bearing deposit
accounts with the Administrative Agent (with such interest, to the extent not
applied pursuant to Section 3.8(c), accruing for the benefit of the Parent
Borrower). The Parent Borrower shall pay promptly following written demand
therefor from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 3.8 or Sections
2.16, 5.2 or 10.1 in respect of Letters of Credit shall be held and applied to
the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 12.6(b)(ii)) or there is no longer
existing an Event of Default) or (ii) the determination by the Administrative
Agent and the relevant Letter of Credit Issuer that there exists excess Cash
Collateral; provided, however, (x) Cash Collateral furnished by or on behalf of
a Loan Party shall not be released during the continuance of a Default (and
following application as provided in this Section 3.8 may be otherwise applied
in accordance with Section 10.1), and (y) the Person providing Cash Collateral
and the applicable Letter of Credit Issuer(s) may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.
Section 3.9.    Governing Law; Applicability of ISP and UCP. Unless otherwise
expressly agreed by the applicable Letter of Credit Issuer and the Parent
Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), each Letter of Credit shall be
governed by, and shall be construed in accordance with, the laws of the State of
New York, and to the extent not prohibited by such laws, the rules of the ISP
shall apply to each Letter of Credit (or UCP if required, subject to the
applicable Letter of Credit Issuer’s approval). Notwithstanding the foregoing,
no Letter of Credit Issuer shall be responsible to the Parent Borrower for, and
no Letter of Credit Issuer’s rights and remedies against the Parent Borrower
shall be impaired by, any action or inaction of such Letter of Credit Issuer
required or permitted under any law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
applicable law or any order of a jurisdiction where such Letter of Credit Issuer
or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.
Section 3.10.    Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control and any grant of security interest in any Issuer Documents shall
be void.
Section 3.11.    Letters of Credit Issued for Subsidiaries. Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary of the Parent Borrower,
the Parent Borrower shall be obligated to reimburse the applicable Letter of
Credit Issuer hereunder for any and all drawings under such Letter of Credit.
The Parent Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of any Subsidiary of the Parent Borrower inures to the benefit
of the Parent Borrower and that the Parent Borrower’s business derives
substantial benefits from the businesses of the Parent Borrower’s Subsidiaries.
Section 3.12.    Letter of Credit Issuer Reports to Administrative Agent. Unless
otherwise agreed by the Administrative Agent, each Letter of Credit Issuer
shall, in addition to its notification obligations set forth elsewhere in this
Section, provide the Administrative Agent with written reports from time to
time, as follows:
(a)    reasonably prior to the time that such Letter of Credit Issuer issues,
renews, increases or extends a Letter of Credit, a written report that includes
the date of such issuance, renewal, increase or extension and the stated amount
and currency of the applicable Letters of Credit after giving effect to such
issuance, amendment, renewal or extension (and whether the amounts thereof shall
have changed);
(b)    within two Business Days of each Business Day on which such Letter of
Credit Issuer makes a payment pursuant to a Letter of Credit, a written report
that includes the date and amount of such payment;
(c)    on any Business Day on which the Parent Borrower fails to reimburse a
payment made pursuant to a Letter of Credit required to be reimbursed to such
Letter of Credit Issuer on such day, a written report that includes the date of
such failure and the amount of such payment;
(d)    on any other Business Day, a written report that includes such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such Letter of Credit Issuer; and
(e)    (i) on the fifth Business Day following each calendar month end and (ii)
within two Business Days of each date that (1) an L/C Credit Extension occurs or
(2) there is any expiration, cancellation and/or disbursement, in each case,
with respect to any Letter of Credit issued by such Letter of Credit Issuer, a
written report that includes the information for every outstanding Letter of
Credit issued by such Letter of Credit Issuer.
ARTICLE IV    
FEES; COMMITMENT REDUCTIONS AND TERMINATIONS

Section 4.1.    Fees.




--------------------------------------------------------------------------------





(a)    Without duplication, the Parent Borrower agrees to pay to the
Administrative Agent in Dollars, for the account of each Dollar Tranche Lender
in accordance with its Revolving Credit Commitment Percentage and for the
account of each Alternative Currency Tranche Lender in accordance with its
Revolving Credit Commitment Percentage, (i) prior to the Investment Grade
Pricing Effective Date, an unused fee (the “Unused Fee”) and (ii) at all times
on and after the Investment Grade Pricing Effective Date, a facility fee (the
“Facility Fee”) for each day during the Availability Period, including at any
time during which one or more of the conditions in Article VII is not met.
Accrued Unused Fees pursuant to clause (i) above and accrued Facility Fees
pursuant to clause (ii) above shall be payable (x) quarterly in arrears on the
last Business Day of each March, June, September, and December (for the
three-month period (or portion thereof) ended on such day for which no payment
has been received) and (y) on the last day of the Availability Period (for the
period ended on such date for which no payment has been received pursuant to
clause (x) above), commencing with the first such date to occur after the
Closing Date, and shall be computed for each day during such period (1) in the
case of Unused Fees, at a rate per annum equal to the Unused Fee Rate in effect
on such day times such Dollar Tranche Lender’s Revolving Credit Commitment
Percentage of the Available Dollar Tranche Commitment or such Alternative
Currency Tranche Lender’s Revolving Credit Commitment Percentage of the
Available Alternative Currency Commitment, as applicable, in effect on such day
and (2) in the case of Facility Fees, at a rate per annum equal to the Facility
Fee Rate in effect on such day times such Dollar Tranche Lender’s Revolving
Credit Commitment Percentage of the Available Dollar Tranche Commitment or such
Alternative Currency Tranche Lender’s Revolving Credit Commitment Percentage of
the Available Alternative Currency Commitment, as applicable (or, if the Total
Revolving Credit Commitment has terminated, on the Outstanding Amount of Dollar
Tranche Loans or Alternative Currency Tranche Loans, as applicable), in each
case, in effect on such day, regardless of usage.
(b)    Without duplication, the Parent Borrower agrees to pay to the
Administrative Agent in Dollars for the account of the Dollar Tranche Lenders
pro rata on the basis of their respective Letter of Credit Exposure, a fee in
respect of each Letter of Credit issued on the Parent Borrower’s or any of its
Subsidiaries’ behalf (the “Letter of Credit Fee”), for the period from and
including the date of issuance of such Letter of Credit to but excluding the
termination or expiration date of such Letter of Credit computed at the per
annum rate for each day equal to the Applicable Margin for Eurocurrency Rate
Revolving Credit Loans times the daily Stated Amount of such Letter of Credit.
Except as provided below, such Letter of Credit Fees shall be due and payable
(x) quarterly in arrears on the last Business Day of each March, June,
September, and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, (y) on the last day of the Availability
Period and (z) thereafter on demand. If there is any change in the Applicable
Margin during any quarter, the daily maximum amount of each Letter of Credit
shall be computed and multiplied by the Applicable Margin separately for each
period during such quarter that such Applicable Margin was in effect.
Notwithstanding anything to the contrary contained herein, (i) while any Event
of Default arising under Section 10.1(a)(i) or Section 10.1(h) exists, all
Letter of Credit Fees shall accrue at the Default Rate, and (ii) upon the
request of the Required Tranche




--------------------------------------------------------------------------------




Lenders while any Event of Default exists (other than as set forth in clause
(i)), all Letter of Credit Fees shall accrue at the Default Rate.
(c)    Without duplication, the Parent Borrower agrees to pay to the
Administrative Agent, the Bookrunner and the Lead Arrangers in Dollars, for
their own respective accounts, and for the Lenders, as applicable, such fees as
have been previously agreed in writing or as may be agreed in writing from time
to time in the amounts and at the times so specified.
(d)    Without duplication, the Parent Borrower agrees to pay directly to each
Letter of Credit Issuer for its own account a fee in Dollars in respect of each
Letter of Credit issued by it (the “Fronting Fee”) of the greater of (a) $500
per annum and (b) for the period from the date of issuance of such Letter of
Credit to the termination or expiration date of such Letter of Credit, an amount
computed for each day at the rate equal to 0.125% per annum on the daily Stated
Amount of such Letter of Credit. Such Fronting Fees shall be due and payable (x)
quarterly in arrears on the first Business Day after the end of each of March,
June, September and December and (y) on the date upon which the Total Revolving
Credit Commitment terminates and the L/C Obligations shall have been reduced to
zero or Cash Collateralized (at 102% of the face amount thereof).
(e)    Without duplication, the Parent Borrower agrees to pay directly to each
Letter of Credit Issuer for its own account in Dollars upon each issuance or
renewal of, drawing under, and/or amendment of, a Letter of Credit issued by it
such amount as shall at the time of such issuance or renewal of, drawing under,
and/or amendment be the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges that such Letter of Credit
Issuer is customarily charging for issuances or renewals of, drawings under or
amendments of, letters of credit issued by it, in each case, not to exceed
$1,500 with respect to any Letter of Credit. Such customary fees and standard
costs and charges are due and payable on demand and are nonrefundable.
(f)    Notwithstanding the foregoing, the payment of any amounts to any
Defaulting Lender pursuant to this Section 4.1 shall be subject to Section 2.16.
Section 4.2.    Voluntary Reduction of Revolving Credit Commitments.
(a)    Upon prior written notice to the Administrative Agent (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the Parent
Borrower shall have the right, without premium or penalty, on any day,
permanently to terminate or reduce the Total Revolving Credit Commitment in
whole or in part; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. four Business Days prior to the
date of termination or reduction, (ii) any such reduction shall apply
proportionately and permanently to reduce the Revolving Credit Commitment of
each of the Lenders (and in the case of any resulting reduction of the Letter of
Credit Subfacility, the Letter of Credit Sublimit of each Letter of Credit
Issuer shall be reduced on a pro rata basis), except that the Parent Borrower
may at its election permanently reduce the Revolving Credit Commitment of a
Defaulting Lender to $0 without




--------------------------------------------------------------------------------




affecting the Revolving Credit Commitments of any other Lender, (iii) any
partial reduction pursuant to this Section 4.2 shall be in the amount of at
least $5,000,000, and (iv) after giving effect to such termination or reduction
and to any prepayments of the Loans made on the date thereof in accordance with
this Agreement (v) the aggregate amount of the Lenders’ Revolving Credit
Exposures shall not exceed the Total Revolving Credit Commitment, (w) the
aggregate amount of L/C Obligations not fully Cash Collateralized hereunder
shall not exceed the Letter of Credit Subfacility, (x) the aggregate amount of
Swing Line Loans shall not exceed the Swing Line Sublimit, (y) the aggregate
amount of the Lenders’ Dollar Tranche Exposures shall not exceed the amount of
the Dollar Tranche and (z) the aggregate amount of Alternative Currency Tranche
Loans shall not exceed the amount of the Alternative Currency Tranche. Following
any such termination or reduction, the Administrative Agent may in its
discretion replace the existing Schedule 1.1A with an amended and restated
schedule that reflects all such terminations and reductions.
(b)    The Parent Borrower may terminate the unused amount of the Commitment of
a Defaulting Lender upon not less than two (2) Business Days’ prior notice to
the Administrative Agent (which will promptly notify the Lenders thereof), and
in such event the provisions of Section 2.16(a)(ii) will apply to all amounts
thereafter paid by the Parent Borrower for the account of such Defaulting Lender
under this Agreement (whether on account of principal, interest, fees, indemnity
or other amounts), provided that such termination will not be deemed to be a
waiver or release of any claim the BorrowerBorrowers, the Administrative Agent,
any Letter of Credit Issuer or any Lender may have against such Defaulting
Lender.
Section 4.3.    Mandatory Termination of Commitments.
(a)    The Term Loan Commitments shall terminate on the Closing Date,
contemporaneously with the Borrowing of the Term Loans.
(b)    The Revolving Credit Commitments shall terminate at 12:00 noon on the
Revolving Loan Maturity Date.
ARTICLE V    
PAYMENTS
Section 5.1.    Voluntary Prepayments.
(a)    TheEach Borrower shall have the right to prepay Term Loans and Revolving
Credit Loans, as applicable, in each case without premium or penalty, in whole
or in part from time to time on the following terms and conditions: (1) the
Parent Borrower shall give the Administrative Agent written notice of itsthe
applicable Borrower’s intent to make such prepayment, the date and amount of
such prepayment, the Class(es), Type(s) and (in the case of Revolving Credit
Loans) Tranche(s) of Loans to be prepaid and (in the case of Eurocurrency Loans)
the Interest Periods of such Loans, which notice shall be in a form acceptable
to the Administrative Agent and be received by the Administrative Agent no later
than 11:00 a.m. (i) in the case of Eurocurrency Loans denominated




--------------------------------------------------------------------------------




in Dollars, three Business Days prior to, (ii) in the case of Eurocurrency Loans
denominated in Alternative Currencies, four Business Days (or five Business
Days, in the case of Special Notice Currencies) prior to and (iii) in the case
of Base Rate Loans, one Business Day prior to, the date of such prepayment and
shall promptly be transmitted by the Administrative Agent to each of the
Lenders; (2) each partial prepayment of (i) any Borrowing of Eurocurrency Loans
shall be in a minimum amount of $1,000,000 and in multiples of $1,000,000 in
excess thereof and (ii) any Base Rate Loans shall be in a minimum amount of
$1,000,000 and in multiples of $100,000 in excess thereof; provided that no
partial prepayment of Eurocurrency Loans made pursuant to a single Borrowing
shall reduce the outstanding Eurocurrency Loans made pursuant to such Borrowing
to an amount less than the applicable Minimum Borrowing Amount for such
Eurocurrency Loans, and (3) in the case of any prepayment of Eurocurrency Loans
pursuant to this Section 5.1 on any day other than the last day of an Interest
Period applicable thereto, the Parent Borrower shall, promptly after receipt of
a written request by any applicable Lender (which request shall set forth in
reasonable detail the basis for requesting such amount), pay or cause to be paid
to the Administrative Agent for the account of such Lender any amounts required
pursuant to Section 2.11. Subject to Section 2.16, each such prepayment shall be
applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages in respect of the relevant Facility.
(b)    The Parent Borrower may, upon notice by the Parent Borrower to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000, or, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment. The
Administrative Agent will promptly notify the Swing Line Lender of the amount of
such prepayment. If such notice is given by the Parent Borrower, the Parent
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.
Section 5.2.    Mandatory Prepayments.
(a)    Availability Prepayments. If for any reason on any date Availability is
less than $0, the BorrowerBorrowers shall forthwith repay on such date the
Revolving Credit Loans (including L/C Borrowings) and/or Cash Collateralize the
L/C Obligations in an aggregate amount necessary to cause Availability to be
greater than or equal to $0; provided, however, that, if, after repaying in full
all outstanding Revolving Credit Loans and cash collateralizing all Letters of
Credit, Availability is still less than $0, then the Parent Borrower will repay
outstanding Term Loans in an aggregate amount equal to the amount by which
Availability is less than $0. Amounts paid by the BorrowerBorrowers pursuant to
this Section 5.2(a), first, shall be applied ratably to the L/C Borrowings and
the Swing Line Loans, second, shall be applied ratably to the outstanding
Revolving Credit Loans, third, shall be used to Cash Collateralize the remaining
L/C Obligations and, fourth, shall be applied ratably to the outstanding Term
Loans. Upon the drawing of any Letter of Credit




--------------------------------------------------------------------------------




that has been Cash Collateralized, the funds held as Cash Collateral shall be
applied (without any further action by or notice to or from the Parent Borrower
or any other Loan Party) to reimburse the Letter of Credit Issuers or the Dollar
Tranche Lenders, as applicable.
(b)    Repayment of Revolving Credit Loans. (i) Dollar Tranche. If on any date
the aggregate amount of the Lenders’ Dollar Tranche Exposures for any reason
exceeds an amount equal to 105% of the amount of the Dollar Tranche then in
effect, the BorrowerBorrowers shall forthwith repay on such date Dollar Tranche
Loans and/or Swing Line Loans in an amount sufficient to reduce the Lenders’
aggregate Dollar Tranche Exposures to an amount not exceeding the amount of the
Dollar Tranche. If after giving effect to the prepayment of all outstanding
Dollar Tranche Loans and Swing Line Loans, the Lenders’ aggregate Dollar Tranche
Exposures exceed the amount of the Dollar Tranche then in effect, the Parent
Borrower shall Cash Collateralize the L/C Obligations to the extent of such
excess.
(ii)    Alternative Currency Tranche. If on any date the Outstanding Amount of
all Alternative Currency Tranche Loans for any reason exceeds an amount equal to
105% of the amount of the Alternative Currency Tranche then in effect, the
BorrowerBorrowers shall forthwith repay on such date Alternative Currency
Tranche Loans in an amount sufficient to reduce the aggregate Outstanding Amount
of Alternative Currency Tranche Loans to an amount not exceeding the amount of
the Alternative Currency Tranche.
(iii)    Designated Borrowers. If (i) the obligations of the Company under
Article XIII with respect to any outstanding Obligations owing by any Designated
Borrower (herein, the “Affected Borrower”) shall for any reason (x) be
terminated, (y) cease to be in full force and effect or (z) not be the legal,
valid and binding obligations of the Company enforceable against the Company in
accordance with its terms, and (ii) such condition continues unremedied for 15
days after written notice thereof shall have been given to the Company by the
Administrative Agent or any Lender, then the Affected Borrower shall, no later
than the 15th day after the date of such notice, prepay (and the Company shall
cause to be prepaid) the full principal of and interest on the Loans owing by
such Affected Borrower and all other amounts whatsoever payable hereunder by
such Affected Borrower (including, without limitation, all amounts payable under
Section 2.11 as a result of such prepayment).
(c)    Application to Loans. With respect to each prepayment of Loans required
by Section 5.2(a) or Section 5.2(b), the Parent Borrower or other applicable
Borrower may, if applicable, designate the Types of Loans that are to be prepaid
and the specific Borrowing(s) pursuant to which made; provided that subject to
Section 2.16, each such prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Applicable Percentages in respect of the
relevant Facility. In the absence of a designation by the Parent Borrower or
other applicable Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing under Section 2.11.




--------------------------------------------------------------------------------




Section 5.3.    Method and Place of Payment.
(a)    All payments to be made by the BorrowerBorrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise specifically provided herein, all
payments by the BorrowerBorrowers hereunder shall be made to the Administrative
Agent for the ratable account of the Lenders entitled thereto or the Letter of
Credit Issuer entitled thereto, as the case may be, not later than (i) 2:00
p.m., in the case of payments in Dollars or (ii) the Applicable Time specified
by the Administrative Agent in the case of payments in an Alternative Currency,
in each case, on the date when due and in Same Day Funds to the applicable
Administrative Agent’s Office. All repayments or prepayments of any Loans
(whether of principal, interest or otherwise) hereunder shall be made in the
currency in which such Loans are denominated and all other payments under each
Loan Document shall, unless otherwise specified in such Loan Document, be made
in Dollars. Without limiting the generality of the foregoing, the Administrative
Agent may require that any payments due under this Agreement be made in the
United States. If, for any reason, theany Borrower is prohibited by any Lawlaw
from making any required payment hereunder in an Alternative Currency, thesuch
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will thereafter
cause to be distributed on the same day (if payment was actually received by the
Administrative Agent prior to (i) 2:00 p.m., in the case of payments in Dollars
or (ii) the Applicable Time specified by the Administrative Agent in the case of
payments in an Alternative Currency, or, otherwise, on the next Business Day in
the Administrative Agent’s sole discretion) like funds relating to the payment
of principal or interest or Fees ratably to the Lenders entitled thereto.
(b)    Any payments under this Agreement that are made later than (i) 2:00 p.m.,
in the case of payments in Dollars or (ii) the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, may be
deemed to have been made on the next succeeding Business Day in the
Administrative Agent’s sole discretion for purposes of calculating interest and
fees thereon. Except as otherwise provided herein, whenever any payment to be
made hereunder shall be stated to be due on a day that is not a Business Day,
the due date thereof shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest and applicable fees shall be
payable during such extension at the applicable rate in effect immediately prior
to such extension.
(c)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans, L/C Participations or Swing Line Participations resulting in such
Lender receiving payment of a proportion of the aggregate amount of such Loans,
L/C Participations or Swing Line Participations and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (i) notify the Administrative Agent of
such fact, and (ii) purchase (for cash at face value) participations in the
applicable Class of Loans, L/C Participations of Swing Line Participations, as
applicable, of the other Lenders, or make such other adjustments as shall be




--------------------------------------------------------------------------------




equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans of such Class, L/C Participations or
Swing Line Participations, as applicable, and other amounts owing them; provided
that (x) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (y) the provisions of this paragraph shall not be construed to
apply to (1) any payment made by or on behalf of theany Borrower pursuant to and
in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender), (2) the
application of Cash Collateral provided for in Section 3.8, or (3) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans, L/C Participations or Swing Line
Participations to any assignee or participant other than an assignment to the
Parent Borrower or any Affiliate thereof (as to which the provisions of this
paragraph shall apply).
(d)    To the extent it may effectively do so under applicable law, any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against theany Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of thesuch
Borrower in the amount of such participation in accordance with and subject to
the terms of Section 12.7(b).
Section 5.4.    Net Payments.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any Loan Document shall be made free and clear of and without
deduction or withholding for any Taxes, except as required by applicable laws.
If any applicable laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to paragraph (e) below.
(ii)    If any Loan Party, the Administrative Agent or any other applicable
Withholding Agent shall be required by applicable law to withhold or deduct any
Taxes from any payment, then (A) such Withholding Agent shall withhold or make
such deductions as are reasonably determined by such Withholding Agent to be
required based upon the information and documentation it has received pursuant
to paragraph (e) below, (B) such Withholding Agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with applicable laws, and (C) to the extent that the withholding or deduction is
made on account of Indemnified Taxes, the sum payable by the applicable Loan
Party shall be increased as necessary so that after any required withholding or
deductions have been made (including withholding or deductions applicable to
additional sums payable under this Section 5.4) the




--------------------------------------------------------------------------------




applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deductions been made.
(b)    Payment of Other Taxes by the BorrowerBorrowers. Without limiting the
provisions of paragraph (a) above, the BorrowerBorrowers shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law or, at the option of the Administrative Agent, timely reimburse the
Administrative Agent or any Lender for the payment of any Other Taxes.
(c)    Tax Indemnifications. Without limiting the provisions of paragraph (a) or
(b) above, the Loan Parties shall jointly and severally indemnify each
Recipient, and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
5.4) payable or paid by such Recipient or required to be withheld or deducted
from a payment to such Recipient, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth in reasonable detail the
nature and amount of any such payment or liability (along with a written
statement setting forth in reasonable detail the basis and calculation of such
amounts) delivered to the Parent Borrower by a Lender, or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error. The BorrowerEach of the Loan Parties shall, and does hereby,
jointly and severally indemnify the Administrative Agent, and shall make payment
in respect thereof within 10 days after demand therefor, for any amount which a
Lender or Letter of Credit Issuer for any reason fails to pay indefeasibly to
the Administrative Agent as required pursuant to Section 5.4(g).
(d)    Evidence of Payments. As soon as is practicable after any payment of
Taxes by any Loan Party or the Administrative Agent to a Governmental Authority
as provided in this Section 5.4, such Loan Party shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to such Loan
Party, as the case may be, the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of any return
required by laws to report such payment or other evidence of such payment
reasonably satisfactory to the Parent Borrower or the Administrative Agent, as
the case may be.
(e)    Status of Lenders and Tax Documentation.
(i)    Each Lender shall deliver to the Parent Borrower and to the
Administrative Agent, at such time or times reasonably requested by the Parent
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit the
BorrowerBorrowers or the Administrative Agent, as the case may be, to determine
(A) whether or not any payments made hereunder or under any other Loan Document
are subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of any




--------------------------------------------------------------------------------




payments to be made to such Lender by any Loan Party pursuant to any Loan
Document or otherwise to establish such Lender’s status for withholding tax
purposes in the applicable jurisdiction. In addition, any Lender, if reasonably
requested by the Parent Borrower or the Administrative Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by the
Parent Borrower or the Administrative Agent as will enable the Parent Borrower
or the Administrative Agent to determine whether or not such Lender is subject
to backup withholding or information reporting requirements. Any documentation
and information required to be delivered by a Lender pursuant to this Section
5.4(e) (including any specific documentation set forth in subsection (ii) below)
shall be delivered by such Lender (i) on or prior to the Closing Date (or on or
prior to the date it becomes a party to this Agreement), (ii) on or before any
date on which such documentation expires or becomes obsolete or invalid, (iii)
after the occurrence of any change in the Lender’s circumstances requiring a
change in the most recent documentation previously delivered by it to the Parent
Borrower and the Administrative Agent, and (iv) from time to time thereafter if
reasonably requested by the Parent Borrower or the Administrative Agent, and
each such Lender shall promptly notify in writing the Parent Borrower and the
Administrative Agent if such Lender is no longer legally eligible to provide any
documentation previously provided. If any form or certification previously
delivered pursuant to this Section expires or becomes obsolete or inaccurate in
any respect with respect to a Lender, such Lender shall update such form or
certification or promptly notify the Parent Borrower and the Administrative
Agent of its legal inability to do so. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than either (x) such documentation set forth in Section
5.4(e)(ii)(A), 5.4(e)(ii)(B) or 5.4(e)(ii)(D) or (y) required by applicable law
other than the Code or the taxing authorities of the jurisdiction pursuant to
such applicable law to comply with the requirements for exemption or reduction
of withholding tax in that jurisdiction) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing:
(A)    any Lender that is a U.S. Person shall deliver to the Parent Borrower and
the Administrative Agent two (2) executed copies of Internal Revenue Service
Form W-9 or such other documentation or information prescribed by applicable
laws or reasonably requested by the Parent Borrower or the Administrative Agent
as will enable the BorrowerBorrowers or the Administrative Agent, as the case
may be, to determine whether or not such Lender is subject to backup withholding
or information reporting requirements;
(B)    each Lender that is not a U.S. Person (a “Non-U.S. Lender”) that is
entitled under the Code or any applicable treaty to an exemption from or
reduction of U.S. federal withholding tax with respect to any payments hereunder
or under any other Loan Document shall deliver to the Parent Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) whichever of the following is applicable:




--------------------------------------------------------------------------------




(1)    two (2) executed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable (or any successor form thereto), claiming eligibility
for benefits of an income tax treaty to which the United States is a party;
(2)    executed copies of Internal Revenue Service Form W-8ECI (or any successor
form thereto);
(3)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate,
substantially in the form of Exhibit J-1, J-2, J-3 or J-4, as applicable, (a
“Non-Bank Tax Certificate”), to the effect that such Non-U.S. Lender is not (A)
a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10
percent shareholder” of the Parent Borrower within the meaning of Section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and that no payments under any Loan Document
are effectively connected with such Non-U.S. Lender’s conduct of a United States
trade or business and (y) two (2) executed copies of Internal Revenue Service
Form W‑8BEN or W-8BEN-E, as applicable (or any successors thereto);
(4)    where such Lender is a partnership (for U.S. federal income tax purposes)
or otherwise not a beneficial owner (e.g., where such Lender has sold a
participation), Internal Revenue Service Form W-8IMY (or any successor thereto)
and all required supporting documentation (including, where one or more of the
underlying beneficial owner(s) is claiming the benefits of the portfolio
interest exemption, a Non-Bank Tax Certificate of such beneficial owner(s))
(provided that, if the Non-U.S. Lender is a partnership and not a participating
Lender, the Non-Bank Tax Certificate(s) may be provided by the Non-U.S. Lender
on behalf of the direct or indirect partner(s)); or
(5)    executed copies of any other form prescribed by applicable laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable laws to permit the Parent Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made;
(C)    any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Parent Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from, or a reduction in, U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Parent




--------------------------------------------------------------------------------




Borrower or the Administrative Agent to determine withholding or deduction
required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Parent Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Parent Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code
or any applicable intergovernmental agreement) and such additional documentation
reasonably requested by the Parent Borrower or the Administrative Agent as may
be necessary for the Parent Borrower and the Administrative Agent to comply with
their obligations under FATCA, to determine whether such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount, if any,
to deduct and withhold from such payment. Solely for purposes of this clause
(D), FATCA shall include any amendments made to FATCA after the date of this
Agreement.
(iii)    Notwithstanding anything to the contrary in this Section 5.4, no Lender
or the Administrative Agent shall be required to deliver any documentation that
it is not legally eligible to deliver.
(f)    Treatment of Certain Refunds. Unless required by applicable laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or a Letter of Credit Issuer, or have any
obligation to pay to any Lender or Letter of Credit Issuer, any refund of Taxes
withheld or deducted from funds paid for the account of such Lender or such
Letter of Credit Issuer, as the case may be. If any Recipient determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by any Loan
Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 5.4, the Administrative Agent or such Lender (as
applicable) shall promptly pay to the Borrowersuch Loan Party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Loan Parties under this Section 5.4 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) incurred by the Administrative
Agent or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrowereach Loan Party, upon the request of the
Administrative Agent or such Lender, agreeagrees to repay the amount paid over
to the Borrowersuch Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (f), in no event will the Administrative Agent or
any Lender be required to pay any amount to an indemnifying




--------------------------------------------------------------------------------




party pursuant to this paragraph (f) the payment of which would place the
Administrative Agent or any Lender in a less favorable net after-Tax position
than the Administrative Agent or any Lender would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require the Administrative Agent or any Lender to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person.
(g)    Indemnification by the Lenders. Each Lender shall, and does hereby,
severally indemnify the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (g).
(h)    FATCA. For the avoidance of doubt, for purposes of this Section 5.4, the
term Lender includes each Letter of Credit Issuer and the term “applicable law”
includes FATCA.
(i)    Survival. Each party’s obligations under this Section 5.4 shall survive
the resignation of the Administrative Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under the Loan
Documents.
Section 5.5.    Computations of Interest and Fees; Retroactive Adjustments of
Leverage-Based Applicable Margin.
(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion




--------------------------------------------------------------------------------




thereof, for the day on which the Loan or such portion is paid, provided that
any Loan that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error. With respect to all
Non-LIBOR Quoted Currencies, the calculation of the applicable interest rate
shall be determined in accordance with market practice.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Parent Borrower
or the Lenders determine that (i) the Total Leverage Ratio as calculated by the
Parent Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Total Leverage Ratio would have resulted in higher pricing
for such period, the Parent Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the Letter of Credit Issuers, as the case may be, within ten (10)
Business Days of demand thereof by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
theany Borrower under the Bankruptcy Code, automatically and without further
action by the Administrative Agent, any Lender or any Letter of Credit Issuer),
an amount equal to the excess of the amount of interest and fees that should
have been paid for such period over the amount of interest and fees actually
paid for such period. This paragraph shall not limit the rights of the
Administrative Agent, any Lender or any Letter of Credit Issuer, as the case may
be, under Section 2.8(c), 3.4(a) or 4.1(b) or under Article X. The Parent
Borrower’s obligations under this paragraph shall survive the termination of all
Commitments and the repayment of all other Obligations hereunder.
Section 5.6.    Limit on Rate of Interest.
(a)    No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of
this Agreement, the BorrowerBorrowers shall not be obliged to pay any interest
or other amounts under or in connection with this Agreement or otherwise in
respect of the Obligations in excess of the amount or rate permitted under or
consistent with any applicable law, rule or regulation.
(b)    Payment at Highest Lawful Rate. If theany Borrower is not obliged to make
a payment that it would otherwise be required to make, as a result of Section
5.6(a), thesuch Borrower shall make such payment to the maximum extent permitted
by or consistent with applicable laws, rules, and regulations.
(c)    Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Loan Documents would obligate theany Borrower to
make any payment of interest or other amount payable to any Lender in an amount
or calculated at a rate that would be prohibited by any applicable law, rule or
regulation, then notwithstanding such provision, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law, such
adjustment to be effected, to the extent necessary, by reducing the amount or
rate of interest required to be paid by thesuch Borrower to the affected Lender
under Section 2.8; provided that to the extent lawful, the




--------------------------------------------------------------------------------




interest or other amounts that would have been payable but were not payable as a
result of the operation of this Section shall be cumulated and the interest
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Overnight Rate to the date of repayment, shall have
been received by such Lender.
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from theany Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then thesuch Borrower shall be entitled, by notice in writing to the
Administrative Agent to obtain reimbursement from that Lender in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by that Lender to thesuch Borrower.
In determining whether the interest contracted for, charged, or received by the
any Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Lawlaw, (i) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
ARTICLE VI    
REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent, the Letter of Credit Issuers and the Lenders
to enter into this Agreement and to make the Loans and to issue, amend or renew
the Letters of Credit, theeach Borrower and the Company each hereby represents
and warrants to the Administrative Agent, each Letter of Credit Issuer and each
Lender that:
Section 6.1.    Financial Condition. (a) The audited financial statements of the
Company and its consolidated Subsidiaries delivered pursuant to Section 7.1(b)
(i) present fairly, in all material respects, the consolidated financial
condition of the Company and its consolidated Subsidiaries as of the date of
such financial statement and (ii) have been prepared in accordance with GAAP
applied consistently throughout the period covered thereby except as otherwise
expressly noted therein.
(a)    The unaudited consolidated balance sheet of the Company and its
consolidated Subsidiaries as at September 30, 2018 delivered pursuant to Section
7.1(b) and the related consolidated statements of income or operations,
shareholder’s equity and cash flows for the fiscal quarter ended on that date
(i) present fairly, in all material respects, the consolidated financial
condition of the Company and its consolidated Subsidiaries as of the date of
such financial statement and (ii) have been prepared in accordance with GAAP
applied consistently throughout the period covered thereby except to the extent
provided in the notes to such financial statements, subject to year-end audit
adjustments.




--------------------------------------------------------------------------------




(b)    The unaudited pro forma consolidated balance sheet of the Company and its
consolidated Subsidiaries as at September 30, 2018 (including any notes thereto)
(the “Pro Forma Balance Sheet” and such date, the “Pro Forma Balance Sheet
Date”), copies of which have heretofore been furnished to the Administrative
Agent, has been prepared giving effect (as if such events had occurred on such
date) to the consummation of the Transactions and the other transactions and
events described in Section 7.1(m). The Pro Forma Balance Sheet has been
prepared in good faith based upon assumptions believed by the Company to be
reasonable as of the date of delivery thereof to the Administrative Agent and as
of the date hereof, and, subject to the qualifications and limitations contained
in the notes attached thereto, presents fairly in all material respects on a pro
forma basis, the estimated financial position of the Company and its
consolidated Subsidiaries as at the Pro Forma Balance Sheet Date, assuming that
the events specified in the preceding sentence had actually occurred at such
date.
Section 6.2.    No Change. Since December 31, 2017, there has been no
development or event that, individually or in the aggregate, has had or could
reasonably be expected to have a Material Adverse Effect.
Section 6.3.    Existence; Compliance with Law. Each Group Member (a) is duly
organized, validly existing and in good standing (to the extent such concept is
applicable in the relevant jurisdiction) under the laws of the jurisdiction of
its organization, (b) has the corporate, limited liability or limited
partnership, as applicable, power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged except for where failure to do so
could not reasonably be expected to have a Material Adverse Effect, (c) is duly
qualified to do business in, and in good standing under the laws of, each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification except for where failure to do so
could not reasonably be expected to have a Material Adverse Effect, and (d) is
in compliance with all Requirements of Law except to the extent that the failure
to comply therewith could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.
Section 6.4.    Power; Authorization; Enforceable Obligations. Each Loan Party
has the corporate, limited liability or limited partnership, as applicable,
power and authority, and the legal right, to enter into and perform the Loan
Documents to which it is a party and, in the case of theeach Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of theeach Borrower,
to authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except consents, authorizations, filings and notices that
have been obtained or made and are in full force and effect. Each Loan Document
has been duly executed and delivered on behalf of each Loan Party party




--------------------------------------------------------------------------------




thereto. This Agreement constitutes, and each other Loan Document upon execution
will constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or similar laws relating to or
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).
Section 6.5.    No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the borrowings hereunder and the use of
the proceeds thereof will not violate any Requirement of Law or any Material
Contract or any Governing Document of any Loan Party and will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any such Material Contract.
Section 6.6.    Litigation. No action, suit, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of any Loan Party, threatened in writing against any Loan Party or any of their
respective Subsidiaries or against any of their respective property as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.
Section 6.7.    Ownership of Property; Liens; Qualified Assets; Casualty. (a)
Each Group Member has title in fee simple to, or a valid leasehold interest in,
all its Real Property that is material to its business, and good title to, or a
valid leasehold interest in or the right to use, all its other property that is
material to its business, in each case other than (x) minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or as proposed to be conducted or to utilize such properties for their
intended purposes, or (y) in the case of assets other than Qualified Assets,
where the failure to have such title, interest or other right to use would
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, and none of the Qualified Assets or the Capital Stock of any
Guarantor or Designated Borrower is subject to any Lien except Permitted
Encumbrances and Permitted Equity Encumbrances.
(a)    Each Qualified Asset included in any calculation of the Borrowing Base or
the Financial Covenants satisfied, at the time of such calculation, all of the
Eligibility Criteria with respect to the applicable category of Qualified
Assets.
(b)    Neither the businesses nor the properties of any Group Member are
affected by any fire, explosion, accident, strike, lockout or other labor
dispute, drought, storm, hail, earthquake, embargo, act of God or of the public
enemy or other casualty that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
Section 6.8.    Intellectual Property. Each Group Member owns, or is licensed to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted, except to the extent that the failure to so own or license
such Intellectual Property, individually or in the aggregate,




--------------------------------------------------------------------------------




could not reasonably be expected to have a Material Adverse Effect. No claim has
been asserted against any Group Member and is pending by any Person challenging
or questioning the use of any Intellectual Property or the validity or
effectiveness of any Intellectual Property in each case that could reasonably be
expected to have a Material Adverse Effect, nor does theany Borrower know of any
valid basis for any such claim in each case that could reasonably be expected to
have a Material Adverse Effect. The use of Intellectual Property by each Group
Member does not infringe on the rights of any Person except to the extent that
such infringements, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
Section 6.9.    REIT Status; Stock Exchange Listing; Taxes. The Company (i)
qualifies as a “real estate investment trust” as defined in Section 856 of the
Code for U.S. Federal income tax purposes (a “REIT”), (ii) has elected to be
treated as a REIT and has not revoked its election to be a REIT and (iii) is in
compliance with all other requirements and conditions imposed under the Code to
allow it to maintain its status as a REIT. The Company will cause its common
Capital Stock to be listed and to remain listed on the New York Stock Exchange
or the NASDAQ Stock Market. Each Group Member has filed or caused to be filed
all federal, state and other material tax returns and reports that are required
to have been filed and has paid all Taxes on any assessments made against it or
any of its property, and all other material Taxes, fees or other charges imposed
on it or any of its property by any Governmental Authority (other than any Taxes
the amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member), except where
the failure to file or pay could not reasonably be expected to have a Material
Adverse Effect; no Tax Lien has been filed with respect to assets of any Group
Member that is not a Permitted Encumbrance, and as of the Closing Date, to the
knowledge of the Company or theany Borrower, no claim is being asserted with
respect to any such Taxes, fees or other charges of any Group Member that could
reasonably be expected to have a Material Adverse Effect.
Section 6.10.    Federal Regulations. (a) No part of the proceeds of any Loans
or Letters of Credit, and no other extensions of credit hereunder, will be used
by any Loan Party (i) for the purpose, whether immediate or ultimate, of
“buying” or “carrying” any “margin stock” within the respective meanings of each
of the quoted terms under Regulation U as now and from time to time hereafter in
effect or (ii) for any purpose that violates the provisions of the Regulations
of the Board.
(a)    No Loan Party nor any Subsidiary is engaged or will engage, principally
or as one of its important activities, in the business of “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect or extending
credit for the purpose of “buying” or “carrying” “margin stock”.
Section 6.11.    ERISA. (a) Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (i) each
Group Member and each of their respective ERISA Affiliates is in compliance with
the applicable provisions of ERISA and the provisions of




--------------------------------------------------------------------------------




the Code relating to Plans and the regulations and published interpretations
thereunder; and (ii) no ERISA Event has occurred or is reasonably expected to
occur.
(a)    TheNo Borrower is not andor will not be using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
more Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments;
Section 6.12.    Investment Company Act. No Group Member is an “investment
company” required to be registered as such under the Investment Company Act of
1940, as amended.
Section 6.13.    Subsidiaries. As of the Closing Date, (a) Schedule 6.13 sets
forth the name and jurisdiction of incorporation of each Subsidiary of a Group
Member and, as to each such Subsidiary, the percentage of each class of Capital
Stock owned by any Group Member and (b) there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
(i) stock options granted to employees or directors and (ii) directors’
qualifying shares) of any nature relating to any Capital Stock of the Parent
Borrower or any Subsidiary. Each Subsidiary of the Parent Borrower, other than
Excluded Subsidiaries, is a Guarantor or a Designated Borrower.
Section 6.14.    Use of Proceeds. TheNo Borrower has not used the proceeds of
any Loan or Letter of Credit in any manner in violation of Section 8.11.
Section 6.15.    Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:
(a)    the facilities and real properties owned, leased or operated by any Group
Member (the “Properties”) do not contain any Materials of Environmental Concern
in amounts or concentrations or under circumstances that constitute a violation
of Environmental Law or would reasonably be expected to result in any
Environmental Liability;
(b)    no Group Member has received any written notice from any Person alleging,
or knows of any basis for, any Environmental Liability with regard to any Group
Member, the Properties or the business operated by any Group Member (the
“Business”);
(c)    Materials of Environmental Concern have not been transported or disposed
of to, at or from the Properties by or on behalf of any Group Member in
violation of Environmental Law or in a manner that would reasonably be expected
to give rise to any Environmental Liability, nor have any Materials of
Environmental Concern been generated, used, treated or stored at, on or under
any of the Properties in violation of Environmental Law or in a manner that
would reasonably be expected to give rise to any Environmental Liability;
(d)    no claim, proceeding, suit, action or, to the knowledge of theany
Borrower, investigation is pending or, to the knowledge of theany Borrower,
threatened, under any




--------------------------------------------------------------------------------




Environmental Law to which any Group Member is or, to the knowledge of theany
Borrower, will be named as a party, nor are there any judicial decrees, consent
decrees, consent orders, administrative orders or other governmental orders
outstanding under any Environmental Law with respect to any Group Member, the
Properties or the Business;
(e)    there has been no Release of or exposure to nor, to the knowledge of
theany Borrower, threat of Release of Materials of Environmental Concern at, in,
on, under or from the Properties or any other location that would reasonably be
expected to give rise to any Environmental Liability;
(f)    neither the Group Members nor their respective operations at the
Properties have failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law; and
(g)    no Group Member has retained or assumed (by contract or operation of law)
any Environmental Liability of any other Person or with respect to any former or
predecessor operations or properties.
Section 6.16.    Accuracy of Information, Etc. All written factual information
contained in this Agreement, any other Loan Document or any other document or
certificate heretofore furnished by or on behalf of any Loan Party to the
Administrative Agent, the Letter of Credit Issuers or the Lenders, or any of
them, for use in connection with the transactions contemplated by this Agreement
or the other Loan Documents, other than projections, estimates, budgets, forward
looking statements and information of a general economic or industry nature
concerning the Loan Parties and their Subsidiaries, taken as a whole, does not
and will not, when furnished, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein (taken as a whole) not materially misleading in light of the
circumstances under which such statements were or are made, supplemented or
updated from time to time. The projections contained in the materials referenced
above will have been prepared in good faith based upon reasonable assumptions
believed by management of the Loan Parties to be reasonable at the time made and
at the time such projections are made, it being recognized by the Administrative
Agent, the Letter of Credit Issuers and the Lenders that such projections are
not to be viewed as facts or a guarantee of performance and are subject to
significant uncertainties and contingencies many of which are beyond the control
of the Loan Parties, that no assurance can be given that any particular
projections will be realized and that actual results during the period or
periods covered by any such projections may differ from the projected results,
and such differences may be material.
Section 6.17.    [Intentionally Omitted].
Section 6.18.    Anti-Corruption Laws, Sanctions and Anti-Terrorism Laws. The
Company and the BorrowerBorrowers have implemented and maintain in effect
policies and procedures designed to ensure compliance by the Company, the
BorrowerBorrowers, the other Group Members and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the BorrowerBorrowers, the other Group Members and their
respective




--------------------------------------------------------------------------------




officers and employees and, to the knowledge of the Company and the
BorrowerBorrowers after reasonable due diligence, their respective directors and
agents, are in compliance with Anti-Terrorism Laws, Anti-Corruption Laws and
applicable Sanctions. None of the Company, any of the BorrowerBorrowers, any of
their respective Subsidiaries or, to the knowledge or theany Borrower, the
Company or any such Subsidiary after reasonable due diligence, any of their
respective directors, officers or employees, (i) is a Sanctioned Person, (ii)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Sanctioned Person, (iii)
deals in, or otherwise engages in any transaction related to, any property or
interests in property blocked pursuant to any Anti-Terrorism Law or (iii)
engages in or conspires to engage in any transaction that evades or avoids, or
has the purposes of evading or avoiding, or attempts to violate any
Anti-Terrorism Laws. All borrowings, use of proceeds and other transactions
contemplated by this Agreement will comply with applicable Sanctions in all
respects, and no borrowing, use of proceeds or other transaction contemplated by
this Agreement will violate Anti-Corruption Laws (including the Foreign Corrupt
Practices Act of 1977).
Section 6.19.    Labor Matters. As of the Closing Date, except as could not
reasonably be expected to have a Material Adverse Effect: (i) there are no
strikes, lockouts or slowdowns or any other material labor disputes against any
Group Member pending or, to the knowledge of the Parent Borrower, threatened;
(ii) the hours worked by and payments made to employees of each of the Parent
Borrower and each of its Subsidiaries have not been in violation of the Fair
Labor Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters; (iii) all payments due from the Parent Borrower or
any of its Subsidiaries, or for which any claim may be made against the Parent
Borrower or any of its Subsidiaries, on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as a liability on
the books of the Parent Borrower or such Subsidiary; and (iv) the consummation
of the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Parent Borrower or any of its Subsidiaries is bound.
Section 6.20.    Solvency. As of the Closing Date, the Company and its
Subsidiaries and the Parent Borrower and its Subsidiaries, in each case taken as
a whole and on a consolidated basis, immediately after the consummation of the
Transactions, are Solvent.
Section 6.21.    Insurance. The properties of the Group Members are insured with
financially sound and reputable insurance companies not Affiliates of the
Company, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Group Member operates.
Section 6.22.    No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.
Section 6.23.    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.




--------------------------------------------------------------------------------




Section 6.24.    Representations as to Foreign Obligors. Each of the Company and
each Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:
(a)    Such Foreign Obligor is subject to civil and commercial laws with respect
to its obligations under this Agreement and the other Loan Documents to which it
is a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.
(b)    The Applicable Foreign Obligor Documents are in proper legal form under
the laws of the jurisdiction in which such Foreign Obligor is organized and
existing for the enforcement thereof against such Foreign Obligor under the laws
of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents that the Applicable Foreign Obligor Documents be filed, registered or
recorded with, or executed or notarized before, any court or other authority in
the jurisdiction in which such Foreign Obligor is organized and existing or that
any registration charge or stamp or similar tax be paid on or in respect of the
Applicable Foreign Obligor Documents or any other document, except for (i) any
such filing, registration, recording, execution or notarization as has been made
or is not required to be made until the Applicable Foreign Obligor Document or
any other document is sought to be enforced and (ii) any charge or tax as has
been timely paid.
(c)    There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (ii) on any payment to
be made by such Foreign Obligor pursuant to the Applicable Foreign Obligor
Documents, except as has been disclosed to the Administrative Agent.
(d)    The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).
ARTICLE VII    
CONDITIONS PRECEDENT




--------------------------------------------------------------------------------




Section 7.1.    Conditions to Effectiveness. The effectiveness of this Agreement
is subject to satisfaction or waiver of each of the following conditions
precedent:
(a)    Credit Agreement; Other Documents. The Administrative Agent shall have
received:
(i)    this Agreement, executed and delivered by the Administrative Agent, the
Borrower, the Company and each Person listed on Schedule 1.1A;
(ii)    the Guarantee Agreement, executed and delivered by the Administrative
Agent and the Loan Parties party thereto;
(iii)    a Revolving Credit Note and/or Term Note, as applicable, executed by
the Borrower in favor of each Lender requesting such Note (which, to the extent
delivered via e-mail (in a .pdf format) or telecopies, shall be followed
promptly by originals);
(iv)    a Borrowing Base Certificate as of the end of the most recently ended
fiscal quarter of the Parent Borrower ended at least 45 calendar days prior to
the date hereof, duly executed by a Responsible Officer of the Parent Borrower;
and
(v)    the Escrow Agreement, executed by the Escrow Agent, each of the Loan
Parties, each of the Lenders, the Administrative Agent and each of the Letter of
Credit Issuers.
(b)    Financial Statements. The Lenders shall have received (i) audited
consolidated financial statements of the Company and its consolidated
Subsidiaries for the fiscal year ended December 31, 2017, (ii) unaudited
consolidated financial statements of the Company and its consolidated
Subsidiaries for the fiscal quarters ended March 31, 2018, June 30, 2018 and
September 30, 2018, and (iii) the Pro Forma Balance Sheet.
(c)    No Material Adverse Effect. There shall not have occurred since December
31, 2017, any event, change or condition that, individually or in the aggregate,
has had or could reasonably be expected to have a Material Adverse Effect.
(d)    Fees. The Lenders, the Bookrunner, the Lead Arrangers and the
Administrative Agent shall have received all invoiced fees required to be paid,
and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel), on or before the Closing Date,
in each case, to the extent invoiced at least three Business Days prior to the
Closing Date. All such amounts will be reflected in the funding instructions
given by the Borrower to the Administrative Agent on or before the Closing Date.
(e)    Secretary’s Certificates. The Administrative Agent shall have received a
certificate of the Borrower and each other Loan Party, dated the Closing Date
and satisfactory in form and substance to the Administrative Agent, with
appropriate insertions and attachments, reasonably satisfactory in form and
substance to the Administrative Agent, executed by a Responsible Officer and the
secretary or any assistant secretary of the Borrower or such Loan Party.




--------------------------------------------------------------------------------




(f)    Proceedings of the Loan Parties. The Administrative Agent shall have
received a copy of the resolutions, in form and substance reasonably
satisfactory to the Administrative Agent, of the Board of Directors (or similar
governing body) of the Borrower and each other Loan Party authorizing (i) the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party and (ii) in the case of the Borrower, the
borrowings contemplated hereunder, certified by the secretary or an assistant
secretary of the Borrower or such Loan Party as of the Closing Date, which
certification shall be included in the certificate delivered in respect of the
Borrower or such Loan Party pursuant to Section 7.1(e) and shall state that the
resolutions thereby certified have not been amended, modified, revoked or
rescinded.
(g)    Incumbency Certificates. The Administrative Agent shall have received a
certificate of the Borrower and each Loan Party, dated the Closing Date, as to
the incumbency and signature of the officers of such Loan Party, as applicable,
executing any Loan Document, which certificate shall be included in the
certificate delivered in respect of the Borrower or such Loan Party pursuant to
Section 7.1(e), shall be in form and substance reasonably satisfactory to the
Administrative Agent and shall be executed by a Responsible Officer and the
secretary or any assistant secretary of the Borrower or such Loan Party.
(h)    Governing Documents. The Administrative Agent shall have received true
and complete copies of the Governing Documents of the Borrower and each other
Loan Party certified as of a recent date as complete and correct copies thereof
by the secretary or an assistant secretary of the Borrower or such Loan Party,
which certification shall be included in the certificate delivered in respect of
the Borrower or such Loan Party pursuant to Section 7.1(e).
(i)    Good Standing Certificates. The Administrative Agent shall have received
certificates dated as of a recent date from the Secretary of State or other
appropriate authority evidencing the good standing and/or existence (to the
extent such concept is applicable) of the Borrower and each other Loan Party in
the jurisdiction of its organization or formation.
(j)    Legal Opinions. The Administrative Agent shall have received (a) a signed
legal opinion of King & Spalding LLP, counsel to the Loan Parties, (b) a signed
legal opinion of Greenberg Traurig LLP, Massachusetts counsel to the Loan
Parties, (c) a signed legal opinion of Smith, Gardner, Slusky, Lazer, Pohren &
Rogers, LLP, Nebraska counsel to the Loan Parties and (d) a signed legal opinion
of Stoel Rives LLP, Minnesota counsel to the Loan Parties, in each case in form
and substance reasonably satisfactory to the Administrative Agent.
(k)    Closing Certificate. The Administrative Agent shall have received a
certificate, executed by a Responsible Officer of the Borrower, dated the
Closing Date, in form and substance reasonably satisfactory to the
Administrative Agent, confirming as of the Closing Date that:
(i)    each of the representations and warranties made by the Company and each
Loan Party in or pursuant to the Loan Documents to which it is a party shall be
true and correct in all material respects (or if qualified by materiality or
Material Adverse Effect, in all respects) on




--------------------------------------------------------------------------------




and as of the Closing Date (except where such representations and warranties
relate to an earlier date, in which case such representations and warranties
shall have been true and correct as of such earlier date);
(ii)    no Default or Event of Default has occurred and is continuing on such
date or would result from any extensions of credit under this Agreement
requested to be made on the Closing Date;
(iii)    the Borrower and its Subsidiaries and the Company and its Subsidiaries,
in each case taken as a whole and on a consolidated basis, are, and immediately
before and after giving effect to the transactions expected to occur on the
Closing Date, including the making of each Loan to be made on the Closing Date
and the application of the proceeds thereof, will be, Solvent; and
(iv)    there shall not have occurred since December 31, 2017, any event, change
or condition that, individually or in the aggregate, has had or could reasonably
be expected to have a Material Adverse Effect.
(l)    Know Your Customer. The Administrative Agent and each Lender shall have
received, at least five (5) Business Days prior to the Closing Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and the Beneficial Ownership Regulation, in each case
as requested at least ten (10) Business Days prior to the Closing Date.
(m)    Transactions. The Administrative Agent shall have received evidence of
(i) (x) a primary follow-on equity offering by the Company (to include any
forward-settled shares) and (y) a senior unsecured pari passu debt private
placement offering by the Company (the “DPP Offering”) with minimum combined
gross proceeds sufficient to repay or defease in full the CMBS Financing dated
December 15, 2010 with Americold MFL 2010 LLC as Lender (the “2010 CMBS
Facility”), and (ii) the repayment or defeasance in full of the 2010 CMBS
Facility, and the Transactions shall have been, or substantially concurrently
with the Closing Date will be, consummated.
(n)    Pro Forma Closing Date Compliance Certificate. The Administrative Agent
shall have received a duly completed Compliance Certificate, executed by a
Financial Officer of the Company, dated the Closing Date, in form and substance
reasonably satisfactory to the Administrative Agent, giving pro forma effect to
the transactions to occur on the Closing Date (including, without limitation,
the consummation of the Transactions and all Borrowings and issuances of Letters
of Credit, if any, to occur on the Closing Date and the application of proceeds
thereof), but calculated as of the last day of the fiscal quarter ending
immediately prior to the Closing Date (such Compliance Certificate, the “Pro
Forma Closing Date Compliance Certificate”).
For the purpose of determining compliance with the conditions specified in this
Section 7.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 7.1 unless the Administrative Agent shall




--------------------------------------------------------------------------------




have received written notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
Section 7.2.    Conditions to Each Extension of Credit. The agreement of each
Lender and each Letter of Credit Issuer to make any extension of credit
requested to be made by it on any date (including any making of Loans and any
issuance, amendment, renewal or extension of Letters of Credit on the Closing
Date) is subject to receipt of the request therefor in accordance with the terms
of Article II or III, as applicable, and the satisfaction of the following
conditions precedent:
(a)    Representations and Warranties. Each of the representations and
warranties made by theany Borrower or any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects (or, if qualified
by materiality or Material Adverse Effect, in all respects) on and as of such
date, before and after giving effect to the extensions of credit requested to be
made on such date and the application of the proceeds therefrom, as if made on
and as of such date (except where such representations and warranties relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects (or, if qualified by materiality
or Material Adverse Effect, in all respects) as of such earlier date and except
that for purposes of this Section 7.2, the representations and warranties
contained in Section 6.1(a) and (b) shall be deemed to refer to the most recent
statements furnished pursuant to Sections 8.1(a) and (b), respectively).
(b)    No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the extensions
of credit requested to be made on such date.
(c)    Availability. After giving effect to the extensions of credit requested
to be made on such date, Availability shall be greater than or equal to $0.
(d)    Minimum Properties. The Minimum Property Condition shall be satisfied.
(e)    Alternative Currencies. In the case of an Alternative Currency Tranche
Loan or an L/C Credit Extension to be denominated in an Alternative Currency,
there shall not have occurred any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which in the reasonable opinion of the Administrative Agent, the Required
Tranche Lenders (in the case of any Alternative Currency Tranche Loans to be
denominated in an Alternative Currency) or the applicable Letter of Credit
Issuer (in the case of an L/C Credit Extension to be denominated in an
Alternative Currency) would make it impracticable for such extension of credit
to be denominated in the relevant Alternative Currency.
(f)    Designated Borrower. If the applicable Borrower is a Designated Borrower,
then the conditions of Section 2.18 to the designation of such Borrower as a
Designated Borrower shall have been met to the satisfaction of the
Administrative Agent.




--------------------------------------------------------------------------------




Each borrowing hereunder shall constitute a representation and warranty by the
Borrower as of the date of such extension of credit and each issuance,
amendment, renewal or extension of a Letter of Credit that the conditions
contained in this Section 7.2 have been satisfied as of such date.
ARTICLE VIII    
AFFIRMATIVE COVENANTS
Until Payment in Full, the Parent Borrower and the Company shall and (except in
the case of the covenants set forth in Sections 8.1, 8.2, 8.8 and 8.13(a) and
(b)) shall cause each of their respective Subsidiaries to:
Section 8.1.    Financial Statements. Furnish to the Administrative Agent (which
shall promptly make such information available to the Lenders in accordance with
customary practices):
(a)    within 90 days after the end of each fiscal year of the Company (or, if
earlier, 15 days after the date required to be filed with the SEC) (commencing
with the fiscal year ended December 31, 2018), the Company’s audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Ernst & Young LLP or other independent public accountants of recognized
national standing (without a “going concern” or like statement, qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied and accompanied by a certificate of the accounting firm
that reported on such financial statements stating that in the course of its
regular audit of the business of the Company and its consolidated Subsidiaries,
which audit was conducted in accordance with generally accepted auditing
standards, such accounting firm has obtained no knowledge of any Event of
Default relating to the Financial Covenants that has occurred and is continuing
or, if in the opinion of such accounting firm such an Event of Default has
occurred and is continuing, a statement as to the nature thereof (which
certificate may be limited to the extent required by accounting rules or
guidelines); and
(b)    within 45 days after the end of each of the first three fiscal quarters
of the fiscal year of the Company (or, if earlier, 5 days after the date
required to be filed with the SEC) (commencing with the fiscal quarter ended
March 31, 2019), its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by Financial Officer of the Company as presenting
fairly in all material respects the financial condition and results of
operations of the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes.




--------------------------------------------------------------------------------




Any financial statement or other document, reports, proxy statements or other
materials required to be delivered pursuant to this Section 8.1 or Section 8.2
(to the extent any such financial statement or document, reports, proxy
statements or other materials included in materials otherwise filed with the
SEC, including in the Company’s Form 8-K, 10-K or 10-Q) may be delivered
electronically and, if so delivered, shall be deemed to have been delivered on
the date (i) such financial statements and/or other documents are posted on the
SEC’s website on the Internet at www.sec.gov, (ii) on which the Parent Borrower
or the Company posts such documents, or provides a link thereto, on the Parent
Borrower’s or the Company’s website address listed on Schedule 12.2 or (iii) on
which such documents are posted on the Parent Borrower’s or the Company’s behalf
on an Internet or Intranet website, if any, to which the Administrative Agent
and each Lender has access (whether a commercial third-party website or a
website sponsored by the Administrative Agent), provided that (A) the Parent
Borrower or the Company shall, at the request of the Administrative Agent or any
Lender, continue to deliver copies (which delivery may be by electronic
transmission (including Adobe pdf copy)) of such documents to the Administrative
Agent or such Lender until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (B) the Parent Borrower or
the Company shall notify (which notification may be by facsimile or electronic
transmission (including Adobe pdf copy)) the Administrative Agent of the posting
of any such documents on any website. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Parent Borrower or the Company with any request by a
Lender for delivery, and each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.
Section 8.2.    Certificates; Other Information. Furnish to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with customary practices):
(a)    (1) concurrently with the delivery of any financial statements pursuant
to Section 8.1(a) or (b) (commencing with the delivery of the financial
statements for the fiscal year ended December 31, 2018) (which delivery may,
unless the Administrative Agent, or a Lender requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes) (x) a duly completed
Compliance Certificate signed by a Financial Officer of the Company, which
Compliance Certificate shall (i) include a certification as to whether a Default
or Event of Default has occurred and if a Default or Event of Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) set forth a narrative discussion and analysis
of the financial condition and results of operations of the Company and its
Subsidiaries (on a consolidated basis) for the reporting period then ended and
for the period from the beginning of the then current fiscal year to the end of
such period and (iii) set forth reasonably detailed calculations demonstrating
compliance with the Financial Covenants and the Minimum Property Condition and
showing Availability is greater than or equal to zero, and (y) together with
such Compliance Certificate, each in form and detail reasonably satisfactory to
the Administrative Agent, (i) a statement of the EBITDA contribution by each
Real Properties for the twelve month period ending at the end of the most




--------------------------------------------------------------------------------




recent fiscal quarter and summary occupancy reports for each such Real Property,
(ii) a listing of all Qualified Assets and summary information therefor,
including square footage, property type and date acquired or built, (iii) a
certification that all Qualified Assets so listed fully qualify as such under
the applicable Eligibility Criteria for inclusion as Qualified Assets, (iv) the
financial information for each category of Qualified Assets, and (v) a summary
of all acquisitions, dispositions or other removals of Qualified Assets
completed during the most recently ended calendar quarter and (2) concurrently
with the delivery of any financial statements pursuant to Section 8.1(a)
(commencing with the delivery of the financial statements for the fiscal year
ended December 31, 2018) a list as of such year-end setting forth the name and
jurisdiction of incorporation of each Subsidiary of a Group Member and, as to
each such Subsidiary, the percentage of each class of Capital Stock owned by any
Group Member.
(b)    as soon as available, and in any event no later than 90 days after the
end of the fiscal year of the Company, a detailed consolidated budget of the
Company for the following fiscal year (including a projected consolidated
balance sheet of the Company, as of the end of the following fiscal year, the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income, and a description of the underlying
assumptions applicable thereto), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year, which projections shall in each case be accompanied by a certificate of a
Financial Officer of the Company stating that such projections are based on
reasonable estimates, information and assumptions;
(c)    not later than forty-five (45) days following the end of each fiscal
quarter, a Borrowing Base Certificate duly executed by a Responsible Officer of
the Parent Borrower setting forth a calculation of the Borrowing Base as of the
end of such fiscal period; provided that such Borrowing Base Certificate shall
be supplemented by an interim Borrowing Base Certificate together with delivery
of the financial statements required by Section 8.1(a) or Section 8.1(b), as
applicable, if there are any adjustments contained in such financial statements
that would affect the calculation of the Borrowing Base contained in such prior
Borrowing Base Certificate; provided further that the Parent Borrower shall
deliver an interim Borrowing Base Certificate to the Administrative Agent (i) as
required by Section 8.7(b), Section 8.15, Section 8.16 and Section 8.17; and
(ii) no later than 5:00 p.m. on the fifth Business Day following any Material
Disposition (it being understood and agreed that such Borrowing Base Certificate
shall be calculated after giving effect on a pro forma basis to such Material
Disposition);
(d)    promptly following receipt thereof, copies of (i) any documents described
in Section 101(k) of ERISA that any Group Member or any ERISA Affiliate requests
with respect to any Multiemployer Plan to which a Group Member or ERISA
Affiliate is obligated to contribute and (ii) any notices described in Section
101(l) of ERISA that any Group Member or any ERISA Affiliate requests with
respect to any Multiemployer Plan to which a Group Member or ERISA Affiliate is
obligated to contribute; provided that if the relevant Group Member or ERISA
Affiliate has not requested such documents or notices from the administrator or
sponsor of the applicable




--------------------------------------------------------------------------------




Multiemployer Plan, then, upon reasonable request of the Administrative Agent,
such Group Member or ERISA Affiliate shall promptly make a request for such
documents or notices from such administrator or sponsor and the Parent Borrower
shall provide copies of such documents and notices promptly after receipt
thereof;
(e)    promptly after the same are available, and only to the extent not
publicly available on EDGAR, copies of each annual report, proxy or financial
statement or other report or communication sent to the stockholders of the
Company, and copies of all annual, regular, periodic and special reports and
registration statements which the Company may file or be required to file with
the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
(f)    promptly after the furnishing thereof, copies of any material statement,
report or notice any furnished to any holder of debt securities of any Loan
Party or Subsidiary thereof pursuant to the terms of any material indenture,
loan or credit or similar agreement (including (i) the documentation for the DPP
Offering and (ii) any materials describing changes to the composition of the
Guarantor group, if any, that are delivered to the holders of notes issued
pursuant to the DPP Offering) and not otherwise required to be furnished to the
Lenders pursuant to Section 8.1, Section 8.8 or any other clause of this Section
8.2;
(g)    promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof; and
(h)    promptly, such additional financial and other information regarding the
operations, business affairs and financial condition of the Company, the Parent
Borrower and their Subsidiaries as any Lender may from time to time reasonably
request; provided that none of the Company, the Parent Borrower nor any
Subsidiary will be required to disclose or permit the inspection or discussion
of, any document, information or other matter (i) that constitutes trade secrets
or similar commercially sensitive information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their representatives
or contractors) is prohibited by law, would violate the fiduciary duties owed by
the disclosing party or would violate any binding agreement or (iii) that is
subject to attorney client or similar privilege or constitutes attorney work
product.
TheEach Borrower and the Company and each Lender acknowledge that (a) the
Administrative Agent, the Bookrunner and/or any Lead Arranger may, but shall not
be obligated to, make available to the Lenders and the Letter of Credit Issuers
materials and/or information provided by or on behalf of thesuch Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks, Syndtrak, ClearPar, or a substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders may be
Public Lenders and, if documents or notices required to be delivered pursuant to
this Section 8.2 or otherwise are




--------------------------------------------------------------------------------




being distributed through the Platform, any document or notice that theany
Borrower has indicated contains Private-Side Information shall not be posted on
that portion of the Platform designated for such Public Lenders. TheEach
Borrower agrees to clearly and conspicuously mark “PUBLIC” (which, at a minimum
means that the word “PUBLIC” shall appear prominently on the first page thereof)
on all Borrower Materials provided to the Administrative Agent by or on behalf
of thesuch Borrower which contains only Public-Side Information, and by doing so
the Administrative Agent, the Bookrunner, the Lead Arrangers, the Letter of
Credit Issuers and the Lenders shall be deemed to have been authorized to treat
such Borrower Materials as containing only Public-Side Information. If neither
theany Borrower nor the Company has indicated whether a document or notice
delivered pursuant to this Section 8.2 contains Private-Side Information, the
Administrative Agent reserves the right to post such document or notice solely
on that portion of the Platform designated for Private Lenders.
The Company will hold quarterly conference calls for the Lenders to discuss
financial information of the Parent Borrower and the other Loan Parties for the
previous quarter. The conference call shall be at a time mutually agreed by the
Company and the Administrative Agent. The Company or the Administrative Agent
will notify the Lenders as to the time and date of such conference call and
provide instructions for Lenders to obtain access to such call.
Section 8.3.    Lines of Business. Maintain, and not fundamentally and
substantively alter, the character of their business, taken as a whole, from the
business conducted by the Loan Parties and their Subsidiaries, taken as a whole,
on the Closing Date and other business activities which are extensions thereof
or otherwise incidental, reasonably related, or ancillary to any of the
foregoing (and non-core incidental businesses acquired in connection with any
Permitted Acquisition or permitted Investment, which, for the avoidance of
doubt, shall not be included as a line of business for the purposes of
determining Total Asset Value or Eligible Values).
Section 8.4.    Taxes. File or cause to be filed, all federal, state and other
tax returns and reports that are required to be filed and pay all Taxes on any
assessments made against it or any of its property, and all other Taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than (a) any the amount or validity of which are contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP are provided on the books of the relevant Group Member or (b) where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect).
Section 8.5.    Maintenance of Existence; Compliance with Law. (a)(i) Preserve,
renew and keep in full force and effect its organizational existence and good
standing under the laws of the jurisdiction of its organization and (ii) take
all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business, except, in each
case, as otherwise permitted by Section 9.4 or 9.12 and except, in the case of
clause (i) (solely with respect to good standing of Group Members other than the
Company and the BorrowerBorrowers) and clause (ii) above, to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; (b) comply with all Requirements of Law except to the extent that
failure




--------------------------------------------------------------------------------




to comply therewith could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect; and (c) maintain in effect and enforce policies and
procedures reasonably designed to ensure compliance by the Company, the
BorrowerBorrowers, the other Group Members and their respective directors,
officers and employees with Anti-Terrorism Laws, Anti-Corruption Laws and
applicable Sanctions.
Section 8.6.    Maintenance of Property; Insurance. (a) Keep all property
material to the conduct of and necessary in its business in good working order
and condition, ordinary wear and tear, casualty and condemnation excepted and
(b) maintain with insurance companies that the Company believes (in the good
faith judgment of the management of the Company) are financially sound and
reputable insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually (as determined in the good faith
judgment of the management of the Company) insured against in the same general
area by similarly situated companies engaged in the same or a similar business;
provided that workers compensation and/or health insurance may be maintained
with captive insurance Subsidiaries.
Section 8.7.    Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
all material respects in conformity with GAAP and all Requirements of Law shall
be made of all dealings and transactions in relation to its business and
activities and (b) permit representatives of the Lenders once each calendar year
upon reasonable prior notice and at a time mutually agreed with the Company (or,
after the occurrence and during the continuation of a Default or an Event of
Default, at any time or frequency) to visit and inspect its properties (to the
extent it is within such Person’s control to permit such inspection), to examine
and make extracts from its books and records (other than materials (i) that
constitute trade secrets or similar commercially sensitive information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
representatives or contractors) is prohibited by law, would violate the
fiduciary duties owed by the disclosing party or would violate any binding
agreement or (iii) that is subject to attorney client or similar privilege or
constitutes attorney work product), to examine and evaluate the
Borrower’sBorrowers’ practices in computation of the Borrowing Base, and to
discuss its affairs, finances and condition with its officers, in each case, at
the expense of the BorrowerBorrowers once each calendar year (or, after the
occurrence and during the continuation of a Default or an Event of Default, at
any time).
Section 8.8.    Notices. Promptly give notice to the Administrative Agent (for
further distribution to each Lender) of:
(a)    the occurrence of any Default or Event of Default;
(b)    any litigation, investigation or proceeding by or before any arbitrator
or Governmental Authority against or affecting any Group Member that, if
adversely determined, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect;




--------------------------------------------------------------------------------




(c)    any action, suit, investigation or proceeding against any Group Member
(i) that, if adversely determined, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect or (ii) which
relates to any Loan Document;
(d)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability to a Group Member in an aggregate amount exceeding $10,000,000;
(e)    any transaction or occurrence that results in the material damage,
destruction or rendering unfit for normal use of (i) any of the facilities and
properties owned, leased or operated by any Group Member, that could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
or (ii) any of the Qualified Assets;
(f)    any pending or threatened notice or claim, administrative, regulatory or
judicial action, suit, judgment, demand or other written communication by any
other Person alleging or asserting the liability of any Group Member for
investigatory costs, clean-up costs, governmental response costs, damages to
natural resources or other property, personal injuries, fines or penalties or
seeking injunctive relief, in each case relating to the presence, use or Release
of any Material of Environmental Concern or the violation, or alleged violation,
of any Environmental Law, that, if adversely determined, could reasonably be
expected to have a Material Adverse Effect;
(g)    any development or event that has had or could reasonably be expected to
have a Material Adverse Effect;
(h)    of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof, including any
determination by the Parent Borrower referred to in Section 5.5(b); and
(i)    of any announcement by S&P, Moody’s or Fitch of any change in a Debt
Rating; provided, that the provisions of this clause (i) shall not apply until
such time, if any, as the Parent Borrower satisfies the Investment Grade Ratings
Criteria.
Each notice pursuant to this Section 8.8 (other than Section 8.8(i)) shall be
accompanied by a statement of a Responsible Officer of the Parent Borrower or
the Company setting forth details of the occurrence referred to therein and
stating what action the Loan Parties have taken and propose to take with respect
thereto. Each notice pursuant to Section 8.8(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.
Section 8.9.    Environmental Laws. (a) Comply with, and use commercially
reasonable efforts to ensure compliance by all tenants and subtenants, if any,
with, all applicable Environmental Laws, and obtain and comply with and
maintain, and take commercially reasonable steps to ensure that all tenants and
subtenants obtain and comply in all material respects with and maintain, any and
all licenses, approvals, notifications, registrations or permits required by
applicable




--------------------------------------------------------------------------------




Environmental Laws; in each case, except for such non-compliance and failure to
obtain and maintain that could not reasonably be expected to have a Material
Adverse Effect;
(a)    Except where failure to do so could not reasonably be expected to have a
Material Adverse Effect, (i) conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and (ii) promptly comply with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws, other
than such orders and directives which are being timely contested in good faith
by proper proceedings.
Section 8.10.    Additional Subsidiaries. With respect to (x) any new
Wholly-Owned Domestic Subsidiary that owns or leases property or an asset
intended for inclusion in the Borrowing Base as a Qualified Asset (or that has a
direct Wholly-Owned Foreign Subsidiary that owns or leases a Qualified Asset
located in a Specified Jurisdiction) (other than any Designated Borrower), or
(y) (other than any Excluded Subsidiary or Designated Borrower) any other new
Subsidiary, in each case formed, created or acquired after the Closing Date by
any Loan Party (which, for the purposes of this paragraph, shall include any
existing Subsidiary that ceases to be an Excluded Subsidiary or a Designated
Borrower), promptly (and, in any event, within sixty (60) days or as otherwise
agreed in the sole discretion of the Administrative Agent) cause each such new
Subsidiary to become a party to the Guarantee Agreement as a Guarantor; it being
understood and agreed that inclusion of any such property or asset in the
Borrowing Base as a Qualified Asset shall be subject to satisfaction of the
foregoing requirements and all other applicable requirements hereunder.
Section 8.11.    Use of Proceeds and Letters of Credit.
(a)    Use the proceeds of the Loans and Letters of Credit solely for general
corporate purposes of the Parent Borrower and its Subsidiaries including to
prepay indebtedness under the Existing Credit Agreement and for working capital
and other lawful corporate purposes, in each case not in contravention of the
Loan Documents or applicable law.
(b)    Notwithstanding the foregoing, theno Borrower will not request any
Borrowing or Letter of Credit, and theno Borrower shall not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, directly or indirectly, the proceeds of any
Borrowing or any Letter of Credit (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws or
Anti-Terrorism Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country or (iii) in any manner that would result in a violation
by any individual or entity (including any individual or entity participating in
the transaction, whether as Lender, Bookrunner, Lead Arranger, Administrative
Agent, Letter of Credit Issuer, Swing Line Lender, or otherwise) of Sanctions.




--------------------------------------------------------------------------------




Section 8.12.    Know Your Customer. Promptly following a request by the
Administrative Agent, any Letter of Credit Issuer or any Lender, provide all
documentation and other reasonably available information that the Administrative
Agent, such Letter of Credit Issuer or such Lender reasonably requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act and the
Beneficial Ownership Regulation.
Section 8.13.    Maintenance of REIT Status; Stock Exchange Listing; Further
Assurances.
(a)    Cause the Company to continue to be treated as a REIT.
(b)    Cause the Company’s common Capital Stock to be listed and to remain
listed on the New York Stock Exchange or the NASDAQ Stock Market.
(c)    Promptly upon reasonable request by the Administrative Agent, or any
Lender through the Administrative Agent, (a) correct any material defect or
manifest error that may be discovered in any Loan Document, and (b) do, execute,
acknowledge, deliver, record, and take any and all such further acts,
certificates, assurances and other instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably require from time to
time in order to carry out more effectively the intention of the Loan Documents.
Section 8.14.    [Reserved]Approvals and Authorizations. Maintain all
authorizations, consents, approvals and licenses from, exemptions of, and
filings and registrations with, each Governmental Authority of the jurisdiction
in which each Foreign Obligor is organized and existing, and all approvals and
consents of each other Person in such jurisdiction, in each case that are
required in connection with the Loan Documents.
Section 8.15.    Removal of Qualified Assets – Parent Borrower. From time to
time during the term of this Agreement following (i) the Parent Borrower’s
written request (each, a “Release Request”) and (ii) satisfaction of the Release
Conditions (as defined below), the Administrative Agent shall release the
subject Qualified Asset from the Borrowing Base, and thereafter, such Real
Property shall no longer be a Qualified Asset for the purposes of this
Agreement. The “Release Conditions” are the following:
(a)    The Parent Borrower shall have delivered an interim Borrowing Base
Certificate duly executed by a Responsible Officer of the Parent Borrower
setting forth a calculation of the Borrowing Base after giving effect to the
removal of the subject Qualified Asset; provided that such Borrowing Base
Certificate shall only be given effect in subsequent determinations of the
Borrowing Base upon satisfaction of all other Release Conditions.
(b)    After giving effect to the removal of the subject Qualified Asset, (x)
Availability shall be greater than or equal to $0 and (y) the Minimum Property
Condition shall be satisfied.




--------------------------------------------------------------------------------




(c)    Upon release of the subject Qualified Asset, the Company and its
Subsidiaries shall be in compliance with the Financial Covenants on a Pro Forma
Basis.
(d)    No Default or Event of Default shall exist and be continuing under this
Agreement or the other Loan Documents at the time of the Release Request or at
the time of any such release, or would result from any such release.
(e)    Each of the representations and warranties made by theany Borrower or any
Loan Party in or pursuant to the Loan Documents shall be true and correct in all
material respects (or if qualified by materiality or Material Adverse Effect, in
all respects) on and as of the date of such release, before and after giving
effect to such release, as if made on and as of such release (except where such
representations and warranties relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (or, if qualified by materiality or Material Adverse Effect, in all
respects) as of such earlier date and except that for purposes of this Section
8.15, the representations and warranties contained in Section 6.1(a) and (b)
shall be deemed to refer to the most recent statements furnished pursuant to
Sections 8.1(a) and (b), respectively).
Any failure of any removal and release requested by the Parent Borrower to meet
all of the Release Conditions shall be deemed a rejection of the proposed
Release Request and, subject to the other terms and conditions hereof as to
whether any Real Property is a Qualified Asset, such Real Property shall remain
a Qualified Asset hereunder.
Section 8.16.    Removal of Qualified Assets – Administrative Agent. Any
Qualified Asset shall be immediately removed from the Borrowing Base and shall
no longer be deemed to be a Qualified Asset for purposes of determining the
Borrowing Base or for any other purposes of this Agreement (including any
extension of credit hereunder) upon the determination by the Administrative
Agent of the occurrence of any of the following:
(a)    Such Qualified Asset ceases to meet the Eligibility Criteria applicable
to such Qualified Asset;
(b)    An Event of Loss occurs as to such Qualified Asset;
Upon notice by the Administrative Agent to the Parent Borrower of any such
removal, the Parent Borrower shall promptly (and in any event within five (5)
Business Days) deliver an interim Borrowing Base Certificate duly executed by a
Responsible Officer of the Parent Borrower setting forth a calculation of the
Borrowing Base after giving effect to the removal of the subject Qualified
Asset. For the avoidance of doubt, if after giving effect to the removal of such
Qualified Asset from the Borrowing Base, Availability shall be less than $0, the
BorrowerBorrowers shall be immediately required to make a mandatory prepayment
of the Loans in accordance with Section 5.2.




--------------------------------------------------------------------------------




Section 8.17.    Additional Qualified Assets. From time to time during the term
of this Agreement (including in connection with any Permitted Acquisition)
following the Parent Borrower’s written request, the Parent Borrower may request
that the Administrative Agent accept additional Real Properties to be designated
as Qualified Assets upon the satisfaction of the following conditions, in a
manner reasonably acceptable to the Administrative Agent (such conditions, the
“Addition Conditions”):
(a)    The proposed Qualified Asset shall satisfy all Eligibility Criteria for
the applicable category of Qualified Assets.
(b)    The BorrowerBorrowers and the applicable Loan Parties shall have executed
and delivered any applicable Loan Documents or supplements thereto.
(c)    The BorrowerBorrowers shall pay or reimburse the Administrative Agent for
all reasonable legal fees and expenses and other costs and expenses incurred by
the Administrative Agent in connection with such addition.
(d)    No Default or Event of Default shall exist and be continuing under this
Agreement or the other Loan Documents at the time of such addition or would
result from any such addition.
(e)    Each of the representations and warranties made by theany Borrower or any
Loan Party in or pursuant to the Loan Documents (except in connection with a
Permitted Acquisition or other permitted Investment, in which case customary
“specified representations” and those representations and warranties set forth
in the related acquisition agreement that are material to the interests of the
Lenders) shall be true and correct in all material respects (or if qualified by
materiality or Material Adverse Effect, in all respects) on and as of the date
of such addition, before and after giving effect to such addition, as if made on
and as of such addition (except where such representations and warranties relate
to an earlier date, in which case such representations and warranties shall have
been true and correct as of such earlier date and except that for purposes of
this Section 8.17, the representations and warranties contained in Section
6.1(a) and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 8.1(a) and (b), respectively).
(f)    The Parent Borrower shall have delivered an interim Borrowing Base
Certificate duly executed by a Responsible Officer of the Parent Borrower
setting forth a calculation of the Borrowing Base after giving effect to the
addition of the proposed Qualified Asset, including any supporting information
reasonably requested by the Administrative Agent; provided that such Borrowing
Base Certificate shall only be given effect in subsequent determinations of the
Borrowing Base upon satisfaction of all other Addition Conditions.
The Administrative Agent shall give the Parent Borrower prompt written notice of
its determination with respect to the admission or rejection of any Real
Property as a Qualified Asset.




--------------------------------------------------------------------------------




Section 8.18.    Minimum Property Condition. Maintain a minimum of twenty (20)
Eligible Owned Assets that are included in the calculation of the Borrowing Base
at all times (the “Minimum Property Condition”).
Section 8.19.    Payment of Obligations. Pay and discharge its material
obligations (other than with respect to Non-Recourse Indebtedness of Excluded
Subsidiaries), including material Tax liabilities and all Indebtedness as and
when due and payable, but subject to any subordination provisions contained in
any instrument or agreement evidencing such Indebtedness, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) thesuch
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
ARTICLE IX    
NEGATIVE COVENANTS
Until Payment in Full, the Parent Borrower and the Company shall not, and shall
not permit any of their respective Subsidiaries to:
Section 9.1.    Financial Covenants.
(a)    Borrowing Base Coverage Ratio. Permit the Borrowing Base Coverage Ratio
for any Reference Period to be less than 1.00 to 1.00.
(b)    Total Leverage Ratio. Permit the Total Leverage Ratio for any Reference
Period to be greater than 0.60 to 1.00.
(c)    Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio for
any Reference Period to be less than 1.50:1.00.
(d)    Borrowing Base Debt Service Coverage Ratio. Permit the Borrowing Base
Debt Service Coverage Ratio for any Reference Period to be less than 2.00 to
1.00.
(e)    Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth
as of the last day of each fiscal quarter be less than the sum of (i)
$1,144,241,000 plus (ii) an amount equal to seventy percent (70%) of net equity
proceeds received by the Company after the date of the most recent financial
statements of the Company that are publicly available as of the Closing Date.
(f)    Secured Recourse Leverage Ratio. Permit Consolidated Secured Recourse
Indebtedness as of the last day of each fiscal quarter to exceed 15% of Total
Asset Value as of such date.




--------------------------------------------------------------------------------




(g)    Secured Leverage Ratio. Permit Consolidated Secured Indebtedness as of
the last day of each fiscal quarter to exceed 40% of Total Asset Value as of
such date.
Section 9.2.    Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness (including any Capital Lease
Obligations, securitizations and similar Indebtedness), unless (a) no Default or
Event of Default shall have occurred and is continuing or would result therefrom
and (b) after giving effect to the incurrence of such Indebtedness on a Pro
Forma Basis (i) Availability is not less than zero ($0) and (ii) the Company and
its Subsidiaries are in compliance with the Financial Covenants.
Notwithstanding the foregoing, the Parent Borrower shall not permit (x) any
Designated Borrower that owns or leases a Qualified Asset or any Qualified Asset
Guarantor to create, issue, incur, assume, become liable in respect of or suffer
to exist any Indebtedness other than Pari Passu Obligations and the Obligations
or (y) any Designated Borrower that owns or leases a Qualified Asset or any
Qualified Asset Owner to create, issue, incur, assume, become liable in respect
of or suffer to exist any Indebtedness.
Section 9.3.    Liens. Directly or indirectly, create, incur, assume or suffer
to exist any Lien on:
(a)    any Qualified Asset, other than Permitted Encumbrances;
(b)    any Capital Stock of any Designated Borrower, any Guarantor or any
Qualified Asset Owner, other than Permitted Equity Encumbrances; and
(c)    any income or revenues from, or proceeds of, any of the foregoing;
or sign, file or authorize under the Uniform Commercial Code of any jurisdiction
a financing statement that includes in its collateral description any portion of
any Qualified Asset or the Capital Stock of any Designated Borrower, any
Guarantor or any Qualified Asset Owner, or any income or revenue from, or
proceeds of, any of the foregoing.
Section 9.4.    Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or reorganize itself in any non-U.S. jurisdiction,
or Dispose of all or substantially all of the property or business of the Group
Members, except that, if at the time thereof and immediately after giving effect
thereto no Default or Event of Default shall have occurred and be continuing or
would result therefrom:
(i)    any Person may merge into the Parent Borrower in a transaction in which
the Parent Borrower is the surviving corporationPerson, and any Person other
than the Company or the Parent Borrower may merge or amalgamate with or into a
Designated Borrower in a transaction in which the Designated Borrower or a
successor by amalgamation that becomes a Designated




--------------------------------------------------------------------------------




Borrower in accordance with Section 2.18 upon such amalgamation, shall be the
continuing or surviving entity;
(ii)    any Person other than the Parent Borrower may merge into the Company in
a transaction in which the Company is the surviving corporationentity;
(iii)    any Person other than thea Borrower or the Company may merge or
amalgamate with or into any Subsidiary in a transaction in which the continuing
or surviving entity is a Subsidiary; provided that if (A) only one of the
parties to such merger or amalgamation is a Guarantor, the Guarantor or a
successor by amalgamation that becomes the Guarantor upon such amalgamation
shall be the continuing or surviving entity (and, in the case where the other
party to such merger or amalgamation is a Qualified Asset Owner, either the
continuing or surviving entity shall be a Qualified Asset Guarantor or successor
by amalgamation that becomes the Qualified Asset Guarantor or all Qualified
Assets owned or leased by such Qualified Asset Owner shall, contemporaneously
with such merger, be removed or released from the Borrowing Base in accordance
with Section 8.15 or Section 8.16 of this Agreement), and (B) if both parties to
such merger or amalgamation are Guarantors and one of the parties thereto is a
Qualified Asset Guarantor, either the Qualified Asset Guarantor or a successor
by amalgamation that becomes the Qualified Asset Guarantor shall be the
continuing or surviving entity or all Qualified Assets owned or leased by such
Qualified Asset Guarantor shall, contemporaneously with such merger, be removed
or released from the Borrowing Base in accordance with Section 8.15 or Section
8.16 of this Agreement;
(iv)    any Non-Qualified Asset Subsidiary (other than a Qualified Asset Owner)
may Dispose of its assets to the Parent Borrower or to another Subsidiary;
provided that if one of the parties to such transaction is a Designated Borrower
or a Guarantor, either (A) the Designated Borrower or the Guarantor shall be the
transferee or (B) the transaction is permitted by Section 9.12;
(v)    any Subsidiary which is not a Designated Borrower, a Guarantor or a
Qualified Asset Owner may liquidate or dissolve if the Parent Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the BorrowerBorrowers; and
(vi)    any Subsidiary other than a Designated Borrower, a Qualified Asset
Guarantor or a Qualified Asset Owner may liquidate or dissolve; provided that
(A) if such Subsidiary is an Other Guarantor, all of the assets of such
Subsidiary are transferred to a Loan Party and (B) if such Subsidiary is not an
Other Guarantor, all of the assets of such Subsidiary are transferred to the
Parent Borrower or one of its Subsidiaries.
Section 9.5.    Restricted Payments. Declare or pay any dividend on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, defeasance, retirement, cancellation, termination
or other acquisition of, any Capital Stock of any Group Member, whether now or
hereafter outstanding, or make any other distribution in respect thereof,
whether in Cash or property or in obligations of any Group Member (collectively,




--------------------------------------------------------------------------------




“Restricted Payments”), directly or indirectly, except that (i) the Parent
Borrower may declare and pay dividends with respect to its Capital Stock payable
solely in additional limited or general partnership interests, (ii) the Company
may declare and pay dividends with respect to its Capital Stock payable solely
in additional common stock, (iii) Subsidiaries may declare and pay dividends
ratably with respect to their Capital Stock, (iv) the Parent Borrower or any
Subsidiary may make Restricted Payments pursuant to and in accordance with stock
option plans or other benefit plans for management or employees of the Parent
Borrower and its Subsidiaries (including, without limitation, any Plans), (v)
the Parent Borrower may make Restricted Payments the proceeds of which will be
used to pay tax liabilities of Americold Realty Operation, Inc., a Delaware
corporation, to the extent (A) such payments are permitted under the Parent
Borrower’s Governing Documents and (B) such tax liability is attributable to
Americold Realty Operation, Inc.’s ownership of Capital Stock of the Parent
Borrower, (vi) the Parent Borrower and its Subsidiaries may (directly or
indirectly, as the case may be) make Restricted Payments to the Company;
provided that (x) the Parent Borrower shall not make aggregate Restricted
Payments to the Company that are attributable to any period of four consecutive
fiscal quarters in excess of the greater of (A) 90% of Normalized Adjusted FFO
for such period of four consecutive fiscal quarters (less any amounts used for
Investments in Non-Qualified Asset Subsidiaries) and (B) the minimum amount
required for the Company to maintain its REIT status, comply with the minimum
distribution requirement under Section 857(a) of the Code and avoid imposition
on the Company of income and excise taxes under Sections 857 and 4981 of the
Code and (y) if a Default or an Event of Default (other than under Section
10.1(a) or (h)) has occurred and is continuing, the Parent Borrower may only
make Restricted Payments to the Company in the minimum amounts required to be
made by the Company in order to maintain its status as a REIT; provided further,
however, that the Parent Borrower may not make any Restricted Payments to the
Company if a Default or Event of Default under Section 10.1(a) or (h) has
occurred and is continuing or all or any portion of the Obligations have been
accelerated and (vii) the Company may make Restricted Payments with any amounts
received by it from the Parent Borrower pursuant to clause (vi) of this Section
9.5.
Section 9.6.    Transactions with Affiliates. Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate, except: (a) arrangements in respect of shared services, joint
procurement, corporate expense allocation, information technology licensing or
in the ordinary course of business at prices and on terms and conditions not
less favorable to the Company, the Parent Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties; (b)
transactions between or among (i) the Parent Borrower and any Non-Qualified
Asset Subsidiaries (other than a Qualified Asset Owner) so long as such
transaction, as of the date such transaction is consummated, would not have or
would not reasonably be expected to have a Material Adverse Effect on the
BorrowerBorrowers and the Qualified Asset Guarantors (taken as a whole), (ii)
the Parent Borrower and any Designated Borrowers or any Qualified Asset
Guarantors or (iii) Non-Qualified Asset Subsidiaries (other than Qualified Asset
Owners), in each case not involving any other Affiliate; (c) the consummation of
the Transactions and the payment of the Transaction Costs, and as otherwise
permitted by this Agreement (including with respect to




--------------------------------------------------------------------------------




any Restricted Payment permitted by Section 9.5); (d) as set forth on Schedule
9.6 or any amendment thereto to the extent such amendment is not adverse, taken
as a whole, to the Lenders in any material respect; (e) if approved by the
governing body of such Person in accordance with applicable law, any indemnity
provided for the benefit of directors of such Person; (f) the payment of fees,
expenses, compensation or employee benefit arrangements to managers,
consultants, employees, officers and outside directors of such Person; (g)
transactions between or among Group Members contemplated by any CMBS Financing;
and (h) transactions that are made on terms substantially as favorable to the
Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s-length transaction with a Person
that is not an Affiliate.
Section 9.7.    Amendments to Governing Documents. Directly or indirectly,
consent to, approve, authorize or otherwise suffer or permit any waiver,
amendment, supplement, cancellation, termination or other modification of any
Governing Document of the Company, theany Borrower, any Qualified Asset
Guarantor, any Qualified Asset Owner or any Loan Party that is a direct owner of
any Qualified Asset Guarantor, in each case if such waiver, amendment,
supplement, cancellation, termination or modification would reasonably be
expected to (a) adversely affect any Loan Party’s ability to repay the
Obligations or (b) impair the rights or interests of the Administrative Agent or
any Creditor Party hereunder or under any Loan Document.
Section 9.8.    No Further Negative Pledges. Directly or indirectly, enter into,
incur or permit to exist any Contractual Obligation (other than any Loan
Document or any Permitted Pari Passu Provision) that prohibits, restricts or
imposes any condition upon the ability of (a) theany Borrower or any other Loan
Party to create, incur or permit to exist any Lien upon any of its property or
assets (including the Capital Stock owned by thesuch Borrower or such Loan
Party), or (b) any Loan Party to make Restricted Payments to the Parent Borrower
or any other Loan Party or to make or repay loans or advances to theany Borrower
or any other Loan Party or to guarantee Indebtedness of theany Borrower or any
other Loan Party or (c) theany Borrower or any Subsidiary to otherwise transfer
(including by way of a pledge) property to thea Borrower or a Loan Party;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by Requirements of Law, (ii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder
(including, if applicable, in accordance with Section 8.15), (iii) the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to Secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness (and,
for the avoidance of doubt, such restrictions do not apply to any Qualified
Asset or to the Capital Stock of any Designated Borrower, any Guarantor or any
Qualified Asset Owner), (iv) the foregoing shall not apply to restrictions that
are binding on an Other Guarantor at the time such Subsidiary first becomes a
Subsidiary of the Parent Borrower, so long as such Contractual Obligations were
not entered into in contemplation of such Person becoming a Subsidiary of the
Parent Borrower, (v) the foregoing shall not apply to restrictions or conditions
in joint venture agreements and other similar agreements applicable to Joint
Ventures that are applicable solely to




--------------------------------------------------------------------------------




such Joint Venture and entered into in the ordinary course of business, (vi) the
foregoing shall not apply to restrictions or conditions that are customary
restrictions on leases, subleases, licenses or asset sale agreements otherwise
permitted hereby so long as such restrictions solely relate to the assets
subject thereto, (vii) clause (a) of the foregoing shall not apply to customary
restrictions or conditions restricting assignment of any agreement entered into
in the ordinary course of business, (viii) the foregoing shall not apply to
provisions restricting the granting of a security interest in Intellectual
Property contained in licenses or sublicenses by the Parent Borrower and its
Subsidiaries of such Intellectual Property, which licenses and sublicenses were
entered into in the ordinary course of business (in which case such restriction
shall relate only to such Intellectual Property), and (ix) the foregoing shall
not apply to restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business.
Section 9.9.    Use of Proceeds. Use the proceeds of any Loan or Letter of
Credit, whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.
Section 9.10.    Investments. Make or allow any Investment, unless immediately
before and after giving effect to such Investment on a Pro Forma Basis, (i) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, (ii) Availability is not less than zero ($0), and (iii) the
Company and its Subsidiaries are in compliance with the Financial Covenants.
Section 9.11.    Changes in Fiscal Periods. (a) Permit the fiscal year of the
Company or the BorrowerBorrowers to end on a day other than December 31 or
change the Company’s or the Borrower’sBorrowers’ method of determining fiscal
quarters or (b) make any change in accounting policies or reporting practices,
except as required or permitted by GAAP.
Section 9.12.    Asset Sales. Dispose of any property or asset, including
Capital Stock owned by it, unless immediately before and after giving effect to
such Disposition on a Pro Forma Basis (a) no Default or Event of Default shall
have occurred and be continuing or would result from such Disposition, (b)
Availability is not less than zero ($0), (c) in the case of property
constituting a Qualified Asset, only if (x) such Qualified Asset is released in
accordance with Section 8.15 concurrently with such Disposition and (y) after
giving effect to such Disposition the Minimum Property Condition shall be
satisfied and (d) the Company and its Subsidiaries are in compliance with the
Financial Covenants.
Section 9.13.    Environmental Matters. (a) Use, or permit any other Person to
use, any of the Properties or any portion thereof as a facility for the
handling, processing, storage or disposal of Materials of Environmental Concern
in amounts or concentrations or under circumstances that constitute a violation
of Environmental Law or would reasonably be expected to result in any
Environmental Liability where any such use, conduct or other activity has not
had and could not reasonably be expected to have a Material Adverse Effect or
(b) conduct, or permit any other Person




--------------------------------------------------------------------------------




to conduct, any activity at any of its Properties or use any of its Properties
in any manner that could reasonably be contemplated to cause a Release of
Materials of Environmental Concern on, upon or into such Property, or any other
location, that would reasonably be expected to result in any Environmental
Liability, in each case except, with respect to any Property that is not a
Qualified Asset, where any such use, conduct or other activity has not had and
could not reasonably be expected to have a Material Adverse Effect.
Section 9.14.    Sanctions; Anti-Corruption; Anti-Money Laundering.
(a)    Directly or indirectly, use the proceeds of any Borrowing or Letter of
Credit, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund,
finance or facilitate any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or in any other manner that
would result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as Lender,
Bookrunner, Lead Arranger, Administrative Agent, Letter of Credit Issuer, Swing
Line Lender, or otherwise) of Sanctions.
(b)    Directly or indirectly, use the proceeds of any Borrowing or any Letter
of Credit in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or Anti-Terrorism Laws.
(c)    Directly or indirectly engage in any transaction, investment, undertaking
or activity that conceals the identity, source or destination of the proceeds
from any category of offenses designated in any applicable Law, regulation or
other binding measure implementing the “Forty Recommendations” and “Nine Special
Recommendations” published by the Organisation for Economic Cooperation and
Development's Financial Action Task Force on Money Laundering or violate these
laws or any other applicable anti-money laundering law or engage in these
actions.
Section 9.15.    Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Loan Parties and their Subsidiaries on the Closing Date or other business
activities which are extensions thereof or otherwise incidental, reasonably
related or ancillary thereto.
ARTICLE X    
EVENTS OF DEFAULT
Section 10.1.    Events of Default. If any of the following events shall occur
and be continuing:
(a)    (i) the BorrowerBorrowers or any other Loan Party shall fail to pay any
principal of any Loan or any Unpaid Drawing, including any L/C Borrowing, when
due in accordance with the terms hereof and in the currency required hereunder;
or (ii) the BorrowerBorrowers or any other




--------------------------------------------------------------------------------




Loan Party shall fail to pay any interest on any Loan, any fee or any other
amount payable hereunder or under any other Loan Document within five (5)
Business Days after any such interest on any Loan, fee or other amount payable
hereunder or under any other Loan Document becomes due in accordance with the
terms hereof; or
(b)    any representation, warranty, certification or statement of fact made or
deemed made by or on behalf of any Loan Party herein or in any other Loan
Document or that is contained in any certificate or other document furnished by
it at any time under or in connection with this Agreement or any such other Loan
Document shall prove to have been inaccurate or misleading in any material
respect on or as of the date made or deemed made (or, to the extent qualified by
materiality, shall be inaccurate or misleading in any respect after giving
effect to such qualification when made or deemed made); or
(c)    the Company or any Loan Party shall default in the observance or
performance of any agreement contained in (i) Section 8.1(a) or (b), Section
8.2(a)(1)(x), Section 8.2(c), Section 8.5(a)(i) (solely with respect to the
existence of the Company, theany Borrower, any Qualified Asset Owner, any
Qualified Asset Guarantor or any Loan Party that is a direct owner of any
Qualified Asset Guarantor), Section 8.8, Section 8.10, or Section 8.13 or
Section 8.18 or Article IX or Article XIII of this Agreement or any Guarantor
fails to perform or observe any term, covenant or agreement contained in the
Guarantee Agreement, (ii) Section 8.6(b) and such default shall continue
unremedied for a period of 10 days or (iii) Section 8.2(a) (not specified in
clause (i) above) and such default shall continue unremedied for a period of 15
days; or
(d)    the Parent Borrower shall fail to deliver any Borrowing Base Certificate
required by Section 8.7(b) or Section 8.16; or
(e)    any Group Member shall default in the observance or performance of any
agreement contained in Section 8.11;
(f)    any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (e) above), and such default shall
continue unremedied for a period of 30 days after the earlier of (i) the date
upon which an officer of the Company or theany Borrower obtains knowledge of
such default or (ii) the date upon which the Parent Borrower has received
written notice of such default from the Administrative Agent or the Required
Lenders; provided that any failure of any removal and release requested by the
Parent Borrower pursuant to Section 8.15 to meet all of the Release Conditions
shall be deemed a rejection of the proposed Release Request and the failure of
any addition requested by the Parent Borrower pursuant to Section 8.17 to meet
all of the Addition Conditions shall be deemed a rejection of the requested
addition, and shall not constitute a Default or an Event of Default;
(g)    any Group Member shall (i) default in making any payment when due, after
the expiration of any applicable grace or cure periods (whether by scheduled
maturity, required




--------------------------------------------------------------------------------




prepayment, acceleration, demand or otherwise) in respect of any Indebtedness
(excluding any Indebtedness hereunder and any Non-Recourse Indebtedness) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of (or, with respect to any Swap Agreements, a Swap
Termination Value of) more than $25,000,000; or (ii) default in the observance
or performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) or, in the case of a Swap Agreement, the applicable
counterparty, to cause, with the giving of notice if required, such Indebtedness
to be demanded or to become due (or to be terminated) or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity or, in the case of any such Indebtedness constituting a
Guarantee Obligation, to become payable or cash collateral in respect thereof to
be demanded, or, in the case of a Swap Agreement, to cause the termination
thereof or an Early Termination Date (as defined in such Swap Agreement) results
therefrom; provided that clauses (i) (other than in the case of clause (x)
below) and (ii) shall not apply to (x) Secured Indebtedness that becomes due as
a result of the Disposition or transfer of the property or assets securing such
Indebtedness, if such Disposition or transfer is permitted hereunder and under
the documents providing for such Indebtedness and (y) Indebtedness that is
convertible into Capital Stock and has been converted to Capital Stock in
accordance with its terms and such conversion is not prohibited hereunder; or
(h)    (i) any Group Member shall commence or consent to the institution of any
case, proceeding or other action (A) under any Debtor Relief Law, seeking to
have an order for relief entered with respect to it, or seeking to adjudicate it
a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator, liquidator, rehabilitator or other similar official for
it or for all or any material part of its property; or (ii) there shall be
commenced against any Group Member any case, proceeding or other action of a
nature referred to in clause (i) above (except for the appointment of a
receiver, trustee, custodian, conservator or other similar official for the
assets of an Excluded Subsidiary in connection with a default by such Excluded
Subsidiary on Non-Recourse Indebtedness) that (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, unstayed or undischarged for a period of 60 days; or (iii) there
shall be commenced against any Group Member any case, proceeding or other action
seeking issuance of a writ or warrant of attachment, execution, distraint or
similar process against all or any material party of its property that results
in the entry of an order for any such relief that shall not have been released,
vacated, discharged, or stayed or fully bonded pending appeal within 60 days
from the entry thereof; or (iv) any Group Member shall become unable or admit in
writing its inability or fails generally to pay its debts as they become due; or
(v) any Group Member shall make a general assignment for the benefit of its
creditors; or




--------------------------------------------------------------------------------




(i)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
(i) a Material Adverse Effect or (ii) liability to any Group Member in an
aggregate amount exceeding $25,000,000 in any year or $50,000,000 for all
periods; or
(j)    (i) one or more judgments or decrees shall be entered against any Group
Member involving in the aggregate a liability (to the extent not covered by
insurance or third-party indemnities as to which the relevant insurance company
or third party has not denied coverage) of $25,000,000 or more or (ii) one or
more non-monetary final judgments or decrees shall be entered against any Group
Member that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (x) enforcement
proceedings are commenced by any creditor upon such judgment or decree, or (y)
there is a period of 30 consecutive days during which such judgment or decree is
not vacated, discharged, stayed or bonded pending appeal; or
(k)    any provision of any Loan Document, including the Guarantee Obligations
contained in the Guarantee Agreement or in this Agreement, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; any Loan Party or any of their respective
Subsidiaries or Affiliates contests in any manner the validity or enforceability
of any provision of any Loan Document; or any Loan Party denies that it has any
or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any provision of any Loan Document; or
(l)    a Change of Control;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (h) above with respect to the Company or the
Parent Borrower, the Commitments shall automatically terminate and the Loans
(with accrued interest thereon) and all other amounts owing under this Agreement
and the other Loan Documents shall immediately and automatically become due and
payable and the deposit of cash collateral in respect of Letter of Credit
Exposure in accordance with Section 3.8 shall immediately and automatically
become due, or (B) if such event is any other Event of Default, the
Administrative Agent shall at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions: (i) declare the
commitment of each Lender to make Loans and any obligation of the Letter of
Credit Issuers to make L/C Credit Extensions to be terminated forthwith,
whereupon such commitments and obligations shall immediately terminate; (ii)
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents to be due and payable
forthwith, whereupon the same shall immediately become due and payable; (iii)
require all Loans denominated in an Alternative Currency to be immediately
redenominated into Dollars in the amount of the Dollar Equivalent thereof; (iv)
require the deposit of cash collateral in respect of Letter of Credit Exposure
in accordance with Section 3.8 and (v) exercise on behalf of itself, the Lenders
and the Letter of Credit Issuers all rights and remedies available to it, the
Lenders and the Letter of Credit Issuers




--------------------------------------------------------------------------------




under the Loan Documents Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by theeach Borrower, the Company and each other Loan Party.
Section 10.2.    Application of Funds. After the exercise of remedies provided
for in Section 10.1 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in Section 10.1), any amounts received on
account of the Obligations shall, subject to the provisions of Sections 2.16 and
3.8, be applied by the Administrative Agent in the following order.
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Sections 2.10, 2.11, 3.5 or 5.4) payable to the Administrative Agent in its
capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Letter of Credit Issuers (including
fees, charges and disbursements of counsel to the respective Lenders and the
Letter of Credit Issuers arising under the Loan Documents and amounts payable
under Sections 2.10, 2.11, 3.5 or 5.4, ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
Letter of Credit Issuers in proportion to the respective amounts described in
this clause Third payable to them;
Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under
Specified Swap Agreements and Specified Cash Management Agreements, ratably
among the Lenders, the Letter of Credit Issuers, the Qualified Counterparties
and the Cash Management Banks in proportion to the respective amounts described
in this clause (a) and (b) to the Administrative Agent for the account of the
Letter of Credit Issuers, to Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit issued by such
Letter of Credit Issuer to the extent not otherwise Cash Collateralized by the
Parent Borrower pursuant to Section 3.8, ratably in proportion to the respective
amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Parent Borrower or as otherwise required by Lawlaw.
Subject to Section 3.8, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fifth above shall be applied to
satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Letters of Credit




--------------------------------------------------------------------------------




have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under Specified Cash
Management Agreements and Specified Swap Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Qualified Counterparty, as the case may be. Each Cash Management Bank or
Qualified Counterparty not a party to the Credit Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article XI hereof for itself and its Affiliates as if a
“Lender” party hereto.
ARTICLE XI    
THE AGENTS
Section 11.1.    Appointment.
Each Lender and each Letter of Credit Issuer hereby irrevocably designates and
appoints Bank of America to act on its behalf as the Administrative Agent under
this Agreement and the other Loan Documents, and each such Lender and each such
Letter of Credit Issuer irrevocably authorizes the Administrative Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender or any Letter of Credit Issuer, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. The provisions of this Article
XI (except for Section 11.9) are solely for the benefit of the Agents, the
Lenders and the Letter of Credit Issuers, and neither the Company nor any other
Loan Party shall have any rights as a third party beneficiary of any of the
provisions thereof. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
Section 11.2.    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent and




--------------------------------------------------------------------------------




any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.
Section 11.3.    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or an Event of Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowerany Loan Party or any of
itstheir respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.
Neither any Agent nor any of their respective officers, directors, employees,
agents, advisors, attorneys-in-fact or Affiliates shall be liable for any action
taken or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 12.1 and 10.1) or
(ii) in the absence of its own gross negligence or willful misconduct, as
determined by a court of competent jurisdiction by a final and nonappealable
judgment.




--------------------------------------------------------------------------------




Neither any Agent nor any of their respective officers, directors, employees,
agents, advisors, attorneys-in-fact or Affiliates shall be responsible for or
have any duty to ascertain or inquire into (i) any recital, statement, warranty
or representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report, statement or other
document referred to, provided for herein or therein, delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the value,
validity, enforceability, effectiveness, genuineness or sufficiency of this
Agreement, any other Loan Document or any other agreement, instrument or
document, any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder, or (v) as to the observance or performance
of any of the agreements contained in, or the satisfaction of any condition set
forth in Article VII or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent this Agreement or
any other Loan Document, or to inspect the properties, books or records of any
Loan Party.
Section 11.4.    Reliance by Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in, and shall not incur any liability for,
relying, upon any instrument, writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy or email message, statement, order or other document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel (including counsel to any Loan
Party), independent accountants and other experts selected by the Administrative
Agent. The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or a Letter of Credit
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or such Letter of Credit Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or such Letter of
Credit Issuer prior to the making of such Loan or the issuance of such Letter of
Credit. The Administrative Agent may deem and treat the payee of any Note as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in this Agreement or the other Loan Documents) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be




--------------------------------------------------------------------------------




necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in this Agreement or the other
Loan Documents), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders, all the Letter of Credit
Issuers and all future holders of the Loans and the L/C Participations.
Section 11.5.    Notice of Default. The Administrative Agent shall be deemed not
to have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender, a Letter of
Credit Issuer or a Loan Party referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give notice thereof to the Lenders and the Letter of
Credit Issuers. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in this Agreement or the other
Loan Documents); provided that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders and the Letter of Credit Issuers.
Section 11.6.    Non-Reliance on Agents and Other Lenders. Each Lender and each
Letter of Credit Issuer expressly acknowledges that neither the Agents nor any
of their respective officers, directors, employees, agents, advisors,
attorneys-in-fact or affiliates have made any representations or warranties to
it and that no act by any Agent hereafter taken, including any review of the
affairs of a Loan Party or any Affiliate of a Loan Party, shall be deemed to
constitute any representation or warranty by any Agent to any Lender or any
Letter of Credit Issuer. Each Lender and each Letter of Credit Issuer represents
to the Agents that it has, independently and without reliance upon any Agent or
any other Lender or Letter of Credit Issuer, or upon any of the Related Parties
of any of the foregoing, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Affiliates and made its own
decision to make its extensions of credit hereunder and enter into this
Agreement. Each Lender and each Letter of Credit Issuer also represents that it
will, independently and without reliance upon any Agent or any other Lender or
Letter of Credit Issuer, or upon any of the Related Parties of any of the
foregoing, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Loan Parties and their Affiliates. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders and the Letter of Credit Issuers by the Administrative Agent hereunder,
the Administrative Agent shall not have any duty or responsibility to provide
any Lender or Letter of Credit Issuer with any credit or other information
concerning




--------------------------------------------------------------------------------




the business, operations, property, condition (financial or otherwise),
prospects or creditworthiness of any Loan Party or any affiliate of a Loan Party
that may come into the possession of the Administrative Agent or any of its
officers, directors, employees, agents, advisors, attorneys-in-fact or
Affiliates.
Section 11.7.    Indemnification. The Lenders agree to indemnify the
Administrative Agent (or any sub-agent thereof), each other Agent, each Letter
of Credit Issuer and each Related Party of any of the foregoing (each, an “Agent
Indemnitee”) (to the extent not reimbursed by the BorrowerBorrowers and without
limiting the obligation of the BorrowerBorrowers to do so), ratably according to
their respective pro rata share (as defined below) in effect on the date on
which indemnification is sought under this Section, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent Indemnitee in any way relating to or arising out of,
the Commitments, the Loans, the Letters of Credit, this Agreement, any of the
other Loan Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence, willful misconduct, bad faith or
fraud; provided further, with respect to such unpaid amounts owed to any Letter
of Credit Issuer in its capacity as such, or to any Related Party of any of
Letter of Credit Issuer acting for such Letter of Credit Issuer in connection
with such capacity, only the Revolving Credit Lenders shall be required to pay
such unpaid amounts. For purposes of this Section, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the total Revolving
Credit Exposures, unused Revolving Credit Commitments and, except for purposes
of the second proviso of the immediately preceding sentence, the outstanding
Term Loans and unused Term Commitments, in each case at that time. If any
indemnity furnished to any Agent Indemnitee for any purpose shall, in the
opinion of such Agent Indemnitee, be insufficient or become impaired, such Agent
Indemnitee may call for additional indemnity and cease, or not commence, to do
the acts indemnified against until such additional indemnity is furnished;
provided that in no event shall this sentence require any Lender to indemnify
any Agent Indemnitee against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
pro rata share (as defined below) thereof in effect on the date on which
indemnification is sought under this Section; and provided further, this
sentence shall not be deemed to require any Lender to indemnify any Agent
Indemnitee against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement described in the proviso in the
immediately preceding sentence. The agreements in this Section shall survive the
termination of this Agreement and the Commitments and the payment of the Loans
and all other amounts payable hereunder.




--------------------------------------------------------------------------------




Section 11.8.    Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
though such Agent were not an Agent and without any duty to account therefor to
the Lenders. Each Agent shall have the same rights and powers in its capacity as
a Lender or Letter of Credit Issuer under this Agreement and the other Loan
Documents as any Lender or Letter of Credit Issuer, as applicable, and may
exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders”, and the terms “Letter of Credit Issuer” and “Letter of Credit
Issuers”, shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each Agent in its individual capacity as such.
Section 11.9.    Successor Agent. The Administrative Agent may resign as the
Administrative Agent upon notice to the Lenders, the Letter of Credit Issuers
and the Parent Borrower. If the Administrative Agent shall resign as the
Administrative Agent under this Agreement and the other Loan Documents, then
upon any such resignation, the Required Lenders shall have the right to appoint
a successor, which successor agent shall (unless an Event of Default under
Section 10.1(a) or (h) with respect to any of the BorrowerBorrowers shall have
occurred and be continuing) be subject to approval by the Parent Borrower (which
approval shall not be unreasonably withheld or delayed). If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders, the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank, which successor
agent shall (unless (i) an Event of Default under Section 10.1(a) or (h) with
respect to the Parent Borrower shall have occurred and be continuing or (ii)
such successor agent is a Lender) be subject to approval by the Parent Borrower
(which approval shall not be unreasonably withheld or delayed by the Parent
Borrower). If no successor agent has accepted appointment as the Administrative
Agent by the Resignation Effective Date, the retiring Administrative Agent’s
resignation shall nevertheless thereupon become effective, and the Required
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as a successor agent is appointed as provided
for above. With effect from the Resignation Effective Date (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Letter of Credit Issuers under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) except for any
indemnity payments or other amounts then owed to the retiring Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender and each Letter of Credit Issuer directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor shall succeed




--------------------------------------------------------------------------------




to and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent (other than as provided in Section 5.4(i) and
other than any rights to indemnity payments or other amounts owed to the
retiring Administrative Agent as of the Resignation Effective Date), the term
“Administrative Agent” shall mean such successor agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section), without any other or further act or deed on
the part of such former Administrative Agent or any of the parties to this
Agreement or any holders of the Loans. The fees payable by the Parent Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Parent Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 11.5 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them in respect of any actions taken or omitted to be taken by
any of them (i) while the retiring Administrative Agent was acting as the
Administrative Agent and (ii) after such resignation for as long as any of them
continues to act in any capacity hereunder or under the other Loan Documents,
including (a) acting as collateral agent or otherwise holding any collateral
security on behalf of any of the Lenders and (b) in respect of any actions taken
in connection with transferring the agency to any successor Administrative
Agent.
Section 11.10.    Bookrunner; Lead Arrangers; Syndication Agents; Documentation
Agents. Anything herein to the contrary notwithstanding, none of the Bookrunner,
Lead Arrangers, Syndication Agents or Documentation Agents shall have any
duties, responsibilities, obligations, liabilities, powers or rights hereunder
or under any of the other Loan Documents in its capacity as such.
Section 11.11.    Agents May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowerany Loan Party)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Letter of
Credit Issuers and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Letter of Credit Issuers and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Letter of Credit
Issuers and the Administrative Agent under any Loan Document) allowed in such
judicial proceeding; and




--------------------------------------------------------------------------------




(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, each Letter of Credit Issuer and each other Creditor Party to make
such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, the Letter of Credit Issuers or the other Creditor Parties, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under this
Agreement or any other Loan Document.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Letter of Credit Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or any Letter
of Credit Issuer to authorize the Administrative Agent to vote in respect of the
claim of any Lender or any Letter of Credit Issuer in any such proceeding.
Section 11.12.    Guaranty Matters. Subject to Section 12.1, without further
written consent or authorization from any Creditor Party, the Administrative
Agent may execute any documents or instruments necessary to release any
Guarantor from its Guarantee Obligations in respect of the Obligations under the
Loan Documents if such Person ceases to be a Subsidiary (or becomes an Excluded
Subsidiary) as a result of a transaction permitted hereunder. The execution and
delivery of any such documents shall be without recourse to, or representation
or warranty by, the Administrative Agent.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its Guarantee Obligations in respect of the Obligations under the Loan
Documents pursuant to this Section 11.12.
Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Parent Borrower, the Administrative Agent, and each Creditor Party hereby
agree that except with respect to the set off rights of any Lender set forth in
Section 12.7 or with respect to a Creditor Party’s right to file a proof of
claim in an insolvency proceeding, no Creditor Party shall have any right
individually to enforce any Guarantee Obligations, it being understood and
agreed that all powers, rights, and remedies under the Loan Documents may be
exercised solely by the Administrative Agent on behalf of the Creditor Parties,
in accordance with the terms hereof and thereof.
In furtherance of the foregoing and not in limitation thereof, no Specified Cash
Management Agreement or Specified Swap Agreement will create (or be deemed to
create) in favor of any Creditor Party that is a party thereto any rights in
connection with the management or release of the obligations of any Loan Party
under this Agreement or any other Loan Document. By accepting the benefits of
the Guarantee, each Creditor Party that is a party to any such Specified Cash
Management




--------------------------------------------------------------------------------




Agreement or Specified Swap Agreement shall be deemed to have appointed the
Administrative Agent to serve as administrative agent under the Loan Documents
and agreed to be bound by the Loan Documents as a Creditor Party thereunder,
subject to the limitations set forth in this paragraph. No Creditor Party that
is a party to any such Specified Cash Management Agreement or Specified Swap
Agreement that obtains the benefits of any Guarantee Obligation by virtue of the
provisions hereof or of any other Loan Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Loan Document other than in its capacity as a Lender, Letter of
Credit Issuer or Agent and, in such case, only to the extent expressly provided
in the Loan Documents. Notwithstanding any other provision of this Article XI to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Specified Cash Management Agreements and Specified
Swap Agreements.
Section 11.13.    Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Bookrunner and the Lead Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of theany
Borrower or any other Loan Party, that at least one of the following is and will
be true:
(i)    Such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are




--------------------------------------------------------------------------------




satisfied with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, the Bookrunner and the Lead Arrangers and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of theany Borrower or any other Loan Party, that none of the
Administrative Agent, the Bookrunner or any Lead Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
involved in the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto).
ARTICLE XII    
MISCELLANEOUS
Section 12.1.    Amendments and Waivers.
(a)    Subject to Section 2.9 and Section 12.1(b), and except as otherwise
expressly provided herein, no amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by theany
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Parent Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:
(i)    waive any condition set forth in Section 7.1 without the written consent
of each Lender;
(ii)    without limiting the generality of clause (i) above, waive any condition
set forth in Section 7.2 as to any Dollar Tranche Loan or any Letter of Credit
without the written consent of the Required Tranche Lenders, any Alternative
Currency Tranche Loan without the written consent of the Required Tranche
Lenders or any Term Loan without the written consent of the Required Term
Lenders;




--------------------------------------------------------------------------------




(iii)    extend (except as provided in Section 2.17) or increase the Commitment
of any Lender (or reinstate any Commitment terminated pursuant to Section 10.1)
without the written consent of such Lender;
(iv)    forgive or otherwise reduce the principal amount or extend the final
scheduled date of maturity of any Loan or Unpaid Drawings, reduce the stated
rate of any interest or (subject to clause (4) of the second proviso to this
Section 12.1) fee payable hereunder (except in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Required Lenders)) or extend the scheduled
date of any payment thereof, or postpone the scheduled date of expiration of any
Commitment, in each case without the written consent of each Lender directly and
adversely affected thereby (it being understood that any waiver of any condition
precedent in Section 7.1 or 7.2, any obligation of theany Borrower to pay
default interest or amendment to Section 2.8(c), or any waiver of any Default or
Event of Default, and any waiver or amendment of any mandatory prepayment or
reduction, any waiver or amendment to the financial covenant definitions,
financial ratios or any component thereof, shall be deemed not to have resulted
in any increase in the Commitment of any Lender, or forgiveness, reduction,
extension or postponement referred to in clause (iii) or (iv) of this proviso);
(v)    (w) change any provision of this Section 12.1, reduce any percentage
specified in the definition of Required Lenders, Required Revolving Lenders,
Required Term Lenders, Required Tranche Lenders or Majority in Interest or
change any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent, (x) consent to the assignment or transfer by
theany Borrower of any of its rights and obligations under this Agreement and
the other Loan Documents (other than, with respect to any Designated Borrower,
pursuant to Section 2.18(e)) or (y) release (1) the guarantee of the Obligations
provided by the Company pursuant to Article XIII or (2, (2) the guaranty, surety
and joint and several liability of the Parent Borrower pursuant to Section 2.19
or (3) all or substantially all of the value of the Guarantee Obligations under
the Guarantee Agreement (other than in connection with any sale of a Guarantor
permitted by the Loan Documents), in each case without the written consent of
all Lenders;
(vi)    amend, modify or waive any provision of any Loan Document in a manner
that by its terms adversely affects the rights of Lenders holding Loans or
Commitments of any Class in respect of the right to or priority of payments of
the Lenders holding Loans or Commitments of such Class differently than such
amendment, modification or waiver affects the rights of the Lenders holding
Loans or Commitments of any other Class in respect of the right to or priority
of payments, without the written consent of the Majority in Interest of the
adversely affected Class of Lenders;
(vii)    (x) amend or modify the definition of “Applicable Percentage”, (y)
amend, modify or waive the provisions of Section 10.2 or Section 4.02 of the
Guarantee Agreement, (z) amend, modify or waive the provisions of Sections 5.1
or 5.3(c) in a manner that would alter the pro rata sharing of payments required
thereby, in each case without the written consent of each




--------------------------------------------------------------------------------




Lender; provided, that (i) with the consent of the Required Lenders, such terms
and provisions may be amended on customary terms in connection with an “amend
and extend” transaction, but only if all Lenders that consent to such “amend and
extend” transaction are treated on a pro rata basis, (ii) such terms and
provisions may be amended in connection with the establishment of any Additional
TL Tranche, with the consent of the Administrative Agent and the Lenders
providing commitments for such Additional TL Tranche, so long as such payments
continue to be (1) based on each Lender’s Applicable Percentage with respect to
the Classes of Loans and the Facilities in which it participates and (2)
distributed ratably as between the Classes of Loans and the Facilities; or
(viii)    amend Section 1.10 or the definition of “Alternative Currency” without
the written consent of each Alternative Currency Tranche Lender;
and, provided further, that (1) no amendment, waiver or consent shall, unless in
writing and signed by Letter of Credit Issuer in addition to the Lenders
required above, affect the rights or duties of such Letter of Credit Issuer
under this Agreement or any Issuer Document relating to any Letter of Credit
issued or to be issued by it; (2) no amendment, waiver or consent shall, unless
in writing and signed by the Swing Line Lender in addition to the Lenders
required above, affect the rights or duties of the Swing Line Lender under this
Agreement; (3) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
(x) affect the rights or duties of the Administrative Agent under this Agreement
or any other Loan Document or (y) amend or waive, or consent to any departure
from, the definitions of “LIBOR”, “LIBOR Screen Rate”, “LIBOR Successor Rate”,
“LIBOR Successor Rate Conforming Changes” or “Scheduled Unavailability Date” or
the provisions of Section 2.9; and (4) the Fee Letter may be amended, or rights
or privileges thereunder waived, in a writing executed only by the parties
thereto;
provided that any amendment, waiver or other modification of this Agreement that
by its terms affects the rights or duties under this Agreement of the Lenders of
a particular Class (but not the Lenders of any other Class), may be effected
solely by an agreement or agreements in writing entered into by the Parent
Borrower and the Majority in Interest of the affected Class of Lenders that
would be required to consent thereto under this Section if such Class of Lenders
were the only Class of Lenders hereunder at the time. Any such waiver and any
such amendment, supplement or modification shall apply equally to each of the
Lenders and the Letter of Credit Issuers and shall be binding upon the Loan
Parties, the Lenders, Letter of Credit Issuers, the Administrative Agent and all
future holders of the Loans and the L/C Participations. In the case of any
waiver, the Loan Parties, the Lenders, the Letter of Credit Issuers and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon. Notwithstanding the foregoing, the consent
of the Lenders or the Required Lenders, as the case may be, shall not be
required to effect the provisions of Section 2.14(f) in accordance with the
terms thereof.




--------------------------------------------------------------------------------




(b)    Notwithstanding any provision herein to the contrary,
(i)    no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) any Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender, (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender and (z) the outstanding principal balance of any Loan held by
any Defaulting Lender may not be reduced without the consent of such Lender;
(ii)    any provision of this Agreement or any other Loan Document may be
amended by an agreement in writing entered into by the Parent Borrower and the
Administrative Agent (but without the consent of any Lender or other Loan Party)
to cure any obvious error or any error or omission of an administrative or
technical nature jointly identified by the Parent Borrower and the
Administrative Agent so long as, in each case, the Lenders shall have received
at least five Business Days prior written notice thereof and the Administrative
Agent shall not have received, within five Business Days of the date of such
notice to the Lenders, a written notice from (x) the Required Lenders stating
that the Required Lenders object to such amendment or (y) if directly and
adversely affected by such amendment, any Letter of Credit Issuer stating that
it objects to such amendment.
Notwithstanding the foregoing, in addition to any credit extensions and related
Joinder Agreement(s) effectuated without the consent of Lenders in accordance
with Section 2.14, this Agreement may be amended (or amended and restated) with
the written consent of the Required Lenders, the Administrative Agent and the
Parent Borrower (a) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Term
Loans and the Revolving Credit Loans and the accrued interest and fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and other definitions
related to such new Term Loans and Revolving Credit Loans.
Section 12.2.    Notices.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:




--------------------------------------------------------------------------------




(i)    if to the Parent Borrower or any other Loan Party, the Administrative
Agent, any Letter of Credit Issuer or the Swing Line Lender, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 12.2; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the Parent
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications.
(i)    Notices and other communications to the Letter of Credit Issuers and the
Lenders hereunder or under any other Loan Document may be delivered or furnished
by electronic communication (including e‑mail, FpML messaging and Internet or
intranet websites, including the Platform) pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II, III, IV or V if such Person has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, any Letter of Credit Issuer or the Parent Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
(ii)    Unless the Administrative Agent otherwise prescribes, (x) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), and (y) notices or communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(x) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (x)
and (y), if such notice or other communication is not sent during the normal
business hours of the recipient, such notice e-mail or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.




--------------------------------------------------------------------------------




(iii)    THE PLATFORM AND ANY APPROVED ELECTRONIC COMMUNICATIONS ARE PROVIDED
“AS IS” AND “AS AVAILABLE”. NONE OF THE AGENTS OR ANY OF THEIR RESPECTIVE
RELATED PARTIES WARRANT THE ACCURACY, ADEQUACY, OR COMPLETENESS OF THE BORROWER
MATERIALS, THE APPROVED ELECTRONIC COMMUNICATIONS OR THE PLATFORM AND EACH
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS, THE PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS. NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE AGENTS
OR THEIR RESPECTIVE RELATED PARTIES IN CONNECTION WITH THE PLATFORM OR THE
APPROVED ELECTRONIC COMMUNICATIONS. In no event shall the Administrative Agent
or any of its Related Parties have any liability to any Loan Party, any Lender,
any Letter of Credit Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of theany Borrower’s, any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials or Approved Electronic Notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet.
(iv)    Each Loan Party, each Lender, each Letter of Credit Issuer and each
Agent agrees that the Administrative Agent may, but shall not be obligated to,
store any Approved Electronic Communications on the Platform in accordance with
the Administrative Agent’s customary document retention procedures and policies.
(c)    Change of Address. Each Loan Party, the Administrative Agent, each Letter
of Credit Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Parent Borrower, the Administrative Agent, the Letter of Credit Issuers and the
Swing Line Lender. In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
(d)    Private-Side Information Contacts. In addition to the foregoing, each
Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable law, including United States
Federal and state securities laws, to make reference to Borrower Materials that
are not made available through the “Public-Side Information” portion of the
Platform and that may contain Private-Side Information. In the event that any
Public Lender has determined for itself to not access any information disclosed




--------------------------------------------------------------------------------




through the Platform or otherwise, such Public Lender acknowledges that (i)
other Lenders may have availed themselves of such information and (ii) neither
the BorrowerBorrowers nor the Administrative Agent has any responsibility for
such Public Lender’s decision to limit the scope of the information it has
obtained in connection with this Agreement and the other Loan Documents.
(e)    Reliance by Administrative Agent, Letter of Credit Issuers and Lenders.
The Administrative Agent, the Letter of Credit Issuers and the Lenders shall be
entitled to rely and act upon any notices (including telephonic notices,
Committed Loan Notices, Letter of Credit Applications and Swing Line Loan
Notices) purportedly given by or on behalf of theany Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Loan Parties shall indemnify the Administrative Agent, each Letter
of Credit Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of theany Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
Section 12.3.    No Waiver; Cumulative Remedies; Enforcement. No failure to
exercise and no delay in exercising, on the part of the Administrative Agent,
any Letter of Credit Issuer or any Lender, any right, remedy, power or privilege
hereunder or under the other Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.1 for the benefit of all the
Lenders and Letter of Credit Issuers; provided, however, that the foregoing
shall not prohibit (a) the Administrative Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Loan Documents, (b) any
Letter of Credit Issuer or the Swing Line Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as a Letter of Credit
Issuer or the Swing Line Lender, as the case may be) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with Section 12.7(b) (subject to the terms of Section 12.7(a)), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan




--------------------------------------------------------------------------------




Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 10.1 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 12.7(a), any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
Section 12.4.    Survival of Representations and Warranties. All representations
and warranties made hereunder, in any other Loan Document and in any document,
certificate or statement delivered pursuant hereto or thereto, or in connection
herewith or therewith, shall survive the execution and delivery hereof and
thereof and the making of the Loans and other extensions of credit hereunder.
Such representations and warranties have been or will be relied upon by the
Administrative Agent, each Letter of Credit Issuer and each Lender, regardless
of any investigation made by the Administrative Agent, any Letter of Credit
Issuer or any Lender or on their behalf and notwithstanding that the
Administrative Agent, any Letter of Credit Issuer or any Lender may have had
notice or knowledge of any Default or Event of Default at the time of any Loan
or L/C Credit Extension, and shall continue in full force and effect as long as
any Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or
any Letter of Credit shall remain outstanding other than (a) Specified Cash
Management Obligations, (b) Specified Swap Obligations and (c) any contingent
obligations or contingent indemnification obligations not then due or asserted.
Section 12.5.    Payment of Expenses; Damages Waiver. The Borrower
agreesBorrowers agree (a) to pay or reimburse the Bookrunner, the Lead
Arrangers, the Administrative Agent and their respective Affiliates for all
their reasonable and documented and invoiced out-of-pocket costs and expenses
(including the reasonable and documented and invoiced fees, disbursements and
other charges of legal counsel which shall be limited to one primary counsel for
the Bookrunner, Lead Arrangers and the Administrative Agent, taken as a whole, a
single counsel in each relevant jurisdiction for all such Persons, taken as a
whole (which may include a single firm of special counsel acting in multiple
jurisdictions) and, in the case of an actual or perceived conflict of interest
where the Person affected by such conflict informs the Parent Borrower of such
conflict and thereafter retains its own counsel, of another firm of counsel
(and, if reasonably necessary, one firm of local counsel) for such affected
Person (or similarly affected Persons taken as a whole)) incurred in connection
with the syndication, development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the Transactions contemplated hereby
and thereby, including any filing and recording fees and expenses, with
statements with respect to the foregoing to be submitted to the Parent Borrower
prior to the Closing Date (in the case of amounts to be paid on the Closing
Date) and from time to time thereafter on a quarterly basis or such other
periodic basis as the Administrative Agent shall deem appropriate, (b) to pay
all reasonable and documented and invoiced out-of-pocket expenses incurred by
any Letter of Credit Issuer in connection with the issuance, amendment, renewal
or extension of Letters of Credit or any demand for payment thereunder, (c) to
pay or reimburse the Bookrunner, the Lead Arrangers, the Administrative Agent,
the Letter of Credit Issuers and the Lenders for all




--------------------------------------------------------------------------------




their respective reasonable and documented and invoiced out-of-pocket expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any other documents prepared in
connection herewith or therewith, including (i) the reasonable and documented
and invoiced fees, disbursements and other charges of legal counsel which shall
be limited to one primary counsel for the Bookrunner, the Lead Arrangers, the
Administrative Agent, the Letter of Credit Issuers and the Lenders, taken as a
whole, one local counsel in each relevant jurisdiction for all such Persons,
taken as a whole (if reasonably necessary), and, in the case of an actual or
perceived conflict of interest where the Person affected by such conflict
informs the Parent Borrower of such conflict and thereafter retains its own
counsel, of another firm of counsel (and, if reasonably necessary, one firm of
local counsel in each relevant jurisdiction) for such affected Person (or
similarly affected Persons taken as a whole), in each case excluding allocated
costs of in-house counsel, and (ii) the reasonable and documented and invoiced
fees and expenses of other consultants and advisers approved by the Parent
Borrower, (d) to pay, indemnify, and hold, the Administrative Agent, each Letter
of Credit Issuer and each Lender harmless from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other taxes, if any, that may be payable or determined
to be payable in connection with the execution and delivery of, or consummation
or administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and (e)
to pay, indemnify, and hold each Lender, the Bookrunner, each Lead Arranger, the
Administrative Agent, each Letter of Credit Issuer and the Affiliates of each of
the foregoing and each of their respective Related Parties (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
syndication, execution, delivery, enforcement, performance and administration of
this Agreement, the other Loan Documents and any other documents prepared in
connection herewith or therewith, including any of the foregoing relating to the
use of proceeds of the Loans or the issuance of any Letter of Credit (including
any refusal by any Letter of Credit Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit) or any
Environmental Liability relating to any Group Member or its current or former
operations or to any of the Properties and the reasonable and documented and
invoiced fees and expenses of one primary counsel for all Indemnitees, taken as
a whole, one local counsel in each relevant jurisdiction (which may include a
single firm of special counsel acting in multiple jurisdictions) for all
Indemnitees, taken as a whole (if reasonably necessary), and, in the case of an
actual or perceived conflict of interest where the Indemnitee affected by such
conflict informs the Parent Borrower of such conflict and thereafter retains its
own counsel, of another firm of counsel (and, if reasonably necessary, one firm
of local counsel) for such affected Indemnitee (in each case excluding allocated
costs of in-house counsel), whether based on contract, tort or any other theory
and whether initiated against or by any party to this Agreement or any other
Loan Document, any Affiliate of any of the foregoing or any third party (and
regardless of whether any Indemnitee is a party thereto) (all the foregoing in
this clause (e), collectively, the “Indemnified




--------------------------------------------------------------------------------




Liabilities”), IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that the BorrowerBorrowers shall not have any obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from (i) the gross negligence,
bad faith, fraud or willful misconduct of such Indemnitee or its Affiliates or
by any of their Related Parties, (ii) any dispute brought solely by an
Indemnitee against another Indemnitee, do not involve or relate to any request,
act or omission by theany Borrower, any other Loan Party or any of their
respective Subsidiaries or Affiliates and do not involve the Administrative
Agent, in its capacity as administrative agent, the Bookrunner, in its capacity
as the bookrunner, or any Lead Arranger, in its capacity as a lead arranger or
(iii) settlements effected without the Parent Borrower’s prior written consent
(which shall not be withheld, conditioned or delayed unreasonably) so long as
(A) the Parent Borrower has demonstrated, and such Indemnitee has acknowledged
(which acknowledgment shall not be withheld, conditioned or delayed
unreasonably) that the Parent Borrower has the financial wherewithal to
reimburse such Indemnitee for any amount that such Indemnitee may be required to
pay with respect to such proceeding or (B) the proceeding presents reputation
risk to such Indemnitee (in which case, for the avoidance of doubt, the Parent
Borrower’s consent shall not be required for the Indemnitee to settle). Without
limiting the foregoing, and to the extent permitted by applicable law, the
Parent Borrower agrees not to assert and to cause its Subsidiaries not to
assert, and hereby waives and agrees to cause its Subsidiaries to waive, all
rights for contribution or recovery with respect to all claims, demands,
penalties, fines, liabilities, settlements, damages, costs and expenses of
whatever kind or nature, under or related to the Comprehensive Environmental
Response, Compensation, and Liability Act or other Environmental Laws, that any
of them might have by statute or otherwise against any Indemnitee. All amounts
due under this Section 12.5 shall be payable not later than 30 days after
written demand therefor, including documentation reasonably supporting such
demand. No Loan Party nor any Indemnitee shall have any liability for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, any Loan or the use of the proceeds thereof; provided, however, that
nothing contained in this sentence will limit the indemnity and reimbursement
obligations of the BorrowerBorrowers set forth in this Section 12.5. The
agreements in this Section 12.5 shall survive the resignation of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender or Letter of Credit Issuer, termination of this Agreement and the
Commitments and the payment of the Loans and all other amounts payable
hereunder. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby. This Section 12.5 shall not apply
to (i) Taxes indemnifiable under Section 5.4 or (ii) Excluded Taxes. All amounts
due under this Section shall be payable not later than ten Business Days after
demand therefor.




--------------------------------------------------------------------------------




Section 12.6.    Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of any Letter of Credit Issuer that issues any Letter
of Credit), except that (i) the neither theany Borrower nor any other Loan Party
may assign, delegate or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender (and any attempted assignment or transfer by theany Borrower or any Loan
Party without such consent shall be null and void) and (ii) no Lender may
assign, delegate or otherwise transfer its rights or obligations hereunder
except in accordance with this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and permitted assigns (including any
Affiliate of any Letter of Credit Issuer that issues any Letter of Credit),
Participants (to the extent provided in Section 12.6(c)) and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(a)    (i)    Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more banks or financial institutions (each, an
“Assignee”) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) with the prior written consent of:
(A)    The Parent Borrower (such consent not to be unreasonably withheld or
delayed); provided that (i) the Parent Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof, (ii) with respect to an assignment of a Term Loan or a
Term Commitment, no consent of the Parent Borrower shall be required for an
assignment to a Term Lender, an Affiliate of a Term Lender or an Approved Fund
(as defined below), (iii) with respect to an assignment of a Revolving Credit
Loan or a Revolving Credit Commitment, no consent of the Parent Borrower shall
be required for an assignment to a Revolving Credit Lender, an Affiliate of a
Revolving Credit Lender or an Approved Fund and (iv) no consent of the Parent
Borrower shall be required for an assignment to any Person if an Event of
Default has occurred and is continuing;
(B)    the Administrative Agent (such consent not to be unreasonably withheld or
delayed); provided that no consent of the Administrative Agent shall be required
for an assignment of a Term Loan or a Term Commitment to a Term Lender, an
Affiliate of a Term Lender or an Approved Fund (if made in accordance with the
applicable terms of this Section 12.6); and
(C)    solely with respect to an assignment of a Dollar Tranche Loan or Dollar
Tranche Commitment, each Letter of Credit Issuer and the Swing Line Lender (such
consent not to be unreasonably withheld or delayed).
(ii)    Assignments shall be subject to the following additional conditions:




--------------------------------------------------------------------------------




(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or the entire remaining principal outstanding
balance of the assigning Lender’s Loans, in each case of any Class, the amount
of the Commitments or the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 in the case of any
assignment in respect of the Term Loan Facility, or $5,000,000, in the case of
any assignment in respect of the Total Revolving Credit Commitment, unless each
of the Parent Borrower and the Administrative Agent otherwise consent; provided
that (1) no such consent of the Parent Borrower shall be required if an Event of
Default has occurred and is continuing and (2) such amounts shall be aggregated
in respect of each Lender and its affiliates or Approved Funds, if any;
(B)    no assignment shall be made to (1) any Group Member or any Subsidiary or
Affiliate of any of the foregoing, (2) any Defaulting Lender or any of its
Subsidiaries, (3) a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person) or
(4) any Person who, upon becoming a Lender hereunder, would constitute any of
the Persons described in clause (1) through (3) above;
(C)    (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided, however, that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment, and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent;
(D)    the Assignee, if it shall not be a Lender, shall deliver to the Parent
Borrower and the Administrative Agent any tax forms required by Section 5.4(e)
and an Administrative Questionnaire in which the Assignee designates one or more
credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Parent Borrower and its Affiliates and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws; and
(E)    each partial assignment and delegation shall be made as an assignment and
delegation of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; provided that this clause (E) shall not be
construed to prohibit the assignment and delegation of a proportionate part of
all the assigning Lender’s rights and obligations in respect of one Class of
Commitments or Loans.




--------------------------------------------------------------------------------




For the purposes of this Section 12.6, “Approved Fund” means any Person (other
than a natural person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of a natural Person)) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
activities and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.
In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall agree in writing (in form reasonably acceptable to the
Administrative Agent) to make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Parent Borrower and the Administrative Agent,
the applicable pro rata share of Loans previously requested but not funded by
the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, any
Letter of Credit Issuer or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Assumption the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.10, 2.11, 5.4 and 12.5); provided that, except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any other party hereto
against such Defaulting Lender arising from such Lender’s having been a
Defaulting Lender. Any assignment, delegation or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section 12.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.




--------------------------------------------------------------------------------




(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the BorrowerBorrowers (and such agency being solely for tax purposes),
shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Assumption delivered to it (or the equivalent thereof in electronic form)
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
and L/C Obligations owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the BorrowerBorrowers, the Administrative Agent, the Letter
of Credit Issuers and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by theany Borrower and, as to entries
pertaining to it, any Letter of Credit Issuer and any Lender, at any reasonable
time and from time to time upon reasonable prior notice. This Section 12.6(b)
shall be interpreted and administered such that the Loans are at all times
maintained in “registered form” within the meaning of Sections 163(f), 165(g),
871(h)(2), 881(c)(2) and 4701 of the Code.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment and delegation required by paragraph (b)
of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that the Administrative Agent shall not be required to accept such
Assignment and Assumption or so record the information contained therein if the
Administrative Agent reasonably believes that such Assignment and Assumption
lacks any written consent required by this Section or is otherwise not in proper
form, it being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee. No
assignment or delegation shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph and,
following such recording, unless otherwise determined by the Administrative
Agent (such determination to be made in the sole discretion of the
Administrative Agent, which determination may be conditioned on the consent of
the assigning Lender and the assignee), shall be effective notwithstanding any
defect in the Assignment and Assumption relating thereto. Each assigning Lender
and the assignee, by its execution and delivery of an Assignment and Assumption,
shall be deemed to have represented to the Administrative Agent that all written
consents required by this Section with respect thereto (other than the consent
of the Administrative Agent) have been obtained and that such Assignment and
Assumption is otherwise duly completed and in proper form, and each assignee, by
its execution and delivery of an Assignment and Assumption, shall be deemed to
have represented to the assigning Lender and the Administrative Agent that such
assignee is an eligible assignee in accordance with the terms of this Section
12.6.




--------------------------------------------------------------------------------




(b)    Any Lender may, without the consent of theany Borrower, the
Administrative Agent or any Letter of Credit Issuer, sell participations to one
or more banks or other financial institutions in accordance with applicable law
(other than (x) a natural person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person,
(y) a Defaulting Lender or (z) any Group Member or any Subsidiary or Affiliate
of any of the foregoing) (each, a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it, in each case of any Class);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the BorrowerBorrowers,
the Administrative Agent, the Letter of Credit Issuers and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 11.7
without regard to the existence of any participation. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Loan Document; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (1) requires the consent of each
Lender directly and adversely affected thereby pursuant to clause (iii), (iv),
or (v) of Section 12.1(a) and (2) directly and adversely affects such
Participant. TheEach Borrower agrees that each Participant shall be entitled to
the benefits (and requirements) of Sections 2.10, 2.11 and 5.4 (subject to the
requirements and limitations therein, including the requirements under Section
5.4(e) (it being understood that the documentation required under Section 5.4(e)
shall be delivered to the participating Lender)) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section; provided that such Participant (A) agrees to be subject to
the provisions of Sections 2.12 and 2.15 as if it were an assignee under
paragraph (b) of this Section, and (B) shall not be entitled to receive any
greater payment under Section 2.10 or 5.4, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Parent Borrower’s request
and expense, to use reasonable efforts to cooperate with the BorrowerBorrowers
to effectuate the provisions of Section 2.12 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 12.7(b) as though it were a Lender; provided that such
Participant shall be subject to Section 12.7(a) as though it were a Lender. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Parent Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information




--------------------------------------------------------------------------------




relating to a Participant’s interest in any Commitments, Loans, Letters of
Credit or its other obligations under any Loan Document) to any Person except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as the Administrative Agent) shall have no responsibility for
maintaining a Participant Register. The BorrowerBorrowers, the Letter of Credit
Issuers and the Lenders expressly acknowledge that the Administrative Agent (in
its capacity as such or as an arranger, bookrunner or other agent hereunder)
shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to assignments to Defaulting Lenders or natural persons and none
of the BorrowerBorrowers, the Letter of Credit Issuers or the Lenders will bring
any claim to such effect. Without limiting the generality of the foregoing, the
Administrative Agent shall not ‎(x) be obligated to ascertain, monitor or
inquire as to whether any Lender or Participant or prospective Lender or
Participant is a Defaulting Lender or a natural person or (y) have any liability
with respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any ‎Defaulting Lender or a natural
person. This Section 12.6(c) shall be interpreted and administered such that the
Loans and any participations are at all times maintained in “registered form”
within the meaning of Sections 163(f), 165(g), 871(h)(2), 881(c)(2) and 4701 of
the Code.
(c)    Any Lender may, without the consent of theany Borrower, the
Administrative Agent or any Letter of Credit Issuer, at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or another central bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.
(d)    the BorrowerBorrowers, upon receipt of written notice from the relevant
Lender, agreesagree to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.
Section 12.7.    Adjustments; Set-off; Payments Set Aside. (a) Except to the
extent that this Agreement or a court order expressly provides for payments to
be allocated to a particular Lender, if any Lender (a “Benefitted Lender”) shall
receive any payment of all or part of the Loan Document Obligations owing to it
(other than in connection with an assignment made pursuant to and in accordance
with Section 12.6), or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 10.1(f), or otherwise), in a greater
proportion than any such payment to or collateral received by any other




--------------------------------------------------------------------------------




Lender, if any, in respect of the Loan Document Obligations owing to such other
Lender, such Benefitted Lender shall purchase for cash from the other Lenders a
participating interest in such portion of the Loan Document Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.
(a)    In addition to any rights and remedies of the Lenders and the Letter of
Credit Issuers provided by law, each Lender and each Letter of Credit Issuer
shall have the right, without notice to theany Borrower, any such notice being
expressly waived by theeach Borrower to the extent permitted by applicable law,
upon any Loan Document Obligations becoming due and payable by theany Borrower
(whether at the stated maturity, by acceleration or otherwise), to apply to the
payment of such Loan Document Obligations, by setoff or otherwise, any and all
deposits (general or special, time or demand, provisional or final, but
excluding any tax accounts, trust accounts, withholding, fiduciary or payroll
accounts), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or such Letter of
Credit Issuer, as applicable, any Affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of theany Borrower or
any other Loan Party; provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Letter of Credit Issuers
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Loan
Document Obligations owing to such Defaulting Lender as to which it exercised
such right of setoff. The rights of each Lender, each Letter of Credit Issuer
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
Letter of Credit Issuer or their respective Affiliates may have. Each Lender and
each Letter of Credit Issuer agrees to notify the Parent Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application. Each Lender and Letter of Credit Issuer agrees promptly
to notify the Parent Borrower and the Administrative Agent after any such
application made by such Lender or such Letter of Credit Issuer, as applicable;
provided that the failure to give such notice shall not affect the validity of
such application.
(b)    To the extent that any payment by or on behalf of any Loan Party is made
to the Administrative Agent, any Letter of Credit Issuer or any Lender, or the
Administrative Agent, any Letter of Credit Issuer or any Lender exercises its
right of setoff, and such payment or any proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,




--------------------------------------------------------------------------------




set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such Letter of Credit Issuer or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(i) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (ii)
each Lender and each Letter of Credit Issuer severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Overnight Rate from time to time in effect in
the applicable currency of such recovery or payment. The obligations of the
Lenders and the Letter of Credit Issuers under clause (ii) of the preceding
sentence shall survive Payment In Full and the termination of this Agreement.
Section 12.8.    Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by email or facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Parent Borrower and the
Administrative Agent.
Section 12.9.    Severability. If any provision of this Agreement or the other
Loan Documents is prohibited, illegal, invalid or unenforceable in any
jurisdiction, (a) such provision shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction and (b) the parties shall endeavor in good faith negotiations
to replace the prohibited, illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the prohibited, illegal, invalid or unenforceable provisions. Without
limiting the foregoing provisions of this Section 12.9, if and to the extent
that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, the Letter of Credit Issuers or the Swing
Line Lender, as applicable, then such provisions shall be deemed to be in effect
only to the extent not so limited.
Section 12.10.    Integration. This Agreement, the other Loan Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agent or any Letter of Credit Issuer represent the entire agreement of the Loan
Parties, the Administrative Agent, the Letter of Credit Issuers and the Lenders
with respect to the subject matter hereof and thereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent, any Letter of Credit Issuer or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.




--------------------------------------------------------------------------------




Section 12.11.    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND UNDER THE
OTHER LOAN DOCUMENTS, AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER
LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. (EXCLUDING THE LAWS
APPLICABLE TO CONFLICTS OR CHOICE OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
Section 12.12.    Submission to Jurisdiction; Waivers. Each of the Parent
Borrower and the Company, (on behalf of itself and the Guarantors), the
Designated Borrowers, the Administrative Agent, the Letter of Credit Issuers and
the Lenders hereby irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York in New
York County, the courts of the United States for the Southern District of New
York, and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to its address set forth
in Section 12.2 or at such other address of which the Administrative Agent shall
have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right of the
Administrative Agent or any Letter of Credit Issuer or Lender to sue or bring an
enforcement action relating to this Agreement or any other Loan Document in any
other jurisdiction; and
(e)    agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.




--------------------------------------------------------------------------------




Section 12.13.    No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), theeach Borrower and each other Loan Party acknowledges and agrees,
and acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Bookrunner, the Lead Arrangers and the Lenders are arm’s-length commercial
transactions between the Parent Borrower, each other Loan Party and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Bookrunner, the Lead Arrangers and the Lenders, on the other hand, (B) each of
the BorrowerBorrowers and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) theeach Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Bookrunner, the Lead Arrangers and each Lender is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for theany Borrower, any other Loan Party or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent, the
Bookrunner, any Lead Arranger nor any Lender has any obligation to theany
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Bookrunner, the Lead Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the BorrowerBorrowers, the other
Loan Parties and their respective Affiliates, and neither the Administrative
Agent, the Bookrunner, any Lead Arranger nor any Lender has any obligation to
disclose any of such interests to theany Borrower, any other Loan Party or any
of their respective Affiliates. Each of the BorrowerBorrowers and the other Loan
Parties hereby agrees that it will not claim that any of the Administrative
Agent, the Bookrunner, the Lead Arrangers, any Lender or any of their respective
Affiliates has rendered advisory services of any nature or respect or owes any
fiduciary duty to it (including your stockholders, employees or creditors) in
connection with any aspect of any transaction contemplated hereby.
Section 12.14.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan or L/C
Participation, together with all fees, charges and other amounts that are
treated as interest on such Loan or L/C Participation under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) that may be contracted for, charged, taken, received or reserved by the
Lender holding such Loan or L/C Participation in accordance with applicable law,
the rate of interest payable in respect of such Loan or L/C Participation
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan or L/C Participation but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
L/C Participations or periods shall be increased (but not above the




--------------------------------------------------------------------------------




Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Overnight Rate to the date of repayment, shall have been received
by such Lender.
Section 12.15.    [Intentionally Omitted].
Section 12.16.    Confidentiality. Each of the Administrative Agent, each Letter
of Credit Issuer and each Lender agrees to keep confidential all non-public
information provided to it by any Loan Party; provided that nothing herein shall
prevent the Administrative Agent, any Letter of Credit Issuer or any Lender from
disclosing any such information (a) to the Administrative Agent, any other
Letter of Credit Issuer, any other Lender or any Affiliate of any of the
foregoing who are informed of the confidential nature of such information and
agree to keep such information confidential, (b) subject to an agreement to
comply with the provisions of this Section, to any actual or prospective
Transferee (other than any Person that the Parent Borrower has affirmatively
declined to provide its consent to the assignment thereof) or any Person invited
to be a Lender pursuant to Section 2.14 or any direct or indirect counterparty
to any Swap Agreement (or any professional advisor to such counterparty), (c) to
its employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its Affiliates who are informed of the confidential
nature of such information and agree to keep such information confidential, (d)
upon the request or demand of any Governmental Authority, (e) in response to any
order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law, (f) if requested or required to do
so in connection with any litigation or similar proceeding, (g) that has been
publicly disclosed other than as a result of a breach of this Section or other
confidentiality obligation owed by the Administrative Agent, the applicable
Letter of Credit Issuer or the applicable Lender, as the case may be, to any
Loan Party or any of its Affiliates, (h) in connection with the exercise of any
remedy hereunder or under any other Loan Document, (i) on a confidential basis
to any rating agency in connection with rating the Company, the Parent Borrower
or their Subsidiaries or the credit facilities provided hereunder, (j) to the
CUSIP Service Bureau or any similar agency to the extent required in connection
with the issuance and monitoring of CUSIP numbers with respect to the Loans, (k)
upon the request or demand of any regulatory or quasi-regulatory authority
purporting to have jurisdiction over such Person or any of its Affiliates, (l)
if agreed by the Parent Borrower in its sole discretion, to any other Person or
(m) to market data collectors, similar services providers to the lending
industry, and service providers to the Administrative Agent, the Letter of
Credit Issuers and the Lenders to the extent necessary for the administration
and management of this Agreement and the other Loan Documents; provided that
such disclosure under clause (m) is limited to the existence of this Agreement
and information about this Agreement; provided that, except with respect to any
audit or examination by bank accountants or by any governmental bank regulatory
authority or other Governmental Authority exercising examination or regulatory
authority, each of the Administrative Agent, the Letter of Credit Issuers and
the Lenders shall, to the extent practicable and not prohibited by applicable
law, use reasonable efforts to promptly notify the Parent Borrower of disclosure
pursuant to clauses (d), (e), (f) or (h), above.




--------------------------------------------------------------------------------




Any Person required to maintain the confidentiality of information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord to its own
confidential information.
Each Letter of Credit Issuer and each Lender acknowledges that information
furnished to it pursuant to this Agreement or the other Loan Documents may
include material non-public information concerning the Parent Borrower and its
Affiliates and their related parties or their respective securities, and
confirms that it has developed compliance procedures regarding the use of
material non-public information and that it will handle such material non-public
information in accordance with those procedures and applicable law, including
Federal and state securities laws.
All information, including requests for waivers and amendments, furnished by the
Borrowerany Loan Party or the Administrative Agent pursuant to, or in the course
of administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Parent Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Letter of Credit Issuer and each Lender
represents to the BorrowerBorrowers and the Administrative Agent that it has
identified in its Administrative Questionnaire a credit contact who may receive
information that may contain material non-public information in accordance with
its compliance procedures and applicable law, including Federal and state
securities laws.
Section 12.17.    WAIVERS OF JURY TRIAL. THE BORROWERBORROWERS, THE COMPANY, THE
ADMINISTRATIVE AGENT, THE LETTER OF CREDIT ISSUERS AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY AND FOR ANY
COUNTERCLAIM THEREIN (IN EACH CASE, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 12.18.    Patriot Act. Each Lender, each Letter of Credit Issuer and the
Administrative Agent (for itself and not on behalf of any Lender or Letter of
Credit Issuer) hereby notifies the BorrowerBorrowers that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the BorrowerBorrowers and the other Loan Parties,
which information includes the name and address of the BorrowerBorrowers and the
other Loan Parties and other information that will allow such Lender, such
Letter of Credit Issuer and the




--------------------------------------------------------------------------------




Administrative Agent to identify the BorrowerBorrowers and the other Loan
Parties in accordance with the Patriot Act, and the Borrower agreesBorrowers
agree to provide (and agreesagree to cause each other Loan Party to provide)
such information from time to time to such Lender, such Letter of Credit Issuer
or the Administrative Agent, as applicable.
Section 12.19.    Electronic Execution of Assignments and Certain Other
Documents. The words “execute,” “execution,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Loan
Notices, Swing Line Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.
Section 12.20.    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
Section 12.21.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender or Letter of Credit Issuer that is
an EEA Financial Institution is a party to this Agreement and notwithstanding
anything to the contrary in any Loan Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any Lender or Letter of Credit Issuer that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Letter of Credit Issuer that is an EEA Financial
Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;




--------------------------------------------------------------------------------




(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
Section 12.22.    Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of theeach
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from theany
Borrower in the Agreement Currency, thesuch Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to thesuch Borrower (or to any other Person who may be
entitled thereto under applicable law).
Section 12.23.    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
any swap contract or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):




--------------------------------------------------------------------------------




(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 12.23, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
ARTICLE XIII    
CONTINUING GUARANTY
Section 13.1.    Guaranty. The Company hereby absolutely and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all of the Obligations, whether for principal, interest,
premiums, fees, indemnities, damages, costs, expenses or otherwise, of the
BorrowerBorrowers to the Creditor Parties, and whether arising hereunder or
under any other Loan




--------------------------------------------------------------------------------




Document, any Specified Cash Management Agreement or any Specified Swap
Agreement (including all renewals, extensions, amendments, refinancings and
other modifications thereof and all reasonable, documented and invoiced
out-of-pocket costs, attorneys’ fees and expenses incurred by the Creditor
Parties in connection with the collection or enforcement thereof). The
Administrative Agent’s books and records showing the amount of the Obligations
shall be admissible in evidence in any action or proceeding, and shall be
binding upon the Company, and conclusive for the purpose of establishing the
amount of the Obligations. This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Obligations or any
instrument or agreement evidencing any Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Obligations which might
otherwise constitute a defense to the obligations of the Company under this
Guaranty, and the Company hereby irrevocably waives any defenses it may now have
or hereafter acquire in any way relating to any or all of the foregoing.
Section 13.2.    Rights of Creditor Parties. The Company consents and agrees
that the Creditor Parties may, at any time and from time to time, without notice
or demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent, the Letter of Credit Issuers and the
Lenders in their sole discretion may determine; and (d) release or substitute
one or more of any endorsers or other guarantors of any of the Obligations.
Without limiting the generality of the foregoing, the Company consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of the Company under this Guaranty or which, but for this
provision, might operate as a discharge of the Company.
Section 13.3.    Certain Waivers. The Company waives (a) any defense arising by
reason of any disability or other defense of theany Borrower or any other
guarantor (other than defense of payment or performance), or the cessation from
any cause whatsoever (including any act or omission of any Creditor Party) of
the liability of the BorrowerBorrowers; (b) any defense based on any claim that
the Company’s obligations exceed or are more burdensome than those of theany
Borrower; (c) the benefit of any statute of limitations affecting the Company’s
liability hereunder; (d) any right to proceed against theany Borrower, proceed
against or exhaust any security for the Obligations, or pursue any other remedy
in the power of any Creditor Party whatsoever; (e) any benefit of and any right
to participate in any security now or hereafter held by any Creditor Party; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties (other than defense of
payment or performance). The Company expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands




--------------------------------------------------------------------------------




of any kind or nature whatsoever with respect to the Obligations, and all
notices of acceptance of this Guaranty or of the existence, creation or
incurrence of new or additional Obligations.
Section 13.4.    Obligations Independent. The obligations of the Company
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Company to enforce this Guaranty
whether or not theany Borrower or any other person or entity isare joined as a
party.
Section 13.5.    Subrogation. The Company shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until this Guaranty is
terminated as provided in Section 13.11. If any amounts are paid to the Company
in violation of the foregoing limitation, then such amounts shall be held in
trust for the benefit of the Creditor Parties and shall forthwith be paid to the
Creditor Parties to reduce the amount of the Obligations, whether matured or
unmatured.
Section 13.6.    Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect as expressly provided in Section 13.11.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of
theany Borrower or the Company is made, or any of the Creditor Parties exercises
its right of setoff, in respect of the Obligations and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any of the Creditor Parties in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Creditor Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of the Company under this paragraph shall survive termination of
this Guaranty.
Section 13.7.    Subordination. The Company hereby subordinates the payment of
all obligations and indebtedness of theany Borrower owing to the Company,
whether now existing or hereafter arising, including but not limited to any
obligation of theany Borrower to the Company as subrogee of the Creditor Parties
or resulting from the Company’s performance under this Guaranty, to the
indefeasible payment in full in cash of all Obligations. If the Creditor Parties
so request, any such obligation or indebtedness of theany Borrower to the
Company shall be enforced and performance received by the Company as trustee for
the Creditor Parties and the proceeds thereof shall be paid over to the Creditor
Parties on account of the Obligations, but without reducing or affecting in any
manner the liability of the Company under this Guaranty.
Section 13.8.    Stay of Acceleration. If acceleration of the time for payment
of any of the Obligations is stayed, in connection with any case commenced by or
against the Company or theany




--------------------------------------------------------------------------------




Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by the Company immediately upon demand by the Creditor
Parties.
Section 13.9.    Condition of BorrowerBorrowers. The Company acknowledges and
agrees that it has the sole responsibility for, and has adequate means of,
obtaining from the BorrowerBorrowers and any other guarantor such information
concerning the financial condition, business and operations of the
BorrowerBorrowers and any such other guarantor as the Company requires, and that
none of the Creditor Parties has any duty, and the Company is not relying on the
Creditor Parties at any time, to disclose to the Company any information
relating to the business, operations or financial condition of the
BorrowerBorrowers or any other guarantor (the Company waiving any duty on the
part of the Creditor Parties to disclose such information and any defense
relating to the failure to provide the same).
Section 13.10.    Keepwell. The Company hereby jointly and severally absolutely,
unconditionally and irrevocably with each other Qualified ECP Guarantor hereby
undertakes to provide such funds or other support as may be needed from time to
time by each Guarantor that would otherwise not be an “eligible contract
participant” as defined in the Commodity Exchange Act to honor all of its
obligations under this Agreement in respect of Specified Swap Obligations. The
obligations of the Company under this Section 13.10 shall remain in full force
and effect until the indefeasible payment in full in cash of all the Obligations
(other than Specified Cash Management Obligations, Specified Swap Obligations or
contingent indemnification obligations and other contingent obligations, in each
case, not then due or asserted). The Company intends that this Section 13.10
constitute, and this Section 13.10 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section la(18)(A)(v)(II) of the Commodity Exchange Act.
Section 13.11.    Termination.
(a)    This Guarantee shall terminate upon Payment in Full.
(b)    In connection with any termination or release, the Administrative Agent
shall execute and deliver to the Company, at the Company’s expense, all
documents that the Company shall reasonably request to evidence such termination
or release. Any execution and delivery of documents pursuant to this Section
13.11 shall be without recourse to, or representation or warranty by. the
Administrative Agent.


[Signature Pages Follow]








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 




--------------------------------------------------------------------------------





ANNEX II TO FIRST AMENDMENT








EXHIBIT G-1
FORM OF


COMMITTED LOAN NOTICE


[See attached.]






--------------------------------------------------------------------------------





COMMITTED LOAN NOTICE
Date: ___________, _____
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of December 4, 2018
(as amended, amended and restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among Americold Realty Operating
Partnership L.P., a Delaware limited partnership (the “Parent Borrower”),
Americold Realty Trust, a Maryland real estate investment trust, the Designated
Borrowers from time to time parties thereto, the several Lenders and Letter of
Credit Issuers from time to time party thereto and Bank of America, N.A., as
Administrative Agent.
The Parent Borrower hereby requests, on behalf of itself or, if applicable, the
Designated Borrower referenced in item 6 below (the “Applicable Designated
Borrower”) (select one):
¨


A Borrowing of Dollar Tranche Loans
 
¨


A conversion or continuation of Dollar Tranche Loans
 
 
 
 
 
¨


A Borrowing of Alternative Currency Tranche Loans
 
¨


A continuation of Alternative Currency Tranche Loans
 
 
 
 
 
¨


A Borrowing of Term Loans
 
¨


A conversion or continuation of Term Loans





--------------------------------------------------------------------------------




1.
On _______________________________________ (a Business Day).

2.
In the amount of ____________________________.

3.
For Alternative Currency Tranche Loans: In the following currency:
________________

4.
Comprised of ______________________________.
            [Type of Loan requested]

5.
For Eurocurrency Loans: with an Interest Period of ___ months.

6.
On behalf of ____________________________ [insert name of applicable Designated
Borrower].

The Borrowing of Dollar Tranche Loans, if any, requested herein complies with
clauses (x)(4) and (5) and clause (y) of the proviso to Section 2.1(b)(i) of the
Credit Agreement.
The Borrowing of Alternative Currency Tranche Loans, if any, requested herein
complies with clauses (x)(4) through (6) and clause (y) of the proviso to
Section 2.1(b)(ii) of the Credit Agreement.
[signature page follows]






--------------------------------------------------------------------------------





AMERICOLD REALTY OPERATING PARTNERSHIP, L.P.


By:     
Name:     
Title:     




[Signature Page to Committed Loan Notice]

--------------------------------------------------------------------------------





ANNEX III TO FIRST AMENDMENT








EXHIBITS K, L & M
FORMS OF


DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT
DESIGNATED BORROWER NOTICE
DESIGNATED BORROWER TERMINATION NOTICE


[See attached.]






--------------------------------------------------------------------------------





EXHIBIT K




FORM OF DESIGNATED BORROWER
REQUEST AND ASSUMPTION AGREEMENT
Date: ___________, _____
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.18 of that certain Credit Agreement, dated as of December
4, 2018 (as amended, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Americold
Realty Operating Partnership L.P., a Delaware limited partnership (the “Parent
Borrower”), Americold Realty Trust, a Maryland real estate investment trust, the
Designated Borrowers from time to time parties thereto, the several Lenders and
Letter of Credit Issuers from time to time party thereto and Bank of America,
N.A., as Administrative Agent, and reference is made thereto for full
particulars of the matters described therein. All capitalized terms used in this
Designated Borrower Request and Assumption Agreement and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement.
Each of ______________________ (the “Designated Borrower”) and the Parent
Borrower hereby confirms, represents and warrants to the Administrative Agent
and the Lenders that the Designated Borrower is a Wholly-Owned Subsidiary of the
Parent Borrower.
The documents required to be delivered to the Administrative Agent under
Section 2.18 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.
Complete if the Designated Borrower is a Domestic Subsidiary: The true and
correct U.S. taxpayer identification number of the Designated Borrower is
_____________.
Complete if the Designated Borrower is a Foreign Subsidiary: The true and
correct unique identification number that has been issued to the Designated
Borrower by its jurisdiction of organization and the name of such jurisdiction
are set forth below:
Identification Number
Jurisdiction of Organization
 
 
 
 





--------------------------------------------------------------------------------






The parties hereto hereby confirm that with effect from the date of the
Designated Borrower Notice for the Designated Borrower, the Designated Borrower
shall have obligations, duties and liabilities toward each of the other parties
to the Credit Agreement identical to those which the Designated Borrower would
have had if the Designated Borrower had been an original party to the Credit
Agreement as a Borrower. Effective as of the date of the Designated Borrower
Notice for the Designated Borrower, the Designated Borrower confirms its
acceptance of, and consents to, all representations and warranties, covenants,
and other terms and provisions of the Credit Agreement.
The parties hereto hereby request that the Designated Borrower be entitled to
receive Revolving Credit Loans under the Credit Agreement, and understand,
acknowledge and agree that neither the Designated Borrower nor the Parent
Borrower on its behalf shall have any right to request any Revolving Credit
Loans for its account unless and until the date five Business Days after the
effective date designated by the Administrative Agent in a Designated Borrower
Notice delivered to the Parent Borrower and the Lenders pursuant to Section 2.18
of the Credit Agreement.
This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.
THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.




--------------------------------------------------------------------------------




[DESIGNATED BORROWER]


By: ________________________________
Name:    [Type Signatory Name]
Title:     [Type Signatory Title]
AMERICOLD REALTY OPERATING PARTNERSHIP, L.P.


By: ________________________________
Name:     [Type Signatory Name]
Title:     [Type Signatory Title]






--------------------------------------------------------------------------------





EXHIBIT L




FORM OF DESIGNATED BORROWER NOTICE


Date: ___________, _____
To:    Americold Realty Operating Partnership, L.P.
The Lenders party to the Credit Agreement referred to below
Ladies and Gentlemen:
This Designated Borrower Notice is made and delivered pursuant to Section 2.18
of that certain Credit Agreement, dated as of December 4, 2018 (as amended,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among Americold Realty Operating
Partnership L.P., a Delaware limited partnership (the “Parent Borrower”),
Americold Realty Trust, a Maryland real estate investment trust, the Designated
Borrowers from time to time parties thereto, the several Lenders and Letter of
Credit Issuers from time to time party thereto and Bank of America, N.A., as
Administrative Agent, and reference is made thereto for full particulars of the
matters described therein. All capitalized terms used in this Designated
Borrower Notice and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.
The Administrative Agent hereby notifies the Parent Borrower and the Lenders
that effective as of the date hereof ______________________ shall be a
Designated Borrower and may receive Revolving Credit Loans for its account on
the terms and conditions set forth in the Credit Agreement.
This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.
BANK OF AMERICA, N.A.,
as Administrative Agent


By: _________________________________
Name:     [Type Signatory Name]
Title:     [Type Signatory Title]
    




--------------------------------------------------------------------------------





EXHIBIT M




FORM OF DESIGNATED BORROWER TERMINATION NOTICE


To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
This Designated Borrower Termination Notice is made and delivered pursuant to
Section 2.18 of that certain Credit Agreement, dated as of December 4, 2018 (as
amended, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among Americold Realty
Operating Partnership L.P., a Delaware limited partnership (the “Parent
Borrower”), Americold Realty Trust, a Maryland real estate investment trust, the
Designated Borrowers from time to time parties thereto, the several Lenders and
Letter of Credit Issuers from time to time party thereto and Bank of America,
N.A., as Administrative Agent, and reference is made thereto for full
particulars of the matters described therein. All capitalized terms used in this
Designated Borrower Termination Notice and not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.


The Parent Borrower hereby terminates the status as a Designated Borrower of
______________________, in accordance with Section 2.18 of the Credit Agreement,
effective as of the date of receipt of this notice by the Administrative Agent.
The undersigned hereby represents and warrants that all principal and interest
on any Revolving Credit Loan of the above-referenced Designated Borrower and all
other amounts payable by such Designated Borrower pursuant to the Credit
Agreement have been paid in full on or prior to the date hereof. Notwithstanding
the foregoing, this Termination Letter shall not affect any obligation which by
the terms of the Credit Agreement survives termination thereof.


AMERICOLD REALTY OPERATING
PARTNERSHIP, L.P.




By: _________________________________
Name:     [Type Signatory Name]
Title:     [Type Signatory Title]






